 
EXHIBIT 10.45
 

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT
 
by and among
 
MERCATOR SOFTWARE, INC.
 
and
 
EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO
 
as Borrowers,
 
THE LENDERS THAT ARE SIGNATORIES HERETO
 
as the Lenders,
 
and
 
FOOTHILL CAPITAL CORPORATION
 
as the Arranger and Administrative Agent
 
Dated as of December 24, 2002
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
1.     DEFINITIONS AND CONSTRUCTION.
  
1
1.1    Definitions
  
1
1.2    Accounting Terms
  
30
1.3    Code
  
30
1.4    Construction
  
30
1.5    Schedules
  
31
2.    LOAN AND TERMS OF PAYMENT.
  
31
2.1    Revolver Advances
  
31
2.2    Term Loan
  
32
2.3    Borrowing Procedures and Settlements
  
33
2.4    Payments
  
41
2.5    Overadvances
  
44
2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations
  
44
2.7    Cash Management
  
46
2.8    Crediting Payments
  
48
2.9    Designated Account
  
48
2.10  Maintenance of Loan Account; Statements of Obligations
  
48
2.11  Fees
  
49
2.12  Letters of Credit
  
49
2.13  LIBOR Option
  
53
2.14  Capital Requirements
  
56
2.15  Joint and Several Liability of Borrowers
  
56
3.    CONDITIONS; TERM OF AGREEMENT.
  
60
3.1    Conditions Precedent to the Initial Extension of Credit
  
60
3.2    Conditions Subsequent to the Initial Extension of Credit
  
63
3.3    Conditions Precedent to all Extensions of Credit
  
63
3.4    Term
  
64
3.5    Effect of Termination
  
64
3.6    Early Termination by Borrowers
  
65
3.7    Conditions To Becoming an Additional Borrower
  
65
4.    CREATION OF SECURITY INTEREST.
  
68
4.1    Grant of Security Interest
  
68
4.2    Negotiable Collateral
  
68
4.3    Collection of Accounts, General Intangibles, and Negotiable Collateral
  
68
4.4    Delivery of Additional Documentation Required
  
68
4.5    Power of Attorney
  
69



1



--------------------------------------------------------------------------------

4.6    Right to Inspect
  
69
4.7    Control Agreements
  
70
4.8    Commercial Tort Claims
  
70
5.    REPRESENTATIONS AND WARRANTIES.
  
70
5.1    No Encumbrances
  
70
5.2    Eligible Accounts
  
70
5.3    [Intentionally Omitted]
  
70
5.4    Equipment
  
71
5.5    Location of Inventory and Equipment
  
71
5.6    Inventory Records
  
71
5.7    Location of Chief Executive Office; FEIN
  
71
5.8    Due Organization and Qualification; Subsidiaries
  
71
5.9    Due Authorization; No Conflict
  
72
5.10  Litigation
  
73
5.11  No Material Adverse Change
  
73
5.12  Fraudulent Transfer
  
73
5.13  Employee Benefits
  
73
5.14  Environmental Condition
  
73
5.15  Brokerage Fees
  
74
5.16  Intellectual Property
  
74
5.17  Leases
  
75
5.18  DDAs
  
75
5.19  Complete Disclosure
  
75
5.20  Indebtedness
  
76
5.21  Taxes and Payments
  
76
5.22  Inactive Subsidiaries
  
76
6.    AFFIRMATIVE COVENANTS.
  
76
6.1    Accounting System
  
77
6.2    Collateral Reporting
  
77
6.3    Financial Statements, Reports, Certificates
  
78
6.4    [Intentionally Omitted]
  
80
6.5    Return
  
80
6.6    Maintenance of Properties
  
80
6.7    Taxes
  
80
6.8    Insurance
  
81
6.9    Location of Inventory and Equipment
  
82
6.10  Compliance with Laws
  
82
6.11  Leases
  
82
6.12  Brokerage Commissions
  
82
6.13  Existence
  
83
6.14  Environmental
  
83



2



--------------------------------------------------------------------------------

6.15  Disclosure Updates
  
83
6.16  Intellectual Property Rights
  
83
6.17  Cash Management Agreements and Control Agreements
  
85
6.18  Clean-up of Certain Intellectual Property
  
85
6.19  Notice to UK Borrower’s Account Debtors
  
86
6.20  Permitted UK Cash Equivalents
  
86
7.    NEGATIVE COVENANTS.
  
86
7.1    Indebtedness
  
86
7.2    Liens
  
87
7.3    Restrictions on Fundamental Changes
  
87
7.4    Disposal of Assets
  
87
7.5    Change Name
  
88
7.6    Guarantee
  
88
7.7    Nature of Business
  
88
7.8    Prepayments and Amendments
  
88
7.9    [Intentionally Omitted]
  
88
7.10  Consignments
  
88
7.11  Distributions
  
88
7.12  Accounting Methods
  
89
7.13  Investments
  
89
7.14  Transactions with Affiliates
  
89
7.15  Suspension
  
89
7.16  [Intentionally Omitted]
  
89
7.17  Use of Proceeds
  
89
7.18  Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees
  
90
7.19  Securities Accounts
  
90
7.20  Financial Covenants
  
90
7.21  Inactive Subsidiaries
  
93
7.22  Billing Practices
  
93
8.    EVENTS OF DEFAULT.
  
93
9.    THE LENDER GROUP’S RIGHTS AND REMEDIES.
  
95
9.1    Rights and Remedies
  
95
9.2    Remedies Cumulative
  
97
10.  TAXES AND EXPENSES.
  
97
11.  WAIVERS; INDEMNIFICATION.
  
98
11.1  Demand; Protest; etc.
  
98
11.2  The Lender Group’s Liability for Collateral
  
98
11.3  Indemnification
  
98



3



--------------------------------------------------------------------------------

12.  NOTICES.
  
99
13.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
  
100
14.  ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
  
101
14.1    Assignments and Participations
  
101
14.2    Successors
  
104
15.  AMENDMENTS; WAIVERS.
  
104
15.1    Amendments and Waivers
  
104
15.2    Replacement of Holdout Lender
  
105
15.3    No Waivers; Cumulative Remedies
  
106
16.  AGENT; THE LENDER GROUP.
  
106
16.1    Appointment and Authorization of Agent
  
106
16.2    Delegation of Duties
  
107
16.3    Liability of Agent
  
107
16.4    Reliance by Agent
  
107
16.5    Notice of Default or Event of Default
  
108
16.6    Credit Decision
  
108
16.7    Costs and Expenses; Indemnification
  
109
16.8    Agent in Individual Capacity
  
110
16.9    Successor Agent
  
110
16.10  Lender in Individual Capacity
  
110
16.11  Withholding Taxes
  
111
16.12  Collateral Matters
  
113
16.13  Restrictions on Actions by Lenders; Sharing of Payments
  
114
16.14  Agency for Perfection
  
114
16.15  Payments by Agent to the Lenders
  
115
16.16  Concerning the Collateral and Related Loan Documents
  
115
16.17  Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and
            Information
  
115
16.18  Several Obligations; No Liability
  
116
17.  GENERAL PROVISIONS.
  
117
17.1    Effectiveness
  
117
17.2    Section Headings
  
117
17.3    Interpretation
  
117
17.4    Severability of Provisions
  
117
17.5    Amendments in Writing
  
117
17.6    Counterparts; Telefacsimile Execution
  
117
17.7    Revival and Reinstatement of Obligations
  
118
17.8    Integration
  
118
17.9    Parent as Agent for Borrowers
  
118



4



--------------------------------------------------------------------------------

17.10  Determinations; Judgment Currency
  
119



5



--------------------------------------------------------------------------------

 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
December 24, 2002, between and among, on the one hand, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), and FOOTHILL CAPITAL CORPORATION, a
California corporation, as the arranger and administrative agent for the Lenders
(“Agent”), and, on the other hand, Mercator Software, Inc., a Delaware
corporation (“Parent”), and each of Parent’s Subsidiaries identified on the
signature pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”).
 
The parties agree as follows:
 
1.    DEFINITIONS AND CONSTRUCTION.
 
1.1    Definitions.    As used in this Agreement, the following terms shall have
the following definitions:
 
“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account, chattel paper, or a General
Intangible.
 
“Accounts” means all of Borrowers’ now owned or hereafter acquired right, title,
and interest with respect to “accounts” (as that term is defined in the Code),
including all book and other debts, and any and all supporting obligations in
respect thereof.
 
“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by Wells Fargo or its Affiliates
for the account of Parent or its Restricted Subsidiaries.
 
“Additional Borrower” has the meaning set forth in Section 3.7.
 
“Additional Borrower Effective Date” has the meaning set forth in Section 3.7.
 
“Additional Documents” has the meaning set forth in Section 4.4.
 
“Additional Term Loans” has the meaning set forth in Section 2.2(b).
 
“Additional Term Loan Amount” means, with respect to any Additional Term Loan,
the actual amount of such loan made to Borrowers pursuant to Section 2.2(b).



1



--------------------------------------------------------------------------------

 
“Administrative Borrower” has the meaning set forth in Section 17.9.
 
“Advances” has the meaning set forth in Section 2.1.
 
“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.14 hereof: (a) any Person which owns directly or indirectly 10% or
more of the securities having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed to control such Person; (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person; and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed to be an Affiliate of such Person.
 
“Agent” means Foothill, solely in its capacity as agent for the Lenders
hereunder, and any successor thereto.
 
“Agent’s Account” means the account identified on Schedule A-1.
 
“Agent Advances” has the meaning set forth in Section 2.3(e)(i).
 
“Agent’s Liens” means the Liens granted by Borrowers to Agent for the benefit of
the Lender Group under this Agreement or the other Loan Documents.
 
“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, and agents.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Applicable Additional Term Loan Date” means, with respect to any Additional
Term Loan, the date on which such loan was made to Borrowers pursuant to Section
2.2(b).
 
“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to (a) during the period of time from and after the date of the
execution and delivery of this Agreement up to the date that is the first
anniversary of the Closing Date, 3.0% times the Maximum Revolver Amount, (b)
during the period of time from and including the date that is the first
anniversary of the Closing Date up to the date that is the second anniversary of
the Closing Date, 2.0% times the Maximum Revolver Amount, (c) during the period
of time from and including the date that is the second anniversary of the
Closing Date up to the date that is 90 days prior to the Maturity Date, 1.0%
times the



2



--------------------------------------------------------------------------------

Maximum Revolver Amount and (d) during the period of time from and including the
date that is 90 days prior to the Maturity Date up to the Maturity Date (such
period, the “Ninety Day Window Period”), zero (0); provided, however, that if
this Agreement is terminated as a result of Borrowers entering into a new
financing arrangement with any commercial banking unit of Wells Fargo, then the
Applicable Prepayment Premium shall be deemed to be zero (0); provided, further,
that, for purposes of clauses (a), (b) and (c) above, if this Agreement is
terminated as a result of a Change of Control, then the Applicable Prepayment
Premium shall be deemed to be 1.0% times the Maximum Revolver Amount. During the
Ninety Day Window Period, Borrowers shall be required to provide Foothill with
notice of any commitment letter or any other similar document that contemplates
termination of this Agreement during the Ninety Day Window Period (an
“Alternative Financing Proposal”) and that sets forth terms of a financing
arrangement under which the credit facility described in this Agreement would be
refinanced by any Person other than Foothill or any of its Affiliates, and,
within 30 days after receipt of such notice, Foothill shall have the option (but
shall not be obligated in any manner) to provide a commitment letter or other
similar document in respect of such financing arrangement to Borrowers on terms
no less favorable to Borrowers in all material respects than the terms set forth
in such Alternative Financing Proposal.
 
“Assignee” has the meaning set forth in Section 14.1.
 
“Assignment and Acceptance” means an Assignment and Acceptance in the form of
Exhibit A-1.
 
“Authorized Person” means any officer or other employee of Administrative
Borrower.
 
“Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrowers are entitled to borrow as Advances under Section 2.1
(after giving effect to all then outstanding Obligations (other than Bank
Products Obligations) and all sublimits and reserves applicable hereunder).
 
“Bank Product Agreements” means those certain agreements entered into from time
to time by Parent or its Restricted Subsidiaries in connection with any of the
Bank Products.
 
“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Parent or its Restricted
Subsidiaries to Wells Fargo or its Affiliates pursuant to or evidenced by the
Bank Product Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all such amounts that a Borrower is
obligated to reimburse to Agent or any member of the Lender Group as a result of
Agent or such member of the Lender



3



--------------------------------------------------------------------------------

Group purchasing participations or executing indemnities or reimbursement
obligations with respect to the Bank Products provided to Parent or its
Restricted Subsidiaries pursuant to the Bank Product Agreements.
 
“Bank Products” means any service or facility extended to Parent or its
Restricted Subsidiaries by Wells Fargo or any Affiliate of Wells Fargo
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedge Agreements.
 
“Bank Product Reserves” means, as of any date of determination, the amount of
reserves that Agent has established (based upon Wells Fargo’s or its Affiliate’s
reasonable determination of the credit exposure in respect of then extant Bank
Products) for Bank Products then provided or outstanding.
 
“Bankruptcy Code” means the United States Bankruptcy Code and the Insolvency Act
1986 of the United Kingdom, each as in effect from time to time.
 
“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/16%), on the basis of the rates at which Dollar deposits are offered to major
banks in the London interbank market on or about 11:00 a.m. (California time)
two (2) Business Days prior to the commencement of the applicable Interest
Period, for a term and in amounts comparable to the Interest Period and amount
of the LIBOR Rate Loan requested by Administrative Borrower in accordance with
this Agreement, which determination shall be conclusive in the absence of
manifest error.
 
“Base Rate” means, the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.
 
“Base Rate Loan” means each portion of an Advance or the Term Loan that bears
interest at a rate determined by reference to the Base Rate.
 
“Base Rate Margin” means 0.25 percentage points.
 
“Base Rate Term Loan Margin” means 2.00 percentage points; provided, however,
that if, as of any fiscal quarter of Parent commencing on or after Parent’s
fiscal quarter ended March 31, 2003, (a) with respect to Parent’s fiscal quarter
ended March 31, 2003, EBITDA for the immediately preceding three (3) month
period, (b) with respect to



4



--------------------------------------------------------------------------------

Parent’s fiscal quarter ended June 30, 2003, EBITDA for the immediately
preceding six (6) month period, (c) with respect to Parent’s fiscal quarter
ended September 30, 2003, EBITDA for the immediately preceding nine (9) month
period, and (d) with respect to Parent’s fiscal quarter ended December 31, 2003
and each fiscal quarter thereafter, EBITDA for the immediately preceding
12-month period, equals or exceeds the amount set forth opposite the relevant
time period in the following table, then commencing on the first day of the
month next following the receipt of the applicable Section 6.3 financial
statements, “Base Rate Term Loan Margin” shall have the meaning as set forth in
the following table. The determination of EBITDA for purposes of this definition
shall be based upon (i) in the case of each month of each of Parent’s fiscal
years, other than the last month thereof, the internal financial statements
delivered to Agent pursuant to Section 6.3(a) and accompanied by a Compliance
Certificate showing the calculation of EBITDA; and (ii) in the case of the last
month of each of Parent’s fiscal years, the fiscal year end audited financial
statements delivered to Agent pursuant to Section 6.3(b). Notwithstanding the
foregoing, if Parent fails to deliver to Agent the financial statements required
pursuant to Section 6.3, then for any such fiscal quarter the “Base Rate Term
Loan Margin” shall mean 2.00 percentage points.
 
Time Period

--------------------------------------------------------------------------------

 
Base Rate Term Loan Margin

--------------------------------------------------------------------------------

   
If EBITDA is:
 
Base Rate Term Loan Margin means:
Closing Date to but excluding First Anniversary
 
greater than $2,000,000
 
0.50 percentage points
   
greater than $0 but less than or equal to $2,000,000
 
1.00 percentage points
   
$0 or less
 
2.00 percentage points
First Anniversary to but excluding Second Anniversary
 
greater than $5,000,000
 
0.50 percentage points
   
greater than $2,000,000 but less than or equal to $5,000,000
 
1.00 percentage points
   
$2,000,000 or less
 
2.00 percentage points
Second Anniversary to Maturity Date
 
greater than $5,000,000
 
0.50 percentage points



5



--------------------------------------------------------------------------------

   
less than or equal to $5,000,000
 
2.00 percentage points

 
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of any
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six (6) years.
 
“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf thereof.
 
“Books” means all of each Borrower’s and the Restricted Subsidiaries’ now owned
or hereafter acquired books and records (including all of its Records
indicating, summarizing, or evidencing its assets (including the Collateral) or
liabilities, all of each Borrower’s or the Restricted Subsidiaries’ Records
relating to its or their business operations or financial condition, and all of
its or their goods or General Intangibles related to such information).
 
“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement, and, subject to satisfaction of all of the
conditions precedent set forth in Section 3.7, shall also include any Additional
Borrower from and after the applicable Additional Borrower Effective Date.
 
“Borrowing” means a borrowing hereunder consisting of Advances (or term loans,
in the case of the Term Loan) made on the same day by the Lenders (or Agent on
behalf thereof), or by Swing Lender in the case of a Swing Loan, or by Agent in
the case of an Agent Advance, in each case, to Administrative Borrower for the
benefit of all Borrowers.
 
“Borrowing Base” has the meaning set forth in Section 2.1.
 
“Borrower Intellectual Property Right” means any Intellectual Property Right
owned, held, licensed, used or held for use by any Borrower.
 
“British pounds” means the lawful currency of the United Kingdom, as in effect
from time to time.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close, except that, if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.



6



--------------------------------------------------------------------------------

 
“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capital Lease.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within one (1) year from the date of acquisition
thereof, (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having the highest rating
obtainable from either S&P or Moody’s, (c) commercial paper maturing no more
than 270 days from the date of acquisition thereof and, at the time of
acquisition, having a rating of A-1 or P-1, or better, from S&P or Moody’s, (d)
certificates of deposit or bankers’ acceptances maturing within one (1) year
from the date of acquisition thereof that are either (i) issued by any bank
organized under the laws of the United States of America or any state thereof
which bank has a rating of A or A2, or better, from S&P or Moody’s, or (ii) in
an amount less than or equal to $100,000 in the aggregate issued by any other
bank insured by the Federal Deposit Insurance Corporation, (e) investments in
the Silicon Valley Bank Nations Cash Reserve Fund (or a comparable investment
product offered by Wells Fargo or an Affiliate of Wells Fargo) so long as such
investments are made in the ordinary course of Borrowers’ business consistent
with past practices and are governed by a Control Agreement (subject to Section
6.17), and (f) Permitted UK Cash Equivalents.
 
“Cash Management Account” has the meaning set forth in Section 2.7(a).
 
“Cash Management Agreements” means those certain cash management service
agreements, in form and substance satisfactory to Agent in its Permitted
Discretion, each of which is among the applicable Borrower, Agent, and one of
the Cash Management Banks.
 
“Cash Management Bank” has the meaning set forth in Section 2.7(a).
 
“Cash Sweep Instruction” has the meaning set forth in Section 2.7(b).
 
“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 30%,
or more, of the Stock of Parent having the right to vote for the election of
members of the Board of Directors, or (b) a majority of the members of the Board
of Directors do not constitute Continuing Directors, or (c) any Borrower ceases
to directly own and control 100% of the outstanding capital Stock of each of its
Restricted Subsidiaries extant as of the Closing Date.
 
“Charge Over Shares” means the Charge Over Shares to be entered into by Parent,
the form and substance of which is satisfactory to Agent.



7



--------------------------------------------------------------------------------

 
“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Agent sends the
Administrative Borrower a written notice that each of the conditions precedent
set forth in Section 3.1 either have been satisfied or have been waived.
 
“Closing Date Business Plan” means the set of Projections of Parent and its
Subsidiaries for the three (3) year period following the Closing Date (on a year
by year basis, and for the one (1) year period following the Closing Date, on a
month by month basis), in form and substance (including as to scope and
underlying assumptions) satisfactory to Agent.
 
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
 
“Collateral” means all of each Borrower’s now owned or hereafter acquired right,
title, and interest in and to each of the following:
 
(a)    Accounts,
 
(b)    Books,
 
(c)    Equipment,
 
(d)    General Intangibles,
 
(e)    Inventory,
 
(f)    Investment Property,
 
(g)    Negotiable Collateral,
 
(h)    Real Property Collateral,
 
(i)    any “commercial tort claims” as that term is defined in the Code, as set
forth on Schedule C-2 hereto,
 
(j)    money or other assets of each such Borrower that now or hereafter come
into the possession, custody, or control of any member of the Lender Group, and
 
(k)    the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books, Equipment, General Intangibles, Inventory,
Investment Property, Negotiable Collateral, Real Property, “commercial tort
claims,” money, deposit accounts, or other tangible or intangible property
resulting from the sale, exchange, collection, or other disposition of any of
the foregoing, or any portion thereof or interest therein, and the proceeds
thereof.



8



--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, “Collateral” shall not include (i) any rights or
interests in any contract, lease, permit, license, charter or license agreement
covering real or personal property, as such, if under the terms of such
contract, lease, permit, license, charter or license agreement, or applicable
law with respect thereto, the valid grant of a security interest or lien therein
to Agent is prohibited and such prohibition has not been or is not waived or the
consent of the other party to such contract, lease, permit, license, charter or
license agreement has not been or is not otherwise obtained or under applicable
law such prohibition cannot be waived; provided, that the foregoing exclusion
shall in no way be construed to apply if any such prohibition is unenforceable
under the Code or other applicable law or construed so as to limit, impair or
otherwise affect Agent’s unconditional continuing security interests in and
liens upon any rights or interests of Borrowers in or to the proceeds thereof,
including monies due or to become due under any such contract, lease, permit,
license, charter or license agreement (including any Accounts); and provided,
further, that each Borrower shall use its best efforts to obtain consents for
the grant of a security interest or lien over any such contract, lease, permit,
license, charter or license agreement that is material to the operation of such
Borrower’s business (which best efforts shall not require that such Borrower pay
any fee or other sum or that such Borrower agree to an amendment of the
underlying transaction giving rise to such restriction), or (ii) Investment
Property consisting of Stock of an issuer that is an Unrestricted Subsidiary.
 
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Equipment or Inventory, in each case, in form and substance satisfactory
to Agent in its Permitted Discretion.
 
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Borrowers.
 
“Commitment” means, with respect to each Lender, its Revolver Commitment, its
Term Loan Commitment, or its Total Commitment, as the context requires, and,
with respect to all Lenders, their Revolver Commitments, their Term Loan
Commitments, or their Total Commitments, as the context requires, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or on the signature page of the Assignment
and Acceptance pursuant to which such Lender became a Lender hereunder in
accordance with the provisions of Section 14.1.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer or chief executive officer
of Parent to Agent.
 
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual



9



--------------------------------------------------------------------------------

who becomes a member of the Board of Directors after the Closing Date if such
individual was appointed or nominated for election to the Board of Directors by
a majority of the Continuing Directors, but excluding any such individual
originally proposed for election in opposition to a majority of the then
existing Continuing Directors in an actual or threatened election contest
relating to the election of the directors (or comparable managers) of Parent (as
such terms are used in Rule 14a-11 under the Exchange Act) and whose initial
assumption of office resulted from such contest or the settlement thereof.
 
“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, executed and delivered by the
applicable Borrower, Agent, and the applicable securities intermediary with
respect to a Securities Account or the applicable bank with respect to a deposit
account.
 
“Copyright Security Agreement” means a copyright security agreement executed and
delivered by each Borrower and Agent (which, in the case of the UK Borrower, may
be in the form of the Debenture), the form and substance of which is
satisfactory to Agent.
 
“Copyrights” means all unregistered and registered copyrights owned or licensed
by Borrowers in any and all schematics, technology, know-how, computer software
programs or applications (in both source code and object form code), documents,
items, materials and all other works that are protectable under copyright law,
and all registrations, applications for registrations, renewals and extensions
thereof, whether now existing or acquired in the future.
 
“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.
 
“DDA” means any checking or other demand deposit account maintained by any
Borrower.
 
“Debenture” means the debenture to be entered into by the UK Borrower, the form
and substance of which is satisfactory to Agent.
 
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.
 
“Defaulting Lender Rate” means (a) the Base Rate for the first three (3) days
from and after the date the relevant payment is due, and (b) thereafter, at the
interest rate then



10



--------------------------------------------------------------------------------

applicable to Advances that are Base Rate Loans (inclusive of the Base Rate
Margin applicable thereto).
 
“Designated Account” means that certain DDA of Administrative Borrower
identified on Schedule D-1.
 
“Designated Account Bank” has the meaning set forth on Schedule D-1.
 
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 days (or, if the resulting percentage is
greater, the immediately prior 12 months), that is the result of dividing the
Dollar amount of (a) bad debt write-downs, discounts, advertising allowances,
credits, or other dilutive items with respect to the Accounts during such
period, by (b) Borrowers’ billings with respect to Accounts during such period.
 
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one percentage point for
each percentage point by which Dilution is in excess of 5.0%.
 
“Disbursement Letter” means an instructional letter executed and delivered by
Administrative Borrower to Agent regarding the extensions of credit to be made
on the Closing Date, the form and substance of which is satisfactory to Agent.
 
“Distribution” has the meaning set forth in Section 7.11.
 
“Dollars” or “$” means United States dollars.
 
“Due Diligence Letter” means the due diligence letter sent by Agent’s counsel to
Parent, together with Parent’s completed responses to the inquiries set forth
therein, the form and substance of such responses to be satisfactory to Agent.
 
“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains,
plus interest expense, income taxes, depreciation and amortization, and non-cash
charges attributable to stock options granted pursuant to a plan approved by the
Board of Directors for such period, as determined in accordance with GAAP.
 
“Eligible Accounts” means those Accounts created by one of Borrowers in the
ordinary course of its business, that arise out of its sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made by Borrowers under the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the criteria set forth below; provided, however, that such criteria may be fixed
and revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit performed by Agent from time to time after the
Closing Date. In determining



11



--------------------------------------------------------------------------------

the amount to be included, Eligible Accounts shall be calculated net of customer
deposits and unapplied cash remitted to Borrowers. Eligible Accounts shall not
include the following:
 
(a)    Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts with selling terms of more than 90 days,
 
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
 
(c)    Accounts with respect to which the Account Debtor is an employee,
Affiliate, or agent of any Borrower,
 
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,
 
(e)    Accounts that are not payable in Dollars, British pounds or another
currency reasonably acceptable to Agent if such currency is immediately
converted upon receipt into Dollars or British pounds,
 
(f)    Accounts with respect to which the Account Debtor is a non-governmental
Person unless: (i) the Account Debtor either (A) maintains its chief executive
office in the United States of America or the United Kingdom, (B) is organized
under the laws of the United States of America or the United Kingdom or any
state, territory or subdivision of either thereof, or (C) maintains a
substantial presence in the United States of America or the United Kingdom or
any state, territory or subdivision of either thereof satisfactory to Agent in
its Permitted Discretion; or (ii) (A) the Account is supported by an irrevocable
letter of credit satisfactory to Agent in its Permitted Discretion (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent, or (B) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, satisfactory to
Agent in its Permitted Discretion,
 
(g)    Accounts with respect to which the Account Debtor is the government of
any foreign country or sovereign state, or of any state, province, municipality,
or other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (y) the Account is
supported by an irrevocable letter of credit satisfactory to Agent in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or (z)
the Account is covered by credit insurance in form, substance, and amount, and
by an insurer, satisfactory to Agent in its Permitted Discretion,



12



--------------------------------------------------------------------------------

 
(h)    Accounts with respect to which the Account Debtor is either (i) the
United States of America or any department, agency, or instrumentality of the
United States of America (exclusive, however, of Accounts with respect to which
the applicable Borrower has complied, to the reasonable satisfaction of Agent,
with the Assignment of Claims Act, 31 USC § 3727), or (ii) any state of the
United States of America (exclusive, however, of (y) Accounts owed by any state
that does not have a statutory counterpart to the Assignment of Claims Act or
(z) Accounts owed by any state that does have a statutory counterpart to the
Assignment of Claims Act as to which the applicable Borrower has complied to
Agent’s satisfaction),
 
(i)    Accounts with respect to which the Account Debtor is a creditor of any
Borrower, has or has asserted a right of setoff, has disputed its liability, or
has made any claim with respect to its obligation to pay the Account, but only
to the extent of such amount owed to Account Debtor as a creditor, such right of
setoff, such dispute or such claim,
 
(j)    Accounts with respect to an Account Debtor whose total obligations owing
to Borrowers exceed 10% (such percentage as applied to a particular Account
Debtor being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that as to Account Debtors with investment grade
or better ratings from S&P or Moody’s, the percentage limitations (in lieu of
10%) shall be 20% (such percentage as applied to a particular Account Debtor
being subject to reduction by Agent in its Permitted Discretion based upon the
creditworthiness of such Account Debtor); provided, further, that Agent may, in
its sole discretion, approve higher percentage limitations or lower rating
thresholds for particular Account Debtors,
 
(k)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor, unless
(i) the Account is supported by an irrevocable letter of credit satisfactory to
Agent in its Permitted Discretion (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to Agent and is directly drawable by
Agent, or (ii) the Account is covered by credit insurance in form, substance,
and amount, and by an insurer, satisfactory to Agent in its Permitted
Discretion,
 
(l)    Accounts with respect to which the Account Debtor is located in the
states of New Jersey, Minnesota, or West Virginia (or any other state that
requires a creditor to file a business activity report or similar document in
order to bring suit or otherwise enforce its remedies against such Account
Debtor in the courts or through any judicial process of such state), unless the
applicable Borrower has qualified to do business in



13



--------------------------------------------------------------------------------

New Jersey, Minnesota, West Virginia, or such other states, or has filed a
business activities report with the applicable division of taxation, the
department of revenue, or with such other state offices, as appropriate, for the
then-current year, or is exempt from such filing requirement,
 
(m)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,
 
(n)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,
 
(o)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
 
(p)    Accounts that represent the right to receive progress payments or other
advance billings that, in either case, are due prior to the completion of
performance by the applicable Borrower of the subject contract for goods or
services, or
 
(q)    Accounts that represent or relate in any way to Borrowers’ Recurring
Maintenance Revenues.
 
“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States of America, or any state thereof, and having total assets in
excess of $250,000,000, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States of America, (c) a finance company,
insurance company, or other financial institution or fund that is engaged in
making, purchasing, or otherwise investing in commercial loans in the ordinary
course of its business and having (together with its Affiliates) total assets in
excess of $250,000,000, (d) any Affiliate (other than individuals) of a Lender
that was party hereto as of the Closing Date, (e) so long as no Event of Default
has occurred and is continuing, any other Person approved by Agent and Parent,
and (f) during the continuation of an Event of Default, any other Person
approved by Agent.
 
“Eligible UK Accounts” means the Eligible Accounts owned by the UK Borrower.
 
“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Borrower or any predecessor in interest, (b)



14



--------------------------------------------------------------------------------

from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by any Borrower or any predecessor
in interest.
 
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrowers, relating
to the environment, employee health and safety, or Hazardous Materials,
including CERCLA; RCRA; the Federal Water Pollution Control Act, 33 USC § 1251
et seq; the Toxic Substances Control Act, 15 USC § 2601 et seq; the Clean Air
Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42 USC § 3803 et seq.;
the Oil Pollution Act of 1990, 33 USC § 2701 et seq.; the Emergency Planning and
the Community Right-to-Know Act of 1986, 42 USC § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety
and Health Act, 29 USC §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
 
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred by Parent and its Subsidiaries as a result of any claim or
demand by any Governmental Authority or any third party, and which relate to any
Environmental Action.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
“Equipment” means all of Borrowers’ now owned or hereafter acquired right,
title, and interest with respect to equipment, machinery, machine tools, motors,
furniture, furnishings, fixtures, vehicles (including motor vehicles), tools,
parts, goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any



15



--------------------------------------------------------------------------------

organization subject to ERISA that is a member of an affiliated service group of
which a Borrower is a member under IRC Section 414(m), or (d) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any Person subject
to ERISA that is a party to an arrangement with a Borrower and whose employees
are aggregated with the employees of a Borrower under IRC Section 414(o).
 
“Event of Default” has the meaning set forth in Section 8.
 
“Excess Availability” means the amount, as of the date any determination thereof
is to be made, equal to Availability minus the aggregate amount, if any, of all
trade payables of Borrowers aged in excess of their historical levels with
respect thereto and all book overdrafts in excess of their historical practices
with respect thereto, in each case as determined by Agent in its Permitted
Discretion.
 
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
 
“Existing Lender” means Silicon Valley Bank.
 
“Fee Letter” means that certain fee letter, dated as of even date herewith,
among Borrowers and Agent, in form and substance satisfactory to Agent.
 
“FEIN” means Federal Employer Identification Number.
 
“Foothill” means Foothill Capital Corporation, a California corporation.
 
“Funding Date” means the date on which a Borrowing occurs.
 
“Funding Losses” has the meaning set forth in Section 2.13(b)(ii).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, consistently applied.
 
“General Intangibles” means all of Borrowers’ now owned or hereafter acquired
right, title, and interest with respect to general intangibles (including
payment intangibles, contract rights, rights to payment, rights arising under
common law, statutes, or regulations, choses or things in action, goodwill,
patents, trade names, trademarks, servicemarks, Copyrights, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, infringement claims, computer programs, information
contained on computer disks or tapes, software, literature, reports, catalogs,
money, deposit accounts, insurance premium rebates, tax refunds, and tax refund
claims), and any and all supporting obligations in respect thereof, and any
other personal property other than goods, Accounts, Investment Property, and
Negotiable Collateral.



16



--------------------------------------------------------------------------------

 
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body, including in each case those of the
United Kingdom.
 
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between Parent or its Restricted Subsidiaries
and Wells Fargo or its Affiliates, which provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging Parent’s or its Restricted Subsidiaries’ exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices.
 
“Holdout Lender” has the meaning set forth in Section 15.2.
 
“Inactive Subsidiaries” mean Braid, Inc., a Delaware corporation, and Novera
Software, Inc., a Delaware corporation.
 
“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of Parent or its Restricted Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations for the deferred purchase price of assets (other than trade debt
incurred in the ordinary course of business and repayable in accordance with
customary trade practices), and (f) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly



17



--------------------------------------------------------------------------------

guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person.
 
“Indemnified Liabilities” has the meaning set forth in Section 11.3.
 
“Indemnified Person” has the meaning set forth in Section 11.3.
 
“Initial Term Loan” has the meaning set forth in Section 2.2(a).
 
“Initial Term Loan Amount” means $10,000,000.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief and
including the appointment of a trustee, receiver, administrative receiver,
administrator or similar officer.
 
“Intellectual Property Right” means any trademark, Copyright, service mark,
trade name, patent (including any registrations or applications for registration
of any of the foregoing), license, or trade secret including, but not limited
to, any such legal rights included in any schematics, technology, know-how,
computer software programs or applications (in both source code and object code
form) or in other tangible or intangible information or material.
 
“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrowers and Agent, the form and substance of which is
satisfactory to Agent.
 
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1, 2, or
3 months thereafter; provided, however, that (a) interest shall accrue at the
applicable rate based upon the LIBOR Rate from and including the first day of
each Interest Period to, but excluding, the day on which any Interest Period
expires, (b) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (c) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2, or 3 months after the date on which the
Interest Period began, as applicable, and (d) Borrowers (or Administrative
Borrower on behalf thereof) may not elect an Interest Period which will end
after the Maturity Date.



18



--------------------------------------------------------------------------------

 
“Inventory” means all Borrowers’ now owned or hereafter acquired right, title,
and interest with respect to inventory, including goods held for sale or lease
or to be furnished under a contract of service, goods that are leased by a
Borrower as lessor, goods that are furnished by a Borrower under a contract of
service, and raw materials, work in process, or materials used or consumed in a
Borrower’s business.
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practices), purchases or other acquisitions for
consideration of Indebtedness and/or Stock, and any other items that are or
would be classified as investments on a balance sheet prepared in accordance
with GAAP.
 
“Investment Property” means all of Borrowers’ now owned or hereafter acquired
right, title, and interest with respect to “investment property” as that term is
defined in the Code, and any and all supporting obligations in respect thereof.
 
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
 
“Issuing Lender” means Foothill or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.
 
“Judgment Conversion Date” has the meaning set forth in Section 17.10(a).
 
“Judgment Currency” has the meaning set forth in Section 17.10(a).
 
“L/C” has the meaning set forth in Section 2.12(a).
 
“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
 
“L/C Undertaking” has the meaning set forth in Section 2.12(a).
 
“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.
 
“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.



19



--------------------------------------------------------------------------------

 
“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower under any of the Loan
Documents that are paid or incurred by the Lender Group, (b) fees or charges
paid or incurred by Agent in connection with the Lender Group’s transactions
with Borrowers, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and Uniform Commercial Code searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisals
(including periodic appraisals of Collateral or Recurring Maintenance Revenues
or business valuations to the extent of the fees and charges (and up to the
amount of any limitation) contained in this Agreement), real estate surveys,
real estate title policies and endorsements, and environmental audits, (c)
reasonable costs and expenses incurred by Agent in the disbursement of funds to
or for the account of Borrowers (by wire transfer or otherwise), (d) charges
paid or incurred by Agent resulting from the dishonor of checks, (e) reasonable
costs and expenses paid or incurred by the Lender Group to correct any default
or enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Agent related to audit examinations of the Books to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable costs and expenses of third party claims or any other suit paid
or incurred by the Lender Group in enforcing or defending the Loan Documents or
in connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with any Borrower or any guarantor of the
Obligations, (h) Agent’s and each Lender’s reasonable fees and expenses
(including reasonable attorneys fees) incurred in advising, structuring,
drafting, reviewing, administering, or amending the Loan Documents, and (i)
Agent’s and each Lender’s reasonable fees and expenses (including reasonable
attorneys fees) incurred in terminating, enforcing (including reasonable
attorneys fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning any Borrower or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.
 
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, and
agents of such Lender.
 
“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.
 
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus 100% of the amount of
outstanding



20



--------------------------------------------------------------------------------

time drafts accepted by an Underlying Issuer as a result of drawings under
Underlying Letters of Credit.
 
“LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).
 
“LIBOR Notice” means a written notice in the form of Exhibit L-1.
 
“LIBOR Option” has the meaning set forth in Section 2.13(a)
 
“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next 1/16%)
by dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100% minus
the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.
 
“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.
 
“LIBOR Rate Margin” means 3.00 percentage points.
 
“Lien” means any interest of any other Person (the “interestholder”) in an asset
owned by any other Person securing an obligation owed to, or a claim by, such
interestholder, whether such interest shall be based on the common law, statute,
or contract, whether such interest shall be recorded or perfected, and whether
such interest shall be contingent upon the occurrence of some future event or
events or the existence of some future circumstance or circumstances, including
the lien or security interest arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, fixed or floating charge,
deposit arrangement, security agreement, conditional sale or trust receipt, or
from a lease, consignment, or bailment for security purposes and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.
 
“Loan Account” has the meaning set forth in Section 2.10.
 
“Loan Documents” means this Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Charge Over Shares, the Control Agreements, the
Copyright Security Agreement, the Debenture, the Disbursement Letter, the Due
Diligence Letter, the Fee Letter, the Intercompany Subordination Agreement, the
Letters of Credit, the Officers’ Certificate, the Patent Security Agreement, the
Securities Pledge Agreement, the Trademark Security Agreement, any note or notes
executed by a Borrower in connection with this Agreement and payable to a member
of the Lender Group, and any other agreement entered into, now or in the future,
by any Borrower and the Lender Group in connection with this Agreement.



21



--------------------------------------------------------------------------------

 
“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers taken as a whole, (b) a material
impairment of a Borrower’s ability to perform its obligations under the Loan
Documents to which it is a party or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral, or (c) a material impairment of the
enforceability or priority of the Agent’s Liens with respect to the Collateral
as a result of an action or failure to act on the part of a Borrower.
 
“Maturity Date” has the meaning set forth in Section 3.4.
 
“Maximum Additional Term Loan Amount” means an amount equal to the Term Loan
Amount less the Initial Term Loan Amount.
 
“Maximum Revolver Amount” means $20,000,000.
 
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower in favor
of Agent, for the benefit of the Lender Group (which, in the case of the UK
Borrower, may be in the form of the Debenture), in form and substance
satisfactory to Agent, that encumber the Real Property Collateral and the
related improvements thereto.
 
“Negotiable Collateral” means all of Borrowers’ now owned and hereafter acquired
right, title, and interest with respect to letters of credit, letter of credit
rights, instruments, promissory notes, drafts, documents, and chattel paper
(including electronic chattel paper and tangible chattel paper), and any and all
supporting obligations in respect thereof.
 
“Obligations” means (a) all loans (including the Term Loan), Advances, debts,
principal, interest (including any interest that, but for the provisions of the
Bankruptcy Code, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to Borrowers’ Loan Account pursuant hereto), obligations, fees
(including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that, but for the provisions of
the Bankruptcy Code, would have accrued), lease payments, guaranties, covenants,
and duties of any kind and description owing by Borrowers to the Lender Group
pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all Lender Group Expenses that Borrowers are required to pay
or reimburse by the Loan Documents, by law, or otherwise, and (b) all Bank
Product Obligations. Any reference in this Agreement or in the other Loan
Documents to the Obligations shall include all amendments, changes, extensions,
modifications, renewals, replacements, substitutions, and supplements, thereto
and thereof, as applicable, both prior and subsequent to any Insolvency
Proceeding.



22



--------------------------------------------------------------------------------

 
“Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to Parent, together with Borrowers’ completed responses
to the inquiries set forth therein, the form and substance of such responses to
be satisfactory to Agent.
 
“Originating Lender” has the meaning set forth in Section 14.1(e).
 
“Overadvance” has the meaning set forth in Section 2.5.
 
“Parent” has the meaning set forth in the preamble to this Agreement.
 
“Participant” has the meaning set forth in Section 14.1(e).
 
“Patent Security Agreement” means a patent security agreement executed and
delivered by Borrowers and Agent (which, in the case of the UK Borrower, may be
in the form of the Debenture), the form and substance of which is satisfactory
to Agent.
 
“Pay-Off Letter” means a letter, in form and substance satisfactory to Agent,
from Existing Lender to Agent respecting the amount necessary to repay in full
all of the obligations of Borrowers owing to Existing Lender and obtain a
release of all of the Liens existing in favor of Existing Lender in and to the
assets of Borrowers.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Dispositions” means (a) sales or other dispositions by Borrowers or
their Restricted Subsidiaries of Equipment that is substantially worn, damaged,
or obsolete in the ordinary course of business, (b) sales or other dispositions
by Borrowers or their Restricted Subsidiaries of Inventory to buyers in the
ordinary course of business, (c) the use or transfer of money or Cash
Equivalents by Borrowers or their Restricted Subsidiaries in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents, and
(d) the licensing by Borrowers or their Restricted Subsidiaries, on a
non-exclusive basis, of patents, trademarks, Copyrights, and other intellectual
property rights in the ordinary course of business.
 
“Permitted Investments” means (a) investments in Cash Equivalents, (b)
investments in negotiable instruments for collection, (c) investments in the
nature of, and advances made in connection with, purchases of goods or services
in the ordinary course of business, (d) investments by any Borrower or
Restricted Subsidiary in any other Borrower or Restricted Subsidiary, (e)
investments made prior to the Closing Date by any Borrower or Restricted
Subsidiary in any Unrestricted Subsidiary to the extent set forth on Schedule
PI-1 hereto, (f) investments made after the Closing Date by any Borrower or
Restricted Subsidiary in any Unrestricted Subsidiary, provided that (i) the
aggregate amount of all investments



23



--------------------------------------------------------------------------------

made pursuant to this clause (f) shall not exceed $1,000,000 during any fiscal
year of Parent, (ii) no Default or Event of Default shall have occurred and be
continuing, both before and immediately after giving effect to any such
investment, (iii) the aggregate amount of unrestricted cash and Cash Equivalents
of the Borrowers equals or exceeds $10,000,000 after giving effect to such
investment, and (iv) the Person making such investment is Solvent, both before
and immediately after giving effect to any such investment, (g) guaranties to
the extent not prohibited by Section 7.6, (h) acquisitions made by any Borrower
or Restricted Subsidiary, provided that (i) no Default or Event of Default shall
have occurred and be continuing, both before and immediately after giving effect
to any such acquisition, and (ii) such acquisition is otherwise acceptable to
Agent in its sole discretion, and (i) an equity investment of 10,000 shares of
the common stock of Novera Optics, Inc. a Delaware corporation, issued to the
Parent; provided that if any such investment pursuant to clauses (a) through (i)
above is in the form of Indebtedness owed by a Borrower or a Restricted
Subsidiary to another Borrower or Restricted Subsidiary, such Indebtedness
investment shall be subject to the terms and conditions of the Intercompany
Subordination Agreement.
 
“Permitted Liens” means (a) Liens held by Agent for the benefit of Agent and the
Lenders, (b) Liens for unpaid taxes that either (i) are not yet delinquent, or
(ii) do not constitute an Event of Default hereunder and are the subject of
Permitted Protests, (c) Liens set forth on Schedule P-1, (d) the interests of
lessors under operating leases, (e) purchase money Liens or the interests of
lessors under Capital Leases to the extent that such Liens or interests secure
Permitted Purchase Money Indebtedness and so long as such Lien attaches only to
the asset purchased or acquired and the proceeds thereof, (f) Liens arising by
operation of law in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, incurred in the ordinary course of business
and not in connection with the borrowing of money, and which Liens either (i)
are for sums not yet delinquent, or (ii) are the subject of Permitted Protests,
(g) Liens arising from deposits made in connection with obtaining worker’s
compensation or other unemployment insurance, (h) Liens or deposits to secure
performance of bids, tenders, or leases incurred in the ordinary course of
business and not in connection with the borrowing of money, (i) Liens granted as
security for surety or appeal bonds in connection with obtaining such bonds in
the ordinary course of business, (j) Liens resulting from any judgment or award
that is not an Event of Default hereunder, (k) Liens with respect to the Real
Property Collateral that are exceptions to the commitments for title insurance
issued in connection with the Mortgages, as accepted by Agent in its Permitted
Discretion, and (l) with respect to any Real Property that is not part of the
Real Property Collateral, easements, rights-of-way, zoning restrictions,
reservations, exceptions, encroachments, covenants, conditions, restrictions,
leases, and other title exceptions and encumbrances affecting Real Property that
do not materially interfere with or impair the use or operation thereof.
 
“Permitted Protest” means the right of Parent or any of its Restricted
Subsidiaries, as applicable) to protest any Lien (other than any such Lien that
secures the Obligations), taxes (other than payroll taxes), or rental payment,
provided that (a) a reserve



24



--------------------------------------------------------------------------------

with respect to such obligation is established on the Books in such amount as is
required under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Parent or any of its Restricted Subsidiaries, as applicable, in
good faith, (c) Agent is satisfied in its Permitted Discretion that, while any
such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of the Agent’s Liens, and (d) with respect to any
protest of a United States federal tax Lien, Parent or such Restricted
Subsidiary, as applicable, will deliver prior written notice to Agent of its
desire to make such protest prior to taking any action in respect thereof and
permit Agent a reasonable amount of time to determine if clause (c) above is
satisfied.
 
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
amount outstanding at any one time not in excess of $2,500,000.
 
“Permitted UK Cash Equivalents” means (a) marketable direct obligations issued
or unconditionally guaranteed by the United Kingdom or issued by any agency
thereof and backed by the full faith and credit of the United Kingdom, in each
case maturing within one (1) year from the date of acquisition thereof, (b)
commercial paper maturing no more than one (1) year from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (c) certificates of deposit or bankers’
acceptances maturing within one (1) year from the date of acquisition thereof
that are either (i) issued by any bank organized under the laws of the United
Kingdom or by the London branch of a bank, which bank has a rating of A or A2,
or better, from S&P or Moody’s, or (ii) in an amount less than or equal to
$100,000 in the aggregate issued by the London branch of any other bank.
 
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
“Personal Property Collateral” means all Collateral other than Real Property.
 
“Pledged Notes” means the promissory notes pledged to Agent, for the benefit of
the Lenders, pursuant to the Securities Pledge Agreement.
 
“Projections” means Parent’s and its Subsidiaries’ consolidated forecasted (a)
balance sheets, (b) profit and loss statements, and (c) cash flow statements,
all prepared on a consistent basis with Parent’s historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions.
 
“Pro Rata Share” means:



25



--------------------------------------------------------------------------------

 
(a)    with respect to a Lender’s obligation to make Advances and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
the percentage obtained by dividing (i) such Lender’s Revolver Commitment, by
(ii) the aggregate Revolver Commitments of all Lenders,
 
(b)    with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and to receive payments of fees with
respect thereto, the percentage obtained by dividing (i) such Lender’s Revolver
Commitment, by (ii) the aggregate Revolver Commitments of all Lenders,
 
(c)    with respect to a Lender’s obligation to make the Term Loan and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender’s Term Loan Commitment, by (ii) the
aggregate amount of all Lenders’ Term Loan Commitments, and
 
(d)    with respect to all other matters (including the indemnification
obligations arising under Section 16.7), the percentage obtained by dividing (i)
such Lender’s Total Commitment, by (ii) the aggregate amount of Total
Commitments of all Lenders; provided, however, that, in each case, in the event
all Commitments have been terminated, Pro Rata Share shall be determined
according to the Commitments in effect immediately prior to such termination.
 
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
30 days after, the acquisition of any fixed or capital assets for the purpose of
financing all or any part of the acquisition cost thereof or improvements
thereto.
 
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower and the improvements thereto.
 
“Real Property Collateral” means the parcel or parcels of Real Property
identified on Schedule R-1 and any Real Property hereafter acquired by a
Borrower.
 
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Recurring Maintenance Revenues” means, with respect to any period, the total
revenues of Borrowers for such period that are derived from customer service and
support of licensed products, as reflected on Borrowers’ financial statements in
accordance with their historical practices (it being understood and agreed that
such Recurring Maintenance Revenues generally have been paid on an annual basis
in advance and recognized ratably over the term of the applicable contracts).



26



--------------------------------------------------------------------------------

 
“Recurring Maintenance Revenues Net Orderly Liquidation Value” means the
appraised value of Borrowers’ Recurring Maintenance Revenues that is estimated
to be recoverable in an orderly liquidation of such Recurring Maintenance
Revenues, such value to be as determined from time to time by a qualified
appraisal company selected by Agent, net of all related costs and expenses.
 
“Relevant Jurisdiction” means (a) as of the Closing Date, the United States of
America, England and Wales and (b) from and after any Additional Borrower
Effective Date, shall also include the jurisdiction under which any Additional
Borrower is organized.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.
 
“Replacement Lender” has the meaning set forth in Section 15.2.
 
“Report” has the meaning set forth in Section 16.17.
 
“Requested Additional Term Loan Amount” has the meaning set forth in Section
2.2(b).
 
“Required Availability” means Excess Availability and unrestricted cash and Cash
Equivalents in an amount of not less than $18,000,000.
 
“Required Lenders” means, at any time, (a) Agent, and (b) Lenders whose Pro Rata
Shares aggregate 51% of the Total Commitments, or if the Commitments have been
terminated irrevocably, 51% of the Obligations (other than Bank Product
Obligations) then outstanding.
 
“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.
 
“Restricted Subsidiary” means (a) any Subsidiary of Parent other than (i) the
Unrestricted Subsidiaries and (ii) any other Borrower and (b) from and after any
Additional Borrower Effective Date, shall also include any other non-Borrower
Subsidiary of Parent if



27



--------------------------------------------------------------------------------

such Subsidiary is organized under the laws of a Relevant Jurisdiction or any
state, territory or subdivision thereof.
 
“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.
 
“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.
 
“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Securities Account” means a “securities account” as that term is defined in the
Code.
 
“Securities Pledge Agreement” means a securities pledge agreement (which, in the
case of the UK Borrower, may be in the form of the Debenture), in form and
substance satisfactory to Agent, executed and delivered by each Borrower.
 
“Settlement” has the meaning set forth in Section 2.3(f)(i).
 
“Settlement Date” has the meaning set forth in Section 2.3(f)(i).
 
“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act or, in the case of any Person in the United Kingdom, within the
meaning of Section 123 of the Insolvency Act 1986 of the United Kingdom).
 
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is



28



--------------------------------------------------------------------------------

defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
SEC under the Exchange Act).
 
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
 
“Swing Lender” means Foothill or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender hereunder.
 
“Swing Loan” has the meaning set forth in Section 2.3(d)(i).
 
“Taxes” has the meaning set forth in Section 16.11(e).
 
“Term Loan” has the meaning set forth in Section 2.2(b).
 
“Term Loan Amount” means the lesser of (i) $10,000,000 and (ii) 45% times the
Recurring Maintenance Revenues Net Orderly Liquidation Value.
 
“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.
 
“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.
 
“Trademark Security Agreement” means a trademark security agreement executed and
delivered by each Borrower and Agent (which, in the case of the UK Borrower, may
be in the form of the Debenture), the form and substance of which is
satisfactory to Agent.
 
“UK Borrower” means Mercator Software Limited, a company incorporated under the
laws of England and Wales with company number 01293378.



29



--------------------------------------------------------------------------------

 
“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.
 
“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.
 
“Unrestricted Subsidiary” means (a) any Subsidiary of Parent that is organized
under the laws of a jurisdiction other than the United States of America,
England and Wales or any state, territory or subdivision of either thereof
(other than as set forth in clause (b) of the definition of Restricted
Subsidiary) and (b) so long as Sections 5.22 and 7.21 remain true and correct as
to the respective Inactive Subsidiary, such Inactive Subsidiary.
 
“Voidable Transfer” has the meaning set forth in Section 17.7.
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 
1.2    Accounting Terms.    All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrowers” or the term “Parent” is used in respect of a financial
covenant or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis unless the context clearly requires
otherwise.
 
1.3    Code.    Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein.
 
1.4    Construction.    Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the other Loan Documents to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any requirement of a writing
contained herein or in the other Loan Documents shall be satisfied



30



--------------------------------------------------------------------------------

by the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
 
1.5    Schedules.    All of the schedules attached to this Agreement shall be
deemed incorporated herein by reference.
 
2.    LOAN AND TERMS OF PAYMENT.
 
2.1    Revolver Advances.
 
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances (“Advances”)
to Borrowers in an amount at any one time outstanding not to exceed such
Lender’s Pro Rata Share of an amount equal to the lesser of (i) the Maximum
Revolver Amount less the Letter of Credit Usage less the aggregate outstanding
principal amount of the Term Loan, or (ii) the Borrowing Base less the Letter of
Credit Usage. For purposes of this Agreement, “Borrowing Base,” as of any date
of determination, shall mean the result of:
 
(x)    the lesser of
 
(i)    85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve; provided that, for purposes of this clause (i), (A) for the
60-day period immediately following the Closing Date, Eligible Accounts shall
not include Eligible UK Accounts and (B) Eligible UK Accounts shall not, at any
time, exceed 50% of all Eligible Accounts,
 
(ii)    an amount equal to (A) Borrowers’ Collections with respect to Accounts
for the immediately preceding 90-day period, less (B) the aggregate outstanding
principal amount of the Term Loan, minus
 
(y)    the sum of (i) the Bank Products Reserve, and (ii) the aggregate amount
of reserves, if any, established by Agent under Section 2.1(b).
 
(b)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including reserves with respect to (i)
sums that Borrowers are required to pay (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and have failed to pay under any Section of this



31



--------------------------------------------------------------------------------

Agreement or any other Loan Document, and (ii) amounts owing by Borrowers to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than any existing Permitted Lien set forth on Schedule P-1 which is
specifically identified thereon as entitled to have priority over the Agent’s
Liens), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to the Agent’s Liens (such as Liens or trusts in favor
of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral.
 
(c)    The Lenders with Revolver Commitments shall have no obligation to make
additional Advances hereunder to the extent such additional Advances would cause
the Revolver Usage to exceed the Maximum Revolver Amount.
 
(d)    Amounts borrowed pursuant to this Section may be repaid or prepaid,
without any Applicable Prepayment Premium or other premium or penalty except as
set forth in Section 2.13(c) or Section 3.6, and, subject to the terms and
conditions of this Agreement, reborrowed at any time during the term of this
Agreement.
 
2.2    Term Loan.
 
(a)    Initial Term Loan.    Subject to the terms and conditions of this
Agreement, on the Closing Date each Lender with a Term Loan Commitment agrees
(severally, not jointly or jointly and severally) to make a term loan
(collectively, the “Initial Term Loan”) to Borrowers in an amount equal to such
Lender’s Pro Rata Share of the Initial Term Loan Amount. The Initial Term Loan
shall be repaid in monthly installments, each in an amount equal to
one-forty-eighth (1/48th) of the Initial Term Loan Amount, plus accrued and
unpaid interest on such amounts, such installments to be due and payable on the
first day of each month commencing on the first day of the first month
immediately succeeding the Closing Date and ending on the Maturity Date, with
the outstanding unpaid principal balance and all accrued and unpaid interest
under the Initial Term Loan due and payable on the date of termination of this
Agreement, whether by its terms, by prepayment, or by acceleration. All amounts
outstanding under the Initial Term Loan shall constitute Obligations.
 
(b)    Additional Term Loan.    Subject to the terms and conditions of this
Agreement, on any date after the Closing Date but prior to the date that is 18
months after the Closing Date, each Lender with a Term Loan Commitment agrees
(severally, not jointly or jointly and severally) to make additional term loans
(collectively, the “Additional Term Loans,” and, collectively with the Initial
Term Loan, the “Term Loan”) to Borrowers in an amount equal to such Lender’s Pro
Rata Share of the amount of the Additional Term Loan requested by Borrowers (the
“Requested Additional Term Loan Amount”), so long as (A) no Event of Default
shall have occurred and be continuing on the date that any such Additional Term
Loan is made, nor shall an Event of Default result therefrom, (B) each such
Additional Term Loan is in an increment of at least $1,500,000 (or, if less, the
then-remaining undrawn portion of the Maximum Additional Term Loan Amount) and
(C) the Requested Additional



32



--------------------------------------------------------------------------------

Term Loan Amount, when taken together with the aggregate amount of all
Additional Term Loans made prior thereto, would not exceed the Maximum
Additional Term Loan Amount. Each Additional Term Loan shall be repaid in
monthly installments, each in an amount equal to one-forty-eighth (1/48th) of
such Additional Term Loan Amount, plus accrued and unpaid interest on such
amounts, such installments to be due and payable on the first day of each month
commencing on the first day of the first month immediately succeeding the
Applicable Additional Term Loan Date and ending on the Maturity Date, with the
outstanding unpaid principal balance and all accrued and unpaid interest under
such Additional Term Loan due and payable on the date of termination of this
Agreement, whether by its terms, by prepayment, or by acceleration. All amounts
outstanding under the Additional Term Loans shall constitute Obligations.
 
(c)    If, at any time, (i) the principal amount of the outstanding Term Loan
exceeds the Term Loan Amount, Borrowers immediately shall pay to Agent, in cash,
an amount equal to 100% of such excess, plus all accrued and unpaid interest on
such amounts, and (ii) the amount of the Recurring Maintenance Revenues
generated by the UK Borrower during any quarterly period exceeds 40% of the
Recurring Maintenance Revenues generated by Borrowers during such quarterly
period, Borrowers immediately shall pay to Agent, in cash, an amount equal to
100% of such excess, plus all accrued and unpaid interest on such amounts.
 
(d)    The Lenders with Term Loan Commitments shall have no obligation to make
any Term Loan hereunder to the extent such Term Loan would cause the aggregate
amount of Term Loans made hereunder to exceed the Term Loan Amount.
 
(e)    Borrowers may prepay all or a portion of the then outstanding principal
amount of the Term Loan, without any Applicable Prepayment Premium or other
premium or penalty except as set forth in Section 3.6.
 
2.3    Borrowing Procedures and Settlements.
 
(a)    Procedure for Borrowing.    Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent (which
notice must be received by Agent no later than 10:00 a.m. (California time) on
the Business Day prior to the date that is the requested Funding Date in the
case of a request for an Advance or the Term Loan specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that in the case of a request for Swing Loan in an
amount of $2,000,000, or less, such notice will be timely received if it is
received by Agent no later than 10:00 a.m. (California time) on the Business Day
that is the requested Funding Date) specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day. At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time, with such telephonic notice to be confirmed in writing within 24
hours of the giving of such notice.



33



--------------------------------------------------------------------------------

 
(b)    Determination of Advance or Swing Loan.    Promptly after receipt of a
request for a Borrowing pursuant to Section 2.3(a), Agent shall determine
whether Section 2.3(c) or Section 2.3(d) will apply based on the following: (i)
if the requested Borrowing is for a Term Loan or an Advance (other than a Swing
Loan), the terms of Section 2.3(c) shall apply to such requested Borrowing, and
(ii) if the requested Borrowing is for a Swing Loan, then Agent shall request
Swing Lender to make a Swing Loan pursuant to the terms of Section 2.3(d) in the
amount of the requested Borrowing; provided, however, that if Swing Lender
declines in its sole discretion to make a Swing Loan pursuant to Section 2.3(d),
the terms of Section 2.3(c) shall apply to such requested Borrowing.
 
(c)    Making of Advances.
 
(i)    In the event that Agent shall elect to have the terms of this Section
2.3(c) apply to a requested Borrowing as described in Section 2.3(b), then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances (or
the Term Loan, as applicable), upon satisfaction of the applicable conditions
precedent set forth in Section 3 hereof, Agent shall make the proceeds thereof
available to Administrative Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to Administrative Borrower’s Designated Account; provided, however, that,
subject to the provisions of Section 2.3(i), Agent shall not request any Lender
to make, and no Lender shall have the obligation to make, any Advance (or its
portion of the Term Loan) if Agent shall have actual knowledge that (1) one or
more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (2) the requested Borrowing would exceed the
Availability on such Funding Date.
 
(ii)    Unless Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, at least one (1)
Business Day prior to the date of such Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date



34



--------------------------------------------------------------------------------

and Agent may (but shall not be so required), in reliance upon such assumption,
make available to Borrowers on such date a corresponding amount. If and to the
extent any Lender shall not have made its full amount available to Agent in
immediately available funds and Agent in such circumstances has made available
to Borrowers such amount, that Lender shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest at the
Defaulting Lender Rate for each day during such period. A notice submitted by
Agent to any Lender with respect to amounts owing under this subsection shall be
conclusive, absent manifest error. If such amount is so made available, such
payment to Agent shall constitute such Lender’s Advance on the date of Borrowing
for all purposes of this Agreement. If such amount is not made available to
Agent on the Business Day following the Funding Date, Agent will notify
Administrative Borrower of such failure to fund and, upon demand by Agent,
Borrowers shall pay such amount to Agent for Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Advances
composing such Borrowing. The failure of any Lender to make any Advance on any
Funding Date shall not relieve any other Lender of any obligation hereunder to
make an Advance on such Funding Date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on any Funding Date.
 
(iii)    Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrowers as if such Defaulting Lender had made Advances to
Borrowers. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by it for the account of such
Defaulting Lender. Solely for the purposes of voting or consenting to matters
with respect to the Loan Documents, such Defaulting Lender shall be deemed not
to be a “Lender” and such Lender’s Commitment shall be deemed to be zero. This
clause (iii) shall remain effective with respect to such Lender until (x) the
Obligations under this Agreement shall have been declared or shall have become
immediately due and payable and the Defaulting Lender shall have paid to Agent
and



35



--------------------------------------------------------------------------------

Borrowers all amounts owing by Defaulting Lender, (y) the non-Defaulting
Lenders, Agent, and Administrative Borrower shall have waived such Defaulting
Lender’s default in writing, or (z) the Defaulting Lender makes its Pro Rata
Share of the applicable Advance and pays to Agent and Borrowers all amounts
owing by Defaulting Lender in respect thereof. The operation of this Section
shall not be construed to increase or otherwise affect the Commitment of any
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Lender of its duties and obligations hereunder, or to relieve or excuse
the performance by Borrowers of their duties and obligations hereunder to Agent
or to the Lenders other than such Defaulting Lender. Any such failure to fund by
any Defaulting Lender shall constitute a material breach by such Defaulting
Lender of this Agreement and shall entitle Administrative Borrower at its
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
acceptable to Agent. In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance Agreement in favor of the substitute Lender (and agrees that it shall
be deemed to have executed and delivered such document if it fails to do so)
subject only to being repaid its share of the outstanding Obligations (other
than Bank Product Obligations) (including an assumption of its Pro Rata Share of
the Risk Participation Liability) without any premium or penalty of any kind
whatsoever; provided further, however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or Borrowers’ rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund or
otherwise.
 
(d)    Making of Swing Loans.
 
(i)    In the event Agent shall elect, with the consent of Swing Lender, as a
Lender, to have the terms of this Section 2.3(d) apply to a requested Borrowing
as described in Section 2.3(b), Swing Lender as a Lender shall make such Advance
in the amount of such Borrowing (any such Advance made solely by Swing Lender as
a Lender pursuant to this Section 2.3(d) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to Administrative Borrower’s Designated Account. Each Swing Loan
is an Advance hereunder and shall be subject to all the terms and conditions
applicable to other Advances, except that no such Swing Loan shall be eligible
for the LIBOR Option and all payments on any Swing Loan shall be payable to
Swing Lender as a Lender solely for its own account (and for the account of



36



--------------------------------------------------------------------------------

the holder of any participation interest with respect to such Swing Loan).
Subject to the provisions of Section 2.3(i), Agent shall not request Swing
Lender as a Lender to make, and Swing Lender as a Lender shall not make, any
Swing Loan if Agent has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (ii) the requested Borrowing would exceed the Availability on
such Funding Date. Swing Lender as a Lender shall not otherwise be required to
determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making, in
its sole discretion, any Swing Loan.
 
(ii)    The Swing Loans shall be secured by the Agent’s Liens, shall constitute
Advances and Obligations hereunder, and shall bear interest at the rate
applicable from time to time to Advances that are Base Rate Loans.
 
(e)    Agent Advances.
 
(i)    Agent hereby is authorized by Borrowers and the Lenders, from time to
time in Agent’s sole discretion, (1) after the occurrence and during the
continuance of an Event of Default, or (2) at any time that any of the other
applicable conditions precedent set forth in Section 3 have not been satisfied,
to make Advances to Borrowers on behalf of the Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (C) to pay any
other amount chargeable to Borrowers pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 10 (any of the Advances described in this Section 2.3(e) shall be
referred to as “Agent Advances”); provided, however, that, notwithstanding the
foregoing, Agent shall not make Agent Advances in respect of Lender Group
Expenses so long as (I) the aggregate amount of unrestricted cash and Cash
Equivalents of the Borrowers equals or exceeds $10,000,000, (II) Advances in the
aggregate amount of less than $500,000 are outstanding, (III) no Default or
Event of Default shall have occurred and be continuing and (IV) Administrative
Borrower shall have paid, in full, in cash, any invoice due and payable in
respect of such Lender Group Expenses within five (5) Business Days after notice
to Administrative Borrower of any such invoice. Each Agent Advance is an Advance
hereunder and shall be subject to all the terms and conditions applicable to
other Advances, except that no such Agent Advance shall be eligible for the
LIBOR Option and all payments thereon shall be payable to Agent solely for its
own account (and for the



37



--------------------------------------------------------------------------------

account of the holder of any participation interest with respect to such Agent
Advance).
 
(ii)    The Agent Advances shall be repayable on demand and secured by the
Agent’s Liens granted to Agent under the Loan Documents, shall constitute
Advances and Obligations hereunder, and shall bear interest at the rate
applicable from time to time to Advances that are Base Rate Loans.
 
(f)    Settlement.    It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:
 
(i)    Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to each outstanding Swing Loan, (2) for
itself, with respect to each Agent Advance, and (3) with respect to Collections
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. (California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Agent Advances
for the period since the prior Settlement Date. Subject to the terms and
conditions contained herein (including Section 2.3(c)(iii)): (y) if a Lender’s
balance of the Advances, Swing Loans, and Agent Advances exceeds such Lender’s
Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, then Agent shall, by no later than 12:00 p.m. (California time)
on the Settlement Date, transfer in immediately available funds to the account
of such Lender as such Lender may designate, an amount such that each such
Lender shall, upon receipt of such amount, have as of the Settlement Date, its
Pro Rata Share of the Advances, Swing Loans, and Agent Advances, and (z) if a
Lender’s balance of the Advances, Swing Loans, and Agent Advances is less than
such Lender’s Pro Rata Share of the Advances, Swing Loans, and Agent Advances as
of a Settlement Date, such Lender shall no later than 12:00 p.m. (California
time) on the Settlement Date transfer in immediately available funds to the
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Advances,
Swing Loans, and Agent Advances. Such amounts made available to Agent



38



--------------------------------------------------------------------------------

under clause (z) of the immediately preceding sentence shall be applied against
the amounts of the applicable Swing Loan or Agent Advance and, together with the
portion of such Swing Loan or Agent Advance representing Swing Lender’s Pro Rata
Share thereof, shall constitute Advances of such Lenders. If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.
 
(ii)    In determining whether a Lender’s balance of the Advances, Swing Loans,
and Agent Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Agent Advances as of a Settlement
Date, Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest, fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral. To the extent that a net amount is owed
to any such Lender after such application, such net amount shall be distributed
by Agent to that Lender as part of such next Settlement.
 
(iii)    Between Settlement Dates, Agent, to the extent no Agent Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections received since
the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Advances other than to Swing Loans, as provided
for in the previous sentence, Swing Lender shall pay to Agent for the accounts
of the Lenders, and Agent shall pay to the Lenders, to be applied to the
outstanding Advances of such Lenders, an amount such that each Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Advances. During the period between Settlement Dates, Swing Lender
with respect to Swing Loans, Agent with respect to Agent Advances, and each
Lender (subject to the effect of letter agreements between Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Agent Advances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.
 
(g)    Notation.    Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and



39



--------------------------------------------------------------------------------

Agent Advances owing to Agent, and the interests therein of each Lender, from
time to time. In addition, each Lender is authorized, at such Lender’s option,
to note the date and amount of each payment or prepayment of principal of such
Lender’s Advances in its books and records, including computer records, such
books and records constituting presumptive evidence, absent manifest error, of
the accuracy of the information contained therein.
 
(h)    Lenders’ Failure to Perform.    All Advances (other than Swing Loans and
Agent Advances) shall be made by the Lenders contemporaneously and in accordance
with their Pro Rata Shares. It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
 
(i)    Optional Overadvances.    Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrowers notwithstanding that an Overadvance exists or thereby would
be created, so long as (i) after giving effect to such Advances (including a
Swing Loan), the Revolver Usage does not exceed the Borrowing Base by more than
$2,000,000, (ii) after giving effect to such Advances (including a Swing Loan)
the outstanding Revolver Usage (except for and excluding amounts charged to the
Loan Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount, and (iii) at the time of the making of any such Advance
(including a Swing Loan), Agent does not believe, in good faith, that the
Overadvance created by such Advance will be outstanding for more than 90 days.
The foregoing provisions are for the exclusive benefit of Agent, Swing Lender,
and the Lenders and are not intended to benefit Borrowers in any way. The
Advances and Swing Loans, as applicable, that are made pursuant to this Section
2.3(i) shall be subject to the same terms and conditions as any other Advance or
Swing Loan, as applicable, except that they shall not be eligible for the LIBOR
Option and the rate of interest applicable thereto shall be the rate applicable
to Advances that are Base Rate Loans under Section 2.6(c) hereof without regard
to the presence or absence of an Event of Default.
 
(i)    In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the preceding paragraph, regardless of the
amount of, or reason for, such excess, Agent shall notify Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value), and the
Lenders with Revolver Commitments thereupon shall, together with



40



--------------------------------------------------------------------------------

Agent, jointly determine the terms of arrangements that shall be implemented
with Borrowers and intended to reduce, within a reasonable time, the outstanding
principal amount of the Advances to Borrowers to an amount permitted by the
preceding paragraph. In the event Agent or any Lender disagrees over the terms
of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders.
 
(ii)    Each Lender with a Revolver Commitment shall be obligated to settle with
Agent as provided in Section 2.3(f) for the amount of such Lender’s Pro Rata
Share of any unintentional Overadvances by Agent reported to such Lender, any
intentional Overadvances made as permitted under this Section 2.3(i), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.
 
2.4    Payments.
 
(a)    Payments by Borrowers.
 
(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time), shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
 
(ii)    Unless Agent receives notice from Administrative Borrower prior to the
date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Agent may assume that Borrowers have
made (or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
 
(b)    Apportionment and Application.
 
(i)    Except as otherwise provided with respect to Defaulting Lenders and
except as otherwise provided in the Loan Documents (including



41



--------------------------------------------------------------------------------

letter agreements between Agent and individual Lenders), aggregate principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account, after giving effect to any
letter agreements between Agent and individual Lenders) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee relates. All payments shall be remitted to
Agent and all such payments (other than payments received while no Event of
Default has occurred and is continuing and which relate to the payment of
principal or interest of specific Obligations or which relate to the payment of
specific fees), and, during any time that a Cash Sweep Instruction is in effect,
all proceeds of Accounts or other Collateral received by Agent, shall be applied
as follows:
 
A.    first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,
 
B.    second, to pay any Lender Group Expenses then due to the Lenders under the
Loan Documents, on a ratable basis, until paid in full,
 
C.    third, to pay any fees then due to Agent (for its separate accounts, after
giving effect to any letter agreements between Agent and the individual Lenders)
under the Loan Documents until paid in full,
 
D.    fourth, to pay any fees then due to any or all of the Lenders (after
giving effect to any letter agreements between Agent and individual Lenders)
under the Loan Documents, on a ratable basis, until paid in full,
 
E.    fifth, to pay interest due in respect of all Agent Advances, until paid in
full,
 
F.    sixth, ratably to pay interest due in respect of the Advances (other than
Agent Advances), the Swing Loans, and the Term Loan until paid in full,
 
G.    seventh, to pay the principal of all Agent Advances until paid in full,



42



--------------------------------------------------------------------------------

 
H.    eighth, ratably to pay all principal amounts then due and payable (other
than as a result of an acceleration thereof) with respect to the Term Loan until
paid in full,
 
I.    ninth, to pay the principal of all Swing Loans until paid in full,
 
J.    tenth, so long as no Event of Default has occurred and is continuing, and
at Agent’s election (which election Agent agrees will not be made if an
Overadvance would be created thereby), to pay amounts then due and owing by
Parent or its Restricted Subsidiaries in respect of Bank Products, until paid in
full,
 
K.    eleventh, so long as no Event of Default has occurred and is continuing,
to pay the principal of all Advances (whether or not otherwise then due and
payable) until paid in full,
 
L.    twelfth, if an Event of Default has occurred and is continuing, ratably
(i) to pay the principal of all Advances until paid in full, and (ii) to Agent,
to be held by Agent, for the benefit of Wells Fargo or its Affiliates, as
applicable, as cash collateral in an amount up to the amount of the Bank
Products Reserve established prior to the occurrence of, and not in
contemplation of, the subject Event of Default until Parent’s and its Restricted
Subsidiaries’ obligations in respect of the then extant Bank Products have been
paid in full or the cash collateral amount has been exhausted,
 
M.    thirteenth, if an Event of Default has occurred and is continuing, to pay
the outstanding principal balance of the Term Loan (in the inverse order of the
maturity of the installments due thereunder) until the Term Loan is paid in
full,
 
N.    fourteenth, if an Event of Default has occurred and is continuing, to
Agent, to be held by Agent, for the ratable benefit of Issuing Lender and those
Lenders having a Revolver Commitment, as cash collateral in an amount up to 105%
of the then extant Letter of Credit Usage until paid in full,
 
O.    fifteenth, to pay any other Obligations (including Bank Product
Obligations) then due and payable, until paid in full, and
 
P.    sixteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.



43



--------------------------------------------------------------------------------

 
(ii)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(f).
 
(iii)    In each instance, so long as no Event of Default has occurred and is
continuing, Section 2.4(b) shall not be deemed to apply to any payment by
Borrowers specified by Borrowers to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.
 
(iv)    For purposes of the foregoing, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.
 
(v)    In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this Section
2.4 shall control and govern.
 
2.5    Overadvances.    If, at any time or for any reason, the amount of
Obligations (other than Bank Product Obligations) owed by Borrowers to the
Lender Group pursuant to Sections 2.1 and 2.12 is greater than either the Dollar
or percentage limitations set forth in Sections 2.1 or 2.12 (an “Overadvance”),
Borrowers immediately shall pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priorities set forth in Section 2.4(b) (subject to clause (iii) thereof). In
addition, Borrowers hereby promise to pay the Obligations (including principal,
interest, fees, costs, and expenses) in Dollars in full to the Lender Group as
and when due and payable under the terms of this Agreement and the other Loan
Documents.
 
2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
 
(a)    Interest Rates.    Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows: (i) if the
relevant Obligation is an Advance that is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate



44



--------------------------------------------------------------------------------

Margin, (ii) if the relevant Obligation is a portion of the Term Loan, at a per
annum rate equal to the Base Rate plus the Base Rate Term Loan Margin, and (iii)
otherwise, at a per annum rate equal to the Base Rate plus the Base Rate Margin.
 
The foregoing notwithstanding, at no time shall any portion of the Term Loan
bear interest on the Daily Balance thereof at a per annum rate less than 6.00%.
To the extent that interest accrued hereunder at the rate set forth herein would
be less than the foregoing minimum daily rate, the interest rate chargeable
hereunder for such day automatically shall be deemed increased to the minimum
rate.
 
(b)    Letter of Credit Fee.    Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any letter
agreement between Agent and individual Lenders), a Letter of Credit fee (in
addition to the charges, commissions, fees, and costs set forth in Section
2.12(e)) which shall accrue at a rate equal to 2.00% per annum times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.
 
(c)    Default Rate.    Upon the occurrence and during the continuation of an
Event of Default (and at the election of Agent or the Required Lenders),
 
(i)    all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 4.00 percentage points above the per annum rate otherwise
applicable hereunder, and
 
(ii)    the Letter of Credit fee provided for above shall be increased to 4.00
percentage points above the per annum rate otherwise applicable hereunder.
 
(d)    Payment.    Except as provided in Section 2.13(a), interest, Letter of
Credit fees, and all other fees payable hereunder shall be due and payable, in
arrears, on the first day of each month at any time that Obligations or
Commitments are outstanding. Borrowers hereby authorize Agent, from time to
time, without prior notice to Borrowers, to charge such interest and fees, all
Lender Group Expenses (as and when incurred), the charges, commissions, fees,
and costs provided for in Section 2.12(e) (as and when accrued or incurred), the
fees and costs provided for in Section 2.11 (as and when accrued or incurred),
and all other payments as and when due and payable under any Loan Document
(including the installments due and payable with respect to the Term Loan and
including any amounts due and payable to Wells Fargo or its Affiliates in
respect of Bank Products up to the amount of the then extant Bank Products
Reserve) to Borrowers’ Loan Account, which amounts thereafter shall constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances hereunder; provided, however, that, notwithstanding the foregoing,
Agent shall not charge Lender Group Expenses to Borrowers’ Loan Account so



45



--------------------------------------------------------------------------------

long as (I) the aggregate amount of unrestricted cash and Cash Equivalents of
the Borrowers equals or exceeds $10,000,000, (II) Advances in the aggregate
amount of less than $500,000 are outstanding, (III) no Default or Event of
Default shall have occurred and be continuing and (IV) Administrative Borrower
shall have paid, in full, in cash, any invoice due and payable in respect of
such Lender Group Expenses within five (5) Business Days after notice to
Administrative Borrower of any such invoice. Any interest not paid when due
shall be compounded by being charged to Borrowers’ Loan Account and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Base Rate Loans hereunder.
 
(e)    Computation.    All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360-day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
 
(f)    Intent to Limit Charges to Maximum Lawful Rate.    In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
 
2.7    Cash Management.
 
(a)    Subject to Section 6.17, Borrowers shall (i) establish and maintain cash
management services of a type and on terms satisfactory to Agent at one or more
of the banks set forth on Schedule 2.7(a) (each, a “Cash Management Bank”), and
shall, except with respect to Account Debtors of the UK Borrower, request in
writing and otherwise take such reasonable steps to ensure that all of their
Account Debtors forward payment of the amounts owed by them directly to such
Cash Management Bank, and (ii) deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all Collections (including those sent directly by Account Debtors to a
Cash Management Bank) into a bank account in Agent’s name (a “Cash Management
Account”) at one of the Cash Management Banks.
 
(b)    Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Borrowers, in form and substance acceptable to



46



--------------------------------------------------------------------------------

Agent in its Permitted Discretion. Each such Cash Management Agreement shall
provide, among other things, that (i) all items of payment deposited in such
Cash Management Account and proceeds thereof are held by such Cash Management
Bank as agent or bailee-in-possession for Agent; (ii) the Cash Management Bank
has no rights of setoff or recoupment or any other claim against the applicable
Cash Management Account, other than for payment of its service fees and other
charges directly related to the administration of such Cash Management Account
and for returned checks or other items of payment; (iii) at any time after which
the Agent so instructs such Cash Management Bank (a “Cash Sweep Instruction”),
it immediately will forward by daily sweep all amounts in the applicable Cash
Management Account to the Agent’s Account until such time (if any) as the Agent,
in its sole discretion, notifies it that the Cash Sweep Instruction is
terminated; and (iv) if clause (iii) is not applicable, then the Administrative
Borrower may direct the Cash Management Bank to immediately transfer all such
amounts to any DDA designated by the Administrative Borrower for use by
Borrowers in accordance with this Agreement. The Agent may issue a Cash Sweep
Instruction only if either: (x) a Default or Event of Default shall have
occurred; or (y) both (I) Advances in the aggregate amount of $500,000 or more
are outstanding and (II) the aggregate amount of unrestricted cash and Cash
Equivalents of the Borrowers is less than $10,000,000.
 
(c)    So long as no Default or Event of Default has occurred and is continuing,
Administrative Borrower may amend Schedule 2.7(a) to add or replace a Cash
Management Account Bank or Cash Management Account; provided, however, that (i)
such prospective Cash Management Bank shall be satisfactory to Agent in its
Permitted Discretion and Agent in its Permitted Discretion shall have consented
in writing in advance to the opening of such Cash Management Account with the
prospective Cash Management Bank, and (ii) prior to the time of the opening of
such Cash Management Account, Borrowers and such prospective Cash Management
Bank shall have executed and delivered to Agent a Cash Management Agreement.
Borrowers shall close any of their Cash Management Accounts (and establish
replacement cash management accounts in accordance with the foregoing sentence)
promptly and in any event within 30 days of notice from Agent that the
creditworthiness of any Cash Management Bank is no longer acceptable in Agent’s
reasonable judgment, or as promptly as practicable and in any event within 60
days of notice from Agent that the operating performance, funds transfer, or
availability procedures or performance of the Cash Management Bank with respect
to Cash Management Accounts or Agent’s liability under any Cash Management
Agreement with such Cash Management Bank is no longer acceptable in Agent’s
reasonable judgment.
 
(d)    The Cash Management Accounts shall be cash collateral accounts, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which Borrowers (other than the UK Borrower, whose grant
of such Collateral is made pursuant to the Debenture) are hereby deemed to have
granted a Lien to Agent.



47



--------------------------------------------------------------------------------

 
2.8    Crediting Payments.    The receipt of any payment item by Agent (whether
from transfers to Agent by the Cash Management Banks pursuant to the Cash
Management Agreements or otherwise) shall not be considered a payment on account
of any Obligations unless such payment item is a wire transfer of immediately
available federal funds made to the Agent’s Account or unless and until such
payment item is honored when presented for payment. Should any payment item not
be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into the Agent’s Account on a Business
Day on or before 11:00 a.m. (California time). If any payment item is received
into the Agent’s Account on a non-Business Day or after 11:00 a.m. (California
time) on a Business Day, it shall be deemed to have been received by Agent as of
the opening of business on the immediately following Business Day.
 
2.9    Designated Account.     Agent is authorized to make the Advances and the
Term Loan, and Issuing Lender is authorized to issue the Letters of Credit,
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be an Authorized Person, or without instructions if
pursuant to Section 2.6(d). Administrative Borrower agrees to establish and
maintain the Designated Account with the Designated Account Bank for the purpose
of receiving the proceeds of the Advances requested by Borrowers and made by
Agent or the Lenders hereunder. Unless otherwise agreed by Agent and the chief
executive officer or chief financial officer of Administrative Borrower, any
Advance (other than the initial extension of credit hereunder), Agent Advance,
or Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.
 
2.10    Maintenance of Loan Account; Statements of Obligations.     Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with the Term Loan, all Advances (including
Agent Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued by Issuing
Lender for Borrowers’ account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers’ account, including all
amounts received in the Agent’s Account from any Cash Management Bank. Agent
shall render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements shall
be presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after receipt thereof by
Administrative Borrower, Administrative Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.



48



--------------------------------------------------------------------------------

 
2.11    Fees.    Borrowers shall pay to Agent the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter) and shall be apportioned by the
Agent among the Lenders in accordance with the terms of letter agreements
between Agent and individual Lenders:
 
(a)    Unused Line Fee.    On the first day of each month during the term of
this Agreement, an unused line fee in the amount equal to 0.50% per annum times
the result of (a) the Maximum Revolver Amount, less (b) the sum of (i) the
average Daily Balance of Advances that were outstanding during the immediately
preceding month, plus (ii) the average Daily Balance of the Letter of Credit
Usage during the immediately preceding month, plus (iii) the average Daily
Balance of the Term Loan that was outstanding during the immediately preceding
month;
 
(b)    Fee Letter Fees.    As and when due and payable under the terms of the
Fee Letter, Borrowers shall pay to Agent the fees set forth in the Fee Letter;
 
(c)    Intentionally Omitted
 
(d)    Audit, Appraisal, and Valuation Charges.    For the separate account of
Agent, audit, appraisal, and valuation fees and charges as follows: (i) a fee of
$850 per day, per auditor or analyst, plus out-of-pocket expenses, for each
financial audit of a Borrower performed by personnel employed by Agent, and for
the establishment of electronic collateral reporting systems performed by
personnel employed by Agent, (ii) a fee of $1,500 per day per appraiser, plus
out-of-pocket expenses, for each appraisal of the Collateral performed by
personnel employed by Agent, and (iii) the actual charges paid or incurred by
Agent if it elects to employ the services of one or more third Persons to
perform financial audits of Borrowers, to appraise the Collateral, or any
portion thereof, or to assess a Borrower’s business valuation.
 
2.12    Letters of Credit
 
(a)    Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrowers (each, an “L/C”)
or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. To request the issuance of an L/C or an L/C Undertaking (or the
amendment, renewal, or extension of an outstanding L/C or L/C Undertaking),
Administrative Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Lender) to the Issuing Lender and Agent (reasonably in advance of the
requested date of issuance, amendment, renewal, or extension) a notice
requesting the issuance of an L/C or L/C Undertaking, or identifying the L/C or
L/C Undertaking to be amended, renewed, or extended, the date of issuance,
amendment, renewal, or extension, the date on which such



49



--------------------------------------------------------------------------------

L/C or L/C Undertaking is to expire, the amount of such L/C or L/C Undertaking,
the name and address of the beneficiary thereof (or of the Underlying Letter of
Credit, as applicable), and such other information as shall be necessary to
prepare, amend, renew, or extend such L/C or L/C Undertaking. If requested by
the Issuing Lender, Borrowers also shall be an applicant under the application
with respect to any Underlying Letter of Credit that is to be the subject of an
L/C Undertaking. The Issuing Lender shall have no obligation to issue a Letter
of Credit if any of the following would result after giving effect to the
requested Letter of Credit:
 
(i)    the Letter of Credit Usage would exceed the Borrowing Base less the
amount of outstanding Advances, or
 
(ii)    the Letter of Credit Usage would exceed $5,000,000, or
 
(iii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the then extant amount of outstanding Advances.
 
Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on (i) the Business
Day that Administrative Borrower receives such notice, if such notice is
received prior to 10:00 a.m., California time, on the date of receipt, and, in
the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6. To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrowers’ obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.12(c) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interest may appear.
 
(b)    Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same



50



--------------------------------------------------------------------------------

terms and conditions as if Borrowers had requested such Advance and Agent shall
promptly pay to Issuing Lender the amounts so received by it from the Lenders.
By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Lender or the Lenders with Revolver Commitment, the Issuing Lender shall
be deemed to have granted to each Lender with a Revolver Commitment, and each
Lender with a Revolver Commitment shall be deemed to have purchased, a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of the Risk Participation Liability of such Letter of Credit, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any payments made by the Issuing Lender under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender with a Revolver Commitment hereby absolutely and unconditionally agrees
to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of each L/C Disbursement made by the Issuing Lender and not reimbursed by
Borrowers on the date due as provided in clause (a) of this Section, or of any
reimbursement payment required to be refunded to Borrowers for any reason. Each
Lender with a Revolver Commitment acknowledges and agrees that its obligation to
deliver to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof. If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of any payments
made by the Issuing Lender in respect of such Letter of Credit as provided in
this Section, Agent (for the account of the Issuing Lender) shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
 
(c)    Each Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group as finally determined by a court
of competent jurisdiction. Each Borrower agrees to be bound by the Underlying
Issuer’s customary regulations and interpretations of any Underlying Letter of
Credit or by Issuing Lender’s customary interpretations of any L/C issued by
Issuing Lender to or for such Borrower’s account, even though this
interpretation may be different from such Borrower’s own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrowers’ instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto; provided, however, that
members of the Lender Group shall be liable for any error, negligence or mistake
to the extent that it is caused by their gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction. Each Borrower
understands that the L/C Undertakings may require



51



--------------------------------------------------------------------------------

Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrowers against such Underlying Issuer.
Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless with respect to any loss, cost, expense (including reasonable
attorneys fees), or liability incurred by the Lender Group under any L/C
Undertaking as a result of the Lender Group’s indemnification of any Underlying
Issuer; provided, however, that no Borrower shall be obligated hereunder to
indemnify for any loss, cost, expense, or liability to the extent that it is
caused by the gross negligence or willful misconduct of the Issuing Lender or
any other member of the Lender Group as finally determined by a court of
competent jurisdiction.
 
(d)    Each Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
 
(e)    Any and all charges, commissions, fees, and costs incurred by the Issuing
Lender relating to Underlying Letters of Credit shall be Lender Group Expenses
for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by each Borrower that, as of the Closing Date, the issuance charge
imposed by the prospective Underlying Issuer is 0.825% per annum times the face
amount of each Underlying Letter of Credit, that such issuance charge may be
changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.
 
(f)    If by reason of (i) any change in any applicable law, treaty, rule, or
regulation or any change in the interpretation or application thereof by any
Governmental Authority, or (ii) compliance by the Underlying Issuer or the
Lender Group with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority, including Regulation D of the Federal Reserve Board as from time to
time in effect (and any successor thereto):
 
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or
 
(ii)    there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on



52



--------------------------------------------------------------------------------

demand such amounts as Agent may specify to be necessary to compensate the
Lender Group for such additional cost or reduced receipt, together with interest
on such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder. The determination by Agent of
any amount due pursuant to this Section, as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.
 
2.13    LIBOR Option.
 
(a)    Interest and Interest Payment Dates.    In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances be
charged at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto, (ii) the occurrence of an Event of Default in
consequence of which the Required Lenders or Agent on behalf thereof elect to
accelerate the maturity of all or any portion of the Obligations, or (iii)
termination of this Agreement pursuant to the terms hereof. On the last day of
each applicable Interest Period, unless Administrative Borrower properly has
exercised the LIBOR Option with respect thereto, the interest rate applicable to
such LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, Borrowers no longer shall have
the option to request that Advances bear interest at the LIBOR Rate and Agent
shall have the right to convert the interest rate on all outstanding LIBOR Rate
Loans to the rate then applicable to Base Rate Loans hereunder.
 
(b)    LIBOR Election.
 
(i)    Administrative Borrower may, at any time and from time to time, so long
as no Event of Default has occurred and is continuing, elect to exercise the
LIBOR Option by notifying Agent prior to 11:00 a.m. (California time) at least
three (3) Business Days prior to the commencement of the proposed Interest
Period (the “LIBOR Deadline”). Notice of Administrative Borrower’s election of
the LIBOR Option for a permitted portion of the Advances and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day).
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the Lenders having a Revolver Commitment.
 
(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall



53



--------------------------------------------------------------------------------

indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or reasonable expense incurred by Agent or any Lender as a result of (a)
the payment of any principal of any LIBOR Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”). Funding Losses shall, with respect to Agent or
any Lender, be deemed to equal the amount determined by Agent or such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such LIBOR Rate Loan had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period therefor), minus (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which Agent or such Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market. A certificate of Agent or a Lender delivered to
Administrative Borrower setting forth any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section shall be conclusive
absent manifest error.
 
(iii)    Borrowers shall have not more than five (5) LIBOR Rate Loans in effect
at any given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.
 
(c)    Prepayments.    Borrowers may prepay LIBOR Rate Loans at any time without
any Applicable Prepayment Premium or other premium or penalty except as set
forth in Section 3.6; provided, however, that, notwithstanding the foregoing, in
the event that LIBOR Rate Loans are prepaid on any date that is not the last day
of the Interest Period applicable thereto, including as a result of any
automatic prepayment through the required application by Agent of proceeds of
Collections in accordance with Section 2.4(b) or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, each Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with clause (b) above.
 
(d)    Special Provisions Applicable to LIBOR Rate.



54



--------------------------------------------------------------------------------

(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including changes in tax laws (except changes
of general applicability in corporate income tax laws) and changes in the
reserve requirements imposed by the Board of Governors of the Federal Reserve
System (or any successor), excluding the Reserve Percentage, which additional or
increased costs would increase the cost of funding loans bearing interest at the
LIBOR Rate. In any such event, the affected Lender shall give Administrative
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Administrative Borrower may, by notice to
such affected Lender (y) require such Lender to furnish to Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (z) repay the LIBOR
Rate Loans with respect to which such adjustment is made (together with any
amounts due under clause (b)(ii) above).
 
(ii)    In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Advances or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and
Administrative Borrower and Agent promptly shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to
elect the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.
 
(e)    No Requirement of Matched Funding.    Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate. The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.



55



--------------------------------------------------------------------------------

2.14    Capital Requirements.    If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), the effect of reducing the return on such Lender’s or such
holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof (such notice to be
delivered by such Lender within 90 days after such Lender becomes aware of an
event described in clause (i) or (ii) of this Section 2.14). Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods.
 
2.15    Joint and Several Liability of Borrowers.
 
(a)    Each of Borrowers is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Agent and the Lenders under this Agreement, for the mutual
benefit, directly and indirectly, of each of Borrowers and in consideration of
the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.
 
(b)    Each of Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Person composing
Borrowers without preferences or distinction among them.
 
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Persons composing Borrowers will make such payment with respect to, or
perform, such Obligation.
 
(d)    The Obligations of each Person composing Borrowers under the provisions
of this Section 2.15 constitute the absolute and unconditional, full recourse



56



--------------------------------------------------------------------------------

Obligations of each Person composing Borrowers enforceable against each such
Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.
 
(e)    Except as otherwise expressly provided in this Agreement, each Person
composing Borrowers hereby waives notice of acceptance of its joint and several
liability, notice of any Advances or Letters of Credit issued under or pursuant
to this Agreement, notice of the occurrence of any Default, Event of Default, or
of any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Person composing Borrowers hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or Lenders at any time or times in
respect of any default by any Person composing Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Person
composing Borrowers. Without limiting the generality of the foregoing, each of
Borrowers assents to any other action or delay in acting or failure to act on
the part of any Agent or Lender with respect to the failure by any Person
composing Borrowers to comply with any of its respective Obligations, including
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.15 afford grounds for terminating,
discharging or relieving any Person composing Borrowers, in whole or in part,
from any of its Obligations under this Section 2.15, it being the intention of
each Person composing Borrowers that, so long as any of the Obligations
hereunder remain unsatisfied, the Obligations of such Person composing Borrowers
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Person composing
Borrowers under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Person composing
Borrowers or any Agent or Lender. The joint and several liability of the Persons
composing Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, constitution or place of formation of any of the Persons
composing Borrowers or any Agent or Lender.
 
(f)    Each Person composing Borrowers represents and warrants to Agent and
Lenders that such Borrower is currently informed of the financial condition of
Borrowers



57



--------------------------------------------------------------------------------

and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations. Each Person composing
Borrowers further represents and warrants to Agent and Lenders that such
Borrower has read and understands the terms and conditions of the Loan
Documents. Each Person composing Borrowers hereby covenants that such Borrower
will continue to keep informed of Borrowers’ financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations.
 
(g)    Each of the Persons composing Borrowers waives all rights and defenses
arising out of an election of remedies by the Agent or any Lender, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a guaranteed obligation, has destroyed the Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise.
 
(h)    Each of the Persons composing Borrowers waives all rights and defenses
that such Borrower may have because the Obligations now or hereafter may be
secured by Real Property. This means, among other things:
 
(i)    Agent and Lenders may collect from such Borrower without first
foreclosing on any Real Property Collateral or Personal Property Collateral
pledged by Borrowers.
 
(ii)    If Agent or any Lender forecloses on any Real Property Collateral
pledged by Borrowers:
 
A.    The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.
 
B.    Agent and Lenders may collect from such Borrower even if Agent or Lenders,
by foreclosing on the Real Property Collateral, has destroyed any right such
Borrower may have to collect from the other Borrowers.
 
This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.
 
(i)    The provisions of this Section 2.15 are made for the benefit of the
Agent, the Lenders and their respective successors and assigns, and may be
enforced by it or them from time to time against any or all of the Persons
composing Borrowers as often as occasion therefor may arise and without
requirement on the part of any such Agent, Lender,



58



--------------------------------------------------------------------------------

successor or assign first to marshal any of its or their claims or to exercise
any of its or their rights against any of the other Persons composing Borrowers
or to exhaust any remedies available to it or them against any of the other
Persons composing Borrowers or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy. The provisions of this Section 2.15 shall remain in effect until all of
the Obligations shall have been paid in full or otherwise fully satisfied. If at
any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by any Agent
or Lender upon the insolvency, bankruptcy or reorganization of any of the
Persons composing Borrowers, or otherwise, the provisions of this Section 2.15
will forthwith be reinstated in effect, as though such payment had not been
made.
 
(j)    Each of the Persons composing Borrowers hereby agrees that it will not
enforce any of its rights of contribution or subrogation against the other
Persons composing Borrowers with respect to any liability incurred by it
hereunder or under any of the other Loan Documents, any payments made by it to
the Agent or the Lenders with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
paid in full in cash. Any claim which any Borrower may have against any other
Borrower with respect to any payments to any Agent or Lender hereunder or under
any other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.
 
(k)    Each of the Persons composing Borrowers hereby agrees that, after the
occurrence and during the continuance of any Event of Default, the payment of
any amounts due with respect to the indebtedness owing by any Borrower to any
other Borrower is hereby subordinated to the prior payment in full in cash of
the Obligations. Each Borrower hereby agrees that after the occurrence and
during the continuance of any Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for the
Agent, and the Agent shall deliver any such amounts to the Administrative Agent
for application to the Obligations in accordance with Section 2.4(b).



59



--------------------------------------------------------------------------------

 
3.    CONDITIONS; TERM OF AGREEMENT.
 
3.1    Conditions Precedent to the Initial Extension of Credit.     The
obligation of the Lender Group (or any member thereof) to make the initial
Advance (or otherwise to extend any credit provided for hereunder), is subject
to the fulfillment, to the satisfaction of Agent, of each of the conditions
precedent set forth below:
 
(a)    the Closing Date shall occur on or before December 24, 2002;
 
(b)    Agent shall have received all financing statements required by Agent,
duly authorized by the applicable Borrowers, and Agent shall have received
searches reflecting the filing of all such financing statements;
 
(c)    Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:
 
(i)    the Charge Over Shares,
 
(ii)    the Copyright Security Agreement,
 
(iii)    the Debenture,
 
(iv)    the Disbursement Letter,
 
(v)    the Due Diligence Letter,
 
(vi)    the Fee Letter,
 
(vii)    the Intercompany Subordination Agreement,
 
(viii)    the Officers’ Certificate,
 
(ix)    the Patent Security Agreement,
 
(x)    the Pay-Off Letter, together with Uniform Commercial Code termination
statements and other documentation evidencing the termination by Existing Lender
of its Liens in and to the properties and assets of Borrowers, and
 
(xi)    the Securities Pledge Agreement, together with all Pledged Notes and all
certificates representing the shares of Stock pledged thereunder, as well as
Stock powers with respect thereto endorsed in blank,
 
(xii)    the Trademark Security Agreement;



60



--------------------------------------------------------------------------------

(d)    Agent shall have received a certificate from the Secretary of each
Borrower (i) attesting to the resolutions of such Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Borrower is a party and authorizing specific
officers of such Borrower to execute the same and (ii) certifying the names and
true signatures of the officers of such Borrower authorized to sign each such
Loan Document;
 
(e)    Agent shall have received copies of each Borrower’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Borrower;
 
(f)    Agent shall have received a certificate of status with respect to each
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall, in the case of the UK Borrower, indicate that
such Borrower is a limited company duly incorporated and existing under the laws
of England and Wales, and in the case of all other Borrowers, indicate that such
Borrower is in good standing in such jurisdiction;
 
(g)    Agent shall have received certificates of status with respect to each
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed (or, as the case may be, duly incorporated and existing)
would constitute a Material Adverse Change, which certificates shall, in the
case of the UK Borrower, indicate that such Borrower is a limited company duly
incorporated and existing under the laws of England and Wales, and in the case
of all other Borrowers, indicate that such Borrower is in good standing in such
jurisdictions;
 
(h)    Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.8, the form and substance of
which shall be satisfactory to Agent;
 
(i)    Agent shall have received Collateral Access Agreements with respect to
the following locations (all locations where Books and Records are maintained):
(1) 45 Danbury Road, Wilton, CT 06897; (2) Peninsula Plaza, 2424 North Federal
Highway, Suite 250, Boca Raton FL; and (3) 255 Longbeach Boulevard, Stratford,
CT 06615;
 
(j)    Agent shall have received opinions of Borrowers’ counsel in form and
substance satisfactory to Agent;
 
(k)    Agent shall have received satisfactory evidence (including a certificate
of the chief financial officer or chief executive officer of Parent) that all
tax returns required to be filed by Borrowers have been timely filed and all
taxes upon Borrowers or their properties, assets, income, and franchises
(including Real Property taxes



61



--------------------------------------------------------------------------------

and payroll taxes) have been paid prior to delinquency, except such taxes that
are the subject of a Permitted Protest;
 
(l)    Borrowers shall have the Required Availability after giving effect to the
initial extensions of credit hereunder;
 
(m)    Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Borrowers’ books and
records and verification of Borrowers’ representations and warranties to the
Lender Group, the results of which shall be satisfactory to Agent and (ii) a
review of all material agreements of Borrowers, the results of which shall be
satisfactory to Agent;
 
(n)    Agent shall have received completed reference checks with respect to
Borrowers’ senior management, the results of which are satisfactory to Agent in
its sole discretion;
 
(o)    Agent shall have received an appraisal of Borrowers’ Recurring
Maintenance Revenues, the results of which shall be satisfactory to Agent;
 
(p) Agent’s senior credit committee shall have approved the financing
contemplated hereby and by the other Loan Documents;
 
(q)    Agent shall have received Borrowers’ Closing Date Business Plan;
 
(r)    Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;
 
(s)    Agent shall have conducted Uniform Commercial Code, tax lien and
litigation searches, the results of which shall be satisfactory to Agent;
 
(t)    The Initial Term Loan Amount shall equal or exceed $6,000,000;
 
(u)    Agent shall have received evidence that all Liens created by the UK
Borrower, other than Permitted Liens, have been discharged and shall have
received an acknowledgement copy of the filings of such discharge at the UK
Companies Registry, in each case satisfactory to Agent;
 
(v)    Agent shall have received evidence satisfactory to Agent that the UK
Borrower has notified all Account Debtors with whom the UK Borrower has an
agreement or contract that results in Recurring Maintenance Revenues and as to
which amounts are outstanding as of the Closing Date, such notice (i) to contain
language to the effect that the UK Borrower has granted a security interest in
such Account Debtor’s Accounts to Agent and Lenders pursuant to this Agreement
and (ii) to be in form and substance satisfactory to Agent;



62



--------------------------------------------------------------------------------

(w)    Agent shall be satisfied that each Inactive Subsidiary shall have duly
assigned all of its interest in Intellectual Property Rights to Parent;
 
(x)    Agent shall be satisfied that the $8,200,000 settlement with respect to
the Parent’s stockholders’ derivative suit will be funded solely by Parent’s
insurance providers;
 
(y)    Borrowers shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by Borrowers of this Agreement or any other Loan Document
or with the consummation of the transactions contemplated hereby and thereby;
and
 
(z)    all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.
 
3.2    Conditions Subsequent to the Initial Extension of Credit.    The
obligation of the Lender Group (or any member thereof) to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of each of the conditions subsequent
set forth below (the failure by Borrowers to so perform or cause to be performed
constituting an Event of Default):
 
(a)    within 30 days after the Closing Date, deliver to Agent certified copies
of the policies of insurance, together with the endorsements thereto, as are
required by Section 6.8, the form and substance of which shall be satisfactory
to Agent and its counsel;
 
(b)    within 21 days after the Closing Date, the Debenture and the Charge Over
Shares shall have been registered in the UK Companies Registry;
 
(c)    within 21 days after the Closing Date, Borrowers shall have made
Slavenburg registrations in respect of the Charge Over Shares, the Copyright
Security Agreement, the Patent Security Agreement and the Trademark Security
Agreement; and
 
(d)    within 10 Business Days after the Closing Date, the Patent Security
Agreement and the Trademark Security Agreement shall have been registered
against the UK Borrower in the United Kingdom Patent Office.
 
3.3    Conditions Precedent to all Extensions of Credit.    The obligation of
the Lender Group (or any member thereof) to make all Advances (or to extend any
other credit hereunder) shall be subject to the following conditions precedent:
 
(a)    the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the



63



--------------------------------------------------------------------------------

date of such extension of credit, as though made on and as of such date (except
to the extent that such representations and warranties relate solely to an
earlier date);
 
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof;
 
(c)    no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, Agent, any Lender, or any of their Affiliates; and
 
(d)    no Material Adverse Change shall have occurred.
 
3.4    Term.    This Agreement shall become effective in accordance with Section
17.1 and shall continue in full force and effect for a term ending on the third
anniversary of the Closing Date (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.
 
3.5    Effect of Termination.     On the date of termination of this Agreement,
all Obligations (including contingent reimbursement obligations of Borrowers
with respect to any outstanding Letters of Credit and including all Bank
Products Obligations) immediately shall become due and payable without notice or
demand (including (a) either (i) providing cash collateral to be held by Agent
for the benefit of those Lenders with a Revolver Commitment in an amount equal
to 105% of the then extant Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to the Issuing Lender, and (b) providing cash
collateral to be held by Agent for the benefit of Wells Fargo or its Affiliates
with respect to the then extant Bank Products Obligations). No termination of
this Agreement, however, shall relieve or discharge Borrowers of their duties,
Obligations, or covenants hereunder and the Agent’s Liens in the Collateral
shall remain in effect until all Obligations have been fully and finally
discharged and the Lender Group’s obligations to provide additional credit
hereunder have been terminated. When this Agreement has been terminated and all
of the Obligations have been fully and finally discharged and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers’ sole expense, execute and
deliver any Uniform Commercial Code termination statements, lien releases,
mortgage releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record, the
Agent’s Liens and all notices of security interests and liens previously filed
by Agent with respect to the Obligations.



64



--------------------------------------------------------------------------------

3.6    Early Termination by Borrowers.     Borrowers have the option, at any
time upon 30 days prior written notice by Administrative Borrower to Agent, to
terminate this Agreement by paying to Agent, for the benefit of the Lender
Group, in cash, the Obligations (including (a) either (i) providing cash
collateral to be held by Agent for the benefit of those Lenders with a Revolver
Commitment in an amount equal to 105% of the then extant Letter of Credit Usage,
or (ii) causing the original Letters of Credit to be returned to the Issuing
Lender, and (b) providing cash collateral to be held by Agent for the benefit of
Wells Fargo or its Affiliates with respect to the then extant Bank Products
Obligations), in full, together with the Applicable Prepayment Premium (to be
allocated based upon letter agreements between Agent and individual Lenders). If
Administrative Borrower has sent a notice of termination pursuant to the
provisions of this Section, then the Commitments shall terminate and Borrowers
shall be obligated to repay the Obligations (including (a) either (i) providing
cash collateral to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then extant Letter of
Credit Usage, or (ii) causing the original Letters of Credit to be returned to
the Issuing Lender, and (b) providing cash collateral to be held by Agent for
the benefit of Wells Fargo or its Affiliates with respect to the then extant
Bank Products Obligations), in full, together with the Applicable Prepayment
Premium, on the date set forth as the date of termination of this Agreement in
such notice. In the event of the termination of this Agreement and repayment of
the Obligations at any time prior to the Maturity Date, for any other reason,
including (a) termination upon the election of the Required Lenders to terminate
after the occurrence of an Event of Default, (b) foreclosure and sale of
Collateral, (c) sale of the Collateral in any Insolvency Proceeding, or (iv)
restructure, reorganization or compromise of the Obligations by the confirmation
of a plan of reorganization, or any other plan of compromise, restructure, or
arrangement in any Insolvency Proceeding, then, in view of the impracticability
and extreme difficulty of ascertaining the actual amount of damages to the
Lender Group or profits lost by the Lender Group as a result of such early
termination, and by mutual agreement of the parties as to a reasonable
estimation and calculation of the lost profits or damages of the Lender Group,
Borrowers shall pay the Applicable Prepayment Premium to Agent (to be allocated
based upon letter agreements between Agent and individual Lenders), measured as
of the date of such termination.
 
3.7    Conditions To Becoming an Additional Borrower.    As a condition to any
Subsidiary of Parent that is not a Borrower as of the Closing Date becoming a
“Borrower” for purposes of the Loan Documents after the Closing Date (any such
additional Borrower, an “Additional Borrower”),
 
(a)    Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and each such document shall be
in full force and effect:
 
(i)    this Agreement, including a duly executed counterpart thereof by such
Additional Borrower;



65



--------------------------------------------------------------------------------

(ii)    the Cash Management Agreement pertaining to such Additional Borrower;
 
(iii)    the Copyright Security Agreement, including a duly executed counterpart
thereof by such Additional Borrower;
 
(iv)    the Intercompany Subordination Agreement, including a duly executed
counterpart thereof by such Additional Borrower;
 
(v)    the Patent Security Agreement, including a duly executed counterpart
thereof by such Additional Borrower;
 
(vi)    the Securities Pledge Agreement, including a duly executed counterpart
thereof by such Additional Borrower;
 
(vii)    the Trademark Security Agreement, including a duly executed counterpart
thereof by such Additional Borrower;
 
(viii)    a Debenture, or other security document required by Agent based on the
Additional Borrower’s place of incorporation, operations or assets;
 
(ix)    a certificate from the Secretary of such Additional Borrower (i)
attesting to the resolutions of such Additional Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Additional Borrower will be a party and
authorizing specific officers of such Additional Borrower to execute the same
and (ii) certifying the names and true signatures of the officers of such
Additional Borrower authorized to sign each such Loan Document;
 
(x)    copies of such Additional Borrower’s Governing Documents, as amended,
modified, or supplemented to the date of their delivery, certified by the
Secretary of such Additional Borrower;
 
(xi)    a certificate of status with respect to such Additional Borrower, dated
as of a date acceptable to Agent, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of such Additional
Borrower, which certificate shall indicate that such Additional Borrower is in
good standing in such jurisdiction;
 
(xii)    certificates of status with respect to each Additional Borrower, each
dated as of a date acceptable to Agent, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Additional Borrower) in which its failure to be duly



66



--------------------------------------------------------------------------------

qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Additional Borrower is in good standing in
such jurisdictions; and
 
(xiii)    an opinion of such Additional Borrower’s counsel in form and substance
satisfactory to Agent;
 
(b)    Agent shall be satisfied that all acts necessary to perfect the Agent’s
Liens in the collateral of such Additional Borrower have been taken;
 
(c)    Agent shall have received satisfactory evidence (including a certificate
of the chief financial officer or chief executive officer of Parent or such
Additional Borrower) that all tax returns required to be filed by such
Additional Borrower have been timely filed and all taxes upon such Additional
Borrower or its properties, assets, income, and franchises (including any Real
Property taxes and payroll taxes) have been paid prior to delinquency, except
such taxes that are the subject of a Permitted Protest;
 
(d)    Such Additional Borrower shall have received all licenses, approvals or
evidence of other actions required by any Governmental Authority in connection
with its execution and delivery of this Agreement or any other Loan Document or
with the consummation of the transactions contemplated hereby and thereby;
 
(e)    Agent shall be satisfied with its business and legal due diligence with
respect to such Additional Borrower; and
 
(f)    All other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.
 
If Agent is satisfied that all of the above conditions precedent have been
satisfied, then Agent shall notify the Administrative Borrower and the Lenders
of such, and such notice shall include the date on which such Subsidiary of
Parent shall become an Additional Borrower (such date, with respect to any
Additional Borrower, the “Additional Borrower Effective Date”); provided, that
even if all of the above conditions precedent are satisfied, no Subsidiary shall
become an Additional Borrower if Agent reasonably objects to any such Subsidiary
becoming an Additional Borrower. In addition, Agent, in its sole discretion, may
require that any Subsidiary of an Additional Borrower that would become a
Restricted Subsidiary by virtue of clause (b) of the definition of Restricted
Subsidiary enter into a general continuing guaranty agreement and a security
agreement, in each case in favor of the Agent and in form and substance
satisfactory to Agent.



67



--------------------------------------------------------------------------------

4.    CREATION OF SECURITY INTEREST.
 
4.1    Grant of Security Interest.    Each Borrower (other than the UK Borrower,
whose grant of such Collateral is made pursuant to the Debenture) hereby grants
to Agent, for the benefit of the Lender Group and (with respect to Bank Product
Obligations) Wells Fargo and its Affiliates, a continuing security interest in
all of its right, title, and interest in all currently existing and hereafter
acquired or arising Personal Property Collateral in order to secure prompt
repayment of any and all of the Obligations in accordance with the terms and
conditions of the Loan Documents and in order to secure prompt performance by
such Borrowers of each of their covenants and duties under the Loan Documents.
The Agent’s Liens in and to the Personal Property Collateral shall attach to all
Personal Property Collateral without further act on the part of Agent or such
Borrowers. Anything contained in this Agreement or any other Loan Document to
the contrary notwithstanding, except for Permitted Dispositions, such Borrowers
have no authority, express or implied, to dispose of any item or portion of the
Collateral.
 
4.2    Negotiable Collateral.    In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, and if and to
the extent that perfection or priority of Agent’s security interest is dependent
on or enhanced by possession, the applicable Borrower, immediately upon the
request of Agent, shall endorse and deliver physical possession of such
Negotiable Collateral to Agent.
 
4.3    Collection of Accounts, General Intangibles, and Negotiable
Collateral.    At any time after the occurrence and during the continuation of
an Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
Borrowers (other than those of the UK Borrower) that the Accounts, chattel
paper, or General Intangibles have been collaterally assigned to Agent or that
Agent has a security interest therein, or (b) collect the Accounts, chattel
paper, or General Intangibles directly and charge the collection costs and
expenses to the Loan Account. Each Borrower (other than the UK Borrower) agrees
that it will hold in trust for the Lender Group, as the Lender Group’s trustee,
any Collections that it receives and immediately will deliver said Collections
to Agent or a Cash Management Bank in their original form as received by the
applicable Borrower.
 
4.4    Delivery of Additional Documentation Required.    At any time upon the
request of Agent, Borrowers (other than the UK Borrower) shall execute and
deliver to Agent, any and all financing statements, original financing
statements in lieu of continuation statements, fixture filings, security
agreements, pledges, mortgages, surveys, assignments, endorsements of
certificates of title, and all other documents (the “Additional Documents”) that
Agent may request in its Permitted Discretion, in form and substance
satisfactory to Agent, to perfect and continue perfected or better perfect the
Agent’s Liens in the Collateral (whether now owned or hereafter arising or
acquired), to create and perfect Liens in favor of Agent in any Real Property
(excluding leasehold interests) acquired by any such Borrower after the Closing
Date, and in order to fully consummate all of the transactions contemplated
hereby



68



--------------------------------------------------------------------------------

and under the other Loan Documents. To the maximum extent permitted by
applicable law, each Borrower (other than the UK Borrower) authorizes Agent to
execute any such Additional Documents in the applicable Borrower’s name and
authorize Agent to file such executed Additional Documents in any appropriate
filing office. In addition, on such periodic basis as Agent shall require,
Borrowers (other than the UK Borrower) shall (a) provide Agent with a report of
all new patentable, copyrightable, or trademarkable materials acquired or
generated by such Borrowers during the prior period, (b) cause all patents,
Copyrights, and trademarks acquired or generated by such Borrowers that are not
already the subject of a registration with the appropriate filing office (or an
application therefor diligently prosecuted) to be registered with such
appropriate filing office in a manner sufficient to impart constructive notice
of such Borrowers’ ownership thereof, and (c) cause to be prepared, executed,
and delivered to Agent supplemental schedules to the applicable Loan Documents
to identify such patents, Copyrights, and trademarks as being subject to the
security interests created thereunder.
 
4.5    Power of Attorney.    Each Borrower (other than the UK Borrower) hereby
irrevocably makes, constitutes, and appoints Agent (and any of Agent’s officers,
employees, or agents designated by Agent) as such Borrower’s true and lawful
attorney, with power to (a) if such Borrower refuses to, or fails timely to
execute and deliver any of the documents described in Section 4.4, sign the name
of such Borrower on any of the documents described in Section 4.4, (b) at any
time that an Event of Default has occurred and is continuing, sign such
Borrower’s name on any invoice or bill of lading relating to the Collateral,
drafts against Account Debtors, or notices to Account Debtors, (c) send requests
for verification of Accounts, (d) endorse such Borrower’s name on any Collection
item that may come into the Lender Group’s possession, (e) at any time that an
Event of Default has occurred and is continuing, make, settle, and adjust all
claims under such Borrower’s policies of insurance and make all determinations
and decisions with respect to such policies of insurance, and (f) at any time
that an Event of Default has occurred and is continuing, settle and adjust
disputes and claims respecting the Accounts, chattel paper, or General
Intangibles directly with Account Debtors, for amounts and upon terms that Agent
determines to be reasonable, and Agent may cause to be executed and delivered
any documents and releases that Agent determines to be necessary. The
appointment of Agent as each Borrower’s (other than the UK Borrower’s) attorney,
and each and every one of its rights and powers, being coupled with an interest,
is irrevocable until all of the Obligations have been fully and finally repaid
and performed and the Lender Group’s obligations to extend credit hereunder are
terminated.
 
4.6    Right to Inspect.    Agent and each Lender (through any of their
respective officers, employees, or agents) shall have the right, from time to
time hereafter to inspect the Books (other than the Books of the UK Borrower)
and to check, test, and appraise the Collateral in order to verify such
Borrowers’ financial condition or the amount, quality, value, condition of, or
any other matter relating to, the Collateral.



69



--------------------------------------------------------------------------------

4.7    Control Agreements.    Each Borrower agrees that it will not transfer
assets out of any Securities Accounts other than as permitted under Section 7.19
and, if to another securities intermediary, unless each of the applicable
Borrower, Agent, and the substitute securities intermediary have entered into a
Control Agreement. No arrangement contemplated hereby or by any Control
Agreement in respect of any Securities Accounts or other Investment Property
shall be modified by Borrowers without the prior written consent of Agent. Upon
the occurrence and during the continuance of an Event of Default, Agent may
notify any securities intermediary to liquidate the applicable Securities
Account or any related Investment Property maintained or held thereby and remit
the proceeds thereof to the Agent’s Account.
 
4.8    Commercial Tort Claims.    Borrowers shall promptly notify Agent in
writing upon incurring or otherwise obtaining a commercial tort claim (as that
term is defined in the Code) after the date hereof against any third party and,
upon request of Agent, promptly amend Schedule C-2 to this Agreement, authorize
the filing of additional financing statements or amendments to existing
financing statements and do such other acts or things deemed necessary or
desirable by Agent to give Agent, for the benefit of the Lender Group, a
security interest in any such commercial tort claim.
 
5.    REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
 
5.1    No Encumbrances.    Each Borrower has good and indefeasible title to its
Collateral and the Real Property, free and clear of Liens except for Permitted
Liens.
 
5.2    Eligible Accounts.    The Eligible Accounts are bona fide existing
payment obligations of Account Debtors created by the sale and delivery of
Inventory or the rendition of services to such Account Debtors in the ordinary
course of Borrowers’ business, owed to Borrowers without defenses, disputes,
offsets, counterclaims, or rights of return or cancellation. As to each Account
that is identified by Administrative Borrower as an Eligible Account in a
borrowing base report submitted to Agent, such Account is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Accounts.
 
5.3    [Intentionally Omitted].



70



--------------------------------------------------------------------------------

5.4    Equipment.    All of the Equipment is used or held for use in Borrowers’
business and is fit for such purposes.
 
5.5    Location of Inventory and Equipment.    The Inventory and Equipment are
not stored with a bailee, warehouseman, or similar party and are located only at
the locations identified on Schedule 5.5 (which Borrowers may amend from time to
time in accordance with Section 6.9, provided that notice and copies thereof are
promptly provided to Agent).
 
5.6    Inventory Records.    Each Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its Inventory and
the book value thereof.
 
5.7    Location of Chief Executive Office; FEIN.    The chief executive office
of each Borrower is located at the address indicated in Schedule 5.7 (which
Borrowers may amend from time to time to reflect a relocation of a Borrower’s
chief executive office so long as Borrowers comply with Section 7.18, provided
that notice and copies thereof are promptly provided to Agent) and each
Borrower’s FEIN is identified in Schedule 5.7.
 
5.8     Due Organization and Qualification; Subsidiaries
 
(a)    Each Borrower (other than the UK Borrower) is duly organized and existing
and in good standing under the laws of the jurisdiction of its organization and
qualified to do business in any state or jurisdiction where the failure to be so
qualified reasonably could be expected to have a Material Adverse Change. The UK
Borrower is a limited company duly incorporated and existing under the laws of
England and Wales. The UK Borrower possesses the capacity to sue and be sued in
its own name, and it has the power to carry on business which it conducts or
proposes to conduct and to own its assets.
 
(b)    Set forth on Schedule 5.8(b) (which Borrowers may amend from time to
time, provided that notice and copies thereof are promptly provided to Agent) is
a complete and accurate description of the authorized capital Stock of each
Borrower, by class, and, as of the Closing Date, a description of the number of
shares of each such class that are issued and outstanding. Other than as
described on Schedule 5.8(b), there are no subscriptions, options, warrants, or
calls relating to any shares of each Borrower’s capital Stock, including any
right of conversion or exchange under any outstanding security or other
instrument. No Borrower is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of its capital Stock or
any security convertible into or exchangeable for any of its capital Stock.
 
(c)    Set forth on Schedule 5.8(c) (which Borrowers may amend from time to
time, provided that notice and copies thereof are promptly provided to Agent) is
a complete and accurate list of each Borrower’s direct and indirect Restricted
Subsidiaries, showing: (i) the jurisdiction of their organization; (ii) the
number of shares of each class of common and preferred Stock authorized for each
of such Restricted Subsidiaries; and (iii) the number and the percentage of the
outstanding shares of each such class owned directly or



71



--------------------------------------------------------------------------------

indirectly by the applicable Borrower. All of the outstanding capital Stock of
each such Restricted Subsidiary has been validly issued and is fully paid and
non-assessable.
 
(d)    Except as set forth on Schedule 5.8(c), there are no subscriptions,
options, warrants, or calls relating to any shares of any Borrower’s Restricted
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. No Borrower or any of its
respective Restricted Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of any
Borrower’s Restricted Subsidiaries’ capital Stock or any security convertible
into or exchangeable for any such capital Stock.
 
5.9    Due Authorization; No Conflict.
 
(a)    As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the Loan Documents to which it is a party have
been duly authorized by all necessary action on the part of such Borrower.
 
(b)    As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the Loan Documents to which it is a party do not
and will not (i) violate any provision of federal, state, or local law or
regulation applicable to any Borrower, the Governing Documents of any Borrower,
or any order, judgment, or decree of any court or other Governmental Authority
binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of Borrower, other than Permitted Liens, or (iv) require any
unobtained approval of any Borrower’s interestholders or any unobtained approval
or consent of any Person under any material contractual obligation of any
Borrower.
 
(c)    Other than (i) the filing of financing statements, fixture filings,
filings with the UK Companies Registry, filings with the U.S. Patent and
Trademark Office, the U.S. Copyright Office and their counterparts in the United
Kingdom and the European Community, and filing of Mortgages and (ii) the
execution by the Cash Management Banks of the Cash Management Agreements and the
execution by the securities intermediaries of the Control Agreements, the
execution, delivery, and performance by each Borrower of this Agreement and the
Loan Documents to which such Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person.
 
(d)    As to each Borrower, this Agreement and the other Loan Documents to which
such Borrower is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Borrower will be the legally valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by



72



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
 
(e)    Upon completion of the actions specified in clauses (i) and (ii) of
paragraph (c) above, the Agent’s Liens will be validly created, perfected, and
first priority Liens, subject only to (I) Permitted Liens, (II) Real Property
leasehold interests, (III) Liens relating to trademarks registered in
jurisdictions other than the United States, the United Kingdom and the European
Community and (IV) Liens relating to Collateral consisting of Stock that was not
pledged to Agent pursuant to the Securities Pledge Agreement.
 
5.10    Litigation.    Other than those matters disclosed to Agent on or before
the Closing Date, there are no actions, suits, or proceedings pending or, to the
best knowledge of Borrowers, threatened against Borrowers, or any of their
Restricted Subsidiaries, as applicable, except for (a) matters that are fully
covered by insurance (subject to customary deductibles), and (b) matters arising
after the Closing Date that, if decided adversely to Borrowers, or any of their
Restricted Subsidiaries, as applicable, reasonably could not be expected to
result in a Material Adverse Change.
 
5.11    No Material Adverse Change.    All financial statements relating to
Borrowers that have been delivered by Borrowers to the Lender Group have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, Borrowers’ financial
condition as of the date thereof and results of operations for the period then
ended. There has not been a Material Adverse Change with respect to Borrowers
since the date of the latest financial statements submitted to the Lender Group
on or before the Closing Date.
 
5.12    Fraudulent Transfer.
 
(a)    Each Borrower is Solvent.
 
(b)    No transfer of property is being made by any Borrower and no obligation
is being incurred by any Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud, or to prefer either present or future creditors of
Borrowers.
 
5.13    Employee Benefits.    None of Borrowers, any of their Restricted
Subsidiaries, or any of their ERISA Affiliates has maintained or contributed, or
currently maintains or contributes, to any Benefit Plan.
 
5.14    Environmental Condition.    Except as set forth on Schedule 5.14, (a) to
Borrowers’ knowledge, none of Borrowers’ properties or assets has ever been used
by Borrowers or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such production, storage,



73



--------------------------------------------------------------------------------

handling, treatment, release or transport was in violation, in any material
respect, of applicable Environmental Law, (b) to Borrowers’ knowledge, none of
Borrowers’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) none of Borrowers have received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by Borrowers, and (d) none of Borrowers have received a
summons, citation, notice, or directive from the Environmental Protection Agency
or any other federal or state governmental agency concerning any action or
omission by any Borrower resulting in the releasing or disposing of Hazardous
Materials into the environment.
 
5.15    Brokerage Fees.    Borrowers have not utilized the services of any
broker or finder in connection with Borrowers’ obtaining financing from the
Lender Group under this Agreement and no brokerage commission or finders fee is
payable by Borrowers in connection herewith.
 
5.16    Intellectual Property.
 
(a)  Each Borrower owns, or holds licenses in, all Intellectual Property Rights,
in the United States and throughout the world, that are necessary to the conduct
of its business as currently conducted. Attached hereto as Schedule 5.16(a)
(which Borrowers may amend from time to time provided that notice and copies
thereof are promptly provided to Agent) is a true, correct, and complete listing
of all material patents, patent applications, trademarks, trademark applications
and Copyrights (including Copyright registrations and applications) as to which
each Borrower is the owner or is an exclusive licensee.
 
(b)    Each Borrower represents and warrants that it has taken all actions
reasonably necessary to protect material Intellectual Property Rights, including
(i) protecting the secrecy and confidentiality of such Borrower’s confidential
information and trade secrets by having and enforcing a policy requiring all
current and former employees, consultants, licensees, vendors and contractors to
execute appropriate confidentiality and invention assignment agreements; (ii)
taking all actions reasonably necessary to ensure that no trade secret of such
Borrower falls or has fallen into the public domain; and (iii) protecting the
secrecy and confidentiality of the source code of all computer software programs
and applications of which such Borrower is the owner or licensee by having and
enforcing a policy requiring any licensees of such source code to enter into
license agreements with appropriate use and non-disclosure restrictions. Each
Borrower has only entered into such source code licenses as set forth in
Schedule 5.16(b) (which Borrowers may amend from time to time, provided that
notice and copies thereof are promptly provided to Agent and so long as all such
source code licenses comply with the provisions set forth in this clause (b)).
 
(c)    No past or present employee or contractor of any Borrower has any
ownership interest, license, permission or other Intellectual Property Right in
or to any material Intellectual Property Rights.



74



--------------------------------------------------------------------------------

(d)    Each Borrower has made all reasonably necessary payments, filings and
recordations to protect and maintain its interest in material Intellectual
Property Rights in the United States of America or any other jurisdiction,
including (i) making all necessary registration, maintenance, and renewal fee
payments; and (ii) filing all reasonably necessary documents, including all
applications for registration of Copyrights, trademarks, and patents.
 
(e)    No claim has been made and is continuing or threatened that the use by
any Borrower of any item of General Intangibles is invalid or unenforceable or
that the use by such Borrower of any General Intangibles does or may violate the
rights of any Person, other than any such claim which would not cause a Material
Adverse Change. To the best of each Borrower’s knowledge, there is currently no
infringement or unauthorized use by any third party of any material item of
Intellectual Property Rights contained on Schedule 5.16(a). Borrowers routinely
police their Intellectual Property Rights and seek enforcement against third
parties.
 
(f)    Each Borrower has filed applications and taken any and all other actions
reasonably necessary to register all material Copyrights, in good faith in
accordance with the procedures and regulations of the U.S. Copyright Office (or
any similar office of any other jurisdiction in which such Borrower’s Copyrights
are used) in a manner sufficient to impart constructive notice of such
Borrower’s ownership thereof.
 
5.17    Leases.    Borrowers enjoy peaceful and undisturbed possession under all
leases material to the business of Borrowers and to which Borrowers are a party
or under which Borrowers are operating. All of such material leases are valid
and subsisting and no material default by Borrowers exists under any of them.
 
5.18    DDAs.    Set forth on Schedule 5.18 (which Borrowers may amend from time
to time, provided that notice and copies thereof are promptly provided to Agent)
are all of the DDAs of each Borrower, including, with respect to each depository
(i) the name and address of that depository, and (ii) the account numbers of the
accounts maintained with such depository.
 
5.19    Complete Disclosure.    All factual information (taken as a whole)
furnished by or on behalf of Borrowers in writing to Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement, the other
Loan Documents or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of Borrowers in writing to the Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. On the Closing Date, the Closing Date Business Plan represents, and as
of the date on which any other Projections are



75



--------------------------------------------------------------------------------

delivered to Agent, such additional Projections will represent Parent’s good
faith best estimate of its future performance for the periods covered thereby.
 
5.20    Indebtedness.    Set forth on Schedule 5.20 is a true and complete list
of all Indebtedness of each Borrower outstanding immediately prior to the
Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately reflects, as at that date, the aggregate principal amount of
such Indebtedness and the principal terms thereof.
 
5.21    Taxes and Payments.    Except as set forth on Schedule 5.21, Borrowers
and their Restricted Subsidiaries have filed all federal and state income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by them and have paid all taxes and assessments payable by them which have
become due, except for those contested in good faith and adequately disclosed
and fully provided for on the financial statements of Borrowers and their
Restricted Subsidiaries, in accordance with GAAP and for which Borrowers and
their Restricted Subsidiaries, as applicable, have provided adequate reserves
(in the good faith judgment of the management of Borrowers and their Restricted
Subsidiaries). Borrowers and their Restricted Subsidiaries have provided
adequate reserves (in the good faith judgment of the management of Borrowers and
their Restricted Subsidiaries) for the payment of all federal, state, local and
foreign income taxes applicable for the current fiscal year to date. Except as
set forth on Schedule 5.21, there is no action, suit, proceeding, investigation,
audit, or claim now pending or, to the knowledge of Borrowers and their
Restricted Subsidiaries threatened, by any authority regarding any taxes
relating to any of Borrowers or their Restricted Subsidiaries that could
reasonably be expected to result in a material liability to any of the Borrowers
or their Restricted Subsidiaries. Except as set forth on Schedule 5.21, as of
the Closing Date, none of the Borrowers or their Restricted Subsidiaries have
entered into an agreement or waiver or been requested to enter into an agreement
or waiver extending any statute of limitations relating to the payment or
collection of taxes of any of the Borrowers or their Restricted Subsidiaries, or
is aware of any circumstances that would cause the taxable years or other
taxable periods of any of the Borrowers or their Restricted Subsidiaries not to
be subject to the normally applicable statute of limitations.
 
5.22    Inactive Subsidiaries.    Each Inactive Subsidiary has no material
liabilities, conducts no material operations or business and owns no material
assets.
 
6.    AFFIRMATIVE COVENANTS.
 
Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until full and final payment of the Obligations, Borrowers
shall and shall cause each of their respective Restricted Subsidiaries (and with
respect to the covenants contained in Section 6.14, Borrowers shall cause each
of their respective Subsidiaries) to do all of the following:



76



--------------------------------------------------------------------------------

 
6.1    Accounting System.    Maintain a system of accounting that enables
Borrowers to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent. Borrowers also shall keep an
inventory reporting system that shows all additions, sales, claims, returns, and
allowances with respect to the Inventory.
 
6.2    Collateral Reporting.    Provide Agent (and if so requested by Agent,
with copies for each Lender) with the following documents at the following times
in form satisfactory to Agent:
 
Daily


  
(a)    a sales journal, collection journal, and credit register since the last
such schedule and a calculation of the Borrowing Base as of such date, and
 
(b)    notice of all returns, disputes, or claims,
Monthly (not later than the 10th day of each month)








  
(c)    a detailed calculation of the Borrowing Base (including detail regarding
those Accounts that are not Eligible Accounts),
 
(d)    a detailed aging, by total, of the Accounts, together with a
reconciliation to the detailed calculation of the Borrowing Base previously
provided to Agent,
 
(e)    a summary aging, by vendor, of Borrowers' accounts payable and any book
overdraft,
 
(f)    a calculation of Dilution for the prior month, and
 
(g) a report detailing Recurring Maintenance Revenues,
Quarterly


  
(h)    a detailed list of each Borrower's customers, and
 
(i)    a report regarding each Borrower’s accrued, but unpaid, ad valorem taxes,
Upon request by Agent in its Permitted Discretion


  
(j)    copies of invoices in connection with the Accounts, credit memos,
remittance advices, deposit slips, shipping and delivery documents in connection
with the Accounts and, for Inventory and Equipment acquired by Borrowers,
purchase orders and invoices, and
 
(k)    such other reports as to the Collateral, or the financial condition of
Borrowers as Agent may request



77



--------------------------------------------------------------------------------

 
In addition, each Borrower agrees to cooperate fully with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.
 
6.3    Financial Statements, Reports, Certificates.    Deliver to Agent, with
copies to each Lender:
 
(a)    as soon as available, but in any event within 30 days (45 days in the
case of a month that is the end of one of the fiscal quarters in a fiscal year)
after the end of each month during each of Parent’s fiscal years,
 
(i)    a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Parent’s and its Subsidiaries’ operations during
such period,
 
(ii) a certificate signed by the chief financial officer or chief executive
officer of Parent to the effect that:
 
A.    the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
consolidated financial condition of Parent and its Subsidiaries,
 
B.    to the best of his knowledge, the representations and warranties of
Borrowers contained in this Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of such certificate, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date), and
 
C.    to the best of his knowledge, there does not exist any condition or event
that constitutes a Default or Event of Default (or, to the extent of any
non-compliance, describing such non-compliance as to which he or she may have
knowledge and what action Borrowers have taken, are taking, or propose to take
with respect thereto), and
 
(iii)    for each month that is the date on which a financial covenant in
Section 7.20 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 7.20, and
 
(b)    as soon as available, but in any event within 90 days after the end of
each of Parent’s fiscal years,



78



--------------------------------------------------------------------------------

(i)    consolidated financial statements of Parent and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications, by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants’ letter to management),
 
(ii)    a certificate of such accountants addressed to Agent and the Lenders
stating that such accountants do not have knowledge of the existence of any
Default or Event of Default under Section 7.20,
 
(c)    as soon as available, but in any event within 30 days prior to the start
of each of Parent’s fiscal third quarters and fiscal years,
 
(i)    copies of Borrowers’ Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its sole discretion,
for the forthcoming three (3) years, year by year, and for the forthcoming
fiscal year, month by month, certified by the chief financial officer or chief
executive officer of Parent as being such officer’s good faith best estimate of
the financial performance of Parent and its Subsidiaries during the period
covered thereby,
 
(d)    if and when filed by any Borrower,
 
(i)    Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,
 
(ii)    any other filings made by any Borrower with the SEC, and
 
(iii)    copies of Borrowers’ federal income tax returns, and any amendments
thereto, filed with the Internal Revenue Service (or, if applicable, Borrowers’
tax returns filed with the United Kingdom tax authorities),
 
(e)    if and when provided, any other information that is provided by Parent to
its shareholders generally,
 
(f)    if and when filed by any Borrower and as requested by Agent, satisfactory
evidence of payment of applicable excise taxes in each jurisdictions in which
(i) any Borrower conducts business or is required to pay any such excise tax,
(ii) where any Borrower’s failure to pay any such applicable excise tax would
result in a Lien on the properties or assets of any Borrower, or (iii) where any
Borrower’s failure to pay any such applicable excise tax reasonably could be
expected to result in a Material Adverse Change,



79



--------------------------------------------------------------------------------

(g)    as soon as a Borrower has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Borrowers propose to take with respect thereto, and
 
(h)    upon the request of Agent, any other report reasonably requested relating
to the financial condition of Borrowers.
 
In addition to the financial statements referred to above, Borrowers agree to
deliver financial statements prepared on both a consolidated and, with respect
to all periods after the month ended March 31, 2003, consolidating basis and
that no Borrower, or any Subsidiary of a Borrower, will have a fiscal year
different from that of Parent. Borrowers agree that their independent certified
public accountants are authorized to communicate with Agent and to release to
Agent whatever financial information concerning Borrowers that Agent reasonably
may request. Each Borrower waives the right to assert a confidential
relationship, if any, it may have with any accounting firm or service bureau in
connection with any information requested by Agent pursuant to or in accordance
with this Agreement, and agree that Agent may contact directly any such
accounting firm or service bureau in order to obtain such information.
 
6.4    [Intentionally Omitted].
 
6.5    Return.    Cause returns and allowances as between Borrowers and their
Account Debtors, to be on the same basis and in accordance with the usual
customary practices of the applicable Borrower, as they exist at the time of the
execution and delivery of this Agreement. If, at a time when no Event of Default
has occurred and is continuing, any Account Debtor returns any Inventory to any
Borrower, the applicable Borrower promptly shall determine the reason for such
return and, if the applicable Borrower accepts such return, issue a credit
memorandum (with a copy to be sent to Agent) in the appropriate amount to such
Account Debtor. If, at a time when an Event of Default has occurred and is
continuing, any Account Debtor returns any Inventory to any Borrower, the
applicable Borrower promptly shall determine the reason for such return and, if
Agent consents (which consent shall not be unreasonably withheld), issue a
credit memorandum (with a copy to be sent to Agent) in the appropriate amount to
such Account Debtor.
 
6.6    Maintenance of Properties.    Maintain and preserve all of its properties
which are necessary to or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply at all
times with the provisions of all material leases to which it is a party as
lessee, so as to prevent any loss or forfeiture thereof or thereunder.
 
6.7    Taxes.    Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrowers
or any of their assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted



80



--------------------------------------------------------------------------------

Protest. Subject to the immediately preceding sentence, Borrowers will make
timely payment or deposit of all tax payments and withholding taxes required of
it by applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes (and, if applicable,
United Kingdom taxes, national insurance and other contributions), and will,
upon request, furnish Agent with proof satisfactory to Agent indicating that the
applicable Borrower has made such payments or deposits. Borrowers shall deliver
satisfactory evidence of payment of applicable excise taxes in each jurisdiction
in which any Borrower is required to pay any such excise tax.
 
6.8    Insurance.
 
(a)    At Borrowers’ expense, maintain insurance respecting their property and
assets wherever located, covering loss or damage by fire, theft, explosion, and
all other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrowers also shall maintain
business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation.
All such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Agent. Borrowers shall deliver
copies of all such policies to Agent with a satisfactory lender’s loss payable
endorsement naming Agent as sole loss payee or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever.
 
(b)    Administrative Borrower shall give Agent prompt notice of any loss
covered by such insurance. Agent shall have the exclusive right to adjust any
losses payable under any such insurance policies in excess of $50,000, without
any liability to Borrowers whatsoever in respect of such adjustments. Any monies
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
Agent to be applied at the option of the Required Lenders either to the
prepayment of the Obligations or shall be disbursed to Administrative Borrower
under staged payment terms reasonably satisfactory to the Required Lenders for
application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction.
 
(c)    Borrowers shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.8, unless Agent is included thereon as named insured with the loss
payable to Agent under a lender’s loss payable endorsement or its equivalent.
Administrative Borrower immediately shall notify Agent whenever such separate
insurance is taken out, specifying the insurer



81



--------------------------------------------------------------------------------

thereunder and full particulars as to the policies evidencing the same, and
copies of such policies promptly shall be provided to Agent.
 
(d)    At Borrowers’ expense, maintain key man life insurance policies with
respect to the following individuals and in the following amounts:
 
Name      
  
Amount
Roy King
  
$1,000,000

 
As promptly as possible, but in any event within 60 days after the Closing Date,
Borrowers shall furnish Agent with an “Absolute Assignment” of such key man life
insurance policy, shall record each such “Absolute Assignment” with the issuer
of the respective policy, and shall furnish proof of such issuer’s acceptance of
such assignment. All proceeds payable under such key man life insurance policies
shall be payable to Agent to be applied on account of the Obligations in
accordance with Section 2.4(b).
 
6.9    Location of Inventory and Equipment.    Keep the Inventory and Equipment
only at the locations identified on Schedule 5.5; provided, however, that
Administrative Borrower may amend Schedule 5.5 so long as such amendment occurs
by written notice to Agent not less than 30 days prior to the date on which the
Inventory or Equipment is moved to such new location, so long as such new
location is within the continental United States of America or the United
Kingdom, and so long as, at the time of such written notification, the
applicable Borrower provides any financing statements or fixture filings
necessary to perfect and continue perfected the Agent’s Liens on such assets and
also provides to Agent a Collateral Access Agreement.
 
6.10    Compliance with Laws.    Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, including
the Fair Labor Standards Act and the Americans With Disabilities Act (and, if
applicable, relevant United Kingdom employment legislation), other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, would not result in and reasonably could not be expected to
result in a Material Adverse Change.
 
6.11    Leases.     Pay when due all rents and other amounts payable under any
leases to which any Borrower is a party or by which any Borrower’s properties
and assets are bound, unless such payments are the subject of a Permitted
Protest.
 
6.12    Brokerage Commissions.    Pay any and all brokerage commission or
finders fees incurred in connection with or as a result of Borrowers’ obtaining
financing from the Lender Group under this Agreement. Borrowers agree and
acknowledge that payment of all such brokerage commissions or finders fees shall
be the sole responsibility of Borrowers, and each Borrower agrees to indemnify,
defend, and hold Agent and the Lender Group harmless from and against any claim
of any broker or finder arising out of Borrowers’ obtaining financing from the
Lender Group under this Agreement.



82



--------------------------------------------------------------------------------

6.13    Existence.    At all times preserve and keep in full force and effect
each Borrower’s valid existence and good standing (where applicable) and any
rights and franchises material to Borrowers’ businesses.
 
6.14    Environmental.
 
(a)    Keep any property either owned or operated by any Borrower free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens, (b)
comply, in all material respects, with Environmental Laws and provide to Agent
documentation of such compliance which Agent reasonably requests, (c) promptly
notify Agent of any release of a Hazardous Material of any reportable quantity
from or onto property owned or operated by any Borrower and take any Remedial
Actions required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and (d) promptly provide Agent with written notice
within 10 days of the receipt of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of any Borrower, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Borrower, and (iii) notice of a
violation, citation, or other administrative order relating to any Environmental
Law which reasonably could be expected to result in a Material Adverse Change.
 
6.15    Disclosure Updates.    Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, (a) notify Agent if any written
information, exhibit, or report furnished to the Lender Group contained any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made, and (b) correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement,
filing, or recordation thereof.
 
6.16    Intellectual Property Rights.
 
(a)    Each Borrower agrees that, should it obtain an ownership interest in any
Intellectual Property Right which is not now a part of the Collateral, (i) any
such ownership interest in Intellectual Property Right shall automatically
become Collateral and (ii) with respect to any such ownership interest in any
Intellectual Property Right that any such Borrower should obtain, it shall give
prompt written notice thereof to Agent in accordance with Section 12 hereof.
Each Borrower authorizes Agent to modify this Agreement by amending Schedule
5.16(a) (and will cooperate reasonably with Agent in effecting any such
amendment) to include any Intellectual Property Right which becomes part of the
Collateral under this Section.
 
(b)    With respect to material Borrower Intellectual Property Rights, each
Borrower agrees, subject to the last sentence of this subsection, to take all
necessary steps, including, without limitation, making all necessary payments
and filings in connection with



83



--------------------------------------------------------------------------------

registration, maintenance, and renewal of Copyrights, trademarks, and patents in
the U.S. Copyright Office, the U.S. Patent and Trademark Office, the United
Kingdom Patent Office, any other appropriate government agencies in foreign
jurisdictions or in any court, to maintain each such Borrower Intellectual
Property Right. Each Borrower agrees to take corresponding steps with respect to
each new or acquired material Intellectual Property Right to which it is now or
later becomes entitled. Any expenses incurred in connection with such activities
shall be borne solely by Borrowers. Each Borrower shall not discontinue use of
or otherwise abandon any Intellectual Property Right without the written consent
of Agent, unless such Borrower shall have previously determined that such use or
the pursuit or maintenance of such registration is no longer desirable in the
conduct of Borrower’s business and that the loss thereof will not cause a
Material Adverse Change, in which case, such Borrower will give notice of any
such abandonment to Agent pursuant to the terms of Section 12 hereof.
 
(c)    Each Borrower will continue to take all actions reasonably necessary to
protect such Borrower’s material Intellectual Property Rights, including such
steps as are set forth in Sections 5.16(a) and (b) above. Each Borrower further
agrees to give Agent prompt written notice in accordance with Section 12 hereof
if such Borrower enters into any agreements after the Closing Date pursuant to
which it grants any right to a third party to use or access the source code of
any computer software programs or applications of which such Borrower is the
owner or licensee. Each Borrower authorizes Agent to modify this Agreement by
amending Schedule 5.16(b) (and will cooperate reasonably with Agent in effecting
any such amendment) to include any such additional license grant(s).
 
(d)    Each Borrower agrees to notify Agent promptly and in writing if it learns
(i) that any material item of the Intellectual Property Rights contained on
Schedule 5.16(a) may be determined to have become abandoned or dedicated or (ii)
of any adverse determination or the institution of any proceeding (including the
institution of any proceeding in the U.S. Copyright Office, U.S. Patent and
Trademark Office, the United Kingdom Patent Office and any other appropriate
government agencies in foreign jurisdictions, or any court) regarding any item
of the Intellectual Property Rights that would cause a Material Adverse Change.
 
(e)    In the event that any Borrower becomes aware that any item of the General
Intangibles is infringed or misappropriated by a third party, such Borrower
shall promptly notify Agent and shall take such actions as Borrowers or Agent
reasonably deems appropriate under the circumstances to protect such General
Intangibles, including suing for infringement or misappropriation and for an
injunction against such infringement or misappropriation, unless any such
infringement or misappropriation would not cause a Material Adverse Change. Any
expense incurred in connection with such activities shall be borne solely by
Borrowers.



84



--------------------------------------------------------------------------------

(f)    Each Borrower agrees that, should it create or otherwise obtain an
ownership interest in, or license of, material Copyrights after the Closing
Date, it shall, promptly after such creation or acquisition (but in no event to
exceed 60 days after such creation or acquisition), file applications and take
any and all other actions reasonably necessary to register all such Copyrights
in good faith in accordance with the procedures and regulations of the U.S.
Copyright Office (or any similar office of any other jurisdiction in which
Copyrights are used) in a manner sufficient to impart constructive notice of
such Borrower’s ownership thereof, and cause to be prepared, executed, and
delivered to Agent, with sufficient time to permit Agent to record no later than
the last Business Day within 10 days following the date that such Copyrights
have been registered or an application for registration has been filed, a
Copyright Security Agreement or supplemental schedules to the Copyright Security
Agreement reflecting the security interest of Agent in such new Copyrights,
which supplemental schedules shall be in form and content suitable for
registration with the United States Copyright Office (or any similar office of
any other jurisdiction in which Copyrights are used) so as to give constructive
notice, when so registered, of the transfer by such Borrower to Agent of a
security interest in such Copyrights.
 
(g)    Each Borrower shall maintain copies of all source and object code for all
software utilized in its business operations at safe and secure offsite
locations reasonably acceptable to Agent, and shall, at the request of Agent,
advise the operators of such locations of Agent’s security interest in such
software, shall keep Agent fully informed of each such location, and shall
maintain the currency of all such software stored offsite.
 
6.17    Cash Management Agreements and Control Agreements.    On or prior to the
earlier of (i) January 31, 2003 and (ii) the first date that Lenders make an
Advance to Borrowers pursuant to Section 2.1, Borrowers shall enter into Cash
Management Agreements and Control Agreements, in each case in form and substance
satisfactory to Agent in its Permitted Discretion.
 
6.18    Clean-up of Certain Intellectual Property.    On or prior to the date
that is 30 days after the Closing Date, the Borrowers shall deliver, or cause to
be delivered, to the U.S. Patent and Trademark Office, the U.S. Copyright Office
and their counterpart entities in the United Kingdom and the European Community,
as applicable, all documents, instruments or other information necessary for
accurate and proper recordation of (a) the assignment by Novera Software, Inc.
to Parent of all material trademarks and copyrights pursuant to that certain
Assignment entered into by the parties on December 19, 2002, (b) the assignment
by Braid Systems Limited to Parent of all material trademarks pursuant to that
certain Assignment entered into by the parties on December 19, 2002, (c) the
assignment by Braid, Inc. to Parent of all material trademarks and copyrights
pursuant to that certain Assignment entered into by the parties on December 23,
2002, (d) the assignment by Braid Systems Limited to Parent of all material
copyrights pursuant to that certain Assignment entered into by the parties on
December 23, 2002, (e) the change of corporate name from TSI



85



--------------------------------------------------------------------------------

International Software, Ltd. to Mercator Software, Inc. and (f) the release of
any and all liens, claims and encumbrances attached to the Intellectual
Property, including security interests granted to Silicon Valley Bank.
 
6.19    Notice to UK Borrower’s Account Debtors.    From and after the Closing
Date, the UK Borrower shall include a notice, as provided for under the
Debenture, on all invoices sent by or on behalf of the UK Borrower to any of its
Account Debtors to the effect that the UK Borrower has granted a security
interest in such Account Debtor’s Accounts to Agent and Lenders pursuant to this
Agreement.
 
6.20    Permitted UK Cash Equivalents.    Borrowers shall notify Agent on any
day on which the aggregate amount of Borrowers’ Permitted UK Cash Equivalents
exceeds $4,000,000, and, after receipt of such notice, Agent shall have the
right, in its Permitted Discretion, to require Borrowers to transfer, within one
Business Day (or any longer period permitted by Agent), all or any part of such
excess to a bank account located in the United States of America that is subject
to a Cash Management Agreement.
 
7.    NEGATIVE COVENANTS.    Each Borrower covenants and agrees that, so long as
any credit hereunder shall be available and until full and final payment of the
Obligations, Borrowers will not and will not permit any of their respective
Restricted Subsidiaries to do any of the following:
 
7.1    Indebtedness.    Create, incur, assume, permit, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:
 
(a)    Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit;
 
(b)    Indebtedness set forth on Schedule 5.20;
 
(c)    Permitted Purchase Money Indebtedness;
 
(d)    refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s judgment,
materially impair the prospects of repayment of the Obligations by Borrowers or
materially impair Borrowers’ creditworthiness, (ii) such refinancings, renewals,
or extensions do not result in an increase in the principal amount (other than
due to capitalization of interest, fees and expenses) of, or any increase in the
interest rate with respect to, the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions, that, taken as a
whole, are materially more burdensome or



86



--------------------------------------------------------------------------------

restrictive to the applicable Borrower, and (iv) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must be include subordination terms and conditions that
are at least as favorable to the Lender Group as those that were applicable to
the refinanced, renewed, or extended Indebtedness;
 
(e)    Indebtedness comprising Permitted Investments;
 
(f)    Indebtedness owed to any Borrower or Restricted Subsidiary so long as
such Indebtedness is (i) not secured by any of the assets or properties of any
Borrower or Restricted Subsidiary and (ii) subject to the terms and provisions
of the Intercompany Subordination Agreement;
 
(g)    To the extent permitted by Sections 7.11 and 7.13, Indebtedness between
or among a Borrower or a Restricted Subsidiary and an Unrestricted Subsidiary;
 
(h)    Guaranties permitted by Section 7.6;
 
(i)    Indebtedness in the nature of a Lien where such Lien is a Permitted Lien;
and
 
(j)    Indebtedness, reasonably acceptable to Agent, in respect of obligations
under currency swaps and interest rate swaps, in each case entered into by
Borrowers or their Restricted Subsidiaries solely for hedging purposes.
 
7.2    Liens.    Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(d) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).
 
7.3    Restrictions on Fundamental Changes.
 
(a)    Other than Permitted Investments, enter into any merger, consolidation,
reorganization, or recapitalization, or reclassify its Stock.
 
(b)    Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).
 
(c)    Convey, sell, lease, license, assign, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its assets.
 
7.4    Disposal of Assets.    Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of any of the assets of
any Borrower.



87



--------------------------------------------------------------------------------

 
7.5    Change Name.    Change any Borrower’s name, FEIN, corporate structure or
identity, or add any new fictitious name; provided, however, that a Borrower may
change its name or add a new fictitious name upon at least 30 days’ prior
written notice by Administrative Borrower to Agent of such change and so long
as, at the time of such written notification, such Borrower provides any
financing statements or fixture filings necessary to perfect and continue
perfected Agent’s Liens.
 
7.6    Guarantee.    Guarantee or otherwise become in any way liable with
respect to the obligations of any other Person except by endorsement of
instruments or items of payment for deposit to the account of Borrowers or which
are transmitted or turned over to Agent; provided, that Borrowers and their
Restricted Subsidiaries may guarantee obligations of another Borrower or
Restricted Subsidiary to the extent that such obligations are permitted to be
incurred hereunder, so long as such guaranty is not secured by any of the assets
or properties of Borrowers or any of their Restricted Subsidiaries.
 
7.7    Nature of Business.    Make any change in the principal nature of
Borrowers’ business.
 
7.8    Prepayments and Amendment.
 
(a)    Except in connection with a refinancing permitted by Section 7.1(d),
prepay, redeem, defease, purchase, or otherwise acquire any Indebtedness of any
Borrower, other than the Obligations in accordance with this Agreement, and
 
(b)    Except in connection with a refinancing permitted by Section 7.1(d),
directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness permitted under Sections 7.1(b) or
(c).
 
7.9    [Intentionally Omitted]
 
7.10    Consignments.    Consign any Inventory or sell any Inventory on bill and
hold, sale or return, sale on approval, or other conditional terms of sale.
 
7.11    Distributions.    Other than distributions or declaration and payment of
dividends by a Borrower or Restricted Subsidiary to another Borrower or
Restricted Subsidiary, make any distribution or declare or pay any dividends (in
cash or other property, other than common Stock or in the same class as the
Stock on which being paid) on, or purchase, acquire, redeem, or retire any of
any Borrower’s Stock, of any class, whether now or hereafter outstanding
(collectively, a “Distribution”); provided that so long as (x) such Distribution
is consistent with the historical practices of such Borrower or Restricted
Subsidiary, (y) no Default or Event of Default has occurred and is continuing,
and (z) such Borrower or Restricted Subsidiary is Solvent, in each of cases (y)
and (z), both before and immediately after giving effect to any such
Distribution, then (i) a Borrower or Restricted



88



--------------------------------------------------------------------------------

Subsidiary may distribute cash in lieu of fractional shares in connection with
the issuance of Stock by any such Person, provided that the aggregate amount of
consideration expended in connection therewith shall not exceed $50,000 in any
year, and (ii) a Borrower or Restricted Subsidiary may acquire the Stock from
former employees and members of the board of directors of such Borrower or
Restricted Subsidiary, provided that the aggregate amount of consideration
expended in connection therewith shall not exceed $100,000 in any year.
 
7.12    Accounting Methods.    Modify or change its method of accounting (other
than as may be required to conform to GAAP) or enter into, modify, or terminate
any agreement currently existing, or at any time hereafter entered into with any
third party accounting firm or service bureau for the preparation or storage of
Borrowers’ accounting records without said accounting firm or service bureau
agreeing to provide Agent information regarding the Collateral or Borrowers’
financial condition.
 
7.13    Investments.    Except for Permitted Investments, directly or
indirectly, make or acquire any Investment, or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that Borrowers and their respective Restricted Subsidiaries shall not
have Permitted Investments (other than in the Cash Management Accounts) in
deposit accounts or Securities Accounts in excess of $200,000 outstanding at any
one time unless Borrowers or any of their respective Restricted Subsidiaries, as
applicable, and the applicable securities intermediary or bank have entered into
Control Agreements or similar arrangements governing such Permitted Investments
(subject to Section 6.17), as Agent shall determine in its Permitted Discretion,
to perfect (and further establish) the Agent’s Liens in such Permitted
Investments.
 
7.14    Transactions with Affiliates.    Except (a) as set forth in Section 7.11
or 7.13, (b) as set forth on Schedule 7.14, or (c) in connection with the
transactions contemplated hereby and the other Loan Documents, directly or
indirectly enter into or permit to exist any transaction with any Affiliate of
any Borrower except for transactions that are in the ordinary course of
Borrowers’ business, upon fair and reasonable terms, that are fully disclosed to
Agent, and that are no less favorable to Borrowers than would be obtained in an
arm’s length transaction with a non-Affiliate.
 
7.15    Suspension.    Suspend or go out of a substantial portion of its
business.
 
7.16    [Intentionally Omitted]
 
7.17    Use of Proceeds.    Use the proceeds of the Advances and the Term Loan
for any purpose other than (a) on the Closing Date, (i) to repay in full the
outstanding principal, accrued interest, and accrued fees and expenses owing to
Existing Lender, and (ii) to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for its lawful and permitted purposes.



89



--------------------------------------------------------------------------------

 
7.18    Change in Location of Chief Executive Office; Inventory and Equipment
with Bailees.    Relocate its chief executive office to a new location without
Administrative Borrower providing 30 days prior written notification thereof to
Agent and so long as, at the time of such written notification, the applicable
Borrower or Restricted Subsidiary provides any financing statements or fixture
filings necessary to perfect and continue perfected the Agent’s Liens and also
provides to Agent a Collateral Access Agreement with respect to such new
location. The Inventory and Equipment shall not at any time now or hereafter be
stored with a bailee, warehouseman, or similar party without Agent’s prior
written consent.
 
7.19    Securities Accounts.    Subject to Sections 6.17 and 7.13, establish or
maintain any Securities Account unless Agent shall have received a Control
Agreement in respect of such Securities Account. Borrowers agree to not transfer
assets out of any Securities Account; provided, however, that, so long as no
Event of Default has occurred and is continuing or would result therefrom,
Borrowers may use such assets (and the proceeds thereof) to the extent not
prohibited by this Agreement.
 
7.20    Financial Covenants.
 
(a)    Fail to maintain:
 
(i)    Minimum EBITDA.    EBITDA, measured on a monthly basis, of not less than
the required amount set forth in the following table for the applicable period
set forth opposite thereto;
 
Applicable Amount
 
Applicable Period

(7,000,000)
 
For the 1 month period
ending January 31, 2003
(7,000,000)
 
For the 2 month period
ending February 28, 2003
(7,000,000)
 
For the 3 month period
ending March 31, 2003
(8,000,000)
 
For the 4 month period
ending April 30, 2003
(8,000,000)
 
For the 5 month period
ending May 31, 2003
(8,000,000)
 
For the 6 month period
ending June 30, 2003



90



--------------------------------------------------------------------------------

(8,000,000)
 
For the 7 month period
ending July 31, 2003
(8,000,000)
 
For the 8 month period
ending August 31, 2003
(8,000,000)
 
For the 9 month period
ending September 30, 2003
(6,000,000)
 
For the 10 month period
ending October 31, 2003
(6,000,000)
 
For the 11 month period
ending November 30, 2003
(6,000,000)
 
For the 12 month period
ending December 31, 2003
(6,000,000)
 
For the 12 month period
ending January 31, 2004
(6,000,000)
 
For the 12 month period
ending February 29, 2004
(5,000,000)
 
For the 12 month period
ending March 31, 2004
(5,000,000)
 
For the 12 month period
ending April 30, 2004
(5,000,000)
 
For the 12 month period
ending May 31, 2004
(3,000,000)
 
For the 12 month period
ending June 30, 2004
(3,000,000)
 
For the 12 month period
ending July 31, 2004
(3,000,000)
 
For the 12 month period
ending August 31, 2004
$0
 
For the 12 month period
ending September 30, 2004



91



--------------------------------------------------------------------------------

$0
 
For the 12 month period
ending October 31, 2004
$0
 
For the 12 month period
ending November 30, 2004
$3,325,000
 
For the 12 month period
ending December 31, 2004
An amount determined by Agent based upon the Projections delivered pursuant to
Section 6.3(c); provided that if Agent does not receive such Projections or
Borrowers and Agent cannot agree (for any reason) on covenants acceptable to
Borrowers and Agent, then the Applicable Amount shall be $3,325,000.
 
For the 12 month period
ending each month thereafter

 
(ii)    Minimum Recurring Maintenance Revenues.    Recurring Maintenance
Revenues, measured on a monthly basis, of not less than $10,000,000 during the
prior five (5) months.
 
(b)    Make:
 
(i)    Capital Expenditures.    Capital expenditures of Borrowers and their
Restricted Subsidiaries in any fiscal year in excess of the amount set forth in
the following table for the applicable period:
 
Fiscal Year 2003
  
Fiscal Year 2004
  
Fiscal Year 2005
$2,500,000
  
$5,000,000
  
An amount determined by Agent and acceptable to Borrowers based upon the
Projections delivered pursuant to Section 6.3(c); provided that if Agent does
not receive such Projections or Borrowers and Agent cannot agree (for any
reason) on covenants acceptable to Borrowers and Agent, then the amount shall be
5,000,000



92



--------------------------------------------------------------------------------

 
7.21    Inactive Subsidiaries.    Each Inactive Subsidiary will not incur any
material liabilities, conduct any material operations or business or own or
acquire any material assets.
 
7.22    Billing Practices.    Make any change to their billing practices which
could have a material adverse effect upon the value of the Recurring Maintenance
Revenues or which could otherwise result in a Material Adverse Change.
 
8.    EVENTS OF DEFAULT.    Any one or more of the following events shall
constitute an event of default (each, an “Event of Default”) under this
Agreement:
 
8.1    If Borrowers fail to pay when due and payable or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts constituting
Obligations);
 
8.2    If (a) Borrowers fail to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Section 6.2 or 6.3 and such
failure or neglect continues for a period of five (5) days after the date on
which such failure or neglect first occurs, or (b) Borrowers fail to perform,
keep, or observe any term, provision, condition, covenant, or agreement
contained in any other section of this Agreement or in any of the other Loan
Documents; provided, however, that, during any period of time that any such
failure or neglect of Borrowers referred to in this Section 8.2 exists, even if
such failure or neglect is not yet an Event of Default by virtue of the
existence of a grace period or the pre-condition of the giving of a notice, the
Lenders shall be relieved of their obligations to extend any credit under this
Agreement;
 
8.3    If any material portion of any Borrower’s or any of its Restricted
Subsidiaries’ assets is attached, seized, subjected to a writ or distress
warrant, levied upon, or comes into the possession of any third Person;
 
8.4    If an Insolvency Proceeding is commenced by any Borrower or any of its
Restricted Subsidiaries;
 
8.5    If an Insolvency Proceeding is commenced against any Borrower, or any of
its Restricted Subsidiaries, and any of the following events occur: (a) the
applicable Borrower or the applicable Restricted Subsidiary consents to the
institution of the Insolvency Proceeding against it, (b) the petition commencing
the Insolvency Proceeding is not timely controverted, (c) the petition
commencing the Insolvency Proceeding is not dismissed within 60 calendar days of
the date of the filing thereof; provided, however, that, during the pendency of
such period, Agent (including any successor agent) and each other member of the
Lender Group shall be relieved of their obligations to extend credit hereunder,
(d) an interim trustee (or, if applicable, a trustee, an administrator,
administrative or other receiver



93



--------------------------------------------------------------------------------

or similar officer) is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, any Borrower or any of its Restricted Subsidiaries,
or (e) an order for relief shall have been entered therein;
 
8.6    If any Borrower or any of its Restricted Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;
 
8.7    If a notice of Lien, levy, or assessment is filed of record with respect
to any Borrower’s or any of its Restricted Subsidiaries’ assets by the United
States of America or the United Kingdom, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, or if any taxes or debts owing at any time hereafter to any one or more
of such entities becomes a Lien, whether choate or otherwise, upon any
Borrower’s or any of its Restricted Subsidiaries’ assets and the same is not
paid on the payment date thereof;
 
8.8    If a judgment or other claim becomes a Lien or encumbrance upon any
material portion of any Borrower’s or any of its Restricted Subsidiaries’
properties or assets, unless (a) any such judgment or claim is vacated, stayed,
released or discharged within 30 days or (b) all such judgments and claims, in
the aggregate, do not exceed $100,000;
 
8.9    If there is a default in any material agreement to which any Borrower or
any of its Restricted Subsidiaries is a party and such default (a) occurs at the
final maturity of the obligations thereunder, or (b) results in a right by the
other party thereto, irrespective of whether exercised, to accelerate the
maturity of the applicable Borrower’s or its Restricted Subsidiaries’
obligations thereunder, to terminate such agreement, or to refuse to renew such
agreement pursuant to an automatic renewal right therein;
 
8.10    If any Borrower or any of its Restricted Subsidiaries makes any payment
on account of Indebtedness that has been contractually subordinated in right of
payment to the payment of the Obligations, except to the extent such payment is
permitted by the terms of the subordination provisions applicable to such
Indebtedness;
 
8.11    If any representation or warranty of any Borrower or Restricted
Subsidiary made in this Agreement or any other Loan Document, or contained in
any certificate, document or other Record furnished at any time to the Lender
Group by or on behalf of any Borrower or Restricted Subsidiary, shall prove to
have been incorrect, false or misleading in any material respect on or as of the
date made or deemed made;
 
8.12    If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, except to the extent permitted by the terms hereof
or thereof, fail or cease to create a valid and perfected and first priority
Lien on or security interest in the Collateral covered hereby or thereby;



94



--------------------------------------------------------------------------------

 
8.13    Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Borrower, or a proceeding shall be commenced by any Borrower,
or by any Governmental Authority having jurisdiction over any Borrower, seeking
to establish the invalidity or unenforceability thereof, or any Borrower shall
deny that any Borrower has any liability or obligation purported to be created
under any Loan Document; or
 
8.14    If any Change of Control shall occur.
 
9.    THE LENDER GROUP’S RIGHTS AND REMEDIES.
 
9.1    Rights and Remedies.    Upon the occurrence, and during the continuation,
of an Event of Default, the Required Lenders (at their election but without
notice of their election and without demand) may authorize and instruct Agent to
do any one or more of the following on behalf of the Lender Group (and Agent,
acting upon the instructions of the Required Lenders, shall do the same on
behalf of the Lender Group), all of which are authorized by Borrowers (provided,
however, that with respect to the UK Borrower’s Collateral, the rights and
remedies of the Agent and the Lender Group set forth in the Debenture shall
govern):
 
(a)    Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable;
 
(b)    Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group;
 
(c)    Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations;
 
(d)    Settle or adjust disputes and claims directly with Account Debtors for
amounts and upon terms which Agent considers advisable, and in such cases, Agent
will credit the Loan Account with only the net amounts received by Agent in
payment of such disputed Accounts after deducting all Lender Group Expenses
incurred or expended in connection therewith;
 
(e)    Cause Borrowers to hold all returned Inventory in trust for the Lender
Group, segregate all returned Inventory from all other assets of Borrowers or in
Borrowers’ possession and conspicuously label said returned Inventory as the
property of the Lender Group;
 
(f)    Without notice to or demand upon any Borrower, make such payments and do
such acts as Agent considers necessary or reasonable to protect its security



95



--------------------------------------------------------------------------------

interests in the Collateral. Each Borrower agrees to assemble the Personal
Property Collateral if Agent so requires, and to make the Personal Property
Collateral available to Agent at a place that Agent may designate which is
reasonably convenient to both parties. Each Borrower authorizes Agent to enter
the premises where the Personal Property Collateral is located, to take and
maintain possession of the Personal Property Collateral, or any part of it, and
to pay, purchase, contest, or compromise any Lien that in Agent’s determination
appears to conflict with the Agent’s Liens and to pay all expenses incurred in
connection therewith and to charge Borrowers’ Loan Account therefor. With
respect to any of Borrowers’ owned or leased premises, each Borrower hereby
grants Agent a license to enter into possession of such premises and to occupy
the same, without charge, in order to exercise any of the Lender Group’s rights
or remedies provided herein, at law, in equity, or otherwise, subject to any
applicable Collateral Access Agreement governing any such leased premises;
 
(g)    Without notice to any Borrower (such notice being expressly waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of any Borrower held by the
Lender Group (including any amounts received in the Cash Management Accounts),
or (ii) Indebtedness at any time owing to or for the credit or the account of
any Borrower held by the Lender Group;
 
(h)    Hold, as cash collateral, any and all balances and deposits of any
Borrower held by the Lender Group, and any amounts received in the Cash
Management Accounts, to secure the full and final repayment of all of the
Obligations;
 
(i)    Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Personal Property Collateral. Each Borrower hereby grants to Agent a license or
other right to use, without charge, such Borrower’s labels, patents, Copyrights,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any property of a similar nature, as it pertains to the Personal Property
Collateral, in completing production of, advertising for sale, and selling any
Personal Property Collateral and such Borrower’s rights under all licenses and
all franchise agreements shall inure to the Lender Group’s benefit;
 
(j)    Sell the Personal Property Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Borrowers’ premises) as Agent
determines is commercially reasonable. It is not necessary that the Personal
Property Collateral be present at any such sale;
 
(k)    Agent shall give notice of the disposition of the Personal Property
Collateral as follows:
 
(i)    Agent shall give Administrative Borrower (for the benefit of the
applicable Borrower) a notice in writing of the time and place of public sale,



96



--------------------------------------------------------------------------------

or, if the sale is a private sale or some other disposition other than a public
sale is to be made of the Personal Property Collateral, the time on or after
which the private sale or other disposition is to be made; and
 
(ii)    The notice shall be personally delivered or mailed, postage prepaid, to
Administrative Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Personal Property
Collateral that is perishable or threatens to decline speedily in value or that
is of a type customarily sold on a recognized market;
 
(l)    Agent, on behalf of the Lender Group may credit bid and purchase at any
public sale;
 
(m)    Agent may seek the appointment of a receiver, administrator,
administrative receiver or keeper to take possession of all or any portion of
the Collateral or to operate same and, to the maximum extent permitted by law,
may seek the appointment of such a receiver without the requirement of prior
notice or a hearing;
 
(n)    The Lender Group shall have all other rights and remedies available to it
at law or in equity pursuant to any other Loan Documents; and
 
(o)    Any deficiency that exists after disposition of the Personal Property
Collateral as provided above will be paid immediately by Borrowers. Any excess
will be returned, without interest and subject to the rights of third Persons,
by Agent to Administrative Borrower (for the benefit of the applicable
Borrower).
 
9.2    Remedies Cumulative.    The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
 
10.    TAXES AND EXPENSES.
 
If any Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Borrower, may do any or all of the following: (a) make payment of
the same or any part thereof, (b) set up such reserves in Borrowers’ Loan
Account as Agent deems necessary to protect the Lender Group from the



97



--------------------------------------------------------------------------------

exposure created by such failure, or (c) in the case of the failure to comply
with Section 6.8 hereof, obtain and maintain insurance policies of the type
described in Section 6.8 and take any action with respect to such policies as
Agent deems prudent. Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the Lender
Group of any Event of Default under this Agreement. Agent need not inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.
 
11.    WAIVERS; INDEMNIFICATION.
 
11.1    Demand; Protest; etc.    Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any such Borrower may in any way be liable.
 
11.2    The Lender Group’s Liability for Collateral.    Each Borrower hereby
agrees that: (a) so long as the Lender Group complies with its obligations, if
any, under the Code, Agent shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
 
11.3    Indemnification.    Each Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons with respect to each
Lender, each Participant, and each of their respective officers, directors,
employees, agents, and attorneys-in-fact (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, and damages, and
all reasonable attorneys fees and disbursements and other costs and expenses
actually incurred in connection therewith (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
of this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby, and (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto (all the foregoing, collectively,
the “Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Borrowers shall have no obligation to any Indemnified Person under this Section
11.3 with respect to any Indemnified Liability that a



98



--------------------------------------------------------------------------------

court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.
 
12.    NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Administrative Borrower or Agent, as applicable, may designate to
each other in accordance herewith), or telefacsimile to Borrowers in care of
Administrative Borrower or to Agent, as the case may be, at its address set
forth below:
 
If to Administrative
Borrower:
  
MERCATOR SOFTWARE, INC.
    
45 Danbury Road
    
Wilton, CT 06897
    
Attn: David Goret, Esq.
    
Fax No.: 203-563-1361
with copies to:
  
JENKENS & GILCHRIST PARKER CHAPIN LLP
    
The Chrysler Building
    
405 Lexington Avenue
    
New York, NY 10174
    
Attn: Mitchell P. Portnoy, Esq.
    
Fax No.: 212-704-6288
If to Agent:
  
FOOTHILL CAPITAL CORPORATION
    
One Boston Place
    
Boston, MA 02108
    
Attn: Business Finance Division Manager
    
Fax No.: 617-523-5839



99



--------------------------------------------------------------------------------

with copies to (except with respect to requests for Borrowings and
LIBOR Notices):
    
MORRISON & FOERSTER LLP
    
1290 Avenue of the Americas, 41st Floor
    
New York, New York 10104-0050
    
Attn: Mark B. Joachim, Esq.
    
Fax No: 212-468-7900

 
Agent and Borrowers may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or three (3) Business Days after the
deposit thereof in the mail. Each Borrower acknowledges and agrees that notices
sent by the Lender Group in connection with the exercise of enforcement rights
against Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.
 
13.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (INCLUDING GIVING EFFECT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
 
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF
NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.



100



--------------------------------------------------------------------------------

BORROWERS AND THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 13(b).
 
BORROWERS AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWERS AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
14.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
 
14.1    Assignments and Participations.
 
 
(a)    Any Lender may, with the written consent of Agent (provided that no
written consent of Agent shall be required in connection with any assignment and
delegation by a Lender to an Eligible Transferee), assign and delegate to one or
more assignees (each an “Assignee”) all, or any ratable part of all, of the
Obligations, the Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount of $5,000,000;
provided, however, that Borrowers and Agent may continue to deal solely and
directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses, and related information with respect to the Assignee,
have been given to Administrative Borrower and Agent by such Lender and the
Assignee, (ii) such Lender and its Assignee have delivered to Administrative
Borrower and Agent an Assignment and Acceptance in form and substance
satisfactory to Agent, and (iii) the assignor Lender or Assignee has paid to
Agent for Agent’s separate account a processing fee in the amount of $5,000.
Anything contained herein to the contrary notwithstanding, the consent of Agent
shall not be required (and payment of any fees shall not be required) if such
assignment is in connection with any merger, consolidation, sale, transfer, or
other disposition of all or any substantial portion of the business or loan
portfolio of such Lender.
 
(b)    From and after the date that Agent notifies the assignor Lender (with a
copy to Administrative Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder



101



--------------------------------------------------------------------------------

shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to Section
11.3 hereof) and be released from its obligations under this Agreement (and in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement and the
other Loan Documents, such Lender shall cease to be a party hereto and thereto),
and such assignment shall affect a novation between Borrowers and the Assignee.
 
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
 
(d)    Immediately upon each Assignee’s making its processing fee payment under
the Assignment and Acceptance and receipt and acknowledgment by Agent of such
fully executed Assignment and Acceptance, this Agreement shall be deemed to be
amended to the extent, but only to the extent, necessary to reflect the addition
of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.
 
(e)    Any Lender may at any time, with the written consent of Agent, sell to
one or more commercial banks, financial institutions, or other Persons not
Affiliates of



102



--------------------------------------------------------------------------------

such Lender (a “Participant”) participating interests in its Obligations, the
Commitment, and the other rights and interests of that Lender (the “Originating
Lender”) hereunder and under the other Loan Documents (provided that no written
consent of Agent shall be required in connection with any sale of any such
participating interests by a Lender to an Eligible Transferee); provided,
however, that (i) the Originating Lender shall remain a “Lender” for all
purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Commitments, and
the other rights and interests of the Originating Lender hereunder shall not
constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrowers, Agent, and the Lenders shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or a
material portion of the Collateral or guaranties (except to the extent expressly
provided herein or in any of the Loan Documents) supporting the Obligations
hereunder in which such Participant is participating, (D) postpone the payment
of, or reduce the amount of, the interest or fees payable to such Participant
through such Lender, or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums; and (v) all amounts payable by
Borrowers hereunder shall be determined as if such Lender had not sold such
participation; except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrowers, the Collections, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.
 
(f)    In connection with any such assignment or participation or proposed
assignment or participation, a Lender may disclose all documents and information
which it now or hereafter may have relating to Borrowers or Borrowers’ business.



103



--------------------------------------------------------------------------------

 
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
 
14.2    Successors.    This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Borrower from its Obligations. A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof and, except as expressly required pursuant to
Section 14.1 hereof, no consent or approval by any Borrower is required in
connection with any such assignment.
 
15.    AMENDMENTS; WAIVERS.
 
15.1    Amendments and Waivers.    No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Administrative Borrower (on behalf of all
Borrowers) and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders affected thereby and Administrative Borrower (on
behalf of all Borrowers) and acknowledged by Agent, do any of the following:
 
(a)    increase or extend any Commitment of any Lender,
 
(b)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
 
(c)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,
 
(d)    change the percentage of the Commitments that is required to take any
action hereunder,
 
(e)    amend this Section or any provision of this Agreement providing for
consent or other action by all Lenders,



104



--------------------------------------------------------------------------------

 
(f)    release Collateral other than as permitted by Section 16.12,
 
(g)    change the definition of “Required Lenders”,
 
(h)    contractually subordinate any of the Agent’s Liens,
 
(i)    release any Borrower from any obligation for the payment of money, or
 
(j)    change the definition of Borrowing Base or the definitions of Eligible
Accounts, Maximum Revolver Amount, Initial Term Loan Amount, Maximum Additional
Term Loan Amount, Term Loan Amount, or change Section 2.1(b); or
 
(k)    amend any of the provisions of Section 16.
 
and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, affect
the rights or duties of Agent, Issuing Lender, or Swing Lender, as applicable,
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrowers, shall not require
consent by or the agreement of Borrowers.
 
15.2    Replacement of Holdout Lender.    If any action to be taken by the
Lender Group or Agent hereunder requires the unanimous consent, authorization,
or agreement of all Lenders, and a Lender (“Holdout Lender”) fails to give its
consent, authorization, or agreement, then Agent, upon at least five (5)
Business Days prior irrevocable notice to the Holdout Lender, may permanently
replace the Holdout Lender with one or more substitute Lenders (each, a
“Replacement Lender”), and the Holdout Lender shall have not right to refuse to
be replaced hereunder. Such notice to replace the Holdout Lender shall specify
an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.
 
Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance Agreement prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance Agreement. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 14.1. Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the



105



--------------------------------------------------------------------------------

other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.
 
15.3    No Waivers; Cumulative Remedies.    No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or, any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
 
16.    AGENT; THE LENDER GROUP.
 
16.1    Appointment and Authorization of Agent.    Each Lender hereby designates
and appoints Foothill as its representative under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. Except as
expressly provided otherwise in Sections 16.11(a), 16.11(e) and 16.17(d), the
provisions of this Section 16 are solely for the benefit of Agent, and the
Lenders, and Borrowers shall have no rights as a third party beneficiary of any
of the provisions contained herein. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that Foothill
is merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance



106



--------------------------------------------------------------------------------

with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections, (f) perform, exercise, and enforce any and
all other rights and remedies of the Lender Group with respect to Borrowers, the
Obligations, the Collateral, the Collections, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
 
16.2    Delegation of Duties.    Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
 
16.3    Liability of Agent.    None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of any Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Books or properties of Borrowers or the books or
records or properties of any of Borrowers’ Subsidiaries or Affiliates.
 
16.4    Reliance by Agent.    Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper



107



--------------------------------------------------------------------------------

Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrowers or counsel to any Lender), independent accountants and
other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.
 
16.5    Notice of Default or Event of Default.    Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 16.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.
 
16.6    Credit Decision.    Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrowers
and their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to Borrowers. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time,



108



--------------------------------------------------------------------------------

continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrowers and any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.
 
16.7    Costs and Expenses; Indemnification.    Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, reasonable attorneys fees
and expenses, costs of collection by outside collection agencies and auctioneer
fees and costs of security guards or insurance premiums paid to maintain the
Collateral, whether or not Borrowers are obligated to reimburse Agent or Lenders
for such expenses pursuant to this Agreement or otherwise. Agent is authorized
and directed to deduct and retain sufficient amounts from Collections received
by Agent to reimburse Agent for such out-of-pocket costs and expenses prior to
the distribution of any amounts to Lenders. In the event Agent is not reimbursed
for such costs and expenses from Collections received by Agent, each Lender
hereby agrees that it is and shall be obligated to pay to or reimburse Agent for
the amount of such Lender’s Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligation of Borrowers to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender’s ratable share of any costs or out-of-pocket expenses (including
attorneys fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein
or therein, to the extent that Agent is not reimbursed for such expenses by or
on behalf of Borrowers. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.



109



--------------------------------------------------------------------------------

 
16.8    Agent in Individual Capacity.    Foothill and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrowers and their
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though Foothill were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, Foothill or its Affiliates may receive information regarding
Borrowers or their Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Foothill in its individual capacity.
 
16.9    Successor Agent.    Agent may resign as Agent upon 45 days notice to the
Lenders. If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders, a successor Agent. If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders. In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.
 
16.10    Lender in Individual Capacity.    Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with
Borrowers and their Subsidiaries and Affiliates and any other Person (other than
the Lender Group) party to any Loan Documents as though such Lender were not a
Lender hereunder without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Borrowers or their Affiliates and any other Person (other than the
Lender Group) party to any



110



--------------------------------------------------------------------------------

Loan Documents that is subject to confidentiality obligations in favor of
Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender not shall be under any obligation to provide such
information to them. With respect to the Swing Loans and Agent Advances, Swing
Lender shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the sub-agent of the
Agent.
 
16.11    Withholding Taxes.
 
(a) If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the IRC and such Lender claims exemption from, or a reduction of,
United States withholding tax under Sections 1441 or 1442 of the IRC, such
Lender agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower:
 
(i) if such Lender claims an exemption from withholding tax pursuant to its
portfolio interest exception, (a) a statement of the Lender, signed under
penalty of perjury, that it is not a (I) a “bank” as described in Section
881(c)(3)(A) of the IRC, (II) a 10% shareholder (within the meaning of Section
881(c)(3)(B) of the IRC), or (III) a controlled foreign corporation described in
Section 881(c)(3)(C) of the IRC, and (B) a properly completed IRS Form W-8BEN,
before the first payment of any interest under this Agreement and at any other
time reasonably requested by Agent or Administrative Borrower;
 
(ii) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed IRS Form W-8BEN before the
first payment of any interest under this Agreement and at any other time
reasonably requested by Agent or Administrative Borrower;
 
(iii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI before the first payment of any interest is
due under this Agreement and at any other time reasonably requested by Agent or
Administrative Borrower; and
 
(iv) such other form or forms as may be required under the IRC or other laws of
the United States of America as a condition to exemption from, or reduction of,
United States withholding tax.
 
Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.



111



--------------------------------------------------------------------------------

 
(b)    If any Lender claims exemption from, or reduction of, withholding tax
under a United States tax treaty by providing IRS Form W-8BEN and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of Borrowers to such Lender, such Lender agrees to notify Agent
of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrowers to such Lender. To the extent of such percentage
amount, Agent will treat such Lender’s IRS Form W-8BEN as no longer valid.
 
(c)    If any Lender is entitled to a reduction in the applicable withholding
tax, Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.
(d)    If the IRS or any other Governmental Authority of the United States of
America or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless for all amounts
paid, directly or indirectly, by Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent under this Section, together with all costs and expenses
(including attorneys fees and expenses). The obligation of the Lenders under
this subsection shall survive the payment of all Obligations and the resignation
or replacement of Agent.
 
(e)    All payments made by Borrowers hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense, except as
required by applicable law other than for Taxes (as defined below). All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction
(other than the United States of America) or by any political subdivision or
taxing authority thereof or therein (other than of the United States of America)
with respect to such payments (but excluding, any tax imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein (i) measured by or based on the net income or net profits of a Lender,
or (ii) to the extent that such tax results from a change in the circumstances
of a Lender, including a change in the residence, place of organization, or
principal place of business of a Lender, or a change in the branch or lending
office of a Lender participating in the transactions set forth herein) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, each Borrower agrees to pay the full amount of such Taxes, and



112



--------------------------------------------------------------------------------

such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement or under any note, including any amount paid pursuant
to this Section 16.11(e) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts payable to
Agent or any Lender (i) that is not organized under the laws of the United
States of America, if such Person fails to comply with the other requirements of
this Section 16.11, or (ii) if the increase in such amount payable results from
Agent’s or such Lender’s own willful misconduct or gross negligence. Borrowers
will furnish to Agent as promptly as possible after the date the payment of any
Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by Borrowers.
 
16.12    Collateral Matters.
 
(a)    The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrowers of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 7.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which no Borrower owned any interest at the time the security interest was
granted or at any time thereafter, or (iv) constituting property leased to a
Borrower under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 16.12; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Borrowers in respect of) all interests retained by Borrowers, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
 
(b)    Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrowers or is cared for, protected,
or insured or has been encumbered, or that the Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or



113



--------------------------------------------------------------------------------

fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing, except as otherwise provided herein.
 
16.13    Restrictions on Actions by Lenders; Sharing of Payments.
 
(a)    Each of the Lenders agrees that it shall not, without the express consent
of Agent, and that it shall, to the extent it is lawfully entitled to do so,
upon the request of Agent, set off against the Obligations, any amounts owing by
such Lender to Borrowers or any deposit accounts of Borrowers now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings,
to foreclose any Lien on, or otherwise enforce any security interest in, any of
the Collateral the purpose of which is, or could be, to give such Lender any
preference or priority against the other Lenders with respect to the Collateral.
 
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations arising under, or relating to, this Agreement or
the other Loan Documents, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement, or (ii) payments
from Agent in excess of such Lender’s ratable portion of all such distributions
by Agent, such Lender promptly shall (1) turn the same over to Agent, in kind,
and with such endorsements as may be required to negotiate the same to Agent, or
in immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that if
all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
16.14    Agency for Perfection.    Agent hereby appoints each other Lender as
its agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by possession. Should any Lender obtain
possession of any such Collateral, such Lender shall



114



--------------------------------------------------------------------------------

notify Agent thereof, and, promptly upon Agent’s request therefor, shall deliver
such Collateral to Agent or in accordance with Agent’s instructions.
 
16.15    Payments by Agent to the Lenders.    All payments to be made by Agent
to the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, or interest of the Obligations.
 
16.16    Concerning the Collateral and Related Loan Documents.    Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents relating to the Collateral, for the benefit of the
Lender Group. Each member of the Lender Group agrees that any action taken by
Agent in accordance with the terms of this Agreement or the other Loan Documents
relating to the Collateral and the exercise by Agent of its powers set forth
herein or therein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.
 
16.17    Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.    By becoming a party to this
Agreement, each Lender:
 
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each, a “Report” and collectively, “Reports”) prepared by Agent, and Agent
shall so furnish each Lender with such Reports,
 
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and will
rely significantly upon the Books, as well as on representations of Borrowers’
personnel,
 
(d)    agrees to keep all Reports and other material, non-public information
regarding Borrowers and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner; it being
understood and agreed by Borrowers that in any event such Lender may make
disclosures (i) to counsel for and other advisors, accountants, and auditors to
such Lender, (ii) reasonably required by any bona fide potential or actual
Assignee or Participant in connection with any contemplated or actual assignment
or transfer by such Lender of an interest herein or any participation interest
in such Lender’s rights hereunder, (iii) of information that has become public
by disclosures



115



--------------------------------------------------------------------------------

made by Persons other than such Lender, its Affiliates, assignees, transferees,
or Participants, or (iv) as required or requested by any court, governmental or
administrative agency, pursuant to any subpoena or other legal process, or by
any law, statute, regulation, or court order; provided, however, that, unless
prohibited by applicable law, statute, regulation, or court order, such Lender
shall notify Administrative Borrower of any request by any court, governmental
or administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any such non-public material information concurrent with, or where
practicable, prior to the disclosure thereof, and
 
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrowers; and (ii) to pay and protect, and indemnify, defend and hold Agent,
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Borrowers, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Administrative Borrower, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.
 
16.18    Several Obligations; No Liability.    Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any



116



--------------------------------------------------------------------------------

liability for, or in respect of, the business, assets, profits, losses, or
liabilities of any other Lender. Each Lender shall be solely responsible for
notifying its Participants of any matters relating to the Loan Documents to the
extent any such notice may be required, and no Lender shall have any obligation,
duty, or liability to any Participant of any other Lender. Except as provided in
Section 16.7, no member of the Lender Group shall have any liability for the
acts or any other member of the Lender Group. No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender to fulfill
its obligations to make credit available hereunder, nor to advance for it or on
its behalf in connection with its Commitment, nor to take any other action on
its behalf hereunder or in connection with the financing contemplated herein.
 
17.    GENERAL PROVISIONS.
 
17.1    Effectiveness.    This Agreement shall be binding and deemed effective
when executed by Borrowers, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
 
17.2    Section Headings.    Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
 
17.3    Interpretation.    Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lender Group or
Borrowers, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
 
17.4    Severability of Provisions.    Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
17.5    Amendments in Writing.    This Agreement only can be amended by a
writing in accordance with Section 15.1.
 
17.6    Counterparts; Telefacsimile Execution.    This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.



117



--------------------------------------------------------------------------------

 
17.7    Revival and Reinstatement of Obligations.    If the incurrence or
payment of the Obligations by any Borrower or the transfer to the Lender Group
of any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrowers
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.
 
17.8    Integration.    This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
 
17.9    Parent as Agent for Borrowers.    Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group’s relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender



118



--------------------------------------------------------------------------------

Group hereunder or under the other Loan Documents, except that Borrowers will
have no liability to the relevant Agent-Related Person or Lender-Related Person
under this Section 17.9 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.
 
17.10    Determinations; Judgment Currency.
.
(a)    This is an international financial transaction in which the specification
of a currency and payment in New York City is of the essence. Dollars shall be
the currency of account in the case of all payments pursuant to or arising under
this Agreement or under any other Loan Document, and all such payments shall be
made to the Agent’s Account in immediately available funds. To the fullest
extent permitted by applicable law, the Obligations of each Borrower to Agent
and the Lenders under this Agreement and under the other Loan Documents shall
not be discharged by any amount paid in any other currency or in any other
manner than to the Agent’s Account to the extent that the amount so paid after
conversion under this Agreement and transfer to the Agent’s Account does not
yield the amount of Dollars in New York City due under this Agreement and under
the other Loan Documents. If, for the purposes of obtaining or enforcing
judgment against Borrowers in any court in any jurisdiction in connection with
this Agreement or any Loan Document, it becomes necessary to convert into any
other currency (such other currency being referred to as the “Judgment
Currency”) an amount due under this Agreement or any Loan Document in Dollars
other than Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding (a) the date of
actual payment of the amount due, in the case of any proceeding in the courts of
any jurisdiction that would give effect to such conversion being made on such
date, or (b) the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this Section 17.10 being hereinafter
referred to as the “Judgment Conversion Date”).
 
(b)    If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection (a) above, there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, Borrowers shall pay such additional amount (if any
and in any event not a lesser amount) as may be necessary to ensure that the
amount actually received in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of Dollars
which could have been purchased with the amount of the Judgment Currency
stipulated in the judgment or judicial order at the rate of exchange prevailing
on the Judgment Conversion Date. The term “rate of exchange” in this Section
means the spot rate of exchange at which Agent would, on the relevant date at or
about 12:00 noon (California time), be prepared to sell Dollars against the
Judgment Currency.



119



--------------------------------------------------------------------------------

 
(c)    Any amount due from Borrowers under this Section 17.10 shall not be
affected by judgment being obtained for any other amounts due under or in
respect of this Agreement or any Loan Document.
 
(d)    Where any amount is denominated in Dollars under this Agreement but
requires for its determination an amount which is determined in another
currency, Agent shall determine the applicable exchange rate in its sole
discretion.
 
[Signature page to follow.]



120



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
MERCATOR SOFTWARE, INC.,
a Delaware corporation, as Parent and Borrower,
By:
 
 

--------------------------------------------------------------------------------

Title:
   

 
MERCATOR SOFTWARE, LIMITED,
a company incorporated under the laws of England and Wales, as Borrower,
By:
 
 

--------------------------------------------------------------------------------

Title:
   

 
 
FOOTHILL CAPITAL CORPORATION,
a California corporation, as Agent and as a Lender,
By:
 
 

--------------------------------------------------------------------------------

Title:
   



121



--------------------------------------------------------------------------------

 
EXHIBITS AND SCHEDULES
 
Exhibit A-1
  
Form of Assignment and Acceptance
Exhibit B-1
  
Form of Borrowing Base Certificate
Exhibit C-1
  
Form of Compliance Certificate
Exhibit L-1
  
Form of LIBOR Notice
Schedule A-1
  
Agent’s Account
Schedule C-1
  
Commitments
Schedule C-2
  
Commercial Tort Claims
Schedule D-1
  
Designated Account
Schedule P-1
  
Permitted Liens
Schedule PI-1
  
Permitted Investments
Schedule R-1
  
Real Property Collateral
Schedule 2.7(a)
  
Cash Management Banks
Schedule 5.5
  
Locations of Inventory and Equipment
Schedule 5.7
  
Chief Executive Office; FEIN
Schedule 5.8(b)
  
Capitalization of Borrowers
Schedule 5.8(c)
  
Capitalization of Borrowers’ Subsidiaries
Schedule 5.14
  
Environmental Matters
Schedule 5.16(a)
  
Intellectual Property
Schedule 5.16(b)
  
Source Code Licenses
Schedule 5.18
  
Demand Deposit Accounts
Schedule 5.20
  
Permitted Indebtedness
Schedule 5.21
  
Taxes and Payments
Schedule 7.14
  
Transactions with Affiliates





--------------------------------------------------------------------------------

 
Schedule A-1
Agent’s Account
 
An account at a bank designated by Agent from time to time as the account into
which Borrowers shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Administrative Borrower and the Lender Group to the contrary, Agent’s Account
shall be that certain deposit account bearing account number xxx-xxxxxx and
maintained by Agent with JPMorgan Chase Bank, 4 New York Plaza, 15th Floor, New
York, New York 10004, ABA #xxxxxxxxx.





--------------------------------------------------------------------------------

 
Schedule C-1
Commitments
 
Foothill Capital Corporation’s Revolver Commitment
  
$
20,000,000
(includes Foothill Capital Corporation’s Term Loan Commitment of $10,000,000)
      
Total Commitments
  
$
20,000,000





--------------------------------------------------------------------------------

 
Schedule D-1
Designated Account
 
Account number xxxxxxxxx of Administrative Borrower maintained with
Administrative Borrower’s Designated Account Bank, or such other deposit account
of Administrative Borrower (located within the United States of America) that
has been designated as such, in writing, by the chief executive officer or chief
financial officer of Administrative Borrower to Agent.
 
“Designated Account Bank” means Silicon Valley Bank, whose office is located at
3003 Tasman Drive, Santa Clara, CA 95054, and whose ABA number is xxxxxxxxx.





--------------------------------------------------------------------------------

 
Schedule P-1
Permitted Liens
 
Capital Leases and Purchase Money Indebtedness as set forth below.
 

--------------------------------------------------------------------------------

Lease Agreements—UK

--------------------------------------------------------------------------------

                                               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
Lease/
                                          
Leasing Company
  
Type
  
Description
  
Agreement No:
  
Start Date
  
End Date
  
Term
 
Net
 
VAT
  
Amount
  
Frequency
Capital Bank/Bank of Scotland
  
Operating
  
LB51 MVC—  Volkswagen—  NS
  
91 657 25 529009
  
11/18/01
  
10/18/04
  
36
 
428.6
 
75.01
  
503.61
  
Monthly
General Vending Machines
  
Operating
  
Vending Machine
  
80758
  
12/20/00
  
11/20/05
  
60
 
746
 
130.55
  
876.55
  
Quarterly
GE Capital
  
Finance
  
Telephone System
  
11038162-9
  
1/1/01
  
12/1/04
  
36
 
1412.97
 
247.27
  
1660.24
  
Monthly
Lombard
  
Finance
  
Drawers
  
A001003201
  
2/2/01
  
1/2/06
  
60
          
875.82
  
Monthly
Lombard
  
Finance
  
Workstations and Desk and chairs
  
100990103497 82
  
12/22/00
  
11/22/00
  
60
          
4491.48
  
Monthly
Windsor Telecom
  
Operating
  
Telephone
  
35089
                         
235
  
Annual
The American Agency
  
Operating
  
P Zeglis Rent for Home
       
5/24/02
  
5/22/03
  
12
 
3600
      
3600
  
Monthly

 

--------------------------------------------------------------------------------

 
Capital Leases—US
                             
Lessor
  
Description.
  
Lease term
  
Cost

--------------------------------------------------------------------------------

  
Current Lease Obligation

--------------------------------------------------------------------------------

  
NC

--------------------------------------------------------------------------------

  
Total

--------------------------------------------------------------------------------

IBM
  
Computer Equipment
  
4/00-3/03
  
315,280
  
38,212
  
0
  
38,212
IBM
  
Computer Equipment
  
5/00-4/03
  
125,013
  
18,449
  
0
  
18,449
IBM
  
Computer Equipment
  
8/00-7/03
  
170,790
  
42,266
  
0
  
42,266
IBM
  
Computer Equipment
  
9/00-8/03
  
152,219
  
42,146
  
0
  
42,146
IBM
  
Computer Equipment
  
10/00-9/03
  
20,860
  
6,332
  
0
  
6,332
HP
  
Computer Equipment
  
2/00-1/03
  
225,472
  
13,253
  
0
  
13,253
SUN
  
Computer Equipment
  
9/01-8/04
  
158,961
  
53,673
  
42,258
  
95,931
VA Resources
  
Computer Equipment
  
11/02-10/05
  
82,134
  
24,018
  
56,258
  
80,276
IBM
  
Server and storage
  
12/02-11/04
  
377,305
  
250,713
  
126,592
  
377,305
         
Totals
  
1,628,034
  
489,062
  
225,108
  
714,170

 
MERCATOR LEASE COMMITMENTS – US
1/1/01 – 12/31/06
                                                
Equipment
  
Location
  
Termination Date
  
Monthly Pmt
  
2001
  
2002
  
2003
  
2004
 
2005
  
2006
  
Value through 12/31/06
Canon ir330 copier
  
Boca
  
3/6/05
  
390.00
  
4,680.00
  
4,680.00
  
4,680.00
  
4,680.00
 
1,137.35
       
19,857.35
Canon ir330 copier
  
Wilton
  
10/31/03
  
401.50
  
4,818.00
  
4,818.00
  
4,015.00
                
13,651.00
Canon ir3300 copier
  
B’Burn
  
2/19/05
  
284.75
       
2,814.00
  
3,216.00
  
3,216.00
 
402.00
       
9,648.00
Canon ir3300 copier
  
Wilton
  
8/9/04
  
348.00
  
1,740.00
  
4,176.00
  
4,176.00
  
2,784.00
           
12,876.00
Canon ir400 copier
  
Wilton
  
9/30/04
  
518.50
  
6,222.00
  
6,222.00
  
6,222.00
  
4,666.50
           
23,332.50
Canon ir6000 copier
  
Wilton
  
2/13/05
  
722.00
       
7,581.00
  
8,664.00
  
8,664.00
 
1,083.00
       
25,992.00
Minolta EP 2030 copier
  
NYC
  
5/5/03
  
230.00
  
2,760.00
  
2,760.00
  
957.10
                
6,477.10
Minolta EP 3050 copier
  
Reston
  
10/31/03
  
280.50
  
3,366.00
  
3,366.00
  
2,805.00
                
9,537.00
PBCC/Mailing System*
  
B’Burn
  
10/20/03
  
181.00
  
2,172.00
  
2,172.00
  
1,745.77
                
6,089.77
PBCC/Postage Meter*
  
NYC
  
12/31/01
  
216.67
  
2,600.04
                          
2,600.04
PBCC/Postage Meter*
  
NYC
  
5/1/05
  
246.67
  
435.01
  
2,820.00
  
2,820.00
  
2,820.00
 
705.00
       
9,600.01
PBCC/Postage Meter*
  
Reston
  
9/30/06
  
49.67
  
596.00
  
596.00
  
596.00
  
596.00
 
596.00
  
447.00
  
3,427.00
PBCC/Paragon Mailing System*
  
Wilton
  
1/10/05
  
1381.00
  
16,572.00
  
16,572.00
  
16,572.00
  
16,572.00
 
431.61
       
66,719.61
Xerox 1090 copier**
  
B’Burn
  
2/11/02
  
450.00
  
5,400.00
  
2,025.00
                     
7,425.00
Xerox 5100 copier**
  
Wilton
  
2/11/02
  
875.00
  
10,500.00
  
3,062.50
                     
13,562.50

 
MERCATOR CONFIDENTIAL
 





--------------------------------------------------------------------------------

 
Total:
  
61,861.05
  
63,664.50
  
56,468.87
  
43,998.50
  
4,354.96
 
447.00
    
230,794.88

 
*Paid quarterly (calendar qtrs)
**2002 figure includes lease termination fees
 
 
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule 2.7(a)
Cash Management Bank
 
Country

--------------------------------------------------------------------------------

  
Currency

--------------------------------------------------------------------------------

  
Name of Bank

--------------------------------------------------------------------------------

  
Account #

--------------------------------------------------------------------------------

  
Purpose

--------------------------------------------------------------------------------

UK
  
GBP
  
HSBC—PLC
  
xxxxxxxx
  
Daily disbursements and receipts
UK
  
GBP
  
HSBC—PLC
  
xxxxxxxx
  
Deposit account—Higher interest earning for surplus
US
  
USD
  
Silicon Valley Bank
  
Xxxxxxxx
  
Disbursement Account
US
  
USD
  
Silicon Valley Bank
  
Xxxxxxxx
  
Concentration Account
US
  
USD
  
Silicon Valley Bank
  
Xxxxxxxx
  
Flexible Spending Account
US
  
USD
  
Silicon Valley Bank
  
Xxxxxxxx
  
Payroll Account
US
  
USD
  
Fleet
  
xxxxxxxx
  
Concentration Account

 
 
 
MERCATOR CONFIDENTIAL
 





--------------------------------------------------------------------------------

 
Schedule C-2
Commercial Tort Claims
 
None
 
 
 
 
MERCATOR CONFIDENTIAL
 





--------------------------------------------------------------------------------

 
Schedule D-1
 
Designated Account
 
Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
 
ABA No. xxxxxxxxx
Account No. xxxxxxxx
 
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule R-1
 
Real Property Collateral
 
None.
 
 
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule 5.5
Location of Inventory and Equipment
 
Equipment and Inventory maintained primarily at US locations. Miscellaneous
office furniture and computer equipment maintained in foreign locations as well.
 
Mercator Software, Inc.
45 Danbury Road
Wilton, CT 06897
 
3000 Lakeside Drive, Suite 300N
Bannockburn, IL 60015
 
Peninsula Plaza
2424 North Federal Hwy., Suite 250
Boca Raton, FL
 
711 Third Avenue, Suite 900
New York, NY 10017
 
1170 Sunrise Valley Drive, Suite 200
Reston, VA 20191
 
255 Longbeach Boulevard
Stratford, CT 06615
 
Mercator Software, LTD
City Tower
40 Basinghall Street
London EC2V 5DE
England
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule 5.7
Location of Chief Executive Office and FEIN
 
Mercator Software, Inc. Headquarters
45 Danbury Road, Wilton, CT 06897
Federal Taxpayer Identification Number: 06-1132156
 
Mercator Software, LTD
City Tower
40 Basinghall Street
London EC2V 5DE
England
 
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule 5.8(b)
Authorized Capital Stock
 
Capitalization of Borrowers
 
Description

--------------------------------------------------------------------------------

  
Authorized

--------------------------------------------------------------------------------

  
Issued

--------------------------------------------------------------------------------

  
Outstanding

--------------------------------------------------------------------------------

Mercator Software, Inc.
Preferred Stock
  
5,000,000
  
0
  
0
Common Stock
  
190,000,000
  
34,528,560
  
34,528,560
Subscriptions
  
0
  
0
  
0
Options (as of 12/3/02)
  
Not Applicable
  
6,362,070
  
6.362.070
Warrants (as of 12/3/02)
  
Not Applicable
  
1,163,119
  
1,163,119
Calls
  
0
  
0
  
0
Mercator Software, Ltd.
Ordinary Shares
  
USD 1,000,000
  
USD 141,282
  
USD 141,282
Subscriptions
  
0
  
0
  
0
Options
  
0
  
0
  
0
Warrants
            
TBD
Calls
  
0
  
0
  
0

 
 
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule 5.8(c)
Direct and Indirect Subsidiaries
 
None.
 
 
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule 5.14
Environmental Claims
 
None.
 
 
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule 5.16(a)
Intellectual Property
 
See attached list of trademarks and copyrights. The Company maintains certain
software code and business processes as trade secrets. All trademarks and
copyrights are owned by Mercator Software, Inc.
 
 
 
 
MERCATOR CONFIDENTIAL
 





--------------------------------------------------------------------------------

 
Schedule 5.16(b)
Intellectual Property
 
Escrow agreements provide for use of source code under certain conditions:
 

 
1.
 
Agreement between Mercator Software, Inc. and Recall Total Information
Management; and

 

 
2.
 
Related agreement between Recall Total Information Management and certain
Mercator customers.

 
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule 5.18
DDAs
 
Country

--------------------------------------------------------------------------------

  
Currency

--------------------------------------------------------------------------------

  
Name of Bank

--------------------------------------------------------------------------------

 
Account #

--------------------------------------------------------------------------------

  
Purpose

--------------------------------------------------------------------------------

UK
  
GBP
  
HSBC-PLC
 
Xxxxxxxx
  
Daily disbursements and receipts
UK
  
GBP
  
HSBC-PLC
 
Xxxxxxxx
  
Deposit account—Higher interest earning for surplus
US
  
USD
  
Silicon Valley Bank
 
Xxxxxxxxxx
  
Disbursement Account
US
  
USD
  
Silicon Valley Bank
 
Xxxxxxxxxx
  
Concentration Account
US
  
USD
  
Silicon Valley Bank
 
Xxxxxxxxxx
  
Flexible Spending Account
US
  
USD
  
Silicon Valley Bank
 
Xxxxxxxxxx
  
Payroll Account
US
  
USD
  
Fleet
 
xxxxxxxxxx
  
Concentration Account

 
 
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule 5.20
Indebtedness
 
Letter of Credit Issued by Silicon Valley Bank—Dated June 26, 2002
Confirmed by ABN Amro Bank, N.V.—Dated June 28, 2002
Beneficiary—Ten Westport II LLC
 
Amount—$2,481,250
 
UK Capital Leases
 
GE Capital
  
Telephone System
  
11038162-9
  
1/1/01
  
12/1/04
  
36
  
1412.97
  
247.27
  
1660.24
  
Monthly
Lombard
  
Drawers
  
A001003201
  
2/2/01
  
1/2/06
  
60
            
875.82
  
Monthly
Lombard
  
Workstations and Desk and chairs
  
100990103497 82
  
12/22/00
  
11/22/00
  
60
            
4491.48
  
Monthly

 
Capital
Leases—US
                                 
Lessor
  
Description.
  
Lease term
  
Cost

--------------------------------------------------------------------------------

  
Current
Lease Obligation

--------------------------------------------------------------------------------

    
NC

--------------------------------------------------------------------------------

    
Total

--------------------------------------------------------------------------------

IBM
  
Computer Equipment
  
4/00-3/03
  
315,280
  
38,212
    
0
    
38,212
IBM
  
Computer Equipment
  
5/00-4/03
  
125,013
  
18,449
    
0
    
18,449
IBM
  
Computer Equipment
  
8/00-7/03
  
170,790
  
42,266
    
0
    
42,266
IBM
  
Computer Equipment
  
9/00-8/03
  
152,219
  
42,146
    
0
    
42,146
IBM
  
Computer Equipment
  
10/00-9/03
  
20,860
  
6,332
    
0
    
6,332
HP
  
Computer Equipment
  
2/00-1/03
  
225,472
  
13,253
    
0
    
13,253
SUN
  
Computer Equipment
  
9/01-8/04
  
158,961
  
53,673
    
42,258
    
95,931
VA Resources
  
Computer Equipment
  
11/02-10/05
  
82,134
  
24,018
    
56,258
    
80,276
IBM
  
Server and storage
  
12/02-11/04
  
377,305
  
250,713
    
126,592
    
377,305
         
Totals
  
1,628,034
  
489,062
    
225,108
    
714,170

 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule 5.21
Taxes and Payments
 
Due to timing differences in the filing of tax returns and other statutory
filings, and related financial statement preparation, from time to time non-U.S.
Borrowers and non-US Restricted Subsidiaries may be delinquent in complying with
their respective non-US tax and statutory filings. The full estimated amount of
the tax liability relating thereto, to the extent not already paid to the
appropriate taxing or other authority, would be properly accrued for on the
books and records of the applicable subsidiary and reflected in Parent’s
consolidated financial statements.
 
Parent currently expects to file an amended 2001 tax return to reflect
completion of transfer pricing arrangements. This amended return may result in
the extension of the statute of limitations.
 
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
Schedule 7.14
 
Schedule 7.14: Transactions with Affiliates
 
As part of the Transfer Pricing Arrangements as described to the Agent prior to
the Closing Date, Parent and its Subsidiaries engage in transactions among
themselves in the ordinary course of business relating to the sale of goods,
licensing of intellectual property and performance of services by any one or
more of them to others of them in connection with the operation of their
respective businesses. Prior to the Closing Date, these arrangements had not
been formally documented.
 
From time to time, Parent and/or a Subsidiary may make or maintain, on a
temporary or permanent basis, Investments in another of them (in all cases
subject to Section 7.13).
 
 
 
MERCATOR CONFIDENTIAL





--------------------------------------------------------------------------------

 
SECURITIES PLEDGE AGREEMENT
 
THIS SECURITIES PLEDGE AGREEMENT (this “Pledge Agreement”), dated as of December
24, 2002, by Mercator Software, Inc., a Delaware corporation (the “Pledgor”), in
favor of the lenders signatory to the Loan Agreement referred to below (the
“Lenders”), and FOOTHILL CAPITAL CORPORATION, a California corporation, as
arranger and administrative agent for the Lenders (the “Agent,” and together
with the Lenders, individually and collectively, the “Lender Group”).
 
W I T N E S S E T H:
 
WHEREAS, the Pledgor, Mercator Software Limited, a company incorporated under
the laws of England and Wales with company number 01293378 (the “UK Borrower,”
and, collectively with the Pledgor, the “Borrowers”), the Lenders and the Agent
are parties to the Loan and Security Agreement, dated as of the date hereof (as
the same may be amended, modified, supplemented or restated from time to time,
the “Loan Agreement”);
 
WHEREAS, as a condition precedent to making any Advances, Term Loan or otherwise
extending any credit to the Borrowers pursuant to the Loan Agreement, the
Pledgor is required to execute and deliver this Pledge Agreement to the Lenders
and the Agent; and
 
WHEREAS, it is the intention of the parties hereto that the Pledged Securities
(as hereinafter defined) be and become Collateral (as hereinafter defined) to
secure the Borrowers’ respective obligations under the Loan Agreement;
 
NOW, THEREFORE, in consideration of the premises and the agreements herein, the
Pledgor hereby agrees as follows:
 
1.    Defined Terms.  Capitalized terms that are not otherwise defined in this
Pledge Agreement shall have the respective meanings ascribed to them in the Loan
Agreement, and the following terms shall have the following meanings:
 
“Code” means the Uniform Commercial Code from time to time in effect in the
State of New York.
 
“Collateral” means the Pledged Securities and all Proceeds thereof.
 
“Foreign Subsidiaries” means any Restricted Subsidiary that is not is organized
under the laws of a Relevant Jurisdiction.
 
“Initial Pledged Note” mean the notes specified on Schedule 1 attached hereto.
 
“Initial Pledged Stock” means all of the shares of capital stock owned directly
by the Pledgor and listed on Schedule 2 attached hereto.



1



--------------------------------------------------------------------------------

 
“Legal Requirements” means all applicable restrictive covenants, applicable
zoning and subdivision ordinances and building codes, all applicable health and
environmental regulations, and all other applicable laws, ordinances, rules,
regulations, judicial decisions, administrative orders, and other requirements
of any Governmental Authority having jurisdiction over the Pledgor in effect
either at the time of execution of this Pledge Agreement or at any time during
the term hereof.
 
“Pledged Notes” means the Initial Pledged Note and all notes, instruments or
chattel paper pledged pursuant to Section 5(d) hereof.
 
“Pledged Securities” means, collectively, the Pledged Notes and the Pledged
Stock.
 
“Pledged Stock” means the Initial Pledged Stock and all shares of capital stock
or other securities pledged pursuant to Section 5(c)(ii) hereof; provided,
however, that with respect to pledges of capital stock of the Foreign
Subsidiaries, such pledges shall be limited to 66.65% of the total combined
voting power of all classes of stock entitled to vote of the Foreign
Subsidiaries.
 
“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Code on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities and any
and all collections on the foregoing or distributions with respect to the
foregoing.
 
2.    Pledge; Grant of Security Interest.  The Pledgor hereby delivers to the
Agent, on behalf of the Lender Group, all of Pledgor’s right, title and interest
in and to its Pledged Securities and hereby transfers and grants to the Agent,
on behalf of the Lender Group, a senior, first priority Lien in all of Pledgor’s
right, title and interest in the Collateral, as collateral security for the
prompt and complete payment and performance when due of the Obligations.
 
3.    Delivery of Certificates and Pledged Notes; Stock Powers;
Endorsements.  On the Closing Date, the Pledgor shall deliver to the Agent (a)
the certificates representing the shares of Pledged Stock, together with an
undated stock power covering each such certificate, duly executed in blank (it
being understood and agreed that the Pledgor shall not be required to deliver
the stock certificate representing 10,000 shares of Novera Optics, Inc., a
Delaware corporation, issued to the Pledgor), and (b) the Initial Pledged Note
(it being understood and agreed that the Pledgor is not required to deliver the
original Initial Pledged Note as the Pledgor hereby represents and warrants that
(i) it has lost, destroyed or otherwise misplaced such original Initial Pledged
Note and has made a diligent search for the same and (ii) that neither the
Initial Pledged Note nor the rights of the Pledgor in such Initial Pledged Note
have, in whole or in part, been assigned, transferred, hypothecated, pledged or
otherwise disposed of by the Pledgor and that the Pledgor is entitled to the
full and exclusive possession of such Initial Pledged Note).



2



--------------------------------------------------------------------------------

 
4.    Representations and Warranties.  The Pledgor represents and warrants that:
 
(a)  the Pledgor is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization and qualified to do business in
each jurisdiction in which the failure to be so qualified could reasonably be
expected to have a Material Adverse Change; has all necessary rights, franchises
and privileges and corporate power and authority to execute, deliver and perform
this Pledge Agreement and to conduct its business as currently conducted; and
has taken all necessary corporate action to execute, deliver and perform this
Pledge Agreement;
 
(b)  this Pledge Agreement has been duly executed and delivered by the Pledgor
and when executed and delivered constitutes the legally valid and binding
obligations of the Pledgor, enforceable against the Pledgor in accordance with
its terms, except in each case as enforceability may be affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law), and an
implied covenant of good faith and fair dealing;
 
(c)  its shares of Pledged Stock constitute all of the issued and outstanding
shares of all classes of capital stock of Restricted Subsidiaries owned by it;
provided, however, that with respect to a pledge of capital stock of the Foreign
Subsidiaries, such pledge shall be limited to 66.65% of the total combined
voting power of all classes of stock entitled to vote of the Foreign
Subsidiaries;
 
(d)  all of its shares of Pledged Stock have been duly authorized and validly
issued and are fully paid and nonassessable;
 
(e)  the Pledgor is the record and beneficial owner of, and has good title to,
its Pledged Securities, free of any and all Liens or options in favor of, or
claims of, any other Person, except the Lien created by this Pledge Agreement
and the other Loan Documents; and
 
(f)  upon delivery of the Pledged Notes and the stock certificates evidencing
the Pledged Stock to the Lenders and the Agent, the Lien granted pursuant to
this Pledge Agreement will constitute a valid, perfected, senior, first priority
Lien on the Collateral, enforceable as such against all creditors of the Pledgor
and any Persons purporting to purchase any Collateral from such Pledgor, except
in each case as enforceability may be affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law), and an
implied covenant of good faith and fair dealing.
 
(g)  There is no default, breach, violation or event of acceleration existing
under the Pledged Notes (other than the Initial Pledged Notes) and no event has
occurred or circumstance exists which, with the passage of time or the giving of
notice, or both, would constitute a default, breach, violation or event of
acceleration under the



3



--------------------------------------------------------------------------------

 
Pledged Notes (other than the Initial Pledged Notes). The applicable Pledgor has
not waived any default, breach, violation or event of acceleration under the
Pledged Notes (other than the Initial Pledged Notes).
 
(h)  The proceeds of the loans evidenced by the Pledged Notes have been fully
disbursed and the Pledgor has no obligation to make any future advances or other
disbursements under or in respect of the Pledged Notes.
 
5.    Covenants.  The Pledgor covenants and agrees with the Lender Group that,
from and after the date of this Pledge Agreement until all of the Obligations
are indefeasibly paid in full in cash and the Loan Agreement is terminated:
 
(a)  If the Pledgor shall, as a result of its ownership of the Collateral,
become entitled to receive or shall receive any stock certificate (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization),
promissory note or other instrument, option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any of the
Collateral, or otherwise in respect thereof, the Pledgor shall accept the same
as the agent of the Lender Group, hold the same in trust for the Lender Group
and deliver the same forthwith to the Agent, in the exact form received, duly
endorsed by the Pledgor, if required, together with an undated stock power or
endorsement, as appropriate, covering such certificate, note or instrument duly
executed in blank by the Pledgor and with, if the Agent so requests, signature
guarantees, to be held by the Agent, subject to the terms hereof, as additional
collateral security for the Obligations; provided, however, that with respect to
a pledge of capital stock of the Foreign Subsidiaries, such pledge shall be
limited to 66.65% of the total combined voting power of all classes of stock
entitled to vote of the Foreign Subsidiaries. Any sums paid upon or in respect
of the Collateral upon the liquidation, sale or dissolution of a Restricted
Subsidiary shall be paid over to the Agent, on behalf of the Lender Group, to be
held as additional collateral security for the Obligations, and, in case any
distribution of capital shall be made on or in respect of the Collateral or any
property shall be distributed upon or with respect to the Collateral pursuant to
the recapitalization or reclassification of the capital of any such Restricted
Subsidiary or pursuant to the reorganization thereof, the property so
distributed shall be delivered to the Agent, on behalf of the Lender Group, to
be held by it hereunder as additional collateral security for the Obligations.
If any sums of money or property so paid or distributed in respect of the
Collateral shall be received by the Pledgor, the Pledgor shall, until such money
or property is paid or delivered to the Agent, hold such money or property in
trust, segregated from other funds of the Pledgor, as additional collateral
security for the Obligations.
 
(b)  Except as expressly permitted by the Loan Agreement, the Pledgor will not
(i) vote to enable, or take any other action to permit, the Pledgor’s Restricted
Subsidiaries to issue any stock or other equity securities of any nature or to
issue any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of the Pledgor’s
Restricted



4



--------------------------------------------------------------------------------

 
Subsidiaries, (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, the Collateral, or (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Collateral, or any interest therein, except for the Lien
provided for by this Pledge Agreement and the other Loan Documents. Such Pledgor
will defend the right, title and interest of the Lenders and the Agent in and to
the Collateral against the claims and demands of all Persons whomsoever.
 
(c)  The Pledgor shall (i) not permit its Restricted Subsidiaries to issue any
stock or other securities in addition to or in substitution for the Pledged
Stock issued by its Restricted Subsidiaries, except to the Pledgor, and (ii)
pledge hereunder, immediately upon its acquisition (directly or indirectly)
thereof, any and all additional shares of stock or other securities of the
Pledgor’s Restricted Subsidiaries to the Agent, on behalf of the Lender Group,
and deliver to Agent immediately thereafter the certificates representing such
shares, together with an undated stock power covering each such certificate duly
executed in blank; provided, however, that with respect to a pledge of capital
stock of the Foreign Subsidiaries, such pledge shall be limited to 66.65% of the
total combined voting power of all classes of stock entitled to vote of the
Foreign Subsidiaries.
 
(d)  At any time and from time to time, upon the written request of the Agent,
and at the sole expense of the Pledgor, promptly and duly execute and deliver
such further instruments and documents and take such further actions as the
Lenders and the Agent may reasonably request for the purposes of obtaining or
preserving the full benefits of this Pledge Agreement and of the rights and
powers herein granted. If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any promissory note, other
instrument or chattel paper, such note, instrument or chattel paper shall be
immediately delivered to the Agent, on behalf of the Lender Group, duly endorsed
in a manner satisfactory to the Agent, to be held as Collateral pursuant to this
Pledge Agreement.
 
(e)  The Pledgor agrees to pay, and to save Lender Group harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Pledge Agreement.
 
(f)  Except as expressly permitted by the Loan Agreement, the Pledgor shall not
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
grant any option with respect to, the Pledged Securities.
 
(g)  The Pledgor shall not create or suffer to exist any Lien upon or with
respect to any of the Pledged Securities except for any Lien created by this
Agreement or the Loan Agreement.
 
(h)  The Pledgor will not waive or release any obligation of any party to the
Pledged Notes without the prior consent of the Agent.



5



--------------------------------------------------------------------------------

 
(i)  The Pledgor will not take or omit to take any action or suffer or permit
any action to be omitted or taken, the taking or omission of which would result
in any right of offset against sums payable under the Pledged Notes.
 
(j)  The Pledgor shall give the Agent copies of all notices (including notices
of default) given or received with respect to the Pledged Notes promptly after
giving or receiving such notices.
 
(k)  Without Agent’s prior written consent, the Pledgor shall not, and shall not
agree to, assign or surrender its rights and interests under the Pledged Notes
nor terminate, cancel, modify, change, supplement or amend the Pledged Notes;
and the Pledgor hereby expressly releases, relinquishes and surrenders to Agent
all its right, power and authority to terminate, cancel, modify, change,
supplement or amend the Pledged Notes.
 
6.    Cash Dividends; Voting Rights; Interest Payments.  Under the Loan
Agreement, unless an Event of Default shall have occurred and be continuing and
the Agent shall (unless such Event of Default is an Event of Default specified
in Sections 8.4 or 8.5 of the Loan Agreement, in which case no such notice need
be given) have given notice to the Pledgor of the intent by the Agent to
exercise its rights pursuant to Section 7 below, subject to the restrictions set
forth in Section 7 of the Loan Agreement, to the extent permitted under the Loan
Agreement, the Pledgor shall be permitted to receive all cash dividends or
distributions in respect of the Pledged Stock and to exercise all voting and
corporate rights or membership rights with respect to the Pledged Stock;
provided, however, that no vote shall be cast or corporate rights or membership
rights exercised or other action taken which would impair the Collateral in any
manner or which would be inconsistent with or result in any violation of any
provision of the Loan Agreement or any of the other Loan Documents. The Agent
shall execute and deliver (or cause to be executed and delivered) to the
Pledgor, at the sole expense of the Pledgor, all such proxies and other
instruments as the Pledgor may reasonably request for the purpose of enabling
them to exercise the voting and other consensual rights that they are entitled
to exercise pursuant to this paragraph and to receive the dividends,
distributions or interest payments that they are authorized to receive and
retain pursuant to this Section.
 
7.    Rights of the Lenders and the Agent.  (a) If an Event of Default shall
occur and be continuing, the Agent shall (unless such Event of Default is an
Event of Default specified in Sections 8.4 or 8.5 of the Loan Agreement, in
which case no such notice need be given) give notice of its intent to exercise
its rights hereunder to the Pledgor, in which case: (i) all rights of the
Pledgor (A) to exercise or refrain from exercising the voting and other
consensual rights that they would otherwise be entitled to exercise pursuant to
Section 6 hereof shall, upon written notice to the Pledgor by the Agent, cease
and (B) to receive the dividends, distributions and interest payments that they
would otherwise be authorized to receive and retain pursuant to Section 6 hereof
shall automatically cease; (ii) all dividends, distributions and interest
payments that are received by the Pledgor contrary to the provisions of
subsection (i) shall be received in trust for the Agent, on behalf of the Lender
Group, shall be segregated from other property and funds of the Pledgor and
shall be forthwith paid over to the Agent, on behalf



6



--------------------------------------------------------------------------------

 
of the Lender Group, in the same form as so received (with any necessary
endorsement); (iii) the Agent, on behalf of the Lender Group, shall have the
right to receive any and all cash dividends, interest or other income paid in
respect of the Pledged Securities and make application thereof to the
Obligations as provided in Section 2.4(b) of the Loan Agreement; and (iv) all
shares of the Pledged Stock shall be registered in the name of the Agent or its
nominee, and the Agent or its nominee may thereafter exercise: (A) all voting,
corporate and other rights pertaining to such shares of the Pledged Stock at any
meeting of shareholders of the Pledgor’s Restricted Subsidiaries or otherwise;
and (B) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such shares of the Pledged Stock as
if the Agent was the absolute owner thereof (including, without limitation, the
right to exchange at its discretion any and all of the Pledged Stock upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of the Pledgor’s Restricted Subsidiaries, or
upon the exercise by the Pledgor or the Agent, of any right, privilege or option
pertaining to such shares of the Pledged Stock, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Stock with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms and conditions as it may reasonably determine), all without liability
except to account for property actually received by it, but the Agent shall have
no duty to the Pledgor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.
 
(b)  The rights of the Agent hereunder shall not be conditioned or contingent
upon the pursuit by the Agent of any right or remedy against the Pledgor, the
Borrowers or against any other Person which may be or become liable in respect
of all or any part of the Obligations or against any collateral security
therefor, guarantee therefor or right of offset with respect thereto. None of
the Agent, any Agent-Related Person or any Lender-Related Person shall be liable
for any failure to demand, collect or realize upon all or any part of the
Collateral or for any delay in doing so (except as finally determined by a court
of competent jurisdiction to have arisen solely from the gross negligence or
willful misconduct of the Agent, any Agent-Related Person or any Lender-Related
Person), nor shall the Agent be under any obligation to sell or otherwise
dispose of any Collateral upon the request of the Pledgor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof.
 
(c)  Each Pledgor hereby irrevocably appoints the Agent such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, upon the occurrence and during the
continuation of an Event of Default to take any action and to execute any
instrument that the Agent may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation:
 
(i)  to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
the Pledged Notes;



7



--------------------------------------------------------------------------------

 
(ii)  to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (i) above; and
 
(iii)  to file any claims or take any action or institute any proceedings that
the Agent may deem necessary or desirable to enforce compliance with the rights
of the Agent with respect to the Pledged Notes.
 
8.    Remedies.  In the event that any portion of the Obligations has been
declared or becomes due and payable in accordance with the terms of the Loan
Agreement or any other Loan Documents, and such Obligations have not been
indefeasibly paid in full in cash, the Agent, on behalf of the Lender Group, may
exercise, in addition to all other rights and remedies granted in this Pledge
Agreement and in any other Loan Documents, all rights and remedies of a secured
party under the Code. Without limiting the generality of the foregoing, the
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Pledgor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, in the over-the-counter market at any exchange
or broker’s board or office of the Agent or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Agent shall have the right upon any such public sale or sales, and, to the
extent permitted by applicable law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in such Pledged Stock by the Pledgor, which right or equity
is hereby waived or released. The Agent shall apply any Proceeds from time to
time held by it and the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all costs and expenses of
every kind incurred in respect thereof or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Agent hereunder, including, without limitation, reasonable attorneys’
fees and disbursements of counsel to the Agent, in accordance with Section
2.4(b) of the Loan Agreement and only after such application and after the
payment by the Agent of any other amount required by any provision of applicable
law, including, without limitation, Section 9-610(a) of the Code, need the Agent
account for the surplus, if any, to the Pledgor. To the extent permitted by
applicable law, the Pledgor waives all claims, damages and demands it may
acquire against the Agent arising out of the lawful exercise by it of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least ten (10) days before such sale or other disposition.
 
9.    Registration Rights; Private Sales.  (a) If the Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to Section 8
hereof, and if in the Agent’s Permitted Discretion, it is reasonably necessary
or advisable to have the Pledged Stock (or that portion thereof to be sold)
registered under the provisions of the



8



--------------------------------------------------------------------------------

 
Securities Act of 1933, as amended (the “Securities Act”), the relevant Pledgor
will: (i) use its reasonable best efforts to execute and deliver, and cause the
directors and officers of such Pledgor to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the Agent’s Permitted Discretion, reasonably necessary or advisable to
register the Pledged Stock or that portion thereof to be sold, under the
provisions of the Securities Act; (ii) use its reasonable best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of at least one year from the date of the first public
offering of the Pledged Stock or that portion thereof to be sold; and (iii) make
all amendments thereto and/or to the related prospectus that in the Agent’s
Permitted Discretion, are reasonably necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
SEC applicable thereto. The Pledgor shall comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions that the Agent shall
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) that will satisfy the
provisions of Section 11(a) of the Securities Act.
 
(b)  The Pledgor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Stock by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers that will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. The Pledgor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Agent shall not be under any obligation to delay a sale
of any of the Pledged Stock for the period of time necessary to permit the
Pledgor to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if the Pledgor would agree to do
so.
 
(c)  The Pledgor further agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 9 valid and binding
and in compliance with any and all other applicable Legal Requirements. The
Pledgor further agrees that a breach of any of the covenants contained in this
Section 9 will cause irreparable injury to the Lender Group, that the Lender
Group has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants.
 
(d)  The Agent, on behalf of the Lender Group, is authorized, in connection with
the sale of any Pledged Stock pursuant to Section 8 hereof, to deliver or
otherwise disclose to any prospective purchaser of the Pledged Stock: (i) any
registration statement or prospectus, and all supplements and amendments
thereto, prepared pursuant



9



--------------------------------------------------------------------------------

 
to this Section 9, (ii) any information and projections provided to it pursuant
to this Section 9 and (iii) any other information in its possession relating to
the Pledged Stock.
 
10.    Regulatory Matters.  (a) The Pledgor shall take all action that the Agent
may reasonably request in the exercise of its rights and remedies hereunder,
which includes the right to require the Pledgor to transfer or assign the
Pledged Stock to any party or parties. In furtherance of this right, the Pledgor
shall: (i) cooperate with the Agent in obtaining all approvals and consents from
each Governmental Authority that the Lenders and the Agent may deem necessary or
advisable to accomplish any such transfer or assignment of any part of the
Pledged Stock and (ii) prepare, execute and file with any Governmental Authority
any application, request for consent, certificate or instrument that the Agent
may deem necessary or advisable to accomplish any such transfer or assignment of
any part of the Pledged Stock. If the Pledgor fails to execute such
applications, requests for consent, certificates or instruments, the clerk of
any court that has jurisdiction over the Loan Documents may execute and file the
same on behalf of the Pledgor.
 
(b)  To enforce the provisions of this Section 10, the Agent, on behalf of the
Lender Group, is authorized, to the extent permitted by applicable law, to
request the consent or approval of any Governmental Authority to a voluntary or
an involuntary transfer of control of the Pledgor of any of the Pledged Stock.
In connection with the exercise of its remedies under this Pledge Agreement, the
Agent, on behalf of the Lender Group, may obtain the appointment of a trustee or
receiver to assume, upon receipt of all necessary judicial or other Governmental
Authority consents or approvals, control of the Pledgor’s Restricted
Subsidiaries of any of the Pledged Stock. Such trustee or receiver shall have
all rights and powers provided to it by applicable law or by court order or
provided to the Agent under this Pledge Agreement.
 
(c)  The Pledgor acknowledges that the approval of each appropriate Governmental
Authority to the transfer of control of such Pledgor may be required, that the
ownership thereof is integral to the Lender Group’s realization of the value of
such Pledged Stock, that there is no adequate remedy at law for failure by such
Pledgor to comply with the provisions of this Section 10 and that such failure
could not be adequately compensable in damages and, therefore, such Pledgor
agrees that the provisions of this Section 10 may be specifically enforced.
 
11.    Limitation on Duties Regarding Collateral.  The Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the Code or otherwise, shall be to
deal with it in the same manner as the Agent deals with similar securities and
property for its own account. None of the Agent, any Agent-Related Person or any
Lender-Related Person shall be: (a) liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so
(except as finally determined by a court of competent jurisdiction to have
arisen solely from the gross negligence or willful misconduct of the Agent, any
Agent-Related Person or any Lender-Related Person) or (b) under any obligation
to sell or otherwise dispose of any Collateral upon the request of the Pledgor.



10



--------------------------------------------------------------------------------

 
12.    Powers Coupled with an Interest.  All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.
 
13.    Severability.  Any provision of this Pledge Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
14.    Section Headings.  The section headings used in this Pledge Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
15.    No Waiver; Cumulative Remedies.  The Lender Group shall not by any act
(except pursuant to Section 16 hereof) be deemed to have waived any right or
remedy hereunder. No failure to exercise, nor any delay in exercising, on the
part of the Lender Group, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Lender Group of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Lender Group would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
16.    Waivers and Amendments; Successors and Assigns; Governing Law.  Except as
permitted under the Loan Agreement and by a written instrument executed by the
Pledgor and the Agent, none of the terms or provisions of this Pledge Agreement
may be amended, supplemented or otherwise modified. This Pledge Agreement shall
be binding upon the successors and assigns of the Pledgor and shall inure to the
benefit of Lenders and the Agent and each of their successors and assigns. THIS
PLEDGE AGREEMENT SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING GIVING EFFECT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
17.    Notices.  Any communications between the parties hereto or notices
provided herein to be given shall be sent in accordance with the provisions of,
and to the addresses set forth in, Section 12 of the Loan Agreement.
 
18.    SUBMISSION TO JURISDICTION; WAIVERS.  (a) THE PARTIES AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS PLEDGE AGREEMENT AND THE
LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING



11



--------------------------------------------------------------------------------

 
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE THE AGENT ELECTS TO
BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE
PLEDGOR AND THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 18.
 
(b)    THE PLEDGOR AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
PLEDGE AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. THE PLEDGOR AND
THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PLEDGE AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
[Signature Page to follow]



12



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.
 
MERCATOR SOFTWARE, INC., a
Delaware corporation, as Pledgor
By:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

 
FOOTHILL CAPITAL
CORPORATION, a California
corporation, as Agent
By:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

 
SIGNATURE PAGE FOR THE SECURITIES PLEDGE AGREEMENT





--------------------------------------------------------------------------------

 
[FORM OF COUNTERPART SIGNATURE PAGE FOR ADDITIONAL BORROWERS OR RESTRICTED
SUBSIDIARIES THAT AGENT REQUIRES TO BE PLEDGORS]
 
IN WITNESS WHEREOF, the undersigned has caused this counterpart signature page
to the Pledge Agreement to be duly executed and delivered as of the date set
forth below, and the undersigned hereby agrees that, as of the Additional
Borrower Effective Date, the undersigned shall be deemed to be a “Pledgor” for
all purposes under the Pledge Agreement. On the Additional Borrower Effective
Date, the undersigned shall deliver the following certificates representing
shares of Pledged Stock, together with an undated stock power covering each such
certificate, duly executed in blank, and the following Pledged Notes:
 
Dated as of                             , 200_
 
[NAME OF ADDITIONAL BORROWER OR
RESTRICTED SUBSIDIARY]
By:
 

--------------------------------------------------------------------------------

Name:
Title
   

 
SIGNATURE PAGE FOR THE SECURITIES PLEDGE AGREEMENT





--------------------------------------------------------------------------------

 
Schedule 1 to Pledge Agreement
Description of Initial Pledged Note
 
Promissory note, dated December 31, 2001, issued by Emanio, Inc. to the Pledgor
in the
original principal amount of $500,000.





--------------------------------------------------------------------------------

 
Schedule 2 to Pledge Agreement
Description of Initial Pledged Stock
 
None.





--------------------------------------------------------------------------------

 
INTERCOMPANY SUBORDINATION AGREEMENT
 
THIS INTERCOMPANY SUBORDINATION AGREEMENT, made and entered into this 24th day
of December, 2002 (this “Subordination Agreement”), by and among Mercator
Software, Inc., a Delaware corporation, and Mercator Software Limited, a company
incorporated under the laws of England and Wales with company number 01293378
(each, a “Borrower,” and, collectively, the “Borrowers,” and are each a
“Subordinating Creditor,” and collectively, the “Subordinating Creditors”), and
Foothill Capital Corporation, a California corporation, as the arranger and
administrative agent (together with any successor(s) thereto in such capacity,
the “Agent”). Unless otherwise defined herein, all capitalized terms used herein
shall have the respective meanings assigned to such terms in the Loan and
Security Agreement, dated as of December 24, 2002 (as amended, modified,
supplemented or restated from time to time, the “Loan Agreement”), by and among
the Borrowers, the lenders signatory thereto (the “Lenders”), and the Agent (the
Agent, together with the Lenders, individually and collectively, are referred to
herein as the “Lender Group”).
 
W I T N E S S E T H:
 
WHEREAS, the Lender Group has agreed to extend credit to the Borrowers under the
Loan Agreement;
 
WHEREAS, a Borrower may have borrowed, or may desire to borrow, certain sums
from a Subordinating Creditor pursuant to, and as permitted by, the Loan
Agreement; and
 
WHEREAS, as a condition to entering into the Loan Agreement, each of the
Subordinating Creditors agrees that any loan extended to a Borrower or a
Restricted Subsidiary (each, an “Applicable Debtor” and, collectively, the
“Applicable Debtors”) will be subordinated to the Senior Debt (as defined
herein), as more fully provided in this Subordination Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Subordinating Creditors hereby agrees with the Lender
Group as follows:
 
1.    Subordination.  Subject to the terms hereof, each of the Subordinating
Creditors hereby subordinates and defers, to the extent and in the manner set
forth herein, the payment (including, without limitation, in any Insolvency
Proceeding (as defined herein)) of any and all Indebtedness which may be now or
hereafter owing by any Applicable Debtor to any such Subordinating Creditor
(whether by reason of subrogation rights of such Subordinating Creditor or
otherwise) as may be evidenced by any promissory notes and/or any other
documents, instruments or agreements now or hereafter executed and delivered by
any Applicable Debtor to any Subordinating Creditor (all such amounts, notes,
documents, instruments, and agreements being hereinafter referred to as the
“Subordinated Debt”) to the prior payment and satisfaction in full in cash of
any and all Senior Debt which may be now or hereafter owing to the Lender Group
by the Applicable Debtors. “Senior Debt”, as used herein, shall mean any and all
Obligations (as defined in the Loan Agreement), including, without limitation,
any and all now existing and future indebtedness, obligations or liabilities of
the Applicable Debtors under the Loan Agreement to the Lender Group, whether
direct or indirect,



1



--------------------------------------------------------------------------------

 
absolute or contingent, secured or unsecured, arising under, or in connection
with, the Loan Agreement or any other Loan Documents (including, without
limitation, any guaranty executed in connection therewith) in favor of the
Lender Group, as each of the foregoing may be from time to time amended,
modified, waived, supplemented, extended, renewed, deferred, refinanced or
restated, by operation of law or otherwise, including any and all expenses
(including, without limitation, reasonable attorneys’ fees and disbursements),
premiums, fees and charges incurred in connection therewith and any interest
thereon, including, without limitation, any post-petition interest accruing on
such Senior Debt after any Applicable Debtor becomes subject to an Insolvency
Proceeding (whether or not such interest is allowable or enforceable against
such Applicable Debtor or recoverable against such Applicable Debtor or its
bankruptcy estate), whether by means of an adequate protection payment or
otherwise. Senior Debt shall also include all indebtedness, obligations and
liabilities of the Applicable Debtors to repay any amounts previously paid by
the Applicable Debtors pursuant to the Loan Agreement, which amounts have been
returned to the Applicable Debtors or to a trustee by the Lender Group pursuant
to Sections 547 or 548 of the United States Bankruptcy Code or otherwise under
other applicable legislation.
 
“Bankruptcy Code” means the United States Bankruptcy Code and the Insolvency Act
1986 of the United Kingdom, each as in effect from time to time.
 
“Insolvency Proceeding” means any proceeding commenced by or against any
Applicable Debtor under any provision of the Bankruptcy Code or under any other
state or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief and including the appointment of a trustee, receiver, administrative
receiver, administrator or similar officer.
 
2.    Covenants.  Without limiting any other provision of this Subordination
Agreement, each of the Subordinating Creditors hereby covenants and agrees that,
until such time as this Subordination Agreement is terminated as provided
herein, such Subordinating Creditor will not assert any right which it may have
to setoff against the Subordinated Debt any amounts which are or may be owing by
such Subordinating Creditor to any Applicable Debtor, and except as provided
herein, such Subordinating Creditor will not directly or indirectly: (i) except
to the extent expressly permitted by Sections 8, 9 and 10 hereof, demand or
receive payment of; exchange, forgive, or modify; request or obtain collateral
or security or guarantees for; or Commence Legal Action (as defined herein), or
(ii) sell, assign, transfer, endorse, pledge, encumber or otherwise dispose of
(whether by means of participation or otherwise) any portion of the Subordinated
Debt or any interest therein to any Person without the prior written consent of
the Agent, it being understood that each such assignee and transferee shall be
bound in all respects by the terms and conditions of this Subordination
Agreement.
 
3.    Inducement.  This Subordination Agreement is executed as an inducement to
the Lender Group to make loans or advances to the Borrowers or otherwise to
extend credit or financial accommodations to the Borrowers, and to enter into
the Loan Documents and continue a financing arrangement with the Borrowers and
is executed in consideration of the Lender Group entering into the Loan
Documents and continuing such financial arrangement.



2



--------------------------------------------------------------------------------

 
4.    Continuing Agreement.  This Subordination Agreement (i) may be terminated
only upon the indefeasible payment and satisfaction in full in cash of all
Senior Debt and termination of the Loan Agreement and the respective obligations
of the Lender Group to make loans, advances and/or extensions of credit
thereunder, (ii) is a continuing agreement of subordination, (iii) shall be
binding upon the Subordinating Creditors, the Applicable Debtors and their
respective successors, transferees and assigns, and (iv) shall inure to the
benefit of and be enforceable by the Lender Group and each of its respective
successors, transferees and assigns. Without limiting the generality of the
foregoing, subject to Section 14.1 of the Loan Agreement, the Lender Group may
assign or otherwise transfer the Senior Debt to any other Person, and such other
Person shall thereupon become vested with all the rights and benefits in respect
thereof granted to the Lender Group herein or otherwise. This Subordination
Agreement shall continue to be effective (or, if previously terminated,
reinstated), if at any time any payment of any of the Senior Debt is rescinded
or must otherwise be returned by the Lender Group in connection with any
Insolvency Proceeding or otherwise, all as though such payment had not been
made.
 
5.    Rights in Insolvency Proceedings.  Each of the Subordinating Creditors
hereby authorizes and empowers the Agent, for the benefit of the Lenders, in any
Insolvency Proceeding (a) to file a proof of claim on behalf of the
Subordinating Creditor with respect to the Subordinated Debt (i) if the
Subordinating Creditor fails to file such proof of claim prior to thirty (30)
days before the expiration of the time period during which such claims must be
submitted, or (ii) if the Agent, in its Permitted Discretion, believes that any
statements or assertions in a proof of claim filed by the Subordinating Creditor
are not consistent with the terms and conditions hereof; provided, however, that
any failure of the Agent to file such proof of claim shall not be deemed to be a
waiver by the Lender Group of any of the rights and benefits granted herein by
such Subordinating Creditor; (b) to accept and receive any payment or
distribution which may be payable or deliverable at any time upon or in respect
of the Subordinated Debt; and (c) to take such other action as may be necessary
or advisable to effectuate the foregoing. Each of the Subordinating Creditors
shall provide the Agent with a copy of any proof of claim filed by such
Subordinating Creditor in any Insolvency Proceeding. Each of the Subordinating
Creditors hereby agrees that, while it shall retain the right to vote its claims
and, except as otherwise provided in this Subordination Agreement, otherwise act
in any Insolvency Proceeding relative to the related Applicable Debtor
(including, without limitation, the right to vote to accept or reject any plan
of partial or complete liquidation, reorganization, arrangement, composition, or
extension), such Subordinating Creditor shall not: (i) take any action or vote
in any way so as to directly or indirectly challenge or contest (A) the validity
or the enforceability of the Loan Agreement, the other Loan Documents, or the
liens and security interests granted to the Lender Group with respect to the
Senior Debt, (B) the rights and duties of the Lender Group established in the
Loan Agreement or any other Loan Documents, or (C) the validity or
enforceability of this Subordination Agreement; (ii) seek, or acquiesce in any
request, to convert an Insolvency Proceeding under chapter 11 of the Bankruptcy
Code to a case under chapter 7 of the Bankruptcy Code; (iii) seek, or acquiesce
in any request for, the appointment of a trustee or examiner with expanded
powers for the related Applicable Debtor; (iv) propose, vote in favor of or
otherwise approve a plan of reorganization, arrangement or liquidation unless it
provides for repayment in full in cash of the Senior Debt or unless the Lender
Group has approved of the treatment of their claims with respect to the Senior
Debt under such plan; or (v) object to the treatment under a plan of
reorganization or arrangement of the Lender Group’s claims with respect to the
Senior



3



--------------------------------------------------------------------------------

 
Debt. The Agent and the Lenders hereby agree that, while they shall retain the
right to vote its Senior Debt and otherwise act in any Insolvency Proceeding
relative to the related Applicable Debtor (including, without limitation, the
right to vote or accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition, or extension), the Agent and the
Lenders shall not take any action or vote in any way so as to contest the
validity or enforceability of this Subordination Agreement.
 
6.    No Liability.  The Lender Group shall not in any event be liable for: (i)
any failure to prove the Subordinated Debt; (ii) any failure to exercise any
rights with respect thereto; (iii) any failure to collect any sums payable
thereon; or (iv) any failure to take any action in connection therewith.
 
7.    Subordination Rights Not Impaired by Acts or Omissions of the Applicable
Debtors or Holders of Senior Debt.  No right of the Agent, on behalf of the
Lender Group, to enforce subordination as provided in this Subordination
Agreement will at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Subordinating Creditors or by any act or
failure to act by the Lender Group, or by any noncompliance by the Subordinating
Creditors or any agent thereof with the terms of this Subordination Agreement,
regardless of any knowledge thereof with which any such Person may have or
otherwise be charged. The Lender Group may extend, renew, modify or amend any
terms of the Senior Debt or any security therefor or guaranty thereof and grant
any waiver, release or consent in respect of, or release, sell or exchange such
security and otherwise deal freely with the Applicable Debtors and their
respective Affiliates, all without notice to or consent from the Subordinating
Creditors and without in any way impairing or affecting this Subordination
Agreement.
 
8.    Payments to the Subordinating Creditors When Senior Debt Not in
Default.  Subject to Sections 9 and 10 of this Subordination Agreement, until
this Subordination Agreement shall have been terminated in accordance with the
terms and conditions hereof, the Applicable Debtors may not make any payment on,
on account of or in respect of the Subordinated Debt other than payments
permitted under the Loan Agreement.
 
9.    No Payment to Subordinating Creditors When Senior Debt in Default.
 
(a)  In the event that any Senior Default (as defined below) shall have occurred
and be continuing, then no payment (whether in respect of principal, interest,
or otherwise) in respect of the Subordinated Debt shall be made unless and until
such Senior Default shall have been cured or waived or shall have ceased to
exist or all amounts then due and payable in respect of the Senior Debt shall
have been paid in full in cash, or provision shall have been made for such
payment in full in cash or cash equivalents or otherwise in a manner
satisfactory to the Agent. “Senior Default” means the occurrence and continuance
of an Event of Default.
 
(b)  If any payments or distributions of assets of the Applicable Debtors of any
kind or character, whether in cash, property or securities, are received by the
Subordinating Creditors as payments in respect of the Subordinated Debt at a
time when those payments or distributions should not have been made in
accordance with Section 8 or subsection



4



--------------------------------------------------------------------------------

 
(a) of this Section 9, such payments or distributions shall be received and held
for and shall be paid over to the Agent until all Senior Debt has been
indefeasibly paid in full in cash.
 
(c)  The provisions of this Section 9 shall not apply to any payments with
respect to which Section 10 would be applicable.
 
10.    Subordinated Debt Subordinated to Prior Payment of All Senior Debt in
Insolvency Proceeding.  Upon any payment or distribution of assets of an
Applicable Debtor of any kind, whether in cash, property or securities
(including, without limitation, any issuance of securities by an Applicable
Debtor), in connection with any Insolvency Proceeding:
 
(a)  the Lender Group shall first be entitled to receive payment in full in cash
of all Senior Debt before the Subordinating Creditors shall be entitled to
receive any payment or other distribution of assets in respect of the
Subordinated Debt;
 
(b)  any payment or distribution of assets of such Applicable Debtor of any kind
or character, whether in cash, property or securities (including, without
limitation, any issuance of securities by such Applicable Debtor) to which the
Subordinating Creditors would be entitled except for the provisions of this
Subordination Agreement will be paid by such Applicable Debtor, the liquidating
trustee or agent or such other Person making such a payment or distribution
directly to the Lender Group to the extent necessary to make payment in full in
cash of all Senior Debt remaining unpaid; and
 
(c)  if, notwithstanding the foregoing, any payment or distribution of assets of
the related Applicable Debtor of any kind or character, whether in cash,
property or securities (including, without limitation, any issuance of
securities by the Applicable Debtors), is received by a Subordinating Creditor
as payment in respect of the Subordinated Debt before all Senior Debt is
indefeasibly paid in full in cash, such payment or distribution shall be
received and held for and shall be paid over to the Agent or its representative
for application to the payment of the Senior Debt until all Senior Debt has been
indefeasibly paid in full in cash.
 
For the purposes of this Section 10, the words “cash, property or securities”
shall not be deemed to include shares of stock of the Applicable Debtors as
reorganized or readjusted or securities of any other corporation paid or
distributed to a Subordinating Creditor by a plan of reorganization, arrangement
or readjustment; provided that pursuant to such plan of reorganization,
arrangement or readjustment the legal, equitable and contractual rights of the
Lender Group under the Loan Documents are not, without the consent of the
Lenders, altered by any such plan of reorganization, arrangement or readjustment
(including, without limitation, such legal, equitable and contractual rights
being impaired within the meaning of Section 1124 of the Bankruptcy Code or
under other applicable legislation, or any impairment of the right to receive
interest accruing during the pendency of an Insolvency Proceeding).
 
Each of the Applicable Debtors and Subordinating Creditors will give prompt
written notice to the Agent of any Insolvency Proceeding.
 
11.    No Enforcement or Commencement of Any Proceedings.  Each of the
Subordinating Creditors hereby agrees that, so long as any Senior Debt shall
remain unpaid, or the Loan Agreement shall be in effect, such Subordinating
Creditor will not (i) take, demand,



5



--------------------------------------------------------------------------------

 
receive or accelerate any payment of the Subordinated Debt, and the Applicable
Debtors shall not give, make or permit any such payment, except to the extent
expressly permitted by Sections 8, 9 and 10 of this Subordination Agreement, or
(ii) so long as any Senior Default shall have occurred and be continuing,
assert, participate in or bring, or join with any other creditor of the
Applicable Debtors (other than the Lender Group) in asserting, participating in
or bringing, any action, suit or proceeding either at law or in equity for the
enforcement, collection or realization on the whole, or any part of the
Subordinated Debt (“Commence Legal Action”).
 
12.    Action Against.  If the Subordinating Creditors, in violation of this
Subordination Agreement, shall Commence Legal Action against an Applicable
Debtor, such Applicable Debtor may interpose as a defense or dilatory plea the
making of this Subordination Agreement, and the Lender Group is hereby
irrevocably authorized to intervene and to interpose such defense or plea in
their names or in the name of the related Applicable Debtor. If the
Subordinating Creditors shall attempt to enforce, collect or realize upon any
Subordinated Debt or any collateral, security or guarantees (if any) securing
the Subordinated Debt in violation of this Subordination Agreement, the
Applicable Debtors may, by virtue of this Subordination Agreement, restrain any
such enforcement, collection or realization, or upon failure to do so, the
Lender Group may restrain such enforcement, collection or realization, either in
their own names or in the name of the Applicable Debtors.
 
13.    Endorsement of Note; Other Documents.  Each of the Subordinating
Creditors agrees to mark all documents, agreements and instruments relating to
the Subordinated Debt (the “Subordinated Loan Documents”) and all other
evidences of, or instruments relating to, Subordinated Debt with a notation in
substantially the following form:
 
“This Note is subject to the terms and provisions of the Subordination Agreement
executed by the Payee in favor of Foothill Capital Corporation and the Lenders
signatory to the Loan and Security Agreement dated December 24, 2002,”
 
and to deliver proof of such notation to the Lender Group. If the Lender Group
requires the possession of any of the Subordinated Loan Documents in order to
present claims or seek enforcement against the Applicable Debtors for payment
under the Subordinated Loan Documents in accordance with the provisions of this
Subordination Agreement, the Subordinating Creditors agree, subject to the terms
hereof, to endorse and deliver such Subordinated Loan Documents to the Agent The
Subordinating Creditors and the Applicable Debtors will at their expense and at
any time and from time to time promptly execute and deliver all further
instruments and documents and take all further action that may be reasonably
necessary to protect any right or interest of the Lenders granted hereunder or
to enable the Lender Group to exercise and enforce its rights and remedies
hereunder.
 
14.    Modifications to the Subordinated Loan Documents.  Except as permitted
under the Loan Agreement, none of the Subordinated Loan Documents shall be
amended or otherwise modified without obtaining the prior written consent of the
Agent so as to provide for (i) any increase in the rate of interest charged
thereunder as in effect on the date hereof, (ii) any increase in the principal
amount or any installment due thereunder, (iii) any reduction of the maturity
date of any payment of principal or interest, (iv) the granting or obtaining of
any



6



--------------------------------------------------------------------------------

 
collateral security or obtaining any lien on any collateral or (v) any other
amendment or modification which would have a material adverse effect on the
operations of the Applicable Debtors, the Lender Group’s security interests in
the Collateral or the claims of the Lenders.
 
15.    No Impairment of Applicable Debtors’ Obligations.  Subject to all of the
Lender Group’s rights as provided in this Subordination Agreement, nothing
contained in this Subordination Agreement shall impair, as between the
Applicable Debtors, on the one hand, and the Subordinating Creditors, on the
other hand, the obligation of the Applicable Debtors, which is unconditional and
absolute, to pay the Subordinated Debt to the Subordinating Creditor as and when
all or any portion thereof shall become due and payable in accordance with its
terms or prevent the Subordinating Creditors, upon any default under the
Subordinated Debt, from exercising all rights, powers and remedies otherwise
provided therein or by applicable law.
 
16.    Subrogation.  Until such time as all Senior Debt is indefeasibly paid in
full in cash and this Subordination Agreement is terminated as provided herein,
the Subordinating Creditors shall not assert or be entitled to any subrogation
rights. Subject to the immediately preceding sentence, if any payment or
distribution to which the Subordinating Creditors would otherwise have been
entitled (but for the provisions of this Subordination Agreement) shall have
been turned over to the Agent or otherwise applied to the payment of the Senior
Debt pursuant to the provisions of this Subordination Agreement, then the
Subordinating Creditors shall be entitled to receive from the Lender Group any
payments or distributions received by the Lender Group in excess of the amount
sufficient indefeasibly to pay all Senior Debt in full in cash, and upon such
indefeasible payment in full in cash of the Senior Debt shall be subrogated
(without any representation by, or any recourse whatsoever to the Lender Group)
to all rights of the Lender Group to receive all further payments or
distributions applicable to the Senior Debt or the Subordinated Debt until the
Subordinated Debt shall have been paid in full. For purposes of the
Subordinating Creditors’ subrogation rights hereunder, payments to the Lender
Group with respect to the Senior Debt which the Subordinating Creditors would
have been entitled to receive with respect to the Subordinated Debt but for the
provisions of this Subordination Agreement shall not, as between the Applicable
Debtors, their respective creditors (other than the Lender Group) and the
Subordinating Creditors, be deemed payments with respect to the Senior Debt.
 
17.    Entire Agreement, etc.  This Subordination Agreement embodies the whole
agreement of the parties and may not be modified except in writing executed and
delivered by the parties hereto. The Lender Group’s failure to exercise any
right hereunder shall not be construed as a waiver of the right to exercise the
same or any other rights at any other time and from time to time thereafter, and
such rights shall be considered as cumulative rather than alternative. No
knowledge of any breach or other non-observance by the Subordinating Creditors
of the terms and provisions of this Subordination Agreement shall constitute a
waiver, nor a waiver of any obligations to be performed by the Subordinating
Creditors hereunder.
 
18.    Notices.  All notices and other communications hereunder shall be sent in
accordance with the provisions of, and to the addresses set forth in, Section 12
of the Loan Agreement.



7



--------------------------------------------------------------------------------

 
19.    Construction.  Except as otherwise expressly provided herein, the rules
of interpretation set forth in Section 1.4 of the Loan Agreement shall apply
mutatis mutandis to this Subordination Agreement.
 
20.    CHOICE OF LAW.  THIS SUBORDINATION AGREEMENT SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING GIVING EFFECT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
 
21.    Counterparts; Effectiveness.  This Subordination Agreement and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. This
Subordination Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and written or telephonic
notification of such execution and authorization of delivery thereof has been
received by the Subordinating Creditors, the Applicable Debtors and the Lender
Group.
 
22.    Severability.  Any provision of this Subordination Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
23.    Section Headings.  The section headings used in this Subordination
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
 
[Signature Page to follow]
 



8



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Subordination Agreement effective as of the date first above written.
 
MERCATOR SOFTWARE, INC.,
a Delaware corporation
By:
 

--------------------------------------------------------------------------------

Name:
   
Title:
   

 
MERCATOR SOFTWARE LIMITED,
a company incorporated under the laws of England and Wales with company number
01293378
By:
 

--------------------------------------------------------------------------------

Name:
   
Title:
   

 
Accepted and agreed to
as of the date first above written:
 
FOOTHILL CAPITAL CORPORATION,
a California corporation, as Agent
By:
 

--------------------------------------------------------------------------------

Name:
   
Title:
   

 
 
SIGNATURE PAGE FOR THE INTERCOMPANY SUBORDINATION AGREEMENT





--------------------------------------------------------------------------------

 
[FORM OF COUNTERPART SIGNATURE PAGE FOR ADDITIONAL BORROWERS OR RESTRICTED
SUBSIDIARIES THAT AGENT REQUIRES TO BE SUBORDINATING CREDITORS]
 
IN WITNESS WHEREOF, the undersigned has caused this counterpart signature page
to the Subordination Agreement to be duly executed and delivered as of the date
set forth below, and the undersigned hereby agrees that, as of the Additional
Borrower Effective Date, the undersigned shall be deemed to be a “Subordinating
Creditor” for all purposes under the Subordination Agreement.
 
Dated as of                          , 200_
 
[NAME OF ADDITIONAL BORROWER OR
RESTRICTED SUBSIDIARY]
By:
 

--------------------------------------------------------------------------------

Name:
   
Title:
   

 
 
 
SIGNATURE PAGE FOR THE INTERCOMPANY SUBORDINATION AGREEMENT





--------------------------------------------------------------------------------

 
COPYRIGHT SECURITY AGREEMENT
 
by and among
 
THE GRANTOR NAMED HEREIN,
 
as Grantor
 
and
 
FOOTHILL CAPITAL CORPORATION,
 
as Agent for the Lenders
 
Dated as of December 24, 2002
 





--------------------------------------------------------------------------------

 
Table of Contents
 

   
Section

--------------------------------------------------------------------------------

       
Page

--------------------------------------------------------------------------------

   
PARTIES
  
1
   
PRELIMINARY STATEMENTS.
  
1
   
1.  
  
Grant of Security
  
1
   
2.  
  
Security for Obligations
  
2
   
3.  
  
The Grantor Remains Liable
  
2
   
4.  
  
Representations and Warranties
  
2
   
5.  
  
Further Assurances
  
4
   
6.  
  
Transfers and Other Liens
  
5
   
7.  
  
The Collateral Agent Appointed Attorney–in–Fact
  
5
   
8.  
  
The Collateral Agent May Perform
  
6
   
9.  
  
The Collateral Agent's Duties
  
6
   
10.
  
Remedies
  
6
   
11.
  
Indemnity and Expenses
  
7
   
12.
  
Amendments, Waivers, Etc
  
8
   
13.
  
Addresses for Notices
  
8
   
14.
  
Continuing Security Interest; Assignments Under the Loan and Security Agreement
  
8
   
15.
  
Release and Termination
  
8
   
16.
  
Governing Law; Terms
  
9
   
17.
  
Consent to Jurisdiction
  
9
   
18.
  
Waiver of Jury Trial
  
9
   
19.
  
Severability
  
10
   
20.
  
Section Headings
  
10
   
SIGNATURES
  
10

 
Schedule I—Copyrights and Copyright Registrations
 
Schedule II—Licenses
 





--------------------------------------------------------------------------------

 
COPYRIGHT SECURITY AGREEMENT (the “Agreement”), dated December 24, 2002, made by
the Person listed on the signature page hereof under the caption “Grantor” (the
“Grantor”), to FOOTHILL CAPITAL CORPORATION (“Foothill”), as agent (the “Agent”)
for the lenders (the “Lenders”) pursuant to the Loan and Security Agreement (as
hereinafter defined).
 
PRELIMINARY STATEMENTS.
 
(1)  The Lenders, as lenders, and Foothill, as the arranger and administrative
agent for the Lenders, have entered into a Loan and Security Agreement dated as
of December 24, 2002 (said agreement, as it may hereafter be amended or
otherwise modified from time to time, being the “Loan and Security Agreement”,
the terms defined therein and not otherwise defined herein being used herein as
therein defined), with Mercator Software, Inc., a Delaware corporation, and
Mercator Software Limited, a company incorporated under the laws of England and
Wales, as borrowers.
 
(2)  It is a condition precedent to the making of the initial Advance and Term
Loan by the Lenders under the Loan and Security Agreement (or any other
extension of credit provided for thereunder) that the Grantor shall have granted
the assignment and security interest and made the pledge and assignment
contemplated by the Agreement.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make the initial Advance and Term Loan (or otherwise extend credit)
under the Loan and Security Agreement, the Grantor hereby agrees with the Agent
for its benefit and the ratable benefit of the Lenders as follows:
 
SECTION 1.  Grant of Security.  The Grantor hereby assigns, pledges and grants
to the Agent for its benefit and the ratable benefit of the Lenders, a security
interest in all of the Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired (collectively, the “Copyright
Collateral”):
 
(a)  all works of authorship, copyrights and copyright registrations, and any
renewals thereof, including, without limitation, each copyright and copyright
registration identified in Schedule I attached hereto and made a part hereof
(which the Grantor may amend from time to time, provided that notice and copies
thereof are promptly provided to the Agent), and including without limitation
(i) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations thereof, (ii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past or future
infringements thereof), and (iii) all rights corresponding thereto throughout
the world and all other rights of any kind whatsoever of the Grantor accruing
thereunder or pertaining thereto (collectively, the “Copyrights”); and
 
(b)  all license agreements with any other Person in connection with any of the
Copyrights or such other Person’s copyrights, whether the Grantor is a licensor
or licensee under any such license agreement, including, without limitation, the
license agreements listed on Schedule II attached hereto and made a part hereof,
subject, in each case, to the terms of such





--------------------------------------------------------------------------------

 
license agreements, including, without limitation, terms requiring consent to a
grant of a security interest, and any right to prepare for sale, sell and
advertise for sale, all Inventory (as defined in the Loan and Security
Agreement) now or hereafter owned by the Grantor and now or hereafter covered by
such licenses (collectively, the “Licenses”).
 
SECTION 2.  Security for Obligations.  The assignment, pledge and grant of a
security interest in the Copyright Collateral by the Grantor pursuant to the
Agreement secures the payment of all obligations of the Grantor now or hereafter
existing under the Loan Documents, if any, whether for principal, interest,
fees, expenses or otherwise (all such obligations being the “Secured
Obligations”). Without limiting the generality of the foregoing, the Agreement
secures the payment of all amounts that constitute part of the Secured
Obligations and would be owed by the Grantor to the Lender Group under the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
the Agent or any Lender or the Grantor.
 
SECTION 3.  The Grantor Remains Liable.  Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the contracts and
agreements included in the Copyright Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
the Agreement had not been executed, (b) the exercise by the Agent of any of the
rights hereunder shall not release the Grantor from any of its duties or
obligations under the contracts and agreements included in the Copyright
Collateral and (c) neither the Agent nor the Lenders shall have any obligation
or liability under the contracts and agreements included in the Copyright
Collateral by reason of the Agreement, nor shall the Agent nor any Lender be
obligated to perform any of the obligations or duties of the Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
 
SECTION 4.  Representations and Warranties.  The Grantor represents and warrants
as to itself and its Copyright Collateral as follows:
 
(a)  The Grantor is the sole, legal and beneficial owner of the entire right,
title and interest in and to the copyrights and copyright registrations set
forth in Schedule I hereto as being the property of the Grantor free and clear
of any Lien, except for the security interest created by the Agreement and
Permitted Liens. No security agreement, effective financing statement or other
instrument similar in effect covering all or any part of the Copyright
Collateral, that has not been terminated or released, is on file in any
recording office in any jurisdiction (including, without limitation, the U.S.
Copyright Office), except such as may have been filed in favor of the Agent
relating to the Agreement or any other Loan Document, and the Grantor has not
consented to the filing of financing or continuation statements covering all or
part of the Copyright Collateral under the Uniform Commercial Code or any other
applicable procedure, regulation or law of any foreign jurisdiction, or the
filing of any other document or notice similar in effect (which has not been
released or terminated) with the U.S. Copyright Office or any of its counterpart
agencies in applicable foreign jurisdictions.
 
(b)  Set forth in Schedule I is a complete and accurate list of the material
copyrights and copyright registrations owned by the Grantor. The Grantor has
made all necessary filings and recordations to protect and maintain its interest
in the copyright registrations set forth in Schedule I, including, without
limitation, all necessary filings and



2



--------------------------------------------------------------------------------

 
recordings in the U.S. Copyright Office and all of its counterpart agencies in
applicable foreign jurisdictions. Set forth in Schedule II is a complete and
accurate list of the material Licenses owned by the Grantor in which the Grantor
is (i) a licensor or (ii) a licensee.
 
(c)  Each copyright and copyright registration of the Grantor set forth in
Schedule I is subsisting and has not been adjudged invalid, unregistrable or
unenforceable, in whole or in part, and, to the best of the Grantor’s knowledge,
is valid, registrable and enforceable. Each License of the Grantor identified in
Schedule II is validly subsisting and has not been adjudged invalid or
unenforceable, in whole or in part, and, to the best of the Grantor’s knowledge,
is valid and enforceable. The Grantor has notified the Agent in writing of all
uses of any item of Copyright Collateral of which the Grantor is aware which
could reasonably be expected to lead to such item becoming invalid or
unenforceable, other than any such uses that would not cause or result in a
Material Adverse Change.
 
(d)  The Grantor has not made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale, transfer or encumbrance of
any of the Copyright Collateral that has not been terminated or released. The
Grantor has not granted any license (other than those listed on Schedule II
hereto), release, covenant not to sue, or non-assertion assurance to any Person
with respect to any part of the Copyright Collateral so as to cause or result in
a Material Adverse Change.
 
(e)  No consent of any other Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party is required either (A) for the grant by the
Grantor of the assignment and security interest granted hereby or for the
execution, delivery or performance of the Agreement by the Grantor, (B) for the
perfection or maintenance of the pledge, assignment and security interest
created hereby (including the first priority nature of such pledge, assignment
or security interest), except for the filing of financing and continuation
statements under the Uniform Commercial Code and any other applicable procedure,
regulation or law of any applicable foreign jurisdictions, and the filing with
the U.S. Copyright Office and any of its counterpart agencies in applicable
foreign jurisdictions of any other document or notice of similar effect, which
financing statements, filings and other documents have been duly filed, or (C)
for the exercise by the Agent of its rights provided for in the Agreement or the
remedies in respect of the Copyright Collateral pursuant to the Agreement.
 
(f)  Except for the licenses listed on Schedule II hereto, the Grantor has no
knowledge of the existence of any right or any claim that is likely to be made
under any item of Copyright Collateral contained on Schedule I.
 
(g)  No claim has been made and is continuing or threatened that the use by the
Grantor of any item of Copyright Collateral is invalid or unenforceable or that
the use by the Grantor of any Copyright Collateral does or may violate the
rights of any Person, other than any such claim which would not cause or result
in a Material Adverse Change. To the best of the Grantor’s knowledge, there is
currently no infringement or unauthorized use of any material item of Copyright
Collateral contained on Schedule I.



3



--------------------------------------------------------------------------------

 
(h)  Grantor has no knowledge of the existence of any copyright or license
agreement held or claimed by any other Person that would preclude the Grantor
from distributing, marketing, selling or providing any product or service
currently distributed, marketed, sold or provided by it, as the case may be,
under or in connection with any of the Copyright Collateral (except, in each
case, to the extent that the Grantor has granted an exclusive license to another
Person, as set forth in Schedule II), or that would interfere with the ability
of the Grantor to carry on its business as currently carried on, and the Grantor
has no knowledge of any claim that would preclude or interfere with the business
of the Grantor as currently carried on under any of the Copyright Collateral,
other than any such copyright, license agreement or claim that would not cause
or result in a Material Adverse Change.
 
SECTION 5.  Further Assurances.  (a) The Grantor shall from time to time, at its
expense, promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable, or that the Agent
may reasonably request, in order to perfect and protect any pledge, assignment
or security interest granted or purported to be granted hereby or to enable the
Agent to exercise and enforce its rights and remedies hereunder with respect to
any part of the Copyright Collateral. Without limiting the generality of the
foregoing, the Grantor will execute and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as
Agent, in its Permitted Discretion, deems necessary or desirable, in order to
perfect and preserve the pledge, assignment and security interest granted or
purported to be granted hereby.
 
(b)  The Grantor hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto (including, without limitation,
by recording the Agreement with the U.S. Copyright Office and its counterpart
agencies in all applicable foreign jurisdictions) relating to all or any part of
the Copyright Collateral without the signature of the Grantor where permitted by
law. A photocopy or other reproduction of the Agreement or any financing
statement covering the Copyright Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.
 
(c)  The Grantor will furnish to the Agent from time to time statements and
schedules further identifying and describing the Copyright Collateral and such
other reports in connection with the Copyright Collateral as the Agent may
reasonably request, all in reasonable detail.
 
(d)  The Grantor agrees that, should it obtain an ownership interest in any
copyright, copyright registration or license which is not now a part of the
Copyright Collateral, (i) the provisions of Section 1 shall automatically apply
thereto, (ii) any such copyright, copyright registration or license, shall
automatically become part of the Copyright Collateral, and (iii) with respect to
any ownership interest in any copyright, copyright registration or license that
the Grantor should obtain, it shall give prompt written notice thereof to the
Agent in accordance with Section 13 hereof. The Grantor authorizes the Agent to
modify the Agreement by amending Schedules I and II (and will cooperate
reasonably with the Agent in effecting any such amendment) to include any
copyright, copyright registration or License, which becomes part of the
Copyright Collateral under this Section.



4



--------------------------------------------------------------------------------

 
(e)  With respect to each material item of the Copyright Collateral, to which it
is now or later becomes entitled, the Grantor agrees, subject to the last
sentence of this subsection, to take all necessary steps, including, without
limitation, in the U.S. Copyright Office (and its counterpart agencies in
applicable foreign jurisdictions) or in any court, to maintain each such
copyright, copyright registration and License. Any expenses incurred in
connection with such activities shall be borne by the Grantor. The Grantor shall
not discontinue use of or otherwise abandon any copyright or copyright
registration without the written consent of the Agent, unless the Grantor shall
have previously determined that such use or the pursuit or maintenance of such
registration is no longer desirable in the conduct of the Grantor’s business and
that the loss thereof will not cause or result in a Material Adverse Change, in
which case, the Grantor will give notice of any such abandonment to the Agent
pursuant to the terms of Section 13 hereof.
 
(f)  The Grantor agrees to notify the Agent promptly and in writing if it learns
(i) that any material item of the Copyright Collateral contained on Schedule I
may be determined to have become abandoned or dedicated or (ii) of any adverse
determination or the institution of any proceeding (including, without
limitation, the institution of any proceeding in the U.S. Copyright Office or
any of its counterpart agencies in applicable foreign jurisdictions, or in any
court) regarding any item of the Copyright Collateral that would cause or result
in a Material Adverse Change.
 
(g)  In the event that the Grantor becomes aware that any item of the Copyright
Collateral is infringed or misappropriated by a third party, the Grantor shall
promptly notify the Agent and shall take such actions as the Grantor or the
Agent reasonably deems appropriate under the circumstances to protect such
Copyright Collateral, including, without limitation, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation, unless any such infringement or misappropriation would not
cause or result in a Material Adverse Change. Any expense incurred in connection
with such activities shall be borne by the Grantor.
 
(h)  The Grantor shall to the extent it deems reasonable in its best business
judgment use proper statutory notice or other proper notice designation in
connection with its use of each of its works of authorship in accordance with
the applicable procedure, regulation or law of each applicable jurisdiction.
 
(i)  The Grantor shall take all steps which it or the Agent deems appropriate
under the circumstances to preserve and protect its Copyright Collateral.
 
SECTION 6.  Transfers and Other Liens.  The Grantor shall not, (a) except with
respect to Permitted Dispositions, sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any
item of the Copyright Collateral, or (b) create or suffer to exist any Lien upon
or with respect to any of the Copyright Collateral except for the pledge,
assignment, and security interest created by the Agreement or Permitted Liens.
 
SECTION 7.  The Agent Appointed Attorney-in-Fact.  The Grantor hereby
irrevocably appoints the Agent as the Grantor’s attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, from time to time in the



5



--------------------------------------------------------------------------------

 
Agent’s discretion after the occurrence and during the continuance of an Event
of Default, to take any action and to execute any instrument that the Agent may
deem necessary or advisable to accomplish the purposes of the Agreement,
including, without limitation:
 
(a)  to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Copyright Collateral,
 
(b)  to receive, indorse, and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above, and
 
(c)  to file any claims or take any action or institute any proceedings that the
Agent may deem necessary or desirable for the collection of any payments
relating to any of the Copyright Collateral or otherwise to enforce the rights
of the Agent with respect to any of the Copyright Collateral.
 
To the extent permitted by law, the Grantor hereby ratifies all that the Agent
shall lawfully do or cause to be done as attorney-in-fact for the Grantor. This
power of attorney is a power coupled with an interest and is irrevocable.
 
SECTION 8.  The Agent May Perform.  If the Grantor fails to perform any
agreement contained herein, the Agent may itself perform, or cause performance
of, such agreement after reasonable notice to the Grantor to the extent
practicable, and the expenses of the Agent incurred in connection therewith
shall be payable by the Grantor under Section 11.
 
SECTION 9.  The Agent’s Duties.  The powers conferred on the Agent hereunder are
solely to protect its interest in the Copyright Collateral and shall not impose
any duty upon the Agent to exercise any such powers. Except for the safe custody
of any Copyright Collateral in its possession and the accounting for any moneys
actually received by it hereunder, the Agent shall have no duty as to any
Copyright Collateral or as to the taking of any necessary steps to preserve
rights against any parties or any other rights pertaining to any Copyright
Collateral. The Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Copyright Collateral in its possession if such
Copyright Collateral is accorded treatment substantially equal to that which the
Agent accords its own property.
 
SECTION 10.  Remedies.  If any Event of Default shall have occurred and be
continuing and if the Agent has taken or is taking remedial actions in respect
of the Collateral that is Inventory or Accounts:
 
(a)  The Agent may exercise in respect of the Copyright Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it
and to the fullest extent permitted by law, all the rights and remedies of a
secured party upon default under the Uniform Commercial Code in effect in the
State of New York at such time (the “N.Y. Uniform Commercial Code”) (whether or
not the N.Y. Uniform Commercial Code applies to the affected Copyright
Collateral) and also may (i) require the Grantor to, and the Grantor hereby
agrees that it will at its expense and upon request of the Agent forthwith,
assemble all or part of the documents and things embodying the Copyright
Collateral as directed by the Agent and make



6



--------------------------------------------------------------------------------

 
them available to the Agent at a place to be designated by the Agent that is
reasonably convenient to both parties, (ii) occupy any premises owned or leased
by the Grantor, subject to Section 9.1(f) of the Loan and Security Agreement,
where documents and things embodying the Copyright Collateral or any part
thereof are assembled for a reasonable period in order to effectuate the Agent’s
rights and remedies hereunder or under law, without obligation to the Grantor in
respect of such occupation, and (iii) without notice except as specified below,
sell the Copyright Collateral or any part thereof in one or more parcels at
public or private sale, at any of the Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Agent may deem
commercially reasonable. In the event of any sale, assignment, or other
disposition of any of the Copyright Collateral, the Grantor shall supply to the
Agent or its designee the Grantor’s know-how and expertise, and documents and
things embodying the same, relating to the manufacture, distribution,
advertising and sale of products or the provision of services relating to any
Copyright Collateral subject to such disposition, and the Grantor’s customer
lists and other records and documents relating to such Copyright Collateral and
to the manufacture, distribution, advertising and sale of such products and
services. The Grantor agrees that, to the extent notice of sale shall be
required by applicable law, at least ten (10) days’ notice to the Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Agent shall not be
obligated to make any sale of Copyright Collateral regardless of notice of sale
having been given. The Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.
 
(b)  All cash proceeds received by the Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Copyright
Collateral may, in the discretion of the Agent, be held by the Agent as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Agent pursuant to Section 11) in whole or in part by
the Agent for the ratable benefit of the Lenders against, all or any part of the
Secured Obligations in accordance with Section 2.4 of the Loan and Security
Agreement. Any surplus of such cash or cash proceeds held by the Agent and
remaining after payment in full of all the Secured Obligations shall be paid
over to the Grantor or to whomsoever may be lawfully entitled to receive such
surplus.
 
(c)  The Agent may exercise any and all rights and remedies of the Grantor under
or otherwise in respect of the Copyright Collateral.
 
(d)  All payments received by the Grantor under or in connection with any of the
Copyright Collateral shall be received in trust for the benefit of the Agent,
shall be segregated from other funds of the Grantor and shall be forthwith paid
over to the Agent in the same form as so received (with any necessary
endorsement).
 
SECTION 11.  Indemnity and Expenses.   (a) The Grantor agrees to indemnify the
Agent-Related Persons, the Lender-Related Persons and the Participants (each, an
“Indemnified Party”) from and against any and all claims, losses and liabilities
arising out of or resulting from the Agreement (including, without limitation,
enforcement of the Agreement), except claims, losses or liabilities resulting
from an Indemnified Party’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.



7



--------------------------------------------------------------------------------

 
(b)   The Grantor will upon demand pay to the Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, that the Agent may incur in connection with (i)
the administration of the Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Copyright Collateral, (iii) the exercise or enforcement of any of the rights
of the Agent or the Lenders hereunder or (iv) the failure by the Grantor to
perform or observe any of the provisions hereof.
 
SECTION 12.   Amendments, Waivers, Etc.   No amendment or waiver of any
provision of the Agreement, and no consent to any departure by the Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Agent and, in the case of an amendment, by the Grantor and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of the Agent to
exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.
 
SECTION 13.   Addresses for Notices.   All notices and other communications
provided for hereunder shall be in writing (including telecopier, telegraphic,
telex or cable communication), and mailed, telegraphed, telecopied, telexed,
cabled or delivered to the Grantor, addressed to it at its address specified in
the Loan and Security Agreement, or to the Agent, addressed to it at its address
specified in the Loan and Security Agreement or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party complying as to delivery with the terms of this Section 13. All such
notices and other communications shall, when mailed, telecopied, telegraphed,
telexed or cabled, respectively, be effective when deposited in the mails,
telecopied, delivered to the telegraph company, confirmed by telex answerback,
or delivered to the cable company, respectively, addressed as aforesaid.
 
SECTION 14.   Continuing Security Interest; Assignments Under the Loan and
Security Agreement.   The Agreement shall create a continuing security interest
in the Copyright Collateral and shall (a) remain in full force and effect until
the later of the payment in full in cash of all of the Secured Obligations and
the effective date of termination or expiration of the Loan and Security
Agreement, (b) be binding upon the Grantor, its successors and assigns and (c)
inure, together with the rights and remedies of the Agent hereunder, to the
benefit of the Agent, the Lenders and their respective successors, transferees
and assigns. Without limiting the generality of the foregoing clause (c), the
Agent and any Lender may assign or otherwise transfer all or any portion of its
rights and obligations under the Loan and Security Agreement, to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Agent or such Lender herein or
otherwise, in each case as provided in Section 14 of the Loan and Security
Agreement.
 
SECTION 15.   Release and Termination. (a)   Upon any sale, lease, transfer or
other disposition of any item of Copyright Collateral in accordance with the
terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Agent will, at the Grantor’s expense, execute and
deliver to the Grantor such documents as the Grantor shall reasonably request to
evidence the release of such item of Copyright Collateral from the assignment
and security interest granted hereby; provided, however, that (i) at the time of
such



8



--------------------------------------------------------------------------------

 
request and such release and after giving effect thereto no Default shall have
occurred and be continuing, (ii) the Grantor shall have delivered to the Agent,
at least ten (10) Business Days prior to the date of the proposed release, a
written request for release describing the item of the Copyright Collateral and
the terms of the sale, lease, transfer or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a form of release for execution by the Agent and a certification
by the Grantor to the effect that the transaction is in compliance with the Loan
Documents and as to such other matters as the Agent may request and (iii) the
proceeds of any such sale, lease, transfer or other disposition required to be
applied in accordance with Section 2.4 of the Loan and Security Agreement shall
be paid to, or in accordance with the instructions of, the Agent at the closing.
 





(b)  Upon the later of the payment in full in cash of all of the Secured
Obligations and the effective date of termination or expiration of the Loan and
Security Agreement, the pledge, assignment, and security interest granted hereby
shall terminate and all rights to the Copyright Collateral as shall not have
been sold or otherwise applied pursuant to the terms hereof shall revert to the
Grantor. Upon any such termination, the Agent will, at the Grantor’s expense,
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.
 
SECTION 16.   Governing Law; Terms.   THE AGREEMENT SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING GIVING EFFECT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW), EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COPYRIGHT COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK. Unless otherwise defined herein or in the Loan and Security
Agreement, terms used in Article 9 of the N.Y. Uniform Commercial Code are used
herein as therein defined.
 
SECTION 17.   Consent to Jurisdiction.   The Grantor agrees that any suit for
the enforcement of the Agreement shall be tried and litigated only in the state
and federal courts located in the County of New York, State of New York,
provided, however, that any suit seeking enforcement against any collateral or
other property may be brought, at Agent’s option, in the courts of any
jurisdiction where Agent elects to bring such action or where such collateral or
other property may be found. The Grantor waives, to the extent permitted under
applicable law, any right it may have to assert the doctrine of forum non
conveniens or to object to the venue (to the extent any proceeding is brought in
accordance with the terms of the Loan and Security Agreement and the Agreement).
 
SECTION 18.   Waiver of Jury Trial.   The Grantor hereby irrevocably waives all
rights to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to the Agreement, the
transactions contemplated hereby or the actions of the Agent or any Lender in
the negotiation, administration, performance or enforcement hereof.



9



--------------------------------------------------------------------------------

 
SECTION 19.    Severability.   Any provision of the Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 20.    Section Headings.   The section headings used in the Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
 



10



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Grantor has caused the Agreement to be duly executed and
delivered by its officers thereunto duly authorized as of the date first above
written.
 
 
GRANTOR:
 
MERCATOR SOFTWARE, INC., a Delaware Corporation, as Grantor
By:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

 
Agreed and consented to as of
the date first above written:
 
FOOTHILL CAPITAL CORPORATION, a California corporation, as Agent
By:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

 
SIGNATURE PAGE FOR THE COPYRIGHT SECURITY AGREEMENT





--------------------------------------------------------------------------------

 
STATE OF NEW YORK
 
)
   
) ss.:
COUNTY OF NEW YORK
 
)

 
On the __  day of December, 2002, before me personally came
________________________________________to me known, who, being by me duly
sworn, did depose and say he resides at
______________________________________________________
_________________________________________________________________ and that he is
the ____________________of MERCATOR SOFTWARE, INC., the corporation described in
and which executed the above instrument; that he has been authorized to execute
said instrument on behalf of said corporation; and that he signed said
instrument on behalf of said corporation pursuant to said authority.
 

   
______________________
   
Notary Public
     
[Notarial Seal]
   

 





--------------------------------------------------------------------------------

 
STATE OF NEW YORK
 
)
   
) ss.:
COUNTY OF NEW YORK
 
)

 
On the __day of December, 2002, before me personally came
_________________________________________to me known, who, being by me duly
sworn, did depose and say he resides at
_____________________________________________________
_______________________________________________________________________________and
that he is the of FOOTHILL CAPITAL CORPORATION, the corporation described in and
which executed the above instrument; that he has been authorized to execute said
instrument on behalf of said corporation; and that he has signed said instrument
on behalf of said corporation pursuant to said authority.
 

   
______________________
   
Notary Public
     
[Notarial Seal]
   





--------------------------------------------------------------------------------

 
SCHEDULE I: COPYRIGHTS AND COPYRIGHT REGISTRATIONS
 
SEE ATTACHED.





--------------------------------------------------------------------------------

 
SCHEDULE II: LICENSES
 
1.
 
Software Deposit Agreement between Mercator Software, Inc. and Recall Total
Information Management (f/k/a Brambles NSD), dated June 18, 1999 (Escrow
Agreement).

 
2.
 
Source Code Escrow Agreements between Recall Total Information Management and
certain Mercator customers for the purposes of authorizing access to Mercator
Software to such customers under limited circumstances pursuant to each such
agreement.





--------------------------------------------------------------------------------

 
PATENT SECURITY AGREEMENT
 
by and among
 
THE GRANTOR NAMED HEREIN,
 
as Grantor
 
and
 
FOOTHILL CAPITAL CORPORATION,
 
as Agent for the Lenders
 
Dated as of December 24, 2002
 





--------------------------------------------------------------------------------

 
Table of Contents
 
Section
 
PARTIES
  
1
PRELIMINARY STATEMENTS
  
1

 
       1.
  
Grant of Security
  
1
       2.
  
Security for Obligations
  
2
       3.
  
The Grantor Remain Liable
  
2
       4.
  
Representations and Warranties
  
2
       5.
  
Further Assurances
  
4
       6.
  
Transfers and Other Liens
  
6
       7.
  
The Collateral Agent Appointed Attorney-in-Fact
  
6
       8.
  
The Collateral Agent May Perform
  
6
       9.
  
The Collateral Agent’s Duties
  
6
10.
  
Remedies
  
6
11.
  
Indemnity and Expenses
  
8
12.
  
Amendments, Waivers, Etc
  
8
13.
  
Addresses for Notices
  
8
14.
  
Continuing Security Interest; Assignments Under the Loan and Security Agreement
  
8
15.
  
Release and Termination
  
9
16.
  
Governing Law; Terms
  
9
17.
  
Consent to Jurisdiction
  
9
18.
  
Waiver of Jury Trial
  
10
19.
  
Severability
  
10
    20.
  
Section Headings
  
10

 
SIGNATURES
  
10
Schedule I—Patents and Patent Applications
    
Schedule II—Licenses
    



i



--------------------------------------------------------------------------------

 
PATENT SECURITY AGREEMENT (the Agreement”), dated December 24, 2002, made by the
Person listed on the signature page hereof under the caption “Grantor” (the
“Grantor”), to FOOTHILL CAPITAL CORPORATION (“Foothill”), as agent (the “Agent”)
for the lenders (the “Lenders”) pursuant to the Loan and Security Agreement (as
hereinafter defined).
 
PRELIMINARY STATEMENTS.
 
(1)    The Lenders, as lenders, and Foothill, as the arranger and administrative
agent for the Lenders, have entered into a Loan and Security Agreement dated as
of December 24, 2002 (said agreement, as it may hereafter be amended or
otherwise modified from time to time, being the “Loan and Security Agreement”,
the terms defined therein and not otherwise defined herein being used herein as
therein defined), with Mercator Software, Inc., a Delaware corporation, and
Mercator Software Limited, a company incorporated under the laws of England and
Wales, as borrowers.
 
(2)    It is a condition precedent to the making of the initial Advance and Term
Loan by the Lenders under the Loan and Security Agreement (or any other
extension of credit provided for thereunder) that the Grantor shall have granted
the assignment and security interest and made the pledge and assignment
contemplated by the Agreement.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make the initial Advance and Term Loan (or otherwise extend credit)
under the Loan and Security Agreement, the Grantor hereby agrees with the Agent
for its benefit and the ratable benefit of the Lenders as follows:
 
SECTION 1.    Grant of Security.  The Grantor hereby assigns, pledges and grants
to the Agent for its benefit and the ratable benefit of the Lenders a security
interest in all of the Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired (collectively, the “Patent
Collateral”):
 
(a)  each patent, patent application and patentable invention, including,
without limitation, each patent and patent application identified in Schedule I
attached hereto and made a part hereof (which the Grantor may amend from time to
time, provided that notice and copies thereof are promptly provided to the
Agent), and including without limitation (i) all inventions and improvements
described and claimed therein, and patentable inventions, (ii) the right to sue
or otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past or future infringements thereof),
and (iv) all rights corresponding thereto throughout the world and all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals, and
extensions thereof, all improvements thereon, and all other rights of any kind
whatsoever of the Grantor accruing thereunder or pertaining thereto
(collectively, the “Patents”); and



1



--------------------------------------------------------------------------------

 
(b)  all license agreements with any other Person in connection with any of the
Patents or such other Person’s patents, whether the Grantor is a licensor or
licensee under any such license agreement, including, without limitation, the
license agreements listed on Schedule II attached hereto and made a part hereof,
subject, in each case, to the terms of such license agreements, including,
without limitation, terms requiring consent to a grant of a security interest,
and any right to prepare for sale, sell and advertise for sale, all Inventory
(as defined in the Loan and Security Agreement) now or hereafter owned by the
Grantor and now or hereafter covered by such licenses (collectively, the
“Licenses”).
 
SECTION 2.    Security for Obligations.  The assignment, pledge and grant of a
security interest in the Patent Collateral by the Grantor pursuant to the
Agreement secures the payment of all obligations of the Grantor now or hereafter
existing under the Loan Documents, if any, whether for principal, interest,
fees, expenses or otherwise (all such obligations being the “Secured
Obligations”). Without limiting the generality of the foregoing, the Agreement
secures the payment of all amounts that constitute part of the Secured
Obligations and would be owed by the Grantor to the Lender Group under the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
Agent or any Lender or Grantor.
 
SECTION 3.    The Grantor Remains Liable.  Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the contracts and
agreements included in the Patent Collateral to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
the Agreement had not been executed, (b) the exercise by the Agent of any of the
rights hereunder shall not release the Grantor from any of its duties or
obligations under the contracts and agreements included in the Patent Collateral
and (c) neither the Agent nor the Lenders shall have any obligation or liability
under the contracts and agreements included in the Patent Collateral by reason
of the Agreement, nor shall the Agent nor any Lender be obligated to perform any
of the obligations or duties of the Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
 
SECTION 4.    Representations and Warranties.  The Grantor represents and
warrants as to itself and its Patent Collateral as follows:
 
(a)  The Grantor is the sole, legal and beneficial owner of the entire right,
title and interest in and to the patents and patent applications set forth in
Schedule I hereto as being the property of the Grantor free and clear of any
Lien, except for the security interest created by the Agreement and Permitted
Liens. No security agreement, effective financing statement or other instrument
similar in effect covering all or any part of the Patent Collateral, that has
not been terminated or released, is on file in any recording office in any
jurisdiction (including, without limitation, the U.S. Patent and Trademark
Office), except such as may have been filed in favor of the Agent relating to
the Agreement or any other Loan Document, and the Grantor has not consented to
the filing of financing or continuation statements covering all or any part of
the Patent Collateral under the Uniform Commercial Code (or any other applicable
procedure, regulation or law of any foreign jurisdiction), or the filing of any
other document or notice similar in effect (which has not been released or
terminated) with the U.S. Patent and Trademark Office or any of its counterpart
agencies in applicable foreign jurisdictions.



2



--------------------------------------------------------------------------------

 
(b)  Set forth in Schedule I is a complete and accurate list of the material
patents and patent applications owned by the Grantor. The Grantor has made all
necessary filings and recordations to protect and maintain, as applicable, its
interest in the patents and patent applications set forth in Schedule I,
including, without limitation, all necessary filings and recordings in the U.S.
Patent and Trademark Office and all of its counterpart agencies in applicable
foreign jurisdictions. Set forth in Schedule II is a complete and accurate list
of the material Licenses owned by the Grantor in which the Grantor is (i) a
licensor or (ii) a licensee.
 
(c)   Each patent and patent application of the Grantor set forth in Schedule I
is subsisting and has not been adjudged invalid, unpatentable or unenforceable,
in whole or in part, and, to the best of the Grantor’s knowledge, is valid,
subsisting, patentable and enforceable. Each License of the Grantor identified
in Schedule II is validly subsisting and has not been adjudged invalid or
unenforceable, in whole or in part, and, to the best of the Grantor’s knowledge,
is valid and enforceable. The Grantor has notified the Agent in writing of all
uses of any item of Patent Collateral of which the Grantor is aware which could
reasonably be expected to lead to such item becoming invalid or unenforceable,
other than any such uses that would not cause or result in a Material Adverse
Change.
 
(d)  The Grantor has not made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale, transfer or encumbrance of
any of the Patent Collateral that has not been terminated or released. The
Grantor has not granted any license (other than those listed on Schedule II
hereto), shop right, release, covenant not to sue, or non-assertion assurance to
any Person with respect to any part of the Patent Collateral so as to cause or
result in a Material Adverse Change.
 
(e)  No consent of any other Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party, as applicable, is required either (A) for
the grant by the Grantor of the assignment and security interest granted hereby
or for the execution, delivery or performance of the Agreement by the Grantor,
(B) for the perfection or maintenance of the pledge, assignment and security
interest created hereby (including the first priority nature of such pledge,
assignment or security interest), except for the filing of financing and
continuation statements under the Uniform Commercial Code and any other
applicable procedure, regulation or law of applicable foreign jurisdictions, and
the filing with the U.S. Patent and Trademark Office and any of its counterpart
agencies in applicable foreign jurisdictions of any other document or notice
similar in effect, which financing statements, documents and other filings have
been duly filed, or (C) for the exercise by the Agent of its rights provided for
in the Agreement or the remedies in respect of the Patent Collateral pursuant to
the Agreement.
 
(f)  Except for the licenses listed on Schedule II hereto, the Grantor has no
knowledge of the existence of any right or any claim that is likely to be made
under any item of Patent Collateral contained on Schedule I.
 
(g)  No claim has been made and is continuing or threatened that the use by the
Grantor of any item of Patent Collateral is invalid or unenforceable or that the
use by the Grantor of any Patent Collateral does or may violate the rights of
any Person, other than any such claim which would not cause or result in a
Material Adverse Change. To the best of the



3



--------------------------------------------------------------------------------

 
Grantor’s knowledge, there is currently no infringement or unauthorized use of
any material item of Patent Collateral contained on Schedule I.
 
(h)  The Grantor has no knowledge of the existence of any patent or license
agreement held or claimed by any other Person that would preclude the Grantor
from distributing, marketing, selling or providing any product sold or provided
by it, as the case may be, under or in connection with any of the Patent
Collateral (except, in each case, to the extent that the Grantor has granted an
exclusive license to another Person, as set forth in Schedule II), or that would
interfere with the ability of the Grantor to carry on its business as currently
carried on, and Grantor has no knowledge of any claim that would preclude or
interfere with the business of the Grantor as currently carried on under any of
the Patent Collateral, other than any such patent, license agreement or claim
that would not cause or result in a Material Adverse Change.
 
SECTION 5.    Further Assurances.  (a) The Grantor shall from time to time, at
its expense, promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary or desirable, or that the
Agent may reasonably request, in order to perfect and protect any pledge,
assignment or security interest granted or purported to be granted hereby or to
enable the Agent to exercise and enforce its rights and remedies hereunder with
respect to any part of the Patent Collateral. Without limiting the generality of
the foregoing, the Grantor will execute and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as
Agent, in its Permitted Discretion, deems necessary or desirable in order to
perfect and preserve the pledge, assignment and security interest granted or
purported to be granted hereby.
 
(b)  The Grantor hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto (including, without limitation,
by recording the Agreement with the U.S. Patent and Trademark Office and its
counterpart agencies in all applicable foreign jurisdictions) relating to all or
any part of the Patent Collateral without the signature of the Grantor where
permitted by law. A photocopy or other reproduction of the Agreement or any
financing statement covering the Patent Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.
 
(c)  The Grantor will furnish to the Agent from time to time statements and
schedules further identifying and describing the Patent Collateral and such
other reports in connection with the Patent Collateral as the Agent may
reasonably request, all in reasonable detail.
 
(d)  The Grantor agrees that, should it obtain an ownership interest in any
patent, patent application or patent license which is not now a part of the
Patent Collateral, (i) the provisions of Section 1 shall automatically apply
thereto, (ii) any such patent, patent application or patent license shall
automatically become part of the Patent Collateral, and (iii) with respect to
any ownership interest in any patent, patent application or patent license that
the Grantor should obtain, it shall give prompt written notice thereof to the
Agent in accordance with Section 13 hereof. The Grantor authorizes the Agent to
modify the Agreement by amending Schedules I and II (and will cooperate
reasonably with the Agent in effecting any such amendment) to



4



--------------------------------------------------------------------------------

 
include any patent, patent application or License which becomes part of the
Patent Collateral under this Section.
 
(e)  With respect to each material patent, patent application and License to
which it is now or later becomes entitled, the Grantor agrees, subject to the
last sentence of this subsection, to take all necessary steps, including,
without limitation, in the U.S. Patent and Trademark Office (and its counterpart
agencies in applicable foreign jurisdictions) or in any court, to (i) maintain
each such patent, patent application and License, and (ii) pursue each such
patent application, now or hereafter included in the Patent Collateral,
including, without limitation, the filing of divisional, continuation,
continuation-in-part and substitute applications, the filing of applications for
reissue, renewal or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition, infringement and
misappropriation proceedings. Any expenses incurred in connection with such
activities shall be borne by the Grantor. The Grantor shall not abandon or
decide not to pursue any right to file any patent application, or abandon any
patent pending application or patent, without the written consent of the Agent,
unless the loss thereof will not cause or result in a Material Adverse Change,
in which case, the Grantor will give notice of any such abandonment to the Agent
pursuant to the terms of Section 13 hereof.
 
(f)  The Grantor agrees to notify the Agent promptly and in writing if it learns
(i) that any material item of the Patent Collateral contained on Schedule I may
be determined to have become abandoned or dedicated or (ii) of any adverse
determination or the institution of any proceeding (including, without
limitation, the institution of any proceeding in the U.S. Patent and Trademark
Office or its counterpart agencies in applicable foreign jurisdictions, or any
court) regarding any item of the Patent Collateral that would cause or result in
a Material Adverse Change.
 
(g)  In the event that the Grantor becomes aware that any item of the Patent
Collateral is infringed or misappropriated by a third party, the Grantor shall
promptly notify the Agent and shall take such actions as the Grantor or the
Agent reasonably deems appropriate under the circumstances to protect such
Patent Collateral, including, without limitation, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation, unless any such infringement or misappropriation would not
cause or result in a Material Adverse Change. Any expense incurred in connection
with such activities shall be borne by the Grantor.
 
(h)  The Grantor shall to the extent it deems reasonable in its best business
judgment mark its products with the numbers of the appropriate patents or the
designation “patent pending,” as the case may be, in accordance with 35 U.S.C.
Section 287(a) or, for sales outside of the United States, in accordance with
the counterpart of U.S.C. Section 287(a), if any, of the patent laws of the
applicable jurisdiction.
 
(i)  The Grantor shall take all steps which it or the Agent deems appropriate in
accordance with the existing practices of the Grantor to protect the secrecy of
all trade secrets of the Grantor and shall take all other steps it shall deem
necessary to enable it to comply with the covenants made in the Agreement.



5



--------------------------------------------------------------------------------

 
SECTION 6.    Transfers and Other Liens.  Grantor shall not, (a) except for
Permitted Dispositions, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, any item of the
Patent Collateral or (b) create or suffer to exist any Lien upon or with respect
to any of the Patent Collateral except for the pledge, assignment, and security
interest created by the Agreement or Permitted Liens.
 
SECTION 7.    The Agent Appointed Attorney-in-Fact.  The Grantor hereby
irrevocably appoints the Agent as the Grantor’s attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, from time to time in the Agent’s discretion after the occurrence
and during the continuance of an Event of Default, to take any action and to
execute any instrument that the Agent may deem necessary or advisable to
accomplish the purposes of the Agreement, including, without limitation:
 
(a)  to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Patent Collateral,
 
(b)  to receive, indorse, and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above, and
 
(c)  to file any claims or take any action or institute any proceedings that the
Agent may deem necessary or desirable for the collection of any payments
relating to any of the Patent Collateral or otherwise to enforce the rights of
the Agent with respect to any of the Patent Collateral.
 
To the extent permitted by law, the Grantor hereby ratifies all that the Agent
shall lawfully do or cause to be done as attorney-in-fact for the Grantor. This
power of attorney is a power coupled with an interest and is irrevocable.
 
SECTION 8.    The Agent May Perform.  If the Grantor fails to perform any
agreement contained herein, the Agent may itself perform, or cause performance
of, such agreement after reasonable notice to the Grantor to the extent
practicable, and the expenses of the Agent incurred in connection therewith
shall be payable by the Grantor under Section 11.
 
SECTION 9.    The Agent’s Duties.  The powers conferred on the Agent hereunder
are solely to protect its interest in the Patent Collateral and shall not impose
any duty upon the Agent to exercise any such powers. Except for the safe custody
of any Patent Collateral in its possession and the accounting for any moneys
actually received by it hereunder, the Agent shall have no duty as to any Patent
Collateral or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Patent Collateral. The Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Patent Collateral in its possession if such Patent
Collateral is accorded treatment substantially equal to that which the Agent
accords its own property.
 
SECTION 10.    Remedies.  If any Event of Default shall have occurred and be
continuing and if the Agent has taken or is taking remedial actions in respect
of the Collateral that is Inventory or Accounts:



6



--------------------------------------------------------------------------------

 
(a)  The Agent may exercise in respect of the Patent Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it and
to the fullest extent permitted by law, all the rights and remedies of a secured
party upon default under the Uniform Commercial Code in effect in the State of
New York at such time (the “N.Y. Uniform Commercial Code”) (whether or not the
N.Y. Uniform Commercial Code applies to the affected Patent Collateral) and also
may (i) require the Grantor to, and the Grantor hereby agrees that it will at
its expense and upon request of the Agent forthwith, assemble all or part of the
documents and things embodying the Patent Collateral as directed by the Agent
and make them available to the Agent at a place to be designated by the Agent
that is reasonably convenient to both parties, (ii) occupy any premises owned or
leased by the Grantor, subject to Section 9.1(f) of the Loan and Security
Agreement, where documents and things embodying the Patent Collateral or any
part thereof are assembled for a reasonable period in order to effectuate the
Agent’s rights and remedies hereunder or under law, without obligation to the
Grantor in respect of such occupation, and (iii) without notice except as
specified below, sell the Patent Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Agent may deem commercially reasonable. In the event of any sale, assignment, or
other disposition of any of the Patent Collateral, the Grantor shall supply to
the Agent or its designee the Grantor’s know-how and expertise, and documents
and things embodying the same, relating to the manufacture, distribution,
advertising and sale of products or the provision of services relating to any
Patent Collateral subject to such disposition, and the Grantor’s customer lists
and other records and documents relating to such Patent Collateral and to the
manufacture, distribution, advertising and sale of such products and services.
The Grantor agrees that, to the extent notice of sale shall be required by
applicable law, at least ten (10) days’ notice to the Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Agent shall not be obligated to
make any sale of Patent Collateral regardless of notice of sale having been
given. The Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
 
(b)  All cash proceeds received by the Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Patent
Collateral may, in the discretion of the Agent, be held by the Agent as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Agent pursuant to Section 11) in whole or in part by
the Agent for the ratable benefit of the Lenders against, all or any part of the
Secured Obligations in accordance with Section 2.4 of the Loan and Security
Agreement. Any surplus of such cash or cash proceeds held by the Agent and
remaining after payment in full of all the Secured Obligations shall be paid
over to the Grantor or to whomsoever may be lawfully entitled to receive such
surplus.
 
(c)  The Agent may exercise any and all rights and remedies of the Grantor under
or otherwise in respect of the Patent Collateral.
 
(d)  All payments received by the Grantor under or in connection with any of the
Patent Collateral shall be received in trust for the benefit of the Agent, shall
be segregated from other funds of the Grantor and shall be forthwith paid over
to the Agent in the same form as so received (with any necessary endorsement).



7



--------------------------------------------------------------------------------

 
SECTION 11.    Indemnity and Expenses.  (a) The Grantor agrees to indemnify the
Agent-Related Persons, the Lender-Related Persons and the Participants (each, an
“Indemnified Party”) from and against any and all claims, losses and liabilities
arising out of or resulting from the Agreement (including, without limitation,
enforcement of the Agreement), except claims, losses or liabilities resulting
from an Indemnified Party’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.
 
(b)  The Grantor will upon demand pay to the Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, that the Agent may incur in connection with (i)
the administration of the Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Patent Collateral, (iii) the exercise or enforcement of any of the rights of
the Agent or the Lenders hereunder or (iv) the failure by the Grantor to perform
or observe any of the provisions hereof.
 
SECTION 12.    Amendments, Waivers, Etc  No amendment or waiver of any provision
of the Agreement, and no consent to any departure by the Grantor herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Agent and, in the case of an amendment, by the Grantor and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Agent to exercise, and no
delay in exercising any right hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.
 
SECTION 13.    Addresses for Notices.  All notices and other communications
provided for hereunder shall be in writing (including telecopier, telegraphic,
telex or cable communication), and mailed, telegraphed, telecopied, telexed,
cabled or delivered to the Grantor, addressed to it at its address specified in
the Loan and Security Agreement, or to the Agent, addressed to it at its address
specified in the Loan and Security Agreement or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party complying as to delivery with the terms of this Section 13. All such
notices and other communications shall, when mailed, telecopied, telegraphed,
telexed or cabled, respectively, be effective when deposited in the mails,
telecopied, delivered to the telegraph company, confirmed by telex answerback,
or delivered to the cable company, respectively, addressed as aforesaid.
 
SECTION 14.    Continuing Security Interest; Assignments Under the Loan and
Security Agreement.  The Agreement shall create a continuing security interest
in the Patent Collateral and shall (a) remain in full force and effect until the
later of the payment in full in cash of all of the Secured Obligations and the
effective date of termination or expiration of the Loan and Security Agreement,
(b) be binding upon the Grantor, its successors and assigns and (c) inure,
together with the rights and remedies of the Agent hereunder, to the benefit of
the Agent, the Lenders and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), the Agent and any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Loan and Security Agreement, to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
provided in Section 14 of the Loan and Security Agreement.



8



--------------------------------------------------------------------------------

 
SECTION 15.     Release and Termination.  (a) Upon any sale, lease, transfer or
other disposition of any item of Patent Collateral in accordance with the terms
of the Loan Documents (other than sales of Inventory in the ordinary course of
business), the Agent will, at the Grantor’s expense, execute and deliver to the
Grantor such documents as the Grantor shall reasonably request to evidence the
release of such item of Patent Collateral from the assignment and security
interest granted hereby; provided, however, that (i) at the time of such request
and such release and after giving effect thereto no Default shall have occurred
and be continuing, (ii) the Grantor shall have delivered to the Agent, at least
ten (10) Business Days prior to the date of the proposed release, a written
request for release describing the item of the Patent Collateral and the terms
of the sale, lease, transfer or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a form of release for execution by the Agent and a certification by the
Grantor to the effect that the transaction is in compliance with the Loan
Documents and as to such other matters as the Agent may request and (iii) the
proceeds of any such sale, lease, transfer or other disposition required to be
applied in accordance with Section 2.4 of the Loan and Security Agreement shall
be paid to, or in accordance with the instructions of, the Agent at the closing.
 
(b)    Upon the later of the payment in full in cash of all of the Secured
Obligations and the effective date of termination or expiration of the Loan and
Security Agreement, the pledge, assignment, and security interest granted hereby
shall terminate and all rights to the Patent Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof shall revert to the
Grantor. Upon any such termination, the Agent will, at the Grantor’s expense,
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.
 
SECTION 16.    Governing Law; Terms.  THE AGREEMENT SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING GIVING EFFECT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW), EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PATENT
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK. Unless otherwise defined herein or in the Loan and Security Agreement,
terms used in Article 9 of the N.Y. Uniform Commercial Code are used herein as
therein defined.
 
SECTION 17.    Consent to Jurisdiction.  The Grantor agrees that any suit for
the enforcement of the Agreement shall be tried and litigated only in the state
and federal courts located in the County of New York, State of New York,
provided, however, that any suit seeking enforcement against any collateral or
other property may be brought, at Agent’s option, in the courts of any
jurisdiction where Agent elects to bring such action or where such collateral or
other property may be found. The Grantor waives, to the extent permitted under
applicable law, any right it may have to assert the doctrine of forum non
conveniens or to object to the venue (to the extent any proceeding is brought in
accordance with the terms of the Loan and Security Agreement and the Agreement).



9



--------------------------------------------------------------------------------

 
SECTION 18.    Waiver of Jury Trial.  The Grantor hereby irrevocably waives all
rights to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to the Agreement, the
transactions contemplated hereby or the actions of the Agent or any Lender in
the negotiation, administration, performance or enforcement hereof.
 
SECTION 19.    Severability.  Any provision of the Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 20.    Section Headings.  The section headings used in the Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
[Signature Page to follow]
 



10



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Grantor has caused the Agreement to be duly executed and
delivered by its officers thereunto duly authorized as of the date first above
written.
 
GRANTOR:

 
MERCATOR SOFTWARE, INC., a Delaware corporation, as Grantor
By:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

 
Agreed and consented to as of
the date first above written:
 
FOOTHILL CAPITAL CORPORATION, a California corporation, as Agent
By:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

 
SIGNATURE PAGE FOR THE PATENT SECURITY AGREEMENT





--------------------------------------------------------------------------------

 
STATE OF NEW YORK         )
                                                  ) ss.:
COUNTY OF NEW YORK    )

 
On the      day of December, 2002, before me personally came
                                        
                                         to me known, who, being by me duly
sworn, did depose and say he resides at                                         
                                         and that he is the
                                                      of MERCATOR SOFTWARE,
INC., the corporation decribed in and which executed the above instrument; that
he has been authorized to execute said instrument on behalf of said entity; and
that he signed said instrument on behalf of said corporation; and that he signed
said instrument on behalf of said corporation pursuant to said authority.
 

           

--------------------------------------------------------------------------------

               
Notary Public
   

 
[Notarial Seal]
 
STATE OF NEW YORK         )
                                                  ) ss.:
COUNTY OF NEW YORK    )

 
On the      day of December, 2002, before me personally came
                                        
                                         to me known, who, being by me duly
sworn, did depose and say he resides at                                         
                                     and that he is the
                                                          of MERCATOR SOFTWARE,
LTD., the entity described in and which executed the above instrument; that he
has been authorized to execute said instrument on behalf of said entity; and
that he signed said instrument on behalf of said entity pursuant to said
authority.
 

           

--------------------------------------------------------------------------------

               
Notary Public
   

 
[Notarial Seal]





--------------------------------------------------------------------------------

 
STATE OF NEW YORK
  
)
    
) ss.:
COUNTY OF NEW YORK
  
)

 
On the      day of December, 2002, before me personally came
                                         to me known, who, being by me duly
sworn, did depose and say he resides at                                         
                                                              and that he is the
                             of FOOTHILL CAPITAL CORPORATION, the corporation
described in and which executed the above instrument; that he has been
authorized to execute said instrument on behalf of said corporation; and that he
has signed said instrument on behalf of said corporation pursuant to said
authority.
 

--------------------------------------------------------------------------------

Notary Public

 
[Notarial Seal]





--------------------------------------------------------------------------------

 
SCHEDULE I: PATENTS AND PATENT APPLICATIONS
 
NONE





--------------------------------------------------------------------------------

 
SCHEDULE II: LICENSES
 
NONE





--------------------------------------------------------------------------------

 
TRADEMARK SECURITY AGREEMENT
 
by and among
 
THE GRANTOR NAMED HEREIN,
 
as Grantor
 
and
 
FOOTHILL CAPITAL CORPORATION,
 
as Agent for the Lenders
 
Dated as of December 24, 2002
 





--------------------------------------------------------------------------------

 
Table of Contents
 
Section

--------------------------------------------------------------------------------

       
Page

--------------------------------------------------------------------------------

PARTIES
  
1
PRELIMINARY STATEMENTS.
  
1
    1.
  
Grant of Security
  
1
    2.
  
Security for Obligations
  
2
    3.
  
The Grantor Remains Liable
  
2
    4.
  
Representations and Warranties
  
2
    5.
  
Further Assurances
  
4
    6.
  
Transfers and Other Liens
  
6
    7.
  
The Agent Appointed Attorney–in–Fact
  
6
    8.
  
The Agent May Perform
  
7
    9.
  
The Agent's Duties
  
7
    10.
  
Remedies
  
7
    11.
  
Indemnity and Expenses
  
8
    12.
  
Amendments, Waivers, Etc
  
9
    13.
  
Addresses for Notices
  
9
    14.
  
Continuing Security Interest; Assignments Under the Credit Agreement
  
9
    15.
  
Release and Termination
  
9
    16.
  
Governing Law; Terms
  
10
    17.
  
Consent to Jurisdiction
  
10
    18.
  
Waiver of Jury Trial
  
11
    19.
  
Severability
  
11
    20.
  
Section Headings
  
11
SIGNATURES
  
11
Schedule I—Trademarks, Registrations and Applications
    
Schedule II—Licenses
    

 





--------------------------------------------------------------------------------

 
TRADEMARK SECURITY AGREEMENT (the “Agreement”), dated December 24, 2002, made by
the Person listed on the signature page hereof under the caption “Grantor” (the
“Grantor”), to FOOTHILL CAPITAL CORPORATION (“Foothill”), as agent (the “Agent”)
for the lenders (the “Lenders”) pursuant to the Loan and Security Agreement (as
hereinafter defined).
 
PRELIMINARY STATEMENTS.
 
(1)    The Lenders, as lenders, and Foothill, as the arranger and administrative
agent for the Lenders, have entered into a Loan and Security Agreement dated as
of December 24, 2002 (said agreement, as it may hereafter be amended or
otherwise modified from time to time, being the “Loan and Security Agreement”,
the terms defined therein and not otherwise defined herein being used herein as
therein defined), with Mercator Software, Inc., a Delaware corporation, and
Mercator Software Limited, a company incorporated under the laws of England and
Wales, as borrowers.
 
(2)    It is a condition precedent to the making of the initial Advance and Term
Loan by the Lenders under the Loan and Security Agreement (or any other
extension of credit provided for thereunder) that the Grantor shall have granted
the assignment and security interest and made the pledge and assignment
contemplated by the Agreement.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make the initial Advance and Term Loan (or otherwise extend credit)
under the Loan and Security Agreement, the Grantor hereby agrees with the Agent
for its benefit and the ratable benefit of the Lenders as follows:
 
SECTION 1.    Grant of Security.    The Grantor hereby assigns, pledges and
grants to the Agent for its benefit and the ratable benefit of the Lenders a
security interest in, all of the Grantor’s right, title and interest in and to
the following, whether now owned or hereafter acquired (collectively, the
“Trademark Collateral”):
 
(a)    all trademarks, service marks, trade names, trade dress or other indicia
of trade origin, trademark and service mark registrations, and applications for
trademark or service mark registrations (except for “intent to use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, unless and until an Amendment to Allege Use or a Statement of
Use under Sections 1(c) and 1(d) of said Act has been filed), and any renewals
thereof, including, without limitation, each registration and application
identified in Schedule I attached hereto and made a part hereof (which the
Grantor may amend from time to time, provided that notice and copies thereof are
promptly provided to the Agent), and including without limitation (i) the right
to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (ii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof), and (iii) all rights corresponding thereto throughout the world and
all other rights of any kind whatsoever of the Grantor accruing thereunder or
pertaining thereto, together in each case with the goodwill of the business





--------------------------------------------------------------------------------

connected with the use of, and symbolized by, each such trademark, service mark,
trade name, trade dress or other indicia of trade origin (collectively, the
“Trademarks”); and
 
(b)    all license agreements with any other Person in connection with any of
the Trademarks or such other Person’s names or marks, whether the Grantor is a
licensor or licensee under any such license agreement, including, without
limitation, the license agreements listed on Schedule II attached hereto and
made a part hereof, subject, in each case, to the terms of such license
agreements, including, without limitation, terms requiring consent to a grant of
a security interest, and any right to prepare for sale, sell and advertise for
sale, all Inventory (as defined in the Loan and Security Agreement) now or
hereafter owned by the Grantor and now or hereafter covered by such licenses
(collectively, the “Licenses”).
 
SECTION 2.    Security for Obligations.    The assignment, pledge and grant of a
security interest in the Trademark Collateral by the Grantor pursuant to the
Agreement secures the payment of all obligations of the Grantor now or hereafter
existing under the Loan Documents, if any, whether for principal, interest,
fees, expenses or otherwise (all such obligations being the “Secured
Obligations”). Without limiting the generality of the foregoing, the Agreement
secures the payment of all amounts that constitute part of the Secured
Obligations and would be owed by the Grantor to the Lender Group under the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
Agent, any Lender or the Grantor.
 
SECTION 3.    The Grantor Remains Liable.    Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the contracts and
agreements included in the Trademark Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
the Agreement had not been executed, (b) the exercise by the Agent of any of the
rights hereunder shall not release the Grantor from any of its duties or
obligations under the contracts and agreements included in the Trademark
Collateral and (c) neither the Agent nor the Lenders shall have any obligation
or liability under the contracts and agreements included in the Trademark
Collateral by reason of the Agreement, nor shall the Agent nor any Lender be
obligated to perform any of the obligations or duties of the Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
 
SECTION 4.    Representations and Warranties.    The Grantor represents and
warrants as to itself and its Trademark Collateral as follows:
 
(a)    The Grantor is the sole, legal and beneficial owner of the entire right,
title and interest in and to the trademark registrations and applications for
registration set forth in Schedule I hereto as being the property of the Grantor
free and clear of any Lien, except for the security interest created by the
Agreement and Permitted Liens. No security agreement, effective financing
statement or other instrument similar in effect covering all or any part of the
Trademark Collateral, that has not been terminated or released, is on file in
any recording office in any jurisdiction in which Trademarks are used
(including, without limitation, the U.S. Patent and Trademark Office), except
such as may have been filed in favor of the Agent relating to the Agreement or
any other Loan Document, and the Grantor has not consented to the filing of
financing or continuation statements covering all or any part of the Trademark
Collateral under



2



--------------------------------------------------------------------------------

the Uniform Commercial Code or any other applicable procedure, regulation or law
of any foreign jurisdiction in which Trademarks are used, or the filing of any
other document or notice similar in effect (which has not been released or
terminated) with the U.S. Patent and Trademark Office or any of its counterpart
agencies in foreign jurisdictions in which Trademarks are used.
 
(b)    Set forth in Schedule I is a complete and accurate list of the material
trademark registrations and applications for registration owned by the Grantor.
The Grantor has made all necessary filings and recordations to protect and
maintain its interest in the trademark registrations and applications for
registration set forth in Schedule I, including, without limitation, all
necessary filings and recordings in the U.S. Patent and Trademark Office and all
of its counterpart agencies in foreign jurisdictions in which Trademarks are
used. Set forth in Schedule II is a complete and accurate list of the material
Licenses owned by the Grantor in which the Grantor is (i) a licensor or (ii) a
licensee.
 
(c)    Each trademark registration and application for registration of the
Grantor set forth in Schedule I, is subsisting and has not been adjudged
invalid, unregistrable or unenforceable in whole or in part, and, to the best of
the Grantor’s knowledge, is valid, registrable and enforceable. Each License of
the Grantor identified in Schedule II is validly subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and to the best of the
Grantor’s knowledge, is valid and enforceable. The Grantor has notified the
Agent in writing of all uses of any item of Trademark Collateral of which the
Grantor is aware which could reasonably be expected to lead to such item
becoming invalid or unenforceable, including unauthorized uses by third parties
and uses which were not supported by the goodwill of the business connected with
such Trademark Collateral, other than any such uses that would not cause or
result in a Material Adverse Change.
 
(d)    The Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale, transfer or
encumbrance of any of the Trademark Collateral that has not been terminated or
released. The Grantor has not granted any license (other than those listed on
Schedule II hereto), release, covenant not to sue, or non-assertion assurance to
any Person with respect to any part of the Trademark Collateral so as to cause
or result in a Material Adverse Change.
 
(e)    No consent of any other Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party is required either (A) for the grant by the
Grantor of the assignment and security interest granted hereby or for the
execution, delivery or performance of the Agreement by the Grantor, (B) for the
perfection or maintenance of the pledge, assignment and security interest
created hereby (including the first priority nature of such pledge, assignment
or security interest), except for the filing of financing and continuation
statements under the Uniform Commercial Code and any other applicable procedure,
regulation or law of foreign jurisdictions in which Trademarks are used, and the
filing with the U.S. Patent and Trademark Office and any of its counterpart
agencies in foreign jurisdictions in which Trademarks are used of any other
document or notice of similar effect, which financing statements, filings and
other documents have been duly filed, or (C) for the exercise by the Agent of
its rights provided for in the Agreement or the remedies in respect of the
Trademark Collateral pursuant to the Agreement.



3



--------------------------------------------------------------------------------

 
(f)    Except for the licenses listed on Schedule II hereto, the Grantor has no
knowledge of the existence of any right or any claim that is likely to be made
under any item of Trademark Collateral contained on Schedule I.
 
(g)    No claim has been made and is continuing or threatened that the use by
the Grantor of any item of Trademark Collateral is invalid or unenforceable or
that the use by the Grantor of any Trademark Collateral does or may violate the
rights of any Person, other than any such claim which would not cause or result
in a Material Adverse Change. To the best of the Grantor’s knowledge, there is
currently no infringement or unauthorized use of any material item of Trademark
Collateral contained on Schedule I.
 
(h)    The Grantor uses consistent standards of quality in all material respects
in the manufacture, distribution and sale of all products sold and provision of
all services provided under or in connection with any item of Trademark
Collateral contained on Schedule I and has taken all steps necessary to ensure
that all licensed users of any item of Trademark Collateral contained on
Schedule I use such consistent standards of quality.
 
(i)    The Grantor has no knowledge of the existence of any trademark or license
agreement held or claimed by any other Person that would preclude the Grantor
from distributing, marketing, selling or providing any product or service
currently distributed, marketed, sold or provided by it, as the case may be,
under or in connection with any of the Trademark Collateral (except, in each
case, to the extent that the Grantor has granted an exclusive license to another
Person as set forth in Schedule II), or that would interfere with the ability of
the Grantor to carry on its business as currently carried on, and the Grantor
has no knowledge of any claim that would preclude or interfere with the business
of the Grantor as currently carried on under any of the Trademark Collateral,
other than any such trademark, license agreement or claim that would not cause
or result in a Material Adverse Change.
 
SECTION 5.    Further Assurances.    (a) The Grantor shall from time to time, at
its expense, promptly execute and deliver all further instruments and documents,
and take all further action that may be necessary or desirable, or that the
Agent may reasonably request, in order to perfect and protect any pledge,
assignment or security interest granted or purported to be granted hereby or to
enable the Agent to exercise and enforce its rights and remedies hereunder with
respect to any part of the Trademark Collateral. Without limiting the generality
of the foregoing, the Grantor will execute and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as Agent, in its Permitted Discretion, deems necessary or desirable, in
order to perfect and preserve the pledge, assignment and security interest
granted or purported to be granted hereby.
 
(b)    The Grantor hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto (including, without limitation,
the U.S. Patent and Trademark Office and its counterpart agencies in all foreign
jurisdictions in which Trademarks are used), relating to all or any part of the
Trademark Collateral without the signature of the Grantor where permitted by
law. A photocopy or other reproduction of the Agreement or any financing
statement covering the Trademark Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.



4



--------------------------------------------------------------------------------

 
(c)    The Grantor will furnish to the Agent from time to time statements and
schedules further identifying and describing the Trademark Collateral and such
other reports in connection with the Trademark Collateral as the Agent may
reasonably request, all in reasonable detail.
 
(d)    The Grantor agrees that, should it obtain an ownership or any other
interest in any trademark, service mark, trade name, trade dress, other indicia
of trade origin, trademark or service mark registration, or application for
trademark or service mark registration, or license, which is not now a part of
the Trademark Collateral, (i) the provisions of Section 1 shall automatically
apply thereto, (ii) any such trademark, service mark, trade name, trade dress,
indicia of trade origin, trademark or service mark registration or application
for trademark or service mark registration, together with the goodwill of the
business connected with the use of same and symbolized by same, or license,
shall automatically become part of the Trademark Collateral, and (iii) with
respect to any ownership or other interest in any trademark or service mark
registration or license, or application for trademark or service mark
registration that the Grantor should obtain, it shall give prompt written notice
thereof to the Agent in accordance with Section 13 hereof. The Grantor
authorizes the Agent to modify the Agreement by amending Schedules I and II (and
will cooperate reasonably with the Agent in effecting any such amendment) to
include any trademark or service mark registration or application for trademark
or service mark registration, or License, which becomes part of the Trademark
Collateral under this Section.
 
(e)    With respect to each material trademark or service mark registration,
application for trademark or service mark registration, and License to which it
is now or later becomes entitled, the Grantor agrees, subject to the last
sentence of this subsection, to take all necessary steps, including, without
limitation, in the U.S. Patent and Trademark Office (and its counterpart
agencies in foreign jurisdictions in which Trademarks are used) or in any court,
to (i) maintain each such trademark or service mark registration, application
for trademark or service mark registration, and License, and (ii) pursue each
such application for trademark or service mark registration, now or hereafter
included in the Trademark Collateral, including, without limitation, the filing
of responses to office actions issued by the U.S. Patent and Trademark Office
and its counterpart agencies in foreign jurisdictions in which Trademarks are
used, the filing of applications for renewal, the filing of affidavits under
Sections 8 and 15 of the United States Trademark Act, and the participation in
opposition, cancellation and infringement and misappropriation proceedings in
the United States and any foreign jurisdictions in which Trademarks are used.
Any expenses incurred in connection with such activities shall be borne by the
Grantor. The Grantor shall not discontinue use of or otherwise abandon any
trademark or service mark, or abandon any right to file an application for
registration thereof, or abandon any pending application for registration or
registration of any trademark or service mark, unless the Grantor shall have
previously determined that such use or the pursuit or maintenance of such
application or registration is no longer desirable in the conduct of the
Grantor’s business and that the loss thereof will not cause or result in a
Material Adverse Change, in which case, the Grantor will give notice of any such
abandonment to the Agent pursuant to the terms of Section 13 hereof.
 
(f)    The Grantor agrees to notify the Agent promptly in writing if it learns
(i) that any material item of the Trademark Collateral contained on Schedule I
may be



5



--------------------------------------------------------------------------------

determined to have become abandoned or dedicated or (ii) of any adverse
determination or the institution of any proceeding (including, without
limitation, the institution of any proceeding in the U.S. Patent and Trademark
Office or any of its counterpart agencies in foreign jurisdictions in which
Trademarks are used, or any court) regarding any of the Trademark Collateral
that would cause or result in a Material Adverse Change.
 
(g)    In the event that the Grantor becomes aware that any item of the
Trademark Collateral is infringed or misappropriated by a third party, the
Grantor shall promptly notify the Agent and shall take such actions as the
Grantor or the Agent reasonably deems appropriate under the circumstances to
protect such Trademark Collateral, including without limitation, suing for
infringement or misappropriation and for an injunction against such infringement
or misappropriation, unless any such infringement or misappropriation would not
cause or result in a Material Adverse Change. Any expense incurred in connection
with such activities shall be borne by the Grantor.
 
(h)    The Grantor shall to the extent it deems reasonable in its best business
judgment use proper statutory notice or other proper notice designation in
connection with its use of each of the trademarks and service marks contained in
Schedule I, in accordance with the applicable procedure, regulation or law of
each applicable jurisdiction.
 
(i)    The Grantor shall take all steps which it or the Agent deems appropriate
under the circumstances to preserve and protect its Trademark Collateral,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with the Trademark Collateral,
consistent with the quality and services as of the date hereof, and taking all
necessary steps to ensure that all licensed users of any of said Trademark
Collateral use consistent standards of quality.



 
SECTION 6.    Transfers and Other Liens.    The Grantor shall not, (a) except
with respect to Permitted Dispositions, sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any
item of the Trademark Collateral, or (b) create or suffer to exist any Lien upon
or with respect to any of the Trademark Collateral except for the pledge,
assignment, and security interest created by the Agreement or Permitted Liens.
 
SECTION 7.    The Agent Appointed Attorney-in-Fact.    The Grantor hereby
irrevocably appoints the Agent the Grantor’s attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, from time to time in the Agent’s discretion after the occurrence
and during the continuance of an Event of Default, to take any action and to
execute any instrument that the Agent may deem necessary or advisable to
accomplish the purposes of the Agreement, including, without limitation:
 
(a)    to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Trademark Collateral,
 
(b)    to receive, indorse, and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) above, and



6



--------------------------------------------------------------------------------

(c)    to file any claims or take any action or institute any proceedings that
the Agent may deem necessary or desirable for the collection of any payments
relating to any of the Trademark Collateral or otherwise to enforce the rights
of the Agent with respect to any of the Trademark Collateral.
 
To the extent permitted by law, the Grantor hereby ratifies all that the Agent
shall lawfully do or cause to be done as attorney-in-fact for the Grantor. This
power of attorney is a power coupled with an interest and is irrevocable.
 
SECTION 8.    The Agent May Perform.    If the Grantor fails to perform any
agreement contained herein, the Agent may itself perform, or cause performance
of, such agreement after reasonable notice to the Grantor to the extent
practicable, and the expenses of the Agent incurred in connection therewith
shall be payable by the Grantor under Section 11.
 
SECTION 9.    The Agent’s Duties.    The powers conferred on the Agent hereunder
are solely to protect its interest in the Trademark Collateral and shall not
impose any duty upon the Agent to exercise any such powers. Except for the safe
custody of any Trademark Collateral in its possession and the accounting for any
moneys actually received by it hereunder, the Agent shall have no duty as to any
Trademark Collateral or as to the taking of any necessary steps to preserve
rights against any parties or any other rights pertaining to any Trademark
Collateral. The Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Trademark Collateral in its possession if such
Trademark Collateral is accorded treatment substantially equal to that which the
Agent accords its own property.
 
SECTION 10.    Remedies.    If any Event of Default shall have occurred and be
continuing and if the Agent has taken or is taking remedial actions in respect
of the Collateral that is Inventory or Accounts:
 
(a)    The Agent may exercise in respect of the Trademark Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it and to the fullest extent permitted by law, all the rights and remedies of
a secured party upon default under the Uniform Commercial Code in effect in the
State of New York at such time (the “N.Y. Uniform Commercial Code”) (whether or
not the N.Y. Uniform Commercial Code applies to the affected Trademark
Collateral) and also may (i) require the Grantor to, and the Grantor hereby
agrees that it will at its expense and upon request of the Agent forthwith,
assemble all or part of the documents and things embodying the Trademark
Collateral as directed by the Agent and make them available to the Agent at a
place to be designated by the Agent that is reasonably convenient to both
parties, (ii) occupy any premises owned or leased by the Grantor, subject to
Section 9.1(f) of the Loan and Security Agreement, where documents and things
embodying the Trademark Collateral or any part thereof are assembled for a
reasonable period in order to effectuate the Agent’s rights and remedies
hereunder or under law, without obligation to the Grantor in respect of such
occupation, and (iii) without notice except as specified below, sell the
Trademark Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Agent may deem
commercially reasonable. In the event of any sale, assignment, or other
disposition of any of the Trademark Collateral, the goodwill of the business
connected with and symbolized by any Trademark Collateral subject to such
disposition shall be included, and



7



--------------------------------------------------------------------------------

the Grantor shall supply to the Agent or its designee the Grantor’s know-how and
expertise, and documents and things embodying the same, relating to the
manufacture, distribution, advertising and sale of products or the provision of
services relating to any Trademark Collateral subject to such disposition, and
the Grantor’s customer lists and other records and documents relating to such
Trademark Collateral and to the manufacture, distribution, advertising and sale
of such products and services. The Grantor agrees that, to the extent notice of
sale shall be required by applicable law, at least ten (10) days’ notice to the
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Agent
shall not be obligated to make any sale of Trademark Collateral regardless of
notice of sale having been given. The Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.
 
(b)    All cash proceeds received by the Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Trademark
Collateral may, in the discretion of the Agent, be held by the Agent as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Agent pursuant to Section 11) in whole or in part by
the Agent for the ratable benefit of the Lenders against, all or any part of the
Secured Obligations in accordance with Section 2.4 of the Loan and Security
Agreement. Any surplus of such cash or cash proceeds held by the Agent and
remaining after payment in full of all the Secured Obligations shall be paid
over to the Grantor or to whomsoever may be lawfully entitled to receive such
surplus.
 
(c)    The Agent may exercise any and all rights and remedies of the Grantor
under or otherwise in respect of the Trademark Collateral.
 
(d)    All payments received by the Grantor under or in connection with any of
the Trademark Collateral shall be received in trust for the benefit of the
Agent, shall be segregated from other funds of the Grantor and shall be
forthwith paid over to the Agent in the same form as so received (with any
necessary endorsement).
 
SECTION 11.    Indemnity and Expenses.    (a)  The Grantor agrees to indemnify
the Agent-Related Persons, the Lender-Related Persons and the Participants
(each, an “Indemnified Party”) from and against any and all claims, losses and
liabilities arising out of or resulting from the Agreement (including, without
limitation, enforcement of the Agreement), except claims, losses or liabilities
resulting from an Indemnified Party’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.
 
(b)    The Grantor will upon demand pay to the Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, that the Agent may incur in connection with (i)
the administration of the Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Trademark Collateral, (iii) the exercise or enforcement of any of the rights
of the Agent or the Lenders hereunder or (iv) the failure by the Grantor to
perform or observe any of the provisions hereof.



8



--------------------------------------------------------------------------------

SECTION 12.    Amendments, Waivers, Etc.    No amendment or waiver of any
provision of the Agreement, and no consent to any departure by the Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Agent and, in the case of an amendment, by the Grantor and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of the Agent to
exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.
 
SECTION 13.    Addresses for Notices.    All notices and other communications
provided for hereunder shall be in writing (including telecopier, telegraphic,
telex or cable communication), and mailed, telegraphed, telecopied, telexed,
cabled or delivered to the Grantor, addressed to it at its address specified in
the Loan and Security Agreement, or to the Agent, addressed to it at its address
specified in the Loan and Security Agreement or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party complying as to delivery with the terms of this Section 13. All such
notices and other communications shall, when mailed, telecopied, telegraphed,
telexed or cabled, respectively, be effective when deposited in the mails,
telecopied, delivered to the telegraph company, confirmed by telex answerback,
or delivered to the cable company, respectively, addressed as aforesaid.
 
SECTION 14.    Continuing Security Interest; Assignments Under the Loan and
Security Agreement.    The Agreement shall create a continuing security interest
in the Trademark Collateral and shall (a) remain in full force and effect until
the later of the payment in full in cash of all of the Secured Obligations and
the effective date of termination or expiration of the Loan and Security
Agreement, (b) be binding upon the Grantor, its successors and assigns and (c)
inure, together with the rights and remedies of the Agent hereunder, to the
benefit of the Agent, the Lenders and their respective successors, transferees
and assigns. Without limiting the generality of the foregoing clause (c), the
Agent and any Lender may assign or otherwise transfer all or any portion of its
rights and obligations under the Loan and Security Agreement, to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Agent or such Lender herein or
otherwise, in each case as provided in Section 14 of the Loan and Security
Agreement.
 
SECTION 15.    Release and Termination.    (a) Upon any sale, lease, transfer or
other disposition of any item of Trademark Collateral in accordance with the
terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Agent will, at the Grantor’s expense, execute and
deliver to the Grantor such documents as the Grantor shall reasonably request to
evidence the release of such item of Trademark Collateral from the assignment
and security interest granted hereby; provided, however, that (i) at the time of
such request and such release and after giving effect thereto no Default shall
have occurred and be continuing, (ii) the Grantor shall have delivered to the
Agent, at least ten (10) Business Days prior to the date of the proposed
release, a written request for release describing the item of the Trademark
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Agent and a
certification by the Grantor to the effect that the transaction is in compliance
with the Loan Documents and as to such other matters as the Agent may request
and (iii) the proceeds of any such sale, lease, transfer or other disposition
required to



9



--------------------------------------------------------------------------------

be applied in accordance with Section 2.4 of the Loan and Security Agreement
shall be paid to, or in accordance with the instructions of, the Agent at the
closing.
 
(b)    Upon the later of the payment in full in cash of all of the Secured
Obligations and the effective date of termination or expiration of the Loan and
Security Agreement, the pledge, assignment, and security interest granted hereby
shall terminate and all rights to the Trademark Collateral as shall not have
been sold or otherwise applied pursuant to the terms hereof shall revert to the
Grantor. Upon any such termination, the Agent will, at the Grantor’s expense,
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.
 
SECTION 16.    Governing Law; Terms.    THE AGREEMENT SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING GIVING EFFECT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW), EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
TRADEMARK COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK. Unless otherwise defined herein or in the Loan and Security
Agreement, terms used in Article 9 of the N.Y. Uniform Commercial Code are used
herein as therein defined.
 
SECTION 17.    Consent to Jurisdiction.    The Grantor agrees that any suit for
the enforcement of the Agreement shall be tried and litigated only in the state
and federal courts located in the County of New York, State of New York,
provided, however, that any suit seeking enforcement against any collateral or
other property may be brought, at Agent’s option, in the courts of any
jurisdiction where Agent elects to bring such action or where such collateral or
other property may be found. The Grantor waives, to the extent permitted under
applicable law, any right it may have to assert the doctrine of forum non
conveniens or to object to the venue (to the extent any proceeding is brought in
accordance with the terms of the Loan and Security Agreement and the Agreement).
 
SECTION 18.    Waiver of Jury Trial.    The Grantor hereby irrevocably waives
all rights to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to the
Agreement, the transactions contemplated hereby or the actions of the Agent or
any Lender in the negotiation, administration, performance or enforcement
hereof.
 
SECTION 19.    Severability.    Any provision of the Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 20.    Section Headings.    The section headings used in the Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.



10



--------------------------------------------------------------------------------

[Signature Page to follow]
 



11



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Grantor has caused the Agreement to be duly executed and
delivered by its officers thereunto duly authorized as of the date first above
written.
 
GRANTOR:
MERCATOR SOFTWARE, INC., a Delaware
corporation, as Grantor
By:                                     
                                                           
Title:                                    
                                                         

 
Agreed and consented to as of
the date first above written:
 
FOOTHILL CAPITAL CORPORATION, a California corporation, as Agent
By:                                     
                                                           
Title:                                    
                                                         

 





--------------------------------------------------------------------------------

 
STATE OF NEW YORK
 
)
   
) ss.:
COUNTY OF NEW YORK
 
)

 
On the                 day of December, 2002, before me personally
came                                                                to me known,
who, being by me duly sworn, did depose and say he resides
at                                       
                                                                         and
that he is the                                       
                                                         of MERCATOR SOFTWARE,
INC., the corporation described in and which executed the above instrument; that
he has been authorized to execute said instrument on behalf of said corporation;
and that he signed said instrument on behalf of said corporation pursuant to
said authority.
 

--------------------------------------------------------------------------------

Notary Public

 
[Notarial Seal]





--------------------------------------------------------------------------------

 
STATE OF NEW YORK
 
)
   
) ss.:
COUNTY OF NEW YORK
 
)

 
On the         day of December, 2002, before me personally
came                                                  to me known, who, being by
me duly sworn, did depose and say he resides
at                                       
                                                                           and
that he is the                                     of FOOTHILL CAPITAL
CORPORATION, the corporation described in and which executed the above
instrument; that he has been authorized to execute said instrument on behalf of
said corporation; and that he has signed said instrument on behalf of said
corporation pursuant to said authority.
 

--------------------------------------------------------------------------------

Notary Public

 
[Notarial Seal]
 



--------------------------------------------------------------------------------

SCHEDULE I:  TRADEMARKS, REGISTRATIONS AND APPLICATIONS
 
SEE ATTACHED



--------------------------------------------------------------------------------

 
SCHEDULE II:  LICENSES
 
NONE.



--------------------------------------------------------------------------------

 
Charge over shares
 
 
Dated         December 2002
 
 
 
Mercator Software, Inc.
(the Chargor)
 
Foothill Capital Corporation
(the Agent)
 
 
 
 
Denton Wilde Sapte
One Fleet Place
London
EC4M 7WS
 
Tel: +44 (0)20 7246 7000
Fax: +44 (0)20 7246 7777
www.dentonwildesapte.com



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 
Contents
 
1
  
Definitions and interpretation
  
1
2
  
Covenant to pay
  
2
3
  
Charge
  
2
4
  
Covenants by the Chargor
  
3
5
  
Dividends and voting rights
  
4
6
  
Representations and warranties by the Chargor
  
4
7
  
Further assurance
  
5
8
  
Rights and powers of the Agent
  
5
9
  
Continuing security, new accounts, non-merger
  
6
10
  
Power of attorney
  
7
11
  
Set-off
  
7
12
  
Discharge of Security
  
8
13
  
Currency
  
8
14
  
Costs
  
8
15
  
Assignment
  
9
16
  
Notices
  
9
17
  
Miscellaneous
  
10
18
  
Law and jurisdiction
  
11
Schedule
  
12



--------------------------------------------------------------------------------

Contents (i)



--------------------------------------------------------------------------------

Charge
 
Dated        December 2002
 
Between
 
(1)
 
Mercator Software, Inc., a company incorporated under the laws of Delaware,
United States of America having its registered office at 45 Danbury Road,
Wilton, CT 06897, United States of America (the Chargor).

 
In favour of
 
(2)
 
Foothill Capital Corporation of One Boston Place, Boston, MA 02108, United
States of America as agent and trustee for the Secured Parties (the Agent which
expression shall include all successor agents appointed from time to time).

 
Recitals
 
A
 
By a loan and security agreement (the Loan and Security Agreement) dated
December 2002 made between the Chargor, Mercator Software Limited, the Lenders
(as defined therein), and the Agent, the Lenders have agreed to make available
certain facilities on the terms and conditions contained in the Loan and
Security Agreement.

 
B
 
It is a condition precedent to the Loan and Security Agreement that the Chargor
enters into this Charge.

 
This deed witnesses
 
1
 
Definitions and interpretation

 
1.1
 
In this Charge words and expressions defined in the Loan and Security Agreement
shall have the same meaning herein and the following definitions apply.

 
Secured Parties means all and each of the Agent, the Lenders, the Swing Lender,
the Issuing Lender, Wells Fargo and its Affiliates and Secured Party shall be
construed accordingly.
 
Securities means all stocks, shares, bonds and securities of any kind
(marketable or otherwise), negotiable instruments and warrants:
 

 
(a)
 
which are listed or described in the Schedule; or

 

 
(b)
 
the certificates or documents of title or other documents evidencing ownership
for which are now or at any time hereafter lodged with or held by the Agent or
by any other Secured Party (or any nominee or agent for any of them); or

 

 
(c)
 
which are registered in the name of or shall be transferred into the name of the
Agent or any other Secured Party (or any nominee or agent for any of them) or
held or to be held to the order of the Agent or any other Secured Party (whether
for safe custody, collection, security or otherwise),

 
and in each such case includes all dividends, interest or other distributions
payable thereon and all allotments, accretions, offers, rights, bonuses,
benefits and advantages whatsoever (whether



--------------------------------------------------------------------------------

Page  1



--------------------------------------------------------------------------------

 
by way of conversion, redemption, preference, option or otherwise) which accrue,
are offered or arise in respect thereof.
 
1.2
 
In this Charge (unless otherwise provided):

 

 
(a)
 
references to Clauses and the Schedule are to be construed as references to the
Clauses of, and the Schedule to, this Charge as amended or varied from time to
time and references to sub-Clauses shall unless otherwise specifically stated be
construed as references to the sub-Clauses of the Clause in which the reference
appears;

 

 
(b)
 
references to the Loan and Security Agreement or to any other document or
agreement are to be construed as references to the Loan and Security Agreement
or such other document or agreement as is in force for the time being and as
amended, varied, novated or supplemented, as the case may be, from time to time;

 

 
(c)
 
words importing the singular shall include the plural and vice versa;

 

 
(d)
 
references to a person shall be construed so as to include that person’s assigns
or transferees or successors in title and shall be construed as including
references to an individual, firm, partnership, joint venture, company,
corporation, unincorporated body of persons or any state or any agency thereof;

 

 
(e)
 
references to any statute or statutory provision include any statute or
statutory provision which amends, extends, consolidates or replaces the same, or
which has been amended, extended, consolidated or replaced by the same, and
shall include any orders, regulations, instruments or other subordinate
legislation made under the relevant statute;

 

 
(f)
 
references to liability or liabilities are to be construed to include all
liabilities and obligations whether actual, contingent, present or future and
whether incurred solely or jointly or as principal or surety;

 

 
(g)
 
the words other and otherwise shall not be construed ejusdemgeneris with any
foregoing words where a wider construction is possible; and

 

 
(h)
 
the words including and in particular shall be construed as being by way of
illustration or emphasis only and shall not be construed as, nor shall they take
effect as, limiting the generality of any foregoing words.

 
2
 
Covenant to pay

 
The Chargor covenants with the Agent and the other Secured Parties that it will
on demand pay and discharge each of the Obligations when due to the Agent and
the other Secured Parties.
 
3
 
Charge

 
The Chargor with full title guarantee, hereby charges the Securities by way of
first fixed charge to the Agent (as agent and trustee for the Secured Parties)
as a continuing security for the payment of the Obligations.



--------------------------------------------------------------------------------

Page  2



--------------------------------------------------------------------------------

 
4
 
Covenants by the Chargor

 
4.1
 
The Chargor hereby covenants with the Secured Parties that during the
continuance of this security the Chargor will:

 

 
(a)
 
deposit with the Agent (unless the Agent shall otherwise agree in writing) in
respect only of Securities which are fully paid and which it has a good right to
deposit and transfer free from any Lien:

 

 
(i)
 
all stock and share certificates and documents of title of the Securities;

 

 
(ii)
 
executed undated transfers of the Securities completed in blank or duly executed
and dated transfers in favour of the Agent (as agent and trustee for the Secured
Parties) or its nominee or agent as, and in such form, as the Agent may direct;
and

 

 
(iii)
 
such other documents as the Agent may from time to time require for perfecting
the title of the Secured Parties to the Securities including any bonus or rights
issue (duly executed by or signed on behalf of the registered holder) or for
vesting or enabling the Chargor to vest the same in the Agent or its nominees or
in any purchaser to the intent that the Agent may at any time without notice
present them for registration;

 

 
(b)
 
transfer to an escrow account of the Agent or any nominee of the Agent notified
to the Chargor and named as escrow agent any Securities which are held in a
dematerialised form;

 

 
(c)
 
duly and promptly pay (or, in respect of Securities of which the Agent is the
legal owner, pay to the Agent on demand amounts in respect of) all calls,
instalments or other payments which may be made or become due in respect of any
of the Securities as and when the same from time to time become due (and if the
Chargor does not do so, the Agent may make such payments on behalf of the
Chargor, in which event any sums so paid shall be reimbursed on demand by the
Chargor to the Agent);

 

 
(d)
 
comply promptly with any notice served on it under the Companies Act 1985;

 

 
(e)
 
not (without the prior consent in writing of the Agent or except as provided
herein):

 

 
(i)
 
permit any person other than the Chargor or the Agent (or its nominee or agent)
to be registered as holder of the Securities or any part thereof; or

 

 
(ii)
 
create or purport to create or permit to subsist any mortgage, charge, lien or
encumbrance (other than in favour of the Agent) on or over the Securities or any
part thereof or interest therein; or

 

 
(iii)
 
sell, transfer, grant any option over or otherwise dispose of the Securities or
any part thereof or interest therein or attempt or agree so to do; and

 

 
(f)
 
not do or cause or permit to be done anything which may in any way depreciate,
jeopardise or otherwise prejudice the interest of the Agent in, or the value to
the Secured Parties of the Securities and use its best endeavours not to permit
a variation of any rights attaching to any of the Securities.

 
4.2
 
The Chargor hereby further covenants and agrees with the Secured Parties that:



--------------------------------------------------------------------------------

Page  3



--------------------------------------------------------------------------------

 

 
(a)
 
the Agent and its nominees at the discretion of the Agent may at any time,
whether before or after demand for payment and without any further consent or
authority on the part of the Chargor, complete and date the transfers and any
other documents referred to in paragraphs (ii) and (iii) of Clause 4.1(a);

 

 
(b)
 
the Chargor will, if so requested by the Agent, transfer all or any of the
Securities to the Agent or to such nominees wheresoever situate or agents as the
Agent may select, and that the Agent may hold all or any of such Securities in
any branch of the Agent or with any correspondents or other agents whether in
the United Kingdom or overseas;

 

 
(c)
 
the Securities shall be held at the expense, risk and responsibility of the
Chargor;

 

 
(d)
 
subject to Clause 8.7 the Chargor shall provide to the Agent a copy of any
report, accounts, circular or notice received in respect of or in connection
with any of the Securities promptly following the receipt thereof by the
Chargor.

 
5
 
Dividends and voting rights

 
5.1
 
If any of the Securities are transferred to the Agent or its nominee or agent
pursuant to Clause 4, the Agent hereby agrees with the Chargor that, until it
shall have made demand for payment on the Chargor for any of the Obligations or
until the occurrence of an Event of Default under the Loan and Security
Agreement, the Agent will hold any dividends paid on and received by it in
respect of the Securities for the account of the Chargor and will pay such
dividends to the Chargor upon being called upon to do so.

 
5.2
 
After the occurrence and during the continuance of an Event of Default, the
Chargor will, at all times after a direction from the Agent to that effect,
exercise or permit the Agent to exercise, in any manner the Agent determines,
all rights and powers exercisable by the registered holder or by the bearer of
the Securities.

 
6
 
Representations and warranties by the Chargor

 
6.1
 
The Chargor represents and warrants to the Secured Parties and undertakes that:

 

 
(a)
 
the Chargor is the sole, absolute and beneficial owner of the Securities, that
no person save the Chargor has any right or interest of any sort whatsoever in
or to the Securities (other than rights or interests arising under this Charge)
and that there are no agreements or arrangements (including any restrictions on
transfer or rights of pre-emption) affecting the Securities in any way or which
would or might in any way fetter or otherwise prejudice the rights of the
Chargor or any mortgagee of the Securities;

 

 
(b)
 
the Securities are duly authorised, validly issued and fully paid and there are
no moneys or liabilities outstanding in respect of any of the Securities;

 

 
(c)
 
the Chargor has and will at all times have the necessary power to enter into and
perform its obligations under this Charge;

 

 
(d)
 
this Charge constitutes its legal, valid, binding and enforceable obligations
and is a security over all and every part of the Securities effective in
accordance with its terms;



--------------------------------------------------------------------------------

Page  4



--------------------------------------------------------------------------------

 

 
(e)
 
this Charge does not and will not conflict with or result in any breach or
constitute a default under any agreement, instrument or obligation to which the
Chargor is a party or by which it is bound; and

 

 
(f)
 
all necessary authorisations and consents to enable or entitle it to enter into
this Charge have been obtained and will remain in full force and effect at all
times during the subsistence of the security constituted by this Charge.

 
6.2
 
The representations and warranties in Clause 6.1 shall survive the execution of
this Charge and shall be deemed to be repeated by the Chargor on each date on
which any Securities are deposited with the Agent pursuant to this Charge, on
the Closing Date and the date on which each Advance is made as if made with
reference to the facts and circumstances existing at that time.

 
7
 
Further assurance

 
The Chargor shall at any time, if and when required by the Agent, execute such
further legal or other charges or assignments in favour of the Agent as the
Agent shall from time to time require over all or any of the Securities and all
rights relating thereto both present and future (including any bonus or
substituted securities) and such other transfers or documents as the Agent may
from time to time require for perfecting its title to the same or for vesting or
enabling it to vest the same in itself or its nominees or in any purchaser as
the Agent deems necessary or desirable to secure the Obligations or to
facilitate the realisation of the Securities or the exercise of the powers
conferred on the Agent; such further charges or assignments to be prepared by or
on behalf of the Agent at the cost of the Chargor and to contain an immediate
power of sale without notice, a clause excluding section 93 and the restrictions
contained in section 103 of the Law of Property Act 1925 and such other clauses
for the benefit of the Secured Parties as the Agent may reasonably require.
 
8
 
Rights and powers of the Agent

 
8.1
 
At any time after the occurrence and during the continuation of an Event of
Default:

 

 
(a)
 
the Agent and any nominee of the Agent wheresoever situate may without further
notice and without the restrictions contained in sections 103 or 109 of the Law
of Property Act 1925 in respect of all or any of the Securities exercise all the
powers or rights which may be exercisable by the registered holder of the
Securities and all other powers conferred on mortgagees by the Law of Property
Act 1925 as hereby varied or extended; and

 

 
(b)
 
any dividends, interest or other payments which may be received or receivable by
the Agent or by any nominee in respect of any of the Securities may be applied
by the Agent as though they were proceeds of sale.

 
8.2
 
Section 93 of the Law of Property Act 1925 shall not apply to this security or
to any security given to the Agent or the Secured Parties pursuant hereto.

 
8.3
 
In exercising the powers referred to in Clause 8.1, the Securities or any part
thereof may be sold or disposed of at such times in such manner and generally on
such terms and conditions and for such consideration as the Agent may think fit.
Any such sale or disposition may be for cash, debentures or other obligations,
shares, stock, securities or other valuable consideration and be payable
immediately or by instalments spread over such period as the Agent shall think
fit. No purchaser or other person shall be bound or concerned (i) to see or
enquire whether the



--------------------------------------------------------------------------------

Page  5



--------------------------------------------------------------------------------

 
right of the Agent to exercise any of the powers hereby conferred has arisen or
not, (ii) to see the application of any moneys paid to the Agent or any other
person or (iii) to be concerned with notice to the contrary or with the
propriety of the exercise or purported exercise of such powers.
 
8.4
 
All money received by the Agent in the exercise of any powers conferred by this
Charge shall be applied, after payment of all costs and expenses incurred in the
exercise of such power and after the discharge of all liabilities having
priority thereto, in or towards satisfaction of the Obligations in such order as
the Agent in its absolute discretion may from time to time determine.

 
8.5
 
The Agent shall not be liable to account as mortgagee in possession in respect
of all or any of the Securities and shall not be liable for any loss upon
realisation or for any neglect or default to present any interest coupon or any
bond or stock drawn for repayment or for any failure to pay any call or
instalment or to accept any offer or to notify the Chargor of any such matter or
for any negligence or default by its nominees, correspondents or agents or for
any other loss of any nature whatsoever in connection with the Securities.

 
8.6
 
The Chargor hereby agrees fully to indemnify and hold harmless the Agent and the
other Secured Parties from and against all losses, actions, claims, expenses,
demands and liabilities whether in contract, tort or otherwise:

 

 
(a)
 
in respect of calls, demands and other payments relating to the Securities now
or hereafter incurred by the Agent or any other Secured Party (or any nominee or
agent of any of them) or by any officer or employee for whose liability, act or
omission it may be answerable; and

 

 
(b)
 
occasioned by any breach by the Chargor of any of its covenants or other
obligations to the Agent or any other of the Secured Parties.

 
The Chargor shall indemnify the Agent and the other Secured Parties on demand
and shall pay interest on the sums demanded from the date of demand to the date
of actual payment at a rate per annum equal to the Base Rate plus the Base Rate
Margin (both before and after judgment).
 
8.7
 
Neither the Agent nor any other Secured Party shall have any liability or
responsibility to the Chargor to take any action nor for any action taken or
omitted to be taken by the Agent in relation to the Securities (including any
Securities which are at any time registered in the name of the Agent (or any
nominee or agent for the Agent)). In particular, the Agent shall have no
liability as a result of any failure to forward to the Chargor any report,
circular or other communication received by the Agent in relation to any
Securities or to accept or decline any offer made in respect of any Securities
or to make any payment in relation to any Securities. If the Agent does in its
discretion take any action in relation to the Securities, then it will not be
liable for any loss (whether due to negligence or otherwise) or for costs of any
kind in relation thereto.

 
9
 
Continuing security, new accounts, non-merger

 
9.1
 
The security constituted by this Charge shall be continuing and shall not be
considered as satisfied or discharged by any intermediate payment or settlement
of the whole or any part of the Obligations or any other matter or thing
whatsoever and shall be binding until all the Obligations have been
unconditionally and irrevocably paid and discharged in full.

 
9.2
 
If the Agent or any other Secured Party receives notice (whether actual or
otherwise) of any subsequent mortgage or charge affecting all or any part of the
Securities the Agent may open a



--------------------------------------------------------------------------------

Page  6



--------------------------------------------------------------------------------

 
new account or accounts with the Chargor and, if it does not open a new account,
it shall nevertheless be treated as if it had done so at the time when the Agent
or the other Secured Party received or was deemed to have received notice and as
from that time all payments made by the Chargor to the Agent or other Secured
Party shall be credited or be treated as having been credited to the new account
and shall not operate to reduce the amount secured by this Charge at the time
when the Agent or the other Secured Party received or was deemed to have
received such notice.
 
9.3
 
This Charge is in addition to and shall not merge with or otherwise prejudice or
affect any banker’s lien, right to combine and consolidate accounts, right of
set-off or any other contractual or other right or remedy or any guarantee,
lien, pledge, bill, note, mortgage or other security now or hereafter held by or
available to the Secured Parties.

 
10
 
Power of attorney

 
10.1
 
Upon either the occurrence of an Event of Default or the failure of the Chargor
to comply with Clause 7, the Chargor irrevocably appoints the following, namely:

 

 
(a)
 
the Agent; and

 

 
(b)
 
each and every person to whom the Agent shall from time to time have delegated
the exercise of the power of attorney conferred by this Clause 10,

 
jointly and also severally to be its attorney or attorneys and in its name and
otherwise on its behalf to sign, seal, execute, deliver, perfect and do all
deeds, instruments, documents, acts and things which may be required (or which
the Agent shall consider requisite) for carrying out any obligation imposed on
the Chargor by or pursuant to this Charge, for carrying any sale or other
dealing by the Agent or any other Secured Party into effect, for getting in the
Securities, and generally for enabling the Agent to exercise the powers
conferred on it by or pursuant to this Charge or by law. The Agent shall have
full power to delegate the power conferred on it by this Clause 10.1, but no
such delegation shall preclude the subsequent exercise of such power by the
Agent itself or preclude the Agent from making a subsequent delegation thereof
to some other person and any such delegation may be revoked by the Agent at any
time.
 
10.2
 
The power of attorney hereby granted is as regards the Agent and its delegates
(and as the Chargor hereby acknowledges) granted irrevocably and for value as
part of the security constituted by this Charge to secure proprietary interests
in and the performance of obligations owed to the respective donees within the
meaning of the Powers of Attorney Act 1971.

 
10.3
 
The Chargor agrees to ratify and confirm anything such attorney shall lawfully
and properly do or purport to do by virtue of Clause 10.1 and all money expended
by any such attorney shall be deemed to be expenses incurred by the Agent under
this Charge.

 
11
 
Set-off

 
The Chargor hereby agrees that the Agent or any other Secured Party may at any
time without notice as well before as after demand or the occurrence of an Event
of Default and notwithstanding any settlement of account or other matter
whatsoever combine or consolidate all or any of the Chargor’s then existing
accounts (whether current, deposit, loan or of any other nature whatsoever and
whether subject to notice or not whether in sterling or in any other currency
including accounts in the name of the Agent or such other Secured Party)
wheresoever situate and set off or transfer any sum standing to the credit of
any one or more



--------------------------------------------------------------------------------

Page  7



--------------------------------------------------------------------------------

 
such accounts in or towards satisfaction of any obligations or liabilities of
the Chargor to the Agent or such other Secured Party. Where such combination
set-off or transfer requires the conversion of one currency into another such
conversion shall be calculated at the then prevailing spot rate of exchange of
the Agent for purchasing the currency in which the relevant Secured Obligation
is denominated with the currency in which the deposit or other sum is
denominated.
 
12
 
Discharge of Security

 
12.1
 
Upon the irrevocable payment or discharge in full of the Obligations the Agent
will or will procure that its nominees or agents will (as the case may be) at
the request and cost of the Chargor transfer to the Chargor all the right, title
and interest in or to the Securities of the Agent and the other Secured Parties
free from this Charge.

 
12.2
 
Upon any release of the Securities neither the Agent nor any of the other
Secured Parties nor their nominees or agents (as the case may be) shall be bound
to release or transfer to the Chargor the identical stocks, shares or securities
which were deposited with or transferred to it or them and the Chargor shall
accept shares and securities of the same class and denomination or such other
securities as then represent the Securities.

 
13
 
Currency

 
13.1
 
All moneys received or held by the Agent or any other Secured Party under this
Charge may from time to time after demand has been made by the Agent or an Event
of Default has occurred be converted into such other currency as the Agent
considers necessary or desirable to cover the Obligations in the currency
thereof at the then prevailing spot rate of exchange of the Agent (as
conclusively determined by the Agent) for purchasing that other currency with
the existing currency.

 
13.2
 
No payment to the Agent or any other Secured Party (whether under any judgment
or court order or otherwise) shall discharge the obligation or liability of the
Chargor in respect of which it was made unless and until the Agent or such other
Secured Party shall have received payment in full in the currency in which such
obligation or liability was incurred and, to the extent that the amount of any
such payment shall on actual conversion into such currency fall short of such
obligation or liability actual or contingent expressed in that currency, the
Agent or such other Secured Party shall have a further separate cause of action
against the Chargor and shall be entitled to enforce this Charge to recover the
amount of the shortfall.

 
14
 
Costs

 
The Chargor shall on demand and on a full indemnity basis pay to the Agent the
amount of all costs and expenses and other liabilities (including legal and
out-of-pocket expenses and any Value Added Tax on such costs and expenses) which
the Agent or any other Secured Party incurs in connection with all or any of:
 

 
(a)
 
the preparation, negotiation, execution and delivery of this Charge;

 

 
(b)
 
any stamping or payment of stamp duty reserve tax or registration of this Charge
or any transfer of the Securities pursuant hereto;

 

 
(c)
 
any actual or proposed amendment or waiver or consent under or in connection
with this Charge;



--------------------------------------------------------------------------------

Page  8



--------------------------------------------------------------------------------

 

 
(d)
 
any discharge or release of this Charge;

 

 
(e)
 
the preservation or exercise (or attempted preservation or exercise) of any
rights under or in connection with and the enforcement (or attempted
enforcement) of this Charge; and

 

 
(f)
 
dealing with or obtaining advice about any other matter or question arising out
of or in connection with this Charge;

 
together with interest thereon at a rate per annum equal to the Base Rate plus
the Base Rate Margin from the date of demand (or if earlier the date of payment
by the Agent or such other Secured Party) until the date of payment by the
Chargor whether before or after judgment.
 
15
 
Assignment

 
The Secured Parties may assign or otherwise transfer the whole or any part of
the benefit of this Charge to any person to whom all or any part of its rights,
benefits and obligations under the Loan and Security Agreement are assigned or
transferred in accordance with the provisions of the Loan and Security Agreement
and the expression the Secured Parties wherever used herein shall be deemed to
include the assignees, transferees and other successors, whether immediate or
derivative, of any Secured Party, who shall be entitled to enforce and proceed
upon this Charge in the same manner as if named herein. The Secured Parties
shall be entitled to disclose any information concerning the Chargor to any such
assignee, transferee or other successor or any participant or proposed assignee,
transferee, successor or participant.
 
16
 
Notices

 
16.1
 
All notices or demands by the Chargor or Agent to the other relating to this
Charge shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as the Chargor or Agent, as applicable, may designate to each
other in accordance herewith), or telefacsimile at its address set forth below.

 
Mercator Software, Inc.
45 Danbury Road
Wilton, CT 06897
United States of America
Attention: David Goret
Fax No : +1 203-563-1361
 
with copies to:
 
Jenkens & Gilchrist Parker Chapin LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
United States of America
Attn: Mitchell P Portnoy, Esq
Fax No: + 1 212-704-6288



--------------------------------------------------------------------------------

Page  9



--------------------------------------------------------------------------------

 
Foothill Capital Corporation
One Boston Place
Boston MA 02108
United States of America
Attn: Business Finance Division Manager
Fax No: + 1 617-523-5839
 
Morrison & Foerster LLP
1290 Avenue of the Americas, 41st Floor
New York, New York 10104-0050
United States of America
Attn: Mark B Joachim, Esq
Fax No: +1 212-468-7900
 
16.2
 
The parties may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Clause, other than
notices by the Agent in connection with enforcement rights against the
Securities shall be deemed received on the earlier of the date of actual receipt
or three Business Days after the deposit thereof in the mail. The Chargor
acknowledges and agrees that notices sent by the Agent in connection with the
exercise of enforcement rights against the Securities shall be deemed sent when
deposited in the mail or personally delivered or transmitted by telefacsimile or
any other method set forth above.

 
17
 
Miscellaneous

 
17.1
 
All sums payable by the Chargor under this Charge shall be paid without any
set-off, counterclaim, withholding or deduction whatsoever unless required by
law in which event the Chargor will, simultaneously with making the relevant
payment under this Charge, pay to the Agent such additional amount as will
result in the receipt by the Agent of the full amount which would otherwise have
been receivable and will supply the Agent promptly with evidence satisfactory to
the Agent that the Chargor has accounted to the relevant authority for the sum
withheld or deducted.

 
17.2
 
No delay or omission on the part of the Agent in exercising any right or remedy
under this Charge shall impair that right or remedy or operate as or be taken to
be a waiver of it nor shall any single, partial or defective exercise of any
such right or remedy preclude any other or further exercise under this Charge of
that or any other right or remedy.

 
17.3
 
The rights of the Secured Parties under this Charge:

 

 
(a)
 
may be exercised as often as necessary;

 

 
(b)
 
are cumulative and not exclusive of their rights under the general law; and

 

 
(c)
 
may be waived only in writing and specifically.

 
Delay in exercising or non-exercise of any such right is not a waiver of that
right.
 
17.4
 
Any waiver by the Agent or any other Secured Party of any terms of this Charge
or any consent or approval given by any of them under it shall be effective only
if given in writing and then only for the purpose and upon the terms and
conditions (if any) on which it is given.

 
17.5
 
If any provision of this Charge is or becomes illegal, invalid or unenforceable
in any jurisdiction that shall not affect:



--------------------------------------------------------------------------------

Page  10



--------------------------------------------------------------------------------

 

 
(a)
 
the legality, validity or enforceability in that jurisdiction of any other
provision of this Charge; or

 

 
(b)
 
the legality, validity or enforceability in any other jurisdiction of that or
any other provision of this Charge.

 
17.6
 
Any statement, certificate or determination of the Agent as to the amount of the
Obligations or (without limitation) any other matter provided for in this Charge
shall in the absence of manifest error be conclusive and binding on the Chargor.

 
17.7
 
This Charge may be executed in any number of counterparts and this shall have
the same effect as if the signatures on the counterparts were on a single copy
of this Charge.

 
18
 
Contracts (Rights of Third Parties) Act 1999

 
A person who is not a party to this Charge has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Charge.
 
19
 
Law and jurisdiction

 
19.1
 
This Charge is governed by and shall be construed in accordance with English
law.

 
19.2
 
The parties agree that the courts of England shall have jurisdiction to settle
any disputes which may arise in connection with this Charge and that any
judgment or order of an English court in connection with this Charge is
conclusive and binding on them and may be enforced against them in the courts of
any other jurisdiction. This Clause 19.2 is for the benefit of the Agent and the
Secured Parties only and shall not limit the right of the Agent or the Secured
Parties to bring proceedings against the Chargor in connection with this Charge
in any other court of competent jurisdiction or concurrently in more than one
jurisdiction.

 
19.3
 
The Chargor:

 

 
(a)
 
waives any objections which it may have to the English courts on the grounds of
venue or forum non conveniens or any similar grounds as regards proceedings in
connection with this Charge; and

 

 
(b)
 
consents to service of process by mail or in any other manner permitted by the
relevant law.

 
19.4
 
The Chargor shall at all times maintain an agent for service of process in
England. That agent shall be Mercator Software Limited of City Tower, 40
Basinghall Street, London, EC2V 5DE. Any claim form, application notice,
judgment or other legal process shall be sufficiently served on the Chargor if
delivered to that agent at its address for the time being. If for any reason any
such agent no longer serves as agent of the Chargor to receive service of
process, the Chargor shall promptly appoint another such agent and immediately
advise the Agent of that appointment.

 
In witness whereof the Chargor has executed this Charge as a deed with the
intention that it be delivered on the day and year first before written.



--------------------------------------------------------------------------------

Page  11



--------------------------------------------------------------------------------

 
 
Schedule
Number of shares or amount of stock
  
Description of stocks, shares or other securities
142,282
  
Ordinary shares of Mercator Software Limited each with a par value of £0.10



--------------------------------------------------------------------------------

Page  12



--------------------------------------------------------------------------------

 
Executed as a Deed by
MERCATOR SOFTWARE, INC.
Acting by two authorised signatories
 
)
)
)
)
)
)
Signed for and on behalf of
FOOTHILL CAPITAL CORPORATION
 
)
)



--------------------------------------------------------------------------------

Page  13



--------------------------------------------------------------------------------

 
Debenture
 
 
 
Dated        December 2002
 
 
 
 
Mercator Software Limited
(as Chargor)
 
Foothill Capital Corporation
(as Agent)



--------------------------------------------------------------------------------

 
Contents
 
1
  
Definitions and interpretation
  
1
2
  
Covenant to pay
  
3
3
  
Mortgages, fixed charges and floating charge
  
3
4
  
Accounts
  
4
5
  
Negative pledge
  
5
6
  
Further assurance
  
5
7
  
Conversion of floating charge and automatic crystallisation
  
6
8
  
Insurance
  
6
9
  
Undertakings by the Chargor
  
7
10
  
Powers of the Agent
  
8
11
  
Appointment of Receiver
  
9
12
  
Power of attorney
  
10
13
  
Protection of purchasers
  
11
14
  
Consolidation of accounts and set-off
  
11
15
  
Currency
  
11
16
  
Application
  
11
17
  
Notices
  
11
18
  
New accounts
  
12
19
  
Continuing security
  
13
20
  
Assignment
  
13
21
  
Remedies cumulative etc.
  
13
22
  
Provisions severable
  
14
23
  
Agent's certificate
  
14
24
  
Amendments
  
14



--------------------------------------------------------------------------------

Contents  (i)



--------------------------------------------------------------------------------

 
25
  
Law
  
14
26
  
Amendments to Loan and Security Agreement
  
14
27
  
Trust
  
14
28
  
Contracts (Rights of Third Parties) Act 1999
  
14
29
  
Counterparts
  
15
Schedule 1 - The Legally Mortgaged Property
  
16
Schedule 2 - Form of Notice of Assignment
  
17
Schedule 3 - Form of Notice of Assignment
  
18



--------------------------------------------------------------------------------

Contents  (ii)



--------------------------------------------------------------------------------

 
Debenture
 
Dated        December 2002
 
Between
 
(1)
 
Mercator Software Limited, a company incorporated under the laws of England and
Wales with registered number 01293378 having its registered office at City
Tower, 41 Basinghall Street, London EC2V 5DE (the Chargor); and

 
(2)
 
Foothill Capital Corporation of One Boston Place, Boston, MA 02108, United
States of America as agent and trustee for the Secured Parties (the Agent which
expression shall include all successor agents appointed from time to time).

 
Recitals
 
A
 
By a loan and security agreement (the Loan and Security Agreement) dated
December 2002 made between Mercator Software, Inc., the Chargor, the Lenders (as
defined therein), and the Agent, the Lenders have agreed to make available
certain facilities on the terms and conditions contained in the Loan and
Security Agreement.

 
B
 
It is a condition precedent to the Loan and Security Agreement that the Chargor
enters into this Debenture.

 
This deed witnesses:
 
1
 
Definitions and interpretation

 
1.1
 
In this Debenture, unless the context otherwise requires or unless otherwise
defined or provided for in this Debenture, words and expressions shall have the
same meanings as is attributed to them under the Loan and Security Agreement. In
addition, the following definitions apply.

 
Charged Property means the property, assets and income of the Chargor mortgaged,
assigned or charged to the Agent (whether by way of legal mortgage, assignment,
fixed or floating charge) by or pursuant to this Debenture and each and every
part thereof.
 
Designated Account means the bank account to be opened by the Chargor with HSBC
Bank plc which is so designated by the Agent (as that account may be
redesignated or renumbered from time to time) and all or any of the amounts from
time to time after the date of this Debenture deposited by or on behalf of the
Chargor to the credit of that account, and all other amounts which at any such
time may be standing to the credit of that account, together with any interest
accrued or accruing from time to time on any of those amounts and all the other
rights and claims of the Chargor in respect of any of those amounts and that
account.
 
Environment means all or any of the following media: air (including air within
buildings or other structures and whether above or below ground), land
(including buildings and other structures or erections in, on or under it and
any soil and anything below the surface of land), land covered with water and
water (including sea, ground and surface water).
 
Environmental Laws means all statutes, treaties and conventions, directives,
regulations and all codes of practice or conduct, circulars and guidance notes
having legal or judicial import or



--------------------------------------------------------------------------------

Page  1



--------------------------------------------------------------------------------

 
effect whether of a criminal, civil or administrative nature, and the rules of
common law, relating to or concerning:
 

 
(a)
 
pollution or contamination of the Environment;

 

 
(b)
 
harm, whether actual or potential, to mankind and human senses, living organisms
and ecological systems;

 

 
(c)
 
the generation, manufacture, processing, distribution, use (including abuse),
treatment, storage, disposal, transport or handling of Hazardous Materials; and

 

 
(d)
 
the emission, leak, release or discharge into the Environment of noise,
vibration, dust, fumes, gas, odours, smoke, steam, effluvia, heat, light,
radiation (of any kind), infection, electricity or any Hazardous Materials and
any matter or thing capable of constituting a nuisance or an actionable tort of
any kind in respect of such matters.

 
Floating Charge Property has the meaning ascribed to that term in Clause 3.1(h).
 
Hazardous Materials means any element or substance, whether natural or
artificial, and whether consisting of gas, liquid, solid or vapour, whether on
its own or in any combination with any other element or substance, which is
listed, identified, defined or determined by any Environmental Law to be, to
have been, or to be capable of being or becoming harmful to mankind or any
living organism or damaging to the Environment.
 
Lease means the underlease dated 20 April 2001 entered into between The
Prudential Assurance Company Limited and the Chargor.
 
Legally Mortgaged Property has the meaning ascribed to that term in Clause
3.1(a).
 
Operating Account means the checking or any other bank account from time to time
maintained by the Chargor with a bank or financial institution.
 
Receiver means an administrative receiver or a receiver appointed pursuant to
the provisions of this Debenture or pursuant to any applicable law and such
expression shall include, without limitation, a receiver and manager.
 
Secured Parties means all and each of the Agent, the Lenders, the Swing Lender,
the Issuing Lender, Wells Fargo and its Affiliates and Secured Party shall be
construed accordingly.
 
Subsidiary has the meaning ascribed to it by section 736 of the Companies Act
1985 and Subsidiaries shall be construed accordingly.
 
1.2
 
Clause headings are for convenience of reference only and shall not affect the
construction of this Agreement.

 
1.3
 
In this Debenture (unless otherwise provided):

 

 
(a)
 
references to Clauses and Schedules are to be construed as references to the
Clauses of, and Schedules to, this Debenture, as amended or varied from time to
time and references to sub-Clauses shall unless otherwise specifically stated be
construed as references to the sub-Clauses of the Clause in which the reference
appears;

 

 
(b)
 
references to this Debenture (or to any specified provisions of this Debenture)
or any other document shall be construed as references to this Debenture, that
provision or that document as in force for the time being and as amended,
varied, novated or



--------------------------------------------------------------------------------

Page  2



--------------------------------------------------------------------------------

supplemented from time to time in accordance with its terms or, as the case may
be, with the agreement of the relevant parties;
 

 
(c)
 
words importing the singular shall include the plural and vice versa;

 

 
(d)
 
references to a person shall be construed so as to include that person’s
assigns, transferees or successors in title and shall be construed as including
references to an individual, firm, partnership, joint venture, company,
corporation, unincorporated body of persons or any state or any agency thereof;

 

 
(e)
 
references to any statute or statutory provision include any statute or
statutory provision which amends, extends, consolidates or replaces the same, or
which has been amended, extended, consolidated or replaced by the same, and
shall include any orders, regulations, instruments or other subordinate
legislation made under the relevant statute;

 

 
(f)
 
the words other and otherwise shall not be construed ejusdemgeneris with any
foregoing words where a wider construction is possible; and

 

 
(g)
 
the words including and in particular shall be construed as being by way of
illustration or emphasis only and shall not be construed as, nor shall they take
effect as, limiting the generality of any foregoing words.

 
2
 
Covenant to pay

 
The Chargor covenants with the Agent and the other Secured Parties that it will
on demand pay and discharge the Obligations when due to the Agent and the other
Secured Parties.
 
3
 
Mortgages, fixed charges and floating charge

 
3.1
 
The Chargor, with full title guarantee, as continuing security for the payment
of the Obligations, hereby charges in favour of the Agent (as agent and trustee
for the Secured Parties):

 

 
(a)
 
by way of legal mortgage all estates or interests in the freehold, leasehold and
other immovable property described in Schedule 1 and the proceeds of sale
thereof and all buildings and trade and other fixtures on any such property
belonging to or charged to the Chargor (the Legally Mortgaged Property);

 

 
(b)
 
by way of fixed charge all estates or interests in any freehold, leasehold and
other immovable property now or at any time during the continuance of this
security belonging to the Chargor (other than the Legally Mortgaged Property)
and the proceeds of sale thereof and all buildings and trade and other fixtures
from time to time on any such property belonging to or charged to the Chargor;

 

 
(c)
 
by way of fixed charge all plant, machinery, vehicles, computers and office and
other equipment owned by the Chargor both present and future;

 

 
(d)
 
by way of fixed charge all stocks, shares, debentures, bonds, notes and loan
capital of:

 

 
(i)
 
any Restricted Subsidiary; and

 

 
(ii)
 
any other body corporate,



--------------------------------------------------------------------------------

Page  3



--------------------------------------------------------------------------------

and all rights to subscribe for, redeem, convert other securities into or
otherwise acquire any of the same which may now or hereafter belong to the
Chargor, together with all dividends, interest and other income and all other
rights of whatsoever kind deriving from or incidental to any of the foregoing;
 

 
(e)
 
by way of fixed charge, the Designated Account;

 

 
(f)
 
by way of fixed charge the goodwill of the Chargor and its uncalled capital now
or at any time hereafter in existence;

 

 
(g)
 
by way of fixed charge all copyrights, patents, patent applications, licences,
trade marks, tradenames, know-how and inventions or other rights of every kind
deriving therefrom now or at any time hereafter belonging to the Chargor and all
fees, royalties and other rights of every kind deriving from such copyrights,
patents, trade marks, tradenames, know-how and inventions; and

 

 
(h)
 
by way of floating charge the whole of the Chargor’s undertaking and all its
property, assets and rights (including the Operating Account), whatsoever and
wheresoever, present and future other than any property or assets from time to
time or for the time being effectively mortgaged, assigned or charged to the
Agent by way of fixed charge by this Clause (hereinafter collectively referred
to as the Floating Charge Property).

 
3.2
 
In addition, the Chargor hereby assigns and agrees to assign with full title
guarantee absolutely to the Agent (as agent and trustee for the Secured Parties)
as a continuing security for the discharge on demand of the Obligations, all
present and future book and other debts and monetary claims now or at any time
hereafter due or owing to the Chargor (the Debts) and all moneys which the
Chargor receives in respect thereof together with all rights relating thereto
including any security and remedies therefor.

 
3.3
 
The security constituted by or pursuant to this Debenture shall not constitute a
Lien:

 

 
(a)
 
over the Lease to the extent that it is prohibited by the express terms of the
Lease;

 

 
(b)
 
over the shares or stock of the Unrestricted Subsidiaries; and

 

 
(c)
 
over more than 66.65 per cent of all of the shares or stock of any Restricted
Subsidiary which is incorporated in a jurisdiction other than a Relevant
Jurisdiction.

 
3.4
 
The security constituted by or pursuant to this Debenture shall be in addition
to and shall be independent of every bill, note, guarantee, mortgage, pledge or
other security which the Agent or any other Secured Party may at any time hold
in respect of any of the Obligations and it is hereby declared that no prior
security held by the Agent or any other Secured Party over the Charged Property
or any part thereof shall merge in the security created hereby or pursuant
hereto.

 
3.5
 
Paragraph 14 of Schedule B1 to the Insolvency Act 1986 (incorporated by Schedule
16 of the Enterprise Act 2002) shall apply to any floating charge pursuant to
this Debenture.

 
4
 
Accounts

 
4.1
 
The Chargor shall use all reasonable endeavours to procure that all moneys
received by the Chargor representing any income, receipts or gain of a revenue
nature (including any such amounts that are of a non-recurring or extraordinary
nature) from whatever source are paid directly into the Designated Account.



--------------------------------------------------------------------------------

Page  4



--------------------------------------------------------------------------------

 
4.2
 
At the end of each Business Day, provided that none of the events set out in
section 2.7(b)(iii) of the Loan and Security Agreement has occurred, the amounts
standing to the credit of the Designated Account will be swept into the
Operating Account.

 
4.3
 
If any of the events set out in section 2.7(b)(iii) of the Loan and Security
Agreement occurs, all amounts standing to the credit of the Designated Account
at that time will be converted by Foothill at its spot rate of exchange (as
conclusively determined by Foothill) to Dollars and credited to the Agent’s
Account.

 
5
 
Negative pledge

 
The Chargor hereby covenants that without the prior written consent of the Agent
it shall not nor shall it agree or purport to:
 

 
(a)
 
create or permit to subsist any Lien whether in any such case ranking in
priority to or paripassu with or after the security created by this Debenture
save to the extent permitted or required under the Loan and Security Agreement;
or

 

 
(b)
 
sell, discount, factor, transfer, lease, lend or otherwise dispose of, whether
by means of one or a number of transactions related or not and whether at one
time or over a period of time, the whole or any part of its undertaking or
assets except:

 

 
(i)
 
as permitted under the Loan and Security Agreement; or

 

 
(ii)
 
Floating Charge Property in the ordinary course of trading by the Chargor and on
arm’s length terms.

 
6
 
Further assurance

 
6.1
 
The Chargor hereby applies to the Chief Land Registrar for the registration
against the registered titles specified in Schedule 1 of the following:

 

 
(a)
 
a restriction in the following terms:

 
“except under an order of the Registrar no charge or other security interest is
to be registered or noted without the consent of the proprietor for the time
being of charge number **   ”;
 

 
(b)
 
a notice that under the provisions of this Debenture the Secured Parties are
under an obligation to make further advances.

 
6.2
 
The Chargor shall, at the request of the Agent and at the expense of the
Chargor, forthwith do all acts and things and execute in favour of the Agent, or
as it may direct, such further or other legal assignments, transfers, mortgages,
charges, securities and other deeds and documents as the Agent may require, in
such form as the Agent may require, in order to:

 

 
(a)
 
perfect or improve the security intended to be conferred on the Agent by or
pursuant to this Debenture; or

 

 
(b)
 
to facilitate the realisation of all or any of the Charged Property and exercise
all of the rights and powers conferred on the Agent, any Receiver, any
administrator or any delegate for the purpose of such realisation or in
connection with such realisation.



--------------------------------------------------------------------------------

Page  5



--------------------------------------------------------------------------------

The obligations of the Chargor under this Clause shall be in addition to and not
in substitution for the covenants for further assurance deemed to be included
herein by virtue of the Law of Property (Miscellaneous Provisions) Act 1994.
 
6.3
 
The Chargor shall immediately after the execution of this Debenture (or upon
becoming possessed thereof at any time hereafter) deposit with the Agent all
deeds, certificates and other documents constituting or evidencing title to its
real property comprised within the Charged Property or any part thereof and to
any of the assets and rights charged under Clause 3.1(d).

 
7
 
Conversion of floating charge and automatic crystallisation

 
7.1
 
If, at any time the Agent believes that any assets of the Chargor are in danger
of being seized or sold under any form of distress, execution or other similar
process then without prejudice to the provisions of Clause 7.2 the Agent may, by
notice in writing to the Chargor, convert the floating charge created by this
Debenture into a fixed charge in relation to the assets specified in such notice
(which assets need not be exclusively those assets which are in danger of
seizure or sale) and the Agent shall further be entitled (but not bound) to take
possession of or appoint a Receiver of such assets.

 
7.2
 
If the Chargor charges, pledges or otherwise encumbers (whether by way of fixed
or floating security) any of the property, assets and income comprising the
Floating Charge Property or attempts so to do without the prior consent in
writing of the Agent or if any creditor or other person levies any distress,
execution, sequestration or other process against any of the said property,
assets and income then in the absence of any notice or other action by the Agent
pursuant to Clause 7.1 the floating charge hereby created shall automatically
operate as a fixed charge forthwith upon the occurrence of such event.

 
8
 
Insurance

 
8.1
 
The Chargor shall at all times during the subsistence of the security
constituted by or pursuant to this Debenture comply with all covenants,
undertakings and conditions as to insurance of any part of the Charged Property
imposed by the terms of any lease, agreement for lease or any tenancy under
which the Chargor derives its estate or interest therein and, subject to the
foregoing and so far as not inconsistent with the said terms, the Chargor shall
at all such times:

 

 
(a)
 
cause all buildings, trade and other fixtures and all plant, machinery,
vehicles, computers and office and other equipment and all stock in trade
forming part of the Charged Property to be insured and to be kept insured in
such insurance office, in such amounts and against such risks as the Agent may
require from time to time (acting reasonably), but otherwise in such insurance
office of repute as shall have been selected by the Chargor or with Lloyd’s
underwriters on the equivalent basis as insurances are maintained by companies
carrying on businesses comparable with that of the Chargor and on a comparable
scale as regards the property and assets insured, the insured risks and the
classes of risk to be covered and the amount of the insurance cover;

 

 
(b)
 
cause the interest of the Agent and the other Secured Parties in all parts of
the Charged Property that are for the time being insured otherwise than in the
joint names of the Agent and the Chargor to be noted by endorsement on the
policy or policies of insurance relating thereto;



--------------------------------------------------------------------------------

Page  6



--------------------------------------------------------------------------------

 

 
(c)
 
duly and punctually pay all premiums and other moneys due and payable under all
such insurances as aforesaid and promptly upon request by the Agent produce to
the Agent the premium receipts or other evidence of the payment thereof; and

 

 
(d)
 
on demand by the Agent, deposit all policies and other contracts of insurance
relating to the Charged Property or any part thereof with the Agent or produce
the same to the Agent for inspection.

 
8.2
 
If default shall be made by the Chargor in complying with Clause 8.1 the Agent
may but shall not be obliged to effect or renew any such insurance as is
mentioned in that Clause either in its own name or in its name and that of the
Chargor jointly or in the name of the Chargor with an endorsement of the Agent’s
interest. The moneys expended by the Agent on so effecting or renewing any such
insurance shall be reimbursed by the Chargor to the Agent on demand and until so
reimbursed shall carry interest at the rate set out in section 2.6(c) of the
Loan and Security Agreement from the date of payment to the date of
reimbursement (after as well as before any judgment).

 
9
 
Undertakings by the Chargor

 
9.1
 
The Chargor hereby undertakes with the Agent and the other Secured Parties that
it will at all times while there shall subsist any security constituted by or
pursuant to this Debenture:

 

 
(a)
 
keep all buildings, trade and other fixtures, fixed and other plant and
machinery forming part of the Charged Property in good and substantial repair
and permit the Agent, its officers, employees and agents free access at all
reasonable times to view the state and condition thereof, provided that the
Agent shall have given the Chargor reasonable prior notice of its desire to
exercise its rights under this Clause and requested access accordingly;

 

 
(b)
 
preserve, maintain and renew as and when necessary all copyrights, licences,
patents, trade marks and other rights required in connection with its business;

 

 
(c)
 
observe and perform all covenants and stipulations from time to time affecting
its freehold or leasehold property or the mode of user or enjoyment of the same
including all Environmental Laws and not without the prior consent in writing of
the Agent enter into any onerous or restrictive obligations affecting any such
property or make any structural or material alteration thereto or do or suffer
to be done on any such property anything which is a “development” as defined in
section 55 of the Town and Country Planning Act 1990 nor do or suffer or omit to
be done any act, matter or thing whereby any provision of any Act of Parliament
order or regulation from time to time in force affecting any such property is
infringed where such infringement will constitute a Material Adverse Change;

 

 
(d)
 
observe and perform all covenants reserved by or contained in any lease,
agreement for lease or tenancy agreement under which any part of the Charged
Property may be held and will not without the consent of the Agent vary,
surrender, cancel, assign or otherwise dispose of or permit to be forfeited any
leasehold interest forming part of the Charged Property or agree any rent
review;

 

 
(e)
 
not without the prior written consent of the Agent part with possession of the
whole or any part of, or confer on any other person any right or licence to
occupy, or grant any licence to assign or sub-let, any land or buildings forming
part of the Charged Property;



--------------------------------------------------------------------------------

Page  7



--------------------------------------------------------------------------------

 

 
(f)
 
not without the prior written consent of the Agent allow any person other than
itself to be registered under the Land Registration Act 1925 as proprietor of
the Charged Property or any part thereof or create or permit to arise any
overriding interest (as specified in section 70(1) of the Land Registration Act
1925) affecting such property and the reasonable costs incurred by the Agent of
lodging a caution against registration of the title to such property or a land
charge(if unregistered) or any part thereof, shall be an expense properly
incurred in relation to this security; and

 

 
(g)
 
indemnify the Agent (and as a separate covenant any Receiver or Receivers
appointed by it) against all existing and future rents, taxes, rates, duties,
fees, renewal fees, charges, assessments, impositions and outgoings whatsoever
(whether imposed by deed or statute or otherwise and whether in the nature of
capital or revenue and even though of a wholly novel character) which now or at
any time during the continuance of the security constituted by or pursuant to
this Debenture are properly payable in respect of the Charged Property or any
part thereof or by the owner or occupier thereof.

 
9.2
 
The Chargor undertakes with the Agent and the other Secured Parties that it
will:

 

 
(a)
 
prior to the execution of this Debenture, serve a notice (by e-mail or
otherwise) to all Account Debtors with whom the Chargor has an agreement or
contract that results in Recurring Maintenance Revenues and as to which amounts
are outstanding as of the Closing Date in the form of Schedule 2;

 

 
(b)
 
include the wording set out in Schedule 3 in all invoices delivered by the
Chargor to all of the Account Debtors on or after the Closing Date; and

 

 
(c)
 
(after the Designated Account has been established) direct the Account Debtors
to make all payments to the Designated Account and provide details of the
Designated Account in all invoices delivered by the Chargor to all of the
Account Debtors on or after the Closing Date.

 
To the extent that a Debt is owing to the Chargor by any Person who will not
receive an invoice from the Chargor in relation to such Debt (an Extraordinary
Debtor), from time to time immediately following a request by the Agent, the
Chargor shall serve a notice (substantially in the form required by the Agent)
on any Extraordinary Debtor identified by the Agent of the assignment and charge
created pursuant to this Debenture.
 
9.3
 
Immediately upon the establishment of the Designated Account, the Chargor will
notify all Account Debtors to whom notice had previously been given pursuant to
Clause 9.2(a) of the bank account to which all payments are to be made and, at
the same time, provide a copy of such notice to the Agent.

 
9.4
 
If any such sums as are referred to in Clause 9.1(g) shall be paid by the Agent
(or any Receiver or Receivers) the same shall be reimbursed by the Chargor to
the Agent on demand and until so reimbursed shall bear interest at the rate set
out in section 2.6(c) of the Loan and Security Agreement from the date of
payment to the date of reimbursement (after as well as before any judgment).

 
10
 
Powers of the Agent

 
10.1
 
Upon the occurrence and during the continuation of an Event of Default, the
security constituted by this Debenture shall be enforceable and the Agent may
exercise without further notice and without any of the restrictions contained in
section 103 of the Law of Property



--------------------------------------------------------------------------------

Page  8



--------------------------------------------------------------------------------

 
Act 1925, whether or not it shall have appointed a Receiver, all the powers
conferred on mortgagees by the Law of Property Act 1925 and all the powers and
discretions conferred by this Debenture.

 
10.2
 
The statutory powers of leasing, letting, entering into agreements for leases or
lettings and accepting and agreeing to accept surrenders of leases conferred by
sections 99 and 100 of the said Act shall not be exercisable by the Chargor in
relation to any part of the Charged Property without the prior written consent
of the Agent. In addition to such statutory powers the Agent shall have power
after serving the notice referred to in Clause 10.1 to lease or make agreements
for leases at a premium or otherwise and accept surrenders of leases and
generally without any restriction on the kinds of leases and agreements for
leases that the Agent may make and generally without the necessity for the Agent
to comply with any restrictions imposed by or the other provisions of the said
sections 99 and 100. The Agent may delegate such powers to any person and no
such delegation shall preclude the subsequent exercise of such powers by the
Agent itself or preclude the Agent from making a subsequent delegation thereof
to some other person and any such delegation may be revoked.

 
10.3
 
The restriction on the right of consolidating mortgage securities contained in
section 93 of the Law of Property Act 1925 shall not apply to this Debenture.

 
10.4
 
So far as permitted by law, neither the Agent nor any Receiver shall, by reason
of it or any Receiver entering into possession of any part of the Charged
Property when entitled so to do, be liable to account as mortgagee in possession
or be liable for any loss or realisation or for any default or omission for
which a mortgagee in possession might be liable.

 
11
 
Appointment of Receiver

 
11.1
 
Upon the occurrence and during the continuation of an Event of Default or if
requested by the Chargor, the Agent may (a) appoint one or more persons to be a
Receiver or Receivers of the Charged Property or any part thereof and/or (b)
appoint an administrator of the Chargor.

 
11.2
 
Subject to section 45 of the Insolvency Act 1986, the Agent may (i) remove any
Receiver previously appointed hereunder, and (ii) appoint another person or
other persons as Receiver or Receivers, either in the place of a Receiver so
removed or who has otherwise ceased to act or to act jointly with a Receiver or
Receivers previously appointed hereunder.

 
11.3
 
If at any time and by virtue of any such appointment(s) any two or more persons
shall hold office as Receivers of the same assets or income, such Receivers may
act jointly and/or severally so that each one of such Receivers shall be
entitled (unless the contrary shall be stated in any of the deed(s) or other
instrument(s) appointing them) to exercise all the powers and discretions hereby
conferred on Receivers individually and to the exclusion of the other or others
of them.

 
11.4
 
Every such appointment or removal, and every delegation, appointment or removal
by the Agent in the exercise of any right to delegate its powers or to remove
delegates herein contained, may be made in writing under the hand of any officer
of the Agent.

 
11.5
 
Every Receiver shall have:

 

 
(a)
 
all the powers conferred by the Law of Property Act 1925 on mortgagees in
possession and receivers appointed under that Act;

 

 
(b)
 
all the powers specified in Schedule 1 of the Insolvency Act 1986 (whether or
not such Receiver is an administrative receiver within the meaning of the said
Act); and



--------------------------------------------------------------------------------

Page  9



--------------------------------------------------------------------------------

 

 
(c)
 
all the powers of the Secured Parties hereunder.

 
11.6
 
In making any sale or other disposal of any of the Charged Property in the
exercise of their respective powers, the Receiver or the Agent may accept, as
and by way of consideration for such sale or other disposal, cash, shares, loan
capital or other obligations, including without limitation consideration
fluctuating according to or dependent upon profit or turnover and consideration
the amount whereof is to be determined by a third party. Any such consideration
may be receivable in a lump sum or by instalments.

 
11.7
 
All moneys received by any Receiver appointed under this Debenture shall be
applied in the following order (subject always to the provisions of the
Enterprise Act 2002): (1) in the payment of the costs, charges and expenses of
and incidental to the Receiver’s appointment and the payment of his
remuneration; (2) in the payment and discharge of any outgoings paid and
liabilities incurred by the Receiver in the exercise of any of the powers of the
Receiver; (3) in providing for the matters (other than the remuneration of the
Receiver) specified in the first three paragraphs of section 109(8) of the Law
of Property Act 1925; (4) in or towards payment of any debts or claims which are
required by law to be paid in preference to the Obligations but only to the
extent to which such debts or claims have such preference; (5) in or towards the
satisfaction of the Obligations in such order as the Agent may conclusively
determine; and (6) any surplus shall be paid to the Chargor or other person
entitled thereto. The provisions of this Clause and Clause 11.9 shall take
effect as and by way of variation and extension to the provisions of the said
section 109(8), which provisions as so varied and extended shall be deemed
incorporated herein.

 
11.8
 
Every Receiver shall be the agent of the Chargor which shall be solely
responsible for his acts and defaults and for the payment of his remuneration.

 
11.9
 
Every Receiver shall be entitled to remuneration for his services at a rate to
be fixed by agreement between him and the Agent (or, failing such agreement, to
be conclusively fixed by the Agent) commensurate with the work and
responsibilities involved upon the basis of charging from time to time adopted
in accordance with his current practice or the current practice of his firm and
without being limited to the maximum rate specified in section 109(6) of the Law
of Property Act 1925.

 
12
 
Power of attorney

 
12.1
 
Upon either the occurrence of an Event of Default or the failure of the Chargor
to comply with Clause 6, the Chargor irrevocably appoints the following, namely:

 

 
(a)
 
the Agent;

 

 
(b)
 
each and every person to whom the Agent shall from time to time have delegated
the exercise of the power of attorney conferred by this Clause; and

 

 
(c)
 
any Receiver appointed hereunder and for the time being holding office as such,

 
jointly and also severally to be its attorney or attorneys and in its name and
otherwise on its behalf to do all acts and things and to sign, seal, execute,
deliver, perfect and do all deeds, instruments, documents, acts and things which
may be required for carrying out any obligation imposed on the Chargor by or
pursuant to this Debenture (including the obligations of the Chargor under
Clause 6.2 and the statutory covenant referred to in such Clause), for carrying
any sale, lease or other dealing by the Agent or such Receiver into effect, for
conveying or transferring any legal estate or other interest in land or other
property or otherwise howsoever, for getting in the Charged Property, and
generally for enabling the Agent and the Receiver to



--------------------------------------------------------------------------------

Page  10



--------------------------------------------------------------------------------

exercise the respective powers conferred on them by or pursuant to this
Debenture or by law. The Agent shall have full power to delegate the power
conferred on it by this Clause, but no such delegation shall preclude the
subsequent exercise of such power by the Agent itself or preclude the Agent from
making a subsequent delegation thereof to some other person; any such delegation
may be revoked by the Agent at any time.
 
12.2
 
The power of attorney hereby granted is as regards the Agent, its delegates and
any such Receiver (and as the Chargor hereby acknowledges) granted irrevocably
and for value as part of the security constituted by this Debenture to secure
proprietary interests in and the performance of obligations owed to the
respective donees within the meaning of the Powers of Attorney Act 1971.

 
13
 
Protection of purchasers

 
No purchaser or other person dealing with the Agent or its delegate or any
Receiver appointed hereunder shall be bound to see or inquire whether the right
of the Agent or such Receiver to exercise any of its or his powers has arisen or
become exercisable or be concerned with notice to the contrary, or be concerned
to see whether any such delegation by the Agent shall have lapsed for any reason
or been revoked.
 
14
 
Consolidation of accounts and set-off

 
In addition to any general lien or similar rights to which they may be entitled
by operation of law, each Secured Party shall have the right upon the occurrence
of an Event of Default and without notice to the Chargor to set off or transfer
any sum or sums standing to the credit of any accounts of the Chargor with such
Secured Party (whether current or otherwise or subject to notice) in or towards
satisfaction of the liability of the Chargor to such Secured Party hereunder on
any other account or in any other respect. The liabilities referred to in this
Clause may be actual, contingent, primary, collateral, several or joint
liabilities, and the accounts, sums and liabilities referred to in this Clause
may be denominated in any currency.
 
15
 
Currency

 
For the purpose of or pending the discharge of any of the Obligations the Agent
may, in its sole discretion, convert any moneys received, recovered or realised
in any currency under this Debenture (including the proceeds of any previous
conversion under this Clause) from their existing currency of denomination into
any other currency at such rate or rates of exchange and at such time as the
Agent thinks fit.
 
16
 
Application

 
The Chargor shall have no rights in respect of the application by the Secured
Parties of any sums received, recovered or realised by the Agent under this
Debenture.
 
17
 
Notices

 
17.1
 
All notices or demands by the Chargor or Agent to the other relating to this
Debenture shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail



--------------------------------------------------------------------------------

Page  11



--------------------------------------------------------------------------------

 
(at such email addresses as the Chargor or Agent, as applicable, may designate
to each other in accordance herewith), or telefacsimile at its address set forth
below.

 
Mercator Software Limited
City Tower
40 Basinghall Street
London EC2V 5DE
United Kingdom
Attn: Managing Director
Fax No : + 44 207-3149-601
 
with copies to:
 
Jenkens & Gilchrist Parker Chapin LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
United States of America
Attn: Mitchell P Portnoy, Esq
Fax No: + 1 212-704-6288
 
Foothill Capital Corporation
One Boston Place
Boston MA 02108
United States of America
Attn: Business Finance Division Manager
Fax No: + 1 617-523-5839
 
Morrison & Foerster LLP
1290 Avenue of the Americas, 41st Floor
New York, New York 10104-0050
United States of America
Attn: Mark B Joachim, Esq
Fax No: +1 212-468-7900
 
17.2
 
The parties may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Clause, other than
notices by the Agent in connection with enforcement rights against the Charged
Property shall be deemed received on the earlier of the date of actual receipt
or three Business Days after the deposit thereof in the mail. The Chargor
acknowledges and agrees that notices sent by the Agent in connection with the
exercise of enforcement rights against the Charged Property shall be deemed sent
when deposited in the mail or personally delivered or transmitted by
telefacsimile or any other method set forth above.

 
18
 
New accounts

 
If the Agent or any other of the other Secured Parties receives or is deemed to
be affected by notice whether actual or constructive of any subsequent charge or
other interest affecting any part of the Charged Property and/or the proceeds of
sale thereof, then each of the Secured Parties may open a new account or
accounts with the Chargor. If any of the Secured Parties does not open a new
account or accounts it shall nevertheless be treated as if it had done so at the
time when the notice was, or was deemed to be, received and as from that time
all payments made to any of the Secured Parties shall be credited or be treated
as having been



--------------------------------------------------------------------------------

Page  12



--------------------------------------------------------------------------------

credited to the new account or accounts and shall not operate to reduce the
amount for which this Debenture is security.
 
19
 
Continuing security

 
The security constituted by this Debenture shall be continuing and shall not be
considered as satisfied or discharged by any intermediate payment or settlement
of the whole or any part of the Obligations and shall be binding until all the
Obligations have been discharged in full to the satisfaction of the Agent and
all of the Secured Parties have ceased to have any obligation whether actual or
contingent to make any credit or accommodation available to the Chargor under or
pursuant to the Loan Documents.
 
20
 
Assignment

 
20.1
 
The Secured Parties shall have a full and unfettered right to assign or
otherwise transfer the whole or any part of the benefit of this Debenture to any
person to whom all or any part of its rights, benefits and obligations under the
Loan and Security Agreement are assigned or transferred in accordance with the
provisions of the Loan and Security Agreement. The Agent shall be entitled to
disclose any information concerning the Chargor to any such assignee or
successor agent or any participant or proposed assignee, successor or
participant.

 
20.2
 
This Debenture shall be binding upon and enure to the benefit of each party
(including the Secured Parties) and its successors and permitted assigns.

 
21
 
Remedies cumulative etc.

 
21.1
 
The rights, powers and remedies provided in this Debenture are cumulative and
are not, nor are they to be construed as, exclusive of any rights, powers or
remedies provided by law or otherwise.

 
21.2
 
No failure on the part of the Agent to exercise, or delay on its part in
exercising, any of its respective rights, powers and remedies provided by this
Debenture or by law (collectively the Rights) shall operate as a waiver thereof,
nor shall any single or partial waiver of any of the Rights preclude any further
or other exercise of that one of the Rights concerned or the exercise of any
other of the Rights.

 
21.3
 
The Chargor hereby agrees to indemnify the Agent, the other Secured Parties and
any Receiver against all losses, actions, claims, costs, charges, expenses and
liabilities incurred by the Agent, the other Secured Parties and by any Receiver
(including any substitute delegate attorney as aforesaid) in relation to this
Debenture or the Obligations (including, without limitation, the costs, charges
and expenses incurred in the carrying of this Debenture into effect or in the
exercise of any of the rights, remedies and powers conferred hereby or in the
perfection or enforcement of the security constituted hereby or pursuant hereto
or in the perfection or enforcement of any other security for or guarantee in
respect of the Obligations) other than losses, actions, claims, costs, charges,
expenses and liabilities arising as a result of the negligence or wilful
misconduct of the Agent or any other Secured Party or occasioned by any breach
by the Chargor of any of its covenants or obligations under this Debenture. The
Chargor shall so indemnify the Agent, the other Secured Parties and any Receiver
on demand and shall pay interest on the sum demanded at a per annum rate equal
to the Base Rate and the Base Rate Margin from the date on which the same was
demanded by the Agent, any other Secured Party or any Receiver, as the case may
be, and any sum so demanded together with



--------------------------------------------------------------------------------

Page  13



--------------------------------------------------------------------------------

 
any interest, shall be a charge upon the Charged Property in addition to the
moneys hereby secured.

 
22
 
Provisions severable

 
Every provision contained in this Debenture shall be severable and distinct from
every other such provision and if at any time any one or more of such provisions
is or becomes invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining such provisions shall not in any way be affected
thereby.
 
23
 
Agent’s certificate

 
A certificate by an officer of the Agent as to any sums payable hereunder to the
Secured Parties or any of them shall (save in the case of manifest error) be
conclusive and binding upon the Chargor for all purposes.
 
24
 
Amendments

 
No amendments or waiver of any provision of this Debenture and no consent to any
departure by the Chargor therefrom shall in any event be effective unless the
same shall be in writing and signed or approved in writing by the Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
 
25
 
Law

 
This Debenture is governed by and shall be construed in accordance with the
provisions of English law.
 
26
 
Amendments to Loan and Security Agreement

 
This Debenture shall remain in full force and effect notwithstanding any
amendments or variations from time to time of the Loan and Security Agreement
and all references to the Loan and Security Agreement herein shall be taken as
referring to the Loan and Security Agreement as amended or varied from time to
time (including, without limitation, any increase in the amount of the
Obligations).
 
27
 
Trust

 
The Agent shall hold the benefit of the covenants, mortgages, assignments and
charges given by the Chargor herein upon trust for the Secured Parties. The
perpetuity period applicable to the trust constituted by this Debenture shall be
the period of 80 years less one day from the date of this Debenture.
 
28
 
Contracts (Rights of Third Parties) Act 1999

 
A person who is not a party to this Debenture has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Debenture, other than any Receiver appointed pursuant to the
provisions of this Debenture.



--------------------------------------------------------------------------------

Page  14



--------------------------------------------------------------------------------

 
29
 
Counterparts

 
This Debenture may be executed in any number of counterparts and this shall have
the same effect as if the signatures on the counterparts were on a single copy
of this Debenture.
 
IN WITNESS whereof the Chargor has executed this Debenture as a deed and the
Agent has executed this Debenture under hand with the intention that it be
delivered the day and year first before written.



--------------------------------------------------------------------------------

Page  15



--------------------------------------------------------------------------------

 
Schedule 1 - The Legally Mortgaged Property
 
Intentionally left blank



 



--------------------------------------------------------------------------------

Page  16



--------------------------------------------------------------------------------

 
Schedule 2 - Form of Notice of Assignment
 
 
To: [Account Debtor]
 
Dear Sirs
 
RE: FOOTHILL CAPITAL CORPORATION
 
As part of an overall global financing facility with Foothill Capital
Corporation we have assigned, by way of security, our rights with respect to any
amounts, which may, from time to time, be due and payable by you to ourselves to
Foothill Capital Corporation (as agent for and on behalf of certain financial
institutions). Until otherwise notified, please make all payments to the account
which we have previously notified you of.
 
Should you have any questions in relation to this arrangement, please contact
[Name] on [telephone number].
 
Yours faithfully
 
 
MERCATOR SOFTWARE LIMITED
 



--------------------------------------------------------------------------------

Page  17



--------------------------------------------------------------------------------

 
Schedule 3 - Form of Notice of Assignment
 
Our rights with respect to the amounts referred to in this invoice have been
assigned, by way of security, to Foothill Capital Corporation (as agent for and
on behalf of certain financial institutions).



--------------------------------------------------------------------------------

Page  18



--------------------------------------------------------------------------------

 
Signed as a Deed by
Roy King
as attorney for
MERCATOR SOFTWARE LIMITED
in the presence of:
 
)
)
)
)
)
)
Witness Signature:
   
Name:
   
Address:
   

SIGNED for and on behalf of
FOOTHILL CAPITAL CORPORATION
 
)
)



--------------------------------------------------------------------------------

Page  19